                  Case 20-11177-KBO              Doc 18        Filed 05/21/20         Page 1 of 233




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
    AKORN, INC., et al., 1                                            ) Case No. 20-11177 (___)
                                                                      )
                                       Debtors.                       ) (Joint Administration Requested)
                                                                      )

                   DEBTORS’ MOTION SEEKING
             ENTRY OF AN ORDER (A) AUTHORIZING AND
        APPROVING BIDDING PROCEDURES, (B) SCHEDULING AN
       AUCTION AND A SALE HEARING, (C) APPROVING THE FORM
     AND MANNER OF NOTICE THEREOF, (D) ESTABLISHING NOTICE
 AND PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
EXECUTORY CONTRACTS AND LEASES, AND (E) GRANTING RELATED RELIEF


             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion: 2

                                              Preliminary Statement

             1.    As described in further detail in the First Day Declaration, the Debtors, with the

assistance of their advisors, conducted a robust marketing process for a potential going-concern

transaction of the Debtors’ business in the months leading up to commencement of these


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.
2
      A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
      chapter 11 cases, are set forth in greater detail in the Declaration of Duane Portwood in Support of Chapter 11
      Petitions and First Day Motions (the “First Day Declaration”), filed contemporaneously with the Debtors’
      voluntary petitions for relief filed under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”),
      on May 20, 2020 (the “Petition Date”). Capitalized terms used but not otherwise defined in this motion shall
      have the meanings ascribed to them in the First Day Declaration or the Stalking Horse APA (as defined herein),
      as applicable.



KE 66422689
             Case 20-11177-KBO           Doc 18       Filed 05/21/20   Page 2 of 233




chapter 11 cases, which included outreach to dozens of financial and strategic partners, substantial

due diligence conducted by multiple parties, and initial indications of interest at valuations

sufficient to fully pay the outstanding balance of the Debtors’ secured term loan obligations. As

the Debtors’ nearly four-month marketing process drew to a close in late March, a confluence of

factors adversely impacted interested parties’ valuation levels, including perceived operational

risks associated with the Debtors’ ongoing FDA remediation efforts, perceived risks around

obtaining approvals for new products in their pipeline, and the impact of the COVID-19 pandemic

on capital markets and the availability of financing. Ultimately, the Debtors did not receive any

binding bids sufficient to fully repay the term loan obligations.

       2.      As a result, on March 28, 2020, an immediate event of default under the term loan

credit agreement occurred, and, consequently, the Debtors and an ad hoc group of lenders under

the term loan credit agreement (the “Ad Hoc Group”) pivoted to a pre-negotiated set of alternative

milestones that contemplated a credit bid to serve as the “stalking horse” for a further marketing

process to be conducted inside the Debtors’ chapter 11 cases. The Ad Hoc Group and their

advisors swiftly engaged with the Debtors’ management, and conducted substantial due diligence.

After arms’-length negotiation, on May 20, 2020, the Debtors agreed to an asset purchase

agreement and restructuring support agreement with the Ad Hoc Group that, among other things,

provides for a credit bid valued at approximately $1.05 billion as of the expected closing of the

sale transaction, which bid will serve as the baseline bid as the Debtors further market-test the

transaction in chapter 11. The Debtors are confident that interest from prospective purchasers will

continue during the postpetition marketing process and generate a value-maximizing bid for the

Debtors’ assets or, if no higher or otherwise better bids materialize, facilitate a sale to the Ad Hoc




                                                  2
              Case 20-11177-KBO           Doc 18       Filed 05/21/20   Page 3 of 233




Group that will reduce the Debtors’ go-forward leverage and otherwise position the Debtors for

future success.

       3.         But time is of the essence. Given the uncertainty in the marketplace, the Debtors

believe it is critical that the sale be consummated on the expedited timeline set forth herein in order

to capitalize on the Ad Hoc Group’s bid and avoid the value-destructive consequences of a

protracted chapter 11 process. Moreover, the sale timeline was specifically designed to balance

the twin goals of (a) running a robust postpetition marketing process and (b) minimizing any

potential business disruption.

       4.         By this motion, the Debtors seek authority to capitalize on their efforts, conduct a

postpetition process to market test the transaction contemplated by the Ad Hoc Group’s bid, and

consummate the sale to the Ad Hoc Group or a successful topping bidder.

                                       Jurisdiction and Venue

       5.         The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. The Debtors confirm their consent, pursuant to rule 7008 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9013-1(f) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), to the entry of a final order by the Court in connection with the

motion to the extent that it is later determined that the Court, absent consent of the parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

       6.         Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                   3
             Case 20-11177-KBO          Doc 18         Filed 05/21/20   Page 4 of 233




       7.      The statutory bases for the relief requested herein are sections 105(a), 363, 365,

503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 6006(a), and Local Rules

2002-1, 6004-1, and 9006-1.

                                            Background

       8.      Akorn,    Inc.,   together   with       its   Debtor   and   non-Debtor   subsidiaries

(collectively, “Akorn”) is a specialty pharmaceutical company that develops, manufactures, and

markets generic and branded prescription pharmaceuticals, branded as well as private-label

over-the-counter consumer health products, and animal health pharmaceuticals. Akorn is an

industry leader in the development, manufacturing, and marketing of specialized generic

pharmaceutical products in alternative dosage forms. Headquartered in Lake Forest, Illinois,

Akorn has approximately 2,180 employees worldwide and maintains a global manufacturing

presence, with pharmaceutical manufacturing facilities located in Illinois, New Jersey, New York,

Switzerland, and India. Akorn’s operations generated approximately $682 million in revenue and

approximately $124 million of Adjusted EBITDA in 2019. The Debtors commenced these

chapter 11 cases to conduct an orderly sale process that will position the Debtors for sustained

future success by right-sizing their balance sheet and addressing their litigation overhang.

       9.      On the Petition Date, each of the Debtors filed a voluntary petition with the Court

under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and

manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. Concurrently with the filing of this motion, the Debtors have requested

procedural consolidation and joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b). No party has requested the appointment of a trustee or examiner in

these chapter 11 cases, and no committees have been appointed or designated.




                                                   4
             Case 20-11177-KBO          Doc 18       Filed 05/21/20   Page 5 of 233




                                        Relief Requested

       10.     The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Bidding Procedures Order”):

               (a)    authorizing and approving the Bidding Procedures attached to Exhibit 1 to
                      the Bidding Procedures Order as (the “Bidding Procedures”);

               (b)    approving the form and manner of notice of the sale hearing
                      (the “Sale Hearing”) with respect to the sale (the “Sale”) of the Acquired
                      Assets (as such term is defined in the Stalking Horse APA), attached as
                      Exhibit 2 to the Bidding Procedures Order (the “Sale Hearing Notice”);

               (c)    scheduling the auction (the “Auction”) (if necessary) and Sale Hearing;

               (d)    approving procedures (the “Assumption Procedures”) for the assumption
                      and assignment of executory contracts and leases (the “Assigned
                      Contracts”), including notice of proposed cure amounts; and

               (e)    granting related relief.

       11.     Lastly, the Debtors will seek entry of an order at the Sale Hearing (the “Sale

Order”), substantially in the form attached hereto as Exhibit B:

               (a)    authorizing and approving the Sale to the Stalking Horse Bidder or
                      otherwise Successful Bidder (as defined in the Bidding Procedures) on the
                      terms substantially set forth in the Successful Bid;

               (b)    authorizing and approving the Sale of the Acquired Assets free and clear of
                      liens, claims, encumbrances, and other interests to the extent set forth in the
                      Stalking Horse APA attached as Exhibit 1 to the Sale Order or asset
                      purchase agreement with a Successful Bidder;

               (c)    authorizing the assumption and assignment of the Assigned Contracts as set
                      forth in the Stalking Horse APA or asset purchase agreement with a
                      Successful Bidder; and

               (d)    granting any related relief.




                                                 5
                Case 20-11177-KBO               Doc 18        Filed 05/21/20       Page 6 of 233




         12.      In support of the Debtors’ request for entry of the orders, the Debtors submit the

Buchsmann Declaration 3 and the First Day Declaration. 4

                                               The Proposed Sale

I.       The Prepetition Marketing Process.

         13.      In January 2020, the Debtors, with the assistance of PJT Partners, Inc. (“PJT”), the

Debtors’ proposed investment banker, initiated a comprehensive marketing process for a

going-concern sale of some or all of the Debtors’ assets to a third-party purchaser. Beginning in

January 2020, PJT directly reached out to various strategic and financial buyers. During the first

round of the marketing process, PJT contacted sixty-nine potentially-interested parties (including

both strategic purchasers in the pharmaceutical industry and financial purchasers), of which

approximately thirty-seven entered into confidentiality agreements with the Debtors. Several of

the parties who completed significant diligence in the Debtors’ prior efforts to raise out-of-court

financing in the summer and fall of 2019 were invited to participate in the sale process, and parties

who executed a confidentiality agreement received a copy of the Debtors’ investor presentation

and access to a virtual data room containing more than fifty files with certain information about

the Debtors’ business.          In addition, parties were offered the opportunity to participate in

thirty-minute telephone conferences with the Debtors’ management team. PJT also instructed

bidders to submit preliminary indications of interest by January 30, 2020.


3
     The Declaration of Mark Buschmann in Support of the Debtors’ Motion for Entry of an Order (I) (A) Approving
     Bidding Procedures, (B) Scheduling an Auction and Sale Hearing, (C) Approving the Form and Manner of Notice
     Thereof, and (D) Establishing Procedures for the Assumption and Assignment of Contracts and Leases, (II) (A)
     Approving the Asset Purchase Agreement, (B) Authorizing the Sale of Assets, and (C) Authorizing the Assumption
     and Assignment of Contracts and Leases, and (III) Granting Related Relief (the “Buschmann Declaration”), a
     copy of which is attached hereto as Exhibit C.
4
     The Debtors reserve the right to file and serve any supplemental pleading or declaration that the Debtors deem
     appropriate or necessary in their reasonable business judgment, including any pleading summarizing the
     competitive bidding and sale process and the results thereof, in support of their request for entry of the Bidding
     Procedures Order or the Sale Order.



                                                          6
               Case 20-11177-KBO        Doc 18       Filed 05/21/20   Page 7 of 233




         14.     Several parties submitted non-binding indications of interest that contemplated a

going-concern sale of the Debtors’ business. Based on the overall quality of the bid, value, and

certainty of execution, the Debtors selected bidders to advance to the second round of the sale

process. These parties were invited to participate in a second round of bidding with access to

further diligence, including site visits and discussions with the Debtors’ management team.

Additionally, bidders received access to a second round virtual data room containing over 26,000

documents about the Debtors’ business. During the second round, the Debtors and PJT held

in-person management meetings, responded to hundreds of diligence inquiries, conducted

numerous follow-up calls, and hosted site visits at the Debtors’ manufacturing sites. On February

28, 2020, the Debtors uploaded a form of asset purchase agreement to the virtual data room. PJT

instructed bidders to submit updated indications of interest by March 9, 2020.

         15.     Notwithstanding this significant, month’s-long process and initial interest, the

Debtors ultimately did not receive a binding bid that was sufficient to pay the outstanding amount

of obligations of their term loan. In response to these disappointing results, the Debtors swiftly

pivoted to negotiating the terms of a comprehensive restructuring transaction with the Ad Hoc

Group.      After good-faith, arm’s-length negotiations regarding definitive documentation, the

Ad Hoc Group and the Debtors reached an agreement that culminated in the Ad Hoc Group

submitting a “stalking horse” credit bid to serve as the floor for further marketing of the Debtors’

assets in bankruptcy (such bid, the “Stalking Horse” and such bidder, the “Stalking Horse

Bidder”).

II.      The Stalking Horse Bidder and the Bidding Procedures.

         16.     On May 20, 2020, the Debtors and the Stalking Horse Bidder reached agreement

on the form of asset purchase agreement (including all exhibits and schedules related thereto, the

“Stalking Horse APA”). Pursuant to the Sale , the Stalking Horse Bidder proposes to acquire the


                                                 7
                Case 20-11177-KBO         Doc 18       Filed 05/21/20   Page 8 of 233




Acquired Assets for total consideration valued at approximately $1.05 billion as of the expected

Closing Date, subject to certain adjustments (the “Purchase Price”).

         17.      Pursuant to the Bidding Procedures, the Debtors will solicit any higher or otherwise

better proposals according to the following proposed schedule, subject to Court approval and

availability:

                               Event                                Date
                Bid Deadline                            August 3, 2020
                Auction                                 August 10, 2020
                Contract Objection Deadline             August 15, 2020
                Sale Objection Deadline                 August 15, 2020
                Sale Hearing                            August 20, 2020

The Debtors believe this timeline is appropriate in light of the circumstances of these chapter 11

cases.

         18.      The Debtors believe the Bidding Procedures will provide sufficient time for any

potential topping bidder to put forth an actionable competing bid. During the Debtors’ robust

prepetition marketing process, relevant information regarding the Debtors’ business was made

available in the virtual data room, allowing potential bidders to conduct diligence on the Debtors’

business, and the Debtors and their advisors began marketing the Debtors’ assets prior to the

commencement of these chapter 11 cases. To the extent that any potential bidder has not

previously conducted such diligence, such bidder will have immediate access to, subject to the

execution of an appropriate confidentiality agreement, the information regarding the Debtors’

assets contained in the virtual data room.

         19.      In light of the foregoing, the Debtors have determined that the Bidding Procedures

are in the best interests of the Debtors’ estates, will establish whether and to what extent a market

exists for the Debtors’ assets, and provide interested parties with sufficient opportunity to

participate.


                                                   8
                   Case 20-11177-KBO               Doc 18         Filed 05/21/20        Page 9 of 233




II.        Material Terms of the Stalking Horse APA.

           20.       The following chart summarizes the terms and conditions of the Stalking Horse

APA attached to the Sale Order as Exhibit 1 and discloses certain information required pursuant

to Local Rule 6004-1: 5

       Stalking Horse APA                                          Summary Description
            Provision
    Stalking Horse APA              Seller: Each of the Debtors
    Parties
                                    Purchaser: An entity to be formed in advance of the hearing on approval of the
    See Preamble                    Bidding Procedures
    Purchase Price                  The aggregate consideration to be paid by Purchaser for the purchase of the
                                    Acquired Assets shall be: (i) the assumption of Assumed Liabilities, (ii) the credit
    Local Bankr. R.
                                    bid of all of the Loan Agreement Indebtedness (the “Credit Bid Amount”) (such
    6004-1(b)(iv)(N)
                                    portion of the Purchase Price, the “Credit Bid Portion”) and (iii) an amount in cash
                                    equal to the amount set forth in the Wind-Down Budget (the “Wind-Down
                                    Amount”).
    See § 2.1
    Acquired Assets                 “Acquired Assets” means all of the properties, rights, interests and other assets of
                                    Sellers as of the Closing of every kind and nature, whether tangible or intangible
    See § 1.1
                                    (including goodwill), real, personal, or mixed, known or unknown, fixed or unfixed,
                                    accrued, absolute, contingent or otherwise, wherever located and whether or not
                                    required to be reflected on a balance sheet prepared in accordance with GAAP or
                                    specifically referred to in this Agreement, including any such properties, rights,
                                    interests, and other assets acquired by Sellers after the date hereof and prior to the
                                    Closing in accordance with Section 6.1, including the following properties, rights,
                                    interests and other assets of Sellers, but excluding in all cases, the Excluded Assets:
                                         •   other than any Excluded Cash, (i) all Cash and Cash Equivalents and (ii)
                                             all deposits (including maintenance deposits, customer deposits, and
                                             security deposits for rent, electricity, telephone or otherwise) or prepaid or
                                             deferred charges and expenses, including all lease and rental payments that
                                             have been prepaid by any Seller and are not referenced in Section 1.1(f) or
                                             Section 1.1(p);

                                         •   subject to Section 1.5, all Contracts to which any Seller is a party,
                                             including the Contracts listed on Schedule 1.1(b), and all purchase orders
                                             (the “Assigned Contracts”), and which schedule may be modified from
                                             time to time after the date hereof in accordance with Section 1.5, and, in
                                             each case, all rights under any such Assigned Contracts;

                                         •   all trade and non-trade accounts receivable, notes receivable, negotiable
                                             instruments and chattel paper owned or held, together with any unpaid
                                             interest or fees accrued thereon or other amounts due with respect thereto,
                                             but, in each case, for purposes of this Section 1.1(c), excluding any

5
       This summary is provided for the convenience of the Court and parties in interest. To the extent there is any
       conflict between this summary and the Stalking Horse APA, the Stalking Horse APA shall govern in all respects.
       All references to schedules or sections in the following summary shall refer to schedules or sections of the Stalking
       Horse APA



                                                              9
        Case 20-11177-KBO    Doc 18        Filed 05/21/20          Page 10 of 233



Stalking Horse APA                             Summary Description
     Provision
                         intercompany Indebtedness among Sellers and any amounts owing from
                         any Excluded Subsidiary; provided, however, that Acquired Assets shall
                         include the intercompany receivable described on Schedule 1.1(c);

                     •   other than any Documents whose transfer to Purchaser is prohibited by
                         applicable Law, and subject to Section 1.2(c), all Documents, including (i)
                         all Regulatory Documentation and Tax Returns (subject to Section 6.2(c)
                         and Sellers’ right to retain copies of such Tax Returns) (and any related
                         work papers) relating to the other Acquired Assets or Assumed Liabilities,
                         and (ii) subject to Section 6.2(c) and Sellers’ right to retain copies thereof,
                         those prepared or received by or on behalf of any Seller in connection with
                         the sale of the Acquired Assets, this Agreement, or the transactions
                         contemplated hereby, including (A) all records and reports prepared or
                         received by Sellers, any of their respective Affiliates or Advisors in
                         connection with the sale of the Acquired Assets and the transactions
                         contemplated hereby, and (B) all bids and expressions of interest received
                         from third parties with respect to the acquisition of any of Sellers’
                         businesses or assets;

                     •   the Owned Real Property listed on Schedule 1.1(e) (the “Acquired Owned
                         Real Property”);

                     •   the Leased Real Property listed on Schedule 1.1(f) (the “Acquired Leased
                         Real Property”), including any Leasehold Improvements and all
                         permanent fixtures, improvements, and appurtenances thereto and
                         including any security deposits or other deposits delivered in connection
                         therewith;

                     •   other than the assets set forth on Schedule 1.1(g)(i), all tangible assets
                         (including Equipment, accessories, materials, machinery and all other
                         similar items of tangible personal property or capital assets) of Sellers,
                         including any tangible assets of Sellers located at any Acquired Leased
                         Real Property or Acquired Owned Real Property or any location set forth
                         on Schedule 1.1(g)(ii) and any other tangible assets on order to be
                         delivered to any Seller;

                     •   all rights against third parties (including suppliers, vendors, merchants,
                         manufacturers and counterparties to leases, licensees, licensors or of the
                         Company or any of its Subsidiaries arising under or related to any
                         Assigned Contract, other Acquired Asset or Assumed Liability), including
                         causes of action, claims, counterclaims, defenses, credits, rebates
                         (including any vendor or supplier rebates), demands, allowances, refunds
                         (including Tax refunds (i) with respect to the Acquired Assets, except to
                         the extent any anticipated Tax refund is taken into account in reducing the
                         Wind-Down Amount, and/or (ii) arising from the carryback of any net
                         operating loss to a prior taxable year, whenever received, or the amount of
                         any cash with respect to such Tax refund, including any amount received
                         in respect of the federal income Tax refund filings described on
                         Schedule 1.1(h), Actions, rights of set off, rights of recovery, rights of
                         subrogation, rights of recoupment, rights under or with respect to express
                         or implied guarantees, warranties, representations, covenants or
                         indemnities made by such third parties or other similar rights, in each case
                         with respect to Assumed Liabilities or arising from the use, ownership,


                                         10
        Case 20-11177-KBO    Doc 18        Filed 05/21/20         Page 11 of 233



Stalking Horse APA                            Summary Description
     Provision
                         possession, operation, business integration operation, sale or lease of any
                         Acquired Assets;

                     •   to the extent transferrable under applicable Law, all of the rights, interests
                         and benefits accruing under all Permits and Governmental Authorizations,
                         and all pending applications therefor;

                     •   subject to Section 6.15, all shares of capital stock or other equity interests
                         that any Seller owns, directly or indirectly, in the Subsidiaries set forth on
                         Schedule 1.1(j) (the “Acquired Subsidiaries”), including any securities
                         convertible into, or exchangeable or exercisable for, any such shares of
                         capital stock or other equity interests, investments or contributions in the
                         Acquired Subsidiaries;

                     •   the sponsorship of each Assumed Benefit Plan and all right, title and
                         interest in any assets thereof or relating thereto;

                     •   all Company Owned Intellectual Property, all rights to collect royalties and
                         proceeds in connection therewith, all rights to sue and recover for past,
                         present and future infringements, dilutions, misappropriations of, or other
                         conflicts with, such Company Owned Intellectual Property and any and all
                         corresponding rights that, now or hereafter, may be secured throughout the
                         world;

                     •   all goodwill, payment intangibles and general intangible assets and rights
                         of Sellers;

                     •   all Inventory of Sellers whether or not obsolete or carried on Sellers’ books
                         of account, in each case, with any transferable warranty and service rights
                         related thereto;

                     •   all Product Registrations, Registration Information, and all other data and
                         information regarding the development and commercialization of the
                         Products, including all safety and efficacy databases, clinical data, non-
                         clinical data and related books and records;

                     •   all credits, prepaid expenses, deferred charges, advance payments, refunds,
                         rights of set-off, rights of recovery, security deposits, prepaid items and
                         duties to the extent related to the other Acquired Assets (including
                         Assigned Contracts) or the Assumed Liabilities;

                     •   except with respect to any Excluded Confidentiality Arrangements, all
                         rights and obligations under non-disclosure, confidentiality, and similar
                         arrangements with (or for the benefit of) employees and agents of Sellers
                         or with third parties (including any non-disclosure, confidentiality
                         agreements or similar arrangements entered into in connection with or in
                         contemplation of the filing of the Bankruptcy Case and the Auction
                         contemplated by the Bidding Procedures Order);

                     •   (i) all Avoidance Actions relating to the Acquired Assets and/or Assumed
                         Liabilities, including actions relating to vendors and service providers that
                         are counterparties to Assigned Contracts or relating to Assumed Liabilities



                                         11
            Case 20-11177-KBO        Doc 18        Filed 05/21/20         Page 12 of 233



   Stalking Horse APA                                 Summary Description
        Provision
                                 (collectively, the “Acquired Avoidance Actions”) and (ii) all rights,
                                 claims, causes of action, rights of recovery, rights of set-off, and rights of
                                 recoupment existing as of the Closing of any Seller against any Transferred
                                 Employee or any employee of any Acquired Subsidiary;

                            •    all insurance benefits, including rights and proceeds, to the extent arising
                                 from or relating to any of the Acquired Assets or Assumed Liabilities
                                 (including returns and refunds of any premiums paid, or other amounts due
                                 back to Sellers, with respect to cancelled policies); and

                            •    except for the Excluded Bank Accounts, all of Sellers’ bank accounts.

                            •    At any time at least one (1) Business Day prior to the Closing, Purchaser
                                 may, in its sole discretion and by written notice to the Company, designate
                                 any of the Acquired Assets (other than (A) any purchase orders (except a
                                 purchase order entered into in connection with, or otherwise governed by,
                                 any Excluded Contract) and any Assumed Benefit Plans, and (B) any
                                 Contracts, the treatment of which are the subject of Section 1.5(b)) as
                                 additional Excluded Assets, which notice shall set forth in reasonable
                                 detail the Acquired Assets so designated. Purchaser acknowledges and
                                 agrees that there shall be no reduction in the Purchase Price if it elects to
                                 designate any Acquired Assets as Excluded Assets pursuant to the
                                 operation of this paragraph. Notwithstanding any other provision hereof
                                 to the contrary, the Liabilities of Sellers under or related to any Acquired
                                 Asset designated as an Excluded Asset pursuant to this paragraph will
                                 constitute Excluded Liabilities

Assumed Liabilities     On the terms and subject to the conditions set forth herein and in the Sale Order,
                        effective as of the Closing, Purchaser or a Designated Purchaser shall assume from
See § 1.3
                        Sellers (and from and after the Closing pay, perform, discharge, or otherwise satisfy
                        in accordance with their respective terms), and Sellers shall convey, transfer, and
                        assign to Purchaser or a Designated Purchaser, only the following Liabilities (and
                        no other Liabilities, which other Liabilities shall be retained by Sellers), without
                        duplication and only to the extent not paid, performed, discharged or otherwise
                        satisfied prior to the Closing (collectively, the “Assumed Liabilities”):
                            •    all Liabilities of Sellers arising from the Assigned Contracts, solely to the
                                 extent arising from periods occurring after the Closing and excluding, for
                                 the avoidance of doubt, any Liabilities contemplated by Section 1.4(e);
                            •    all cure costs required to be paid pursuant to section 365 of the Bankruptcy
                                 Code in connection with the assumption and assignment of the Assigned
                                 Contracts (the “Cure Costs”);
                            •    all Liabilities arising out of the ownership or operation of the Acquired
                                 Assets, in each case, by Purchaser solely to the extent arising from periods
                                 occurring after the Closing and excluding, for the avoidance of doubt, any
                                 Liabilities contemplated by Section 1.4(e);
                            •    all (i) accrued trade and non-trade payables, (ii) open purchase orders
                                 (except a purchase order entered into in connection with, or otherwise
                                 governed by, any Excluded Contract), (iii) Liabilities arising under drafts
                                 or checks outstanding at Closing, (iv) accrued royalties, (v) accrued
                                 compensation, employee expenses and benefits in each case for


                                                 12
           Case 20-11177-KBO          Doc 18        Filed 05/21/20          Page 13 of 233



   Stalking Horse APA                                   Summary Description
        Provision
                                 Transferred Employees, but excluding workers’ compensation claims for
                                 injuries occurring prior to the Closing, and (vi) all Liabilities arising from
                                 rebates, returns, recalls, chargebacks, coupons, discounts, failure to supply
                                 claims and similar obligations, in each case, to the extent (and solely to the
                                 extent) (x) incurred in the Ordinary Course and otherwise in compliance
                                 with the terms and conditions of this Agreement (including Section 6.1)
                                 and (y) not arising under or otherwise relating to any Excluded Asset;
                            •    Assumed Taxes;
                            •    subject to Section 6.15, the sponsorship of, and all Liabilities at any time
                                 arising under, pursuant to or in connection with, the Seller Plans (the
                                 “Assumed Benefit Plans”), and all Liabilities for compliance with the
                                 requirements of Section 4980B of the Code with respect to all individuals
                                 who are “M&A qualified beneficiaries” as such term is defined in Treasury
                                 Regulations §54.4980B-9;
                            •    to the extent, and solely to the extent, arising from Purchaser’s failure to
                                 comply with Section 6.3, all Liabilities related to Purchaser’s selection of
                                 employees, including any failure to extend offers of employment, pursuant
                                 to Section 6.3 and any Liabilities for severance or under the WARN Act,
                                 in each case, that (i) constitute bankruptcy administrative expenses of
                                 Sellers and (ii) result from or arise out of Purchaser’s failure to make an
                                 offer of employment to any employees or any Sellers’ subsequent
                                 termination of such employee’s employment in connection with or
                                 following the Closing;
                            •    all Liabilities owing to any Subsidiary of the Company, other than to an
                                 Excluded Subsidiary;
                            •    Liabilities arising under Section 503(b)(9) of the Bankruptcy Code;
                            •    all Liabilities and obligations of Sellers for compliance with ISRA at the
                                 Acquired Leased Real Property in New Jersey; and
                            •    all Liabilities, if any, set forth on Schedule 1.3(k).


Excluded Assets         Notwithstanding anything to the contrary in this Agreement, in no event shall
                        Sellers be deemed to sell, transfer, assign, or convey, and Sellers shall retain all
See §1.2
                        right, title and interest to, in and under the following assets, properties, interests and
                        other interests of such Seller (collectively, the “Excluded Assets”):
                            •    any Excluded Cash, if applicable, and any retainers or similar amounts
                                 paid to Advisors or other professional service providers (which amounts
                                 shall be taken into account in the Wind-Down Budget and determining the
                                 Wind-Down Adjustment Amount);
                            •    each Contract of any Seller that is listed on Schedule 1.2(b), which
                                 schedule may be modified from time to time after the date hereof in
                                 accordance with Section 1.5 (the “Excluded Contracts”);




                                                  13
        Case 20-11177-KBO    Doc 18        Filed 05/21/20         Page 14 of 233



Stalking Horse APA                            Summary Description
     Provision
                     •   all Documents (i) to the extent (and solely to the extent) exclusively related
                         to any of the Excluded Assets or Excluded Liabilities; (ii) minute books,
                         organizational documents, stock registers and such other similar books and
                         records of any Seller (excluding, for the avoidance of doubt, the Acquired
                         Subsidiaries) as pertaining to ownership, organization or existence of such
                         Seller (other than Tax Returns described in Section 1.1(d)), or any
                         corporate seal of any Seller (other than an Acquired Subsidiary); or (iii)
                         that any Seller is required by applicable Law to retain; provided that, to the
                         extent not prohibited by applicable Law, Purchaser shall have the right to
                         make copies of such Documents (or any portions thereof);
                     •   all materials, Documents, reports and records of a Seller or any of its
                         Affiliates that are subject to any attorney-client privilege and the transfer
                         of which to Purchaser would result in the waiver of any such privilege
                         (“Retained Privileged Materials”);
                     •   without prejudice to Section 6.9, all current and prior director and officer
                         insurance policies, and all rights and benefits of any nature of Sellers with
                         respect thereto, including all insurance recoveries thereunder and rights to
                         assert claims with respect to any such insurance recoveries under such
                         insurance policies;
                     •   all membership interests or other equity interests of any Seller or any of
                         their respective Subsidiaries (excluding the Acquired Subsidiaries) (the
                         “Excluded Subsidiaries”), or securities convertible into, exchangeable, or
                         exercisable for any such membership interests or other equity interests of
                         such Excluded Subsidiaries but excluding, for the avoidance of doubt, any
                         investment or contribution described on Schedule 1.2(f);
                     •   other than the Acquired Avoidance Actions, all other rights, claims, causes
                         of action, rights of recovery, rights of set-off, and rights of recoupment
                         existing as of the Closing of any Seller, in each case, solely to the extent
                         (y) related to any other Excluded Assets or any Excluded Liabilities and
                         (z) not against any Transferred Employee or employee of any Acquired
                         Subsidiary;
                     •   Sellers’ claims or other rights under this Agreement, including the right to
                         be paid the Purchase Price hereunder at the Closing in accordance with the
                         terms hereof, or Sellers’ rights under any agreement, certificate,
                         instrument, or other document executed and delivered between any Seller
                         and Purchaser in connection with the transactions contemplated hereby
                         entered into on or after the date hereof;
                     •   subject to Section 1.1(h) all Tax attributes that are not transferred by the
                         operation of applicable Tax Law;
                     •   all real estate and all interests in real estate (including any Leasehold
                         Improvements thereon), other than the Acquired Owned Real Property and
                         the Acquired Leased Real Property (including, for the avoidance of doubt,
                         any Leasehold improvements thereon);




                                         14
            Case 20-11177-KBO        Doc 18        Filed 05/21/20           Page 15 of 233



   Stalking Horse APA                                  Summary Description
        Provision
                            •    every asset of Sellers that would otherwise constitute an Acquired Asset
                                 (if owned immediately prior to the Closing) if conveyed or otherwise
                                 disposed of during the period from the date hereof until the Closing Date
                                 (i) in compliance with the terms and conditions of this Agreement
                                 (including Section 6.1) or (ii) if Purchaser otherwise agrees, in writing
                                 after the date hereof, to such conveyance or other disposition;
                            •    the tangible assets (including Equipment, accessories, materials,
                                 machinery and all other similar items of tangible personal property or
                                 capital assets) of Sellers expressly set forth on Schedule 1.1(g)(i);
                            •    any Excluded Confidentiality Arrangements, if applicable;
                            •    the Excluded Bank Accounts (but not, for the avoidance of doubt, any Cash
                                 and Cash Equivalents, or any other property or assets, held or deposited in
                                 such Excluded Bank Accounts other than Excluded Cash, if any);
                            •    any asset, property, interest or other interest of a Seller which is an
                                 Excluded Asset by operation of Section 6.15; and
                            •    the properties and assets set forth on Schedule 1.2(p).
Excluded Liabilities    Purchaser and the Designated Purchaser(s) (if any) shall not assume and shall not
                        be deemed to have assumed, nor shall be obligated to pay, perform or otherwise
See §1.4
                        discharge or in any other manner be liable or responsible for any Liabilities of, or
                        Action against, Sellers or relating to the Acquired Assets, of any kind or nature
                        whatsoever, whether absolute, accrued, contingent or otherwise, liquidated or
                        unliquidated, due or to become due, known or unknown, currently existing or
                        hereafter arising, matured or unmatured, direct or indirect, and however arising,
                        whether existing prior to or on the Closing Date or arising thereafter as a result of
                        any act, omission, or circumstances taking place prior to the Closing, other than the
                        Assumed Liabilities, and Sellers shall be solely and exclusively liable for any and
                        all such Liabilities, including those Liabilities set forth below (collectively, the
                        “Excluded Liabilities”):
                            •    except to the extent of any Liabilities expressly assumed pursuant to
                                 Section 1.3, all Liabilities arising out of, relating to or otherwise in respect
                                 of the Acquired Assets or the operation of the business of Sellers arising
                                 on or prior to the Closing;
                            •    all Liabilities to the extent relating to or otherwise arising, whether before,
                                 on or after the Closing, out of, or in connection with, any of the Excluded
                                 Assets;
                            •    except to the extent of any Liabilities expressly assumed pursuant to
                                 Sections 1.3(g) and 1.3(i), any and all Liabilities in respect of the Excluded
                                 Contracts and any other Contracts to which any Seller is party or is
                                 otherwise bound that are not Assigned Contracts;
                            •    except to the extent of any Liabilities expressly assumed pursuant to
                                 Sections 1.3(d) or 1.3(h), any and all Liabilities of Sellers for Indebtedness;




                                                 15
        Case 20-11177-KBO    Doc 18        Filed 05/21/20          Page 16 of 233



Stalking Horse APA                             Summary Description
     Provision
                     •   all Liabilities arising from or related to any Action (whether civil, criminal,
                         administrative, investigative, or informal) against the Company or any of
                         its Subsidiaries (including, for the avoidance of doubt, any Action related
                         to fraud, breach of fiduciary duty, misfeasance or under any other theory
                         relating to conduct, performance or non-performance of the Company or
                         any of its Subsidiaries, or any of their respective directors, officers, or
                         employees), or related to the Acquired Assets or the Assumed Liabilities,
                         pending or threatened or having any other status or with respect to facts,
                         actions, omissions, circumstances or conditions existing, occurring or
                         accruing prior to the Closing Date (including any breach, default, failure
                         to perform, torts related to performance, violations of Law, infringements
                         or indemnities, guaranties and overcharges, underpayments or penalties,
                         whether in respect of any Contract, agreement, arrangement, promise or
                         understanding of any kind), including any successor liability claims or that
                         may be owed to or assessed by, any Governmental Body or other Person,
                         and whether commenced, filed, initiated, or threatened prior to, on or
                         following the Closing;
                     •   except to the extent of any Liabilities expressly assumed pursuant to
                         Sections 1.3(g) or 6.3 and without prejudice to Section 10.2 or Section
                         1.3(b), all costs and expenses incurred or to be incurred by Sellers in
                         connection with the drafting, preparation, negotiation, diligence,
                         execution, and performance of this Agreement and the consummation of
                         the transactions contemplated hereby;
                     •   except to the extent of any Liabilities expressly assumed pursuant to
                         Sections 1.3(d), 1.3(f), 1.3(g) or 6.3, all Liabilities related to any current
                         or former employee of the Company or of any Subsidiary of the Company
                         (other than all Liabilities related to the Transferred Employees arising on
                         or after the date such applicable Employee becomes a Transferred
                         Employee, including under the WARN Act);
                     •   all Liabilities for any Taxes (including Taxes payable by reason of
                         contract, assumption, transferee or successor Liability, operation of Law,
                         pursuant to Treasury Regulation Section 1.1502-6 (or any similar
                         provision of any state or local law) or otherwise: (i) arising or relating to
                         any Pre-Closing Tax Period (including any Straddle Period Taxes), (ii)
                         owed by any of Sellers (whether or not relating to a Pre-Closing Tax
                         Period), including pursuant to any Tax sharing, Tax indemnity or similar
                         agreement or arrangement to which any Seller (or any Affiliate thereof) is
                         obligated under or a party to, (iii) arising in connection with the
                         consummation of the transactions contemplated by this Agreement, and
                         (iv) Taxes arising from or in connection with an Excluded Asset), in each
                         case, other than to the extent such Tax is an Assumed Tax;
                     •   except to the extent of any Liabilities expressly assumed pursuant to
                         Sections 1.3(d), 1.3(f) or 6.3, all Liabilities arising out of, relating to, or
                         with respect to any and all Employees and contractors of the Company or
                         any of its Subsidiaries arising at any time on or prior to the Closing;




                                         16
            Case 20-11177-KBO           Doc 18        Filed 05/21/20          Page 17 of 233



   Stalking Horse APA                                    Summary Description
        Provision
                              •    except to the extent of any Liabilities expressly assumed pursuant to
                                   Sections 1.3(f) or 6.3, and without prejudice to Section 1.5, all Liabilities
                                   of Sellers arising out of any Contract, agreement, Permit, franchise or
                                   claim that is not transferred to Purchaser as part of the Acquired Assets or,
                                   is not transferred to Purchaser because of any failure to obtain any Consent
                                   or Governmental Authorization required for such transfer;
                              •    subject to Section 1.3(j), all Liabilities of Sellers arising under or pursuant
                                   to Environmental Laws, including with respect to any real property owned,
                                   operated, leased or otherwise used by Sellers, whether or not used in the
                                   Ordinary Course, including any Liabilities for noncompliance with
                                   Environmental Laws or the Release of Hazardous Substances, to the extent
                                   arising as a result of any act, omission, or circumstances taking place on
                                   or prior to the Closing, whether known or unknown as of the Closing;
                              •    drafts or checks outstanding as of the Closing (except to the extent
                                   expressly stated as an Assumed Liability in Section 1.3(d)); and
                              •    all Liabilities set forth on Schedule 1.4(m).
Representations and       The Stalking Horse Purchase Agreement contains customary representations and
Warranties of Sellers     warranties, including, but not limited to, representations of Seller regarding:
See §3                    (a) organization and qualification; (b) authorization of agreement; (c) conflicts;
                          consents; (d) equity interests of non-debtor subsidiaries; (e) financial statements;
                          internal controls; SEC reports; (f) real property; (g) title to property; (h) sufficiency
                          of assets; (i) insurance; (j) contracts; (k) litigation; (l) permits; compliance with
                          laws; (m) anti-corruption and international trade compliance; (n) environmental
                          matters; (o) intellectual property; (p) tax matters; (q) sellers plans; (r) employees;
                          (s) affiliate transactions; (t) brokers; (u) inventory; (v) customers and suppliers;
                          (w) product liability; (x) health care regulatory matters; (y) absence of certain
                          changes; (z) bank accounts; and (aa) no other representations or warranties.
Representations and       The Stalking Horse Purchase Agreement contains customary representations and
Warranties of Purchaser   warranties, including, but not limited to, representations of Purchaser regarding:
See §4                    (a) organization and qualification; (b) authorization of agreement; (c) conflicts;
                          consents; (d) financing; (e) brokers; (f) credit bid; (g) no litigation; (h) certain
                          agreements; (i) investment representations; investigation; and (j) no additional
                          representations or warranties.
Agreements with           As of the date hereof, there are no Contracts, undertakings, commitments,
Management                agreements or obligations, whether written or oral, between any member of the
Local Bankr. R.           Purchaser Group, on the one hand, and any member of the management of the
6004-1(b)(iv)(B)          Company or any of its Subsidiaries or board of directors (or applicable governing
                          body of any Subsidiary), any holder of equity or debt securities of the Company or
See §4.8                  its Subsidiaries, or any lender or creditor of the Company or its Subsidiaries, on the
                          other hand, (a) relating in any way to the acquisition of the Acquired Assets or the
                          transactions contemplated by this Agreement or (b) that would be reasonably likely
                          to prevent, restrict, impede or affect adversely the ability of the Company to
                          entertain, negotiate or participate in any such transaction.




                                                    17
            Case 20-11177-KBO            Doc 18        Filed 05/21/20          Page 18 of 233



   Stalking Horse APA                                     Summary Description
        Provision
Good Faith Deposit         No good faith deposit is required.
Local Bankr. R.
6004-1(b)(iv)(F)


Tax Exemption              Any sales, use, purchase, transfer, franchise, deed, fixed asset, stamp, value added,
Local Bankr. R.            motor vehicle registration, excise, documentary, stamp, or other similar Taxes and
6004-1(b)(iv)(I)           all filing and recording charges (and any interest, penalties and additions with
                           respect to such Taxes and fees) payable by reason of the consummation of the
See §9.1                   transactions contemplated by this Agreement, including the sale of the Acquired
                           Assets or the assumption of the Assumed Liabilities under this Agreement or the
                           transactions contemplated hereby in any U.S. or foreign jurisdiction (the “Transfer
                           Taxes”) shall be borne by Purchaser, regardless of the party on whom liability is
                           imposed under the provisions of the Laws relating to such Transfer Taxes. For the
                           avoidance of doubt, Transfer Taxes shall not include any income or similar taxes.
                           The party customarily responsible under applicable Law shall file all necessary Tax
                           Returns with respect to Transfer Taxes. Sellers and Purchaser shall cooperate to
                           ensure that all such Transfer Taxes are timely paid and all Tax Returns related to
                           the Transfer Taxes are timely filed. Sellers and Purchaser shall use commercially
                           reasonable efforts and cooperate in good faith to exempt all such transactions from
                           any Transfer Taxes. Sellers shall, and shall cause their Subsidiaries (as applicable),
                           or Purchaser (or its subsidiaries) shall, as applicable, as soon as practicable after
                           any payment of any Transfer Taxes to the relevant Governmental Body, deliver to
                           the non-paying party the original or a certified copy of a receipt issued by the
                           relevant Governmental Body evidencing such payment and any tax certificates or
                           forms in respect of such Transfer Taxes and any other form or other information
                           that could aid in the recovery of any such Transfer Taxes in a form reasonably
                           satisfactory to the non-paying party.
Requested Findings as to   The Parties intend that, to the fullest extent permitted by applicable Law (including
Successor Liability        under Section 36 of the Bankruptcy Code), upon the closing, Purchaser shall not be
Local Bankr. R.            deemed to: (a) be the successor of any Seller, (b) have, de facto, or otherwise,
6004-1(b)(iv)(L)           merged with or into Sellers, (c) be a mere continuation or substantial continuation
                           of Sellers or the enterprise(s) of Sellers or (d) be liable or have any Liability for any
See §6.13                  acts or omissions of Sellers in the conduct of their businesses or arising under or
                           related to the Acquired Assets other than as expressly set forth and agreed in this
                           Agreement. Without limiting the generality of the foregoing, and except as
                           otherwise expressly provided in this Agreement, the Parties intend that Purchaser
                           shall have no Liability for any Encumbrance (other than the Assumed Liabilities
                           and Permitted Encumbrances on the Acquired Assets) against Sellers or any of
                           Sellers predecessors or Affiliates, and Purchaser shall have no successor or
                           vicarious liability of any kind or character whether known or unknown as of the
                           Closing Date or in connection with the transactions contemplated to occur on the
                           Closing, whether now existing or hereafter arising, or whether fixed or contingent,
                           with respect to the businesses of Sellers, the Acquired Assets or any Liability of
                           Sellers arising prior to, or relating to any period occurring prior to, the Closing Date.
                           The Parties agree that the Sale Order shall contain provisions substantially in the
                           form set forth in this Section 6.13.
Sale of Unexpired Leases   Sellers acknowledge and agree, and the Sale Order shall provide that, except as
Free and Clear             otherwise provided in Section 1.3, on the Closing Date and concurrently with the
                           Closing, all then existing or thereafter arising obligations, Liabilities and
                           Encumbrances of, against or created by Sellers or their bankruptcy estate, to the



                                                     18
                 Case 20-11177-KBO              Doc 18      Filed 05/21/20         Page 19 of 233



       Stalking Horse APA                                       Summary Description
            Provision
    Local Bankr. R.               fullest extent permitted by Section 363 of the Bankruptcy Code, shall be fully
    6004-1(b)(iv)(M)              released from and with respect to the Acquired Assets. On the Closing Date, the
                                  Acquired Assets shall be transferred to Purchaser free and clear of all obligations,
    See §5.4
                                  Liabilities and Encumbrances, other than Permitted Encumbrances and the
                                  Assumed Liabilities to the fullest extent permitted by Section 363 of the Bankruptcy
                                  Code.

                                        The Bidding Procedures Order

I.         The Bidding Procedures.

           21.     To optimally and expeditiously solicit, receive, and evaluate bids in a fair and

accessible manner, the Debtors have developed and proposed the Bidding Procedures, attached as

Exhibit 1 to the Bidding Procedures Order. 6

           22.     The proposed Bidding Procedures are designed to permit a fair, efficient,

competitive, and value-maximizing auction process for the Debtors’ assets, consistent with the

timeline of these chapter 11 cases, to confirm that the Stalking Horse Bid is the best offer, or

promptly identify the alternative bid that is higher or otherwise better.

           23.     The Bidding Procedures will provide potential bidders with ample notice and time

to conduct thorough due diligence to submit binding bids in advance of the Sale Hearing. The

Debtors and their advisors have already commenced a marketing and sale process to confirm the

market value of the Debtors’ assets. In creating the Bidding Procedures, the Debtors are seeking

to balance their interests in consummating the Sale on a timeline that ensures the Stalking Horse

Bidder’s willingness to provide a floor offer while at the same time preserving the opportunity to

attract the highest or otherwise best offer. The Bidding Procedures are designed to encourage all




6
      This summary is qualified in its entirety by the Bidding Procedures attached as Exhibit 1 to the Bidding
      Procedures Order. All capitalized terms that are used in this summary but not otherwise defined herein shall have
      the meanings given to such terms in the Bidding Procedures. To the extent there are any conflicts between this
      summary and the Bidding Procedures, the terms of the Bidding Procedures shall govern.



                                                          19
              Case 20-11177-KBO              Doc 18      Filed 05/21/20        Page 20 of 233




prospective bidders to put their best bid forward, bring finality to the Debtors’ restructuring

process, and create a path towards entry of the Sale Order that embodies the highest or otherwise

best available recoveries to the Debtors’ stakeholders.

        24.      Because the Bidding Procedures are attached as Exhibit 1 to the proposed Bidding

Procedures Order, they are not restated fully herein. Generally speaking, however, the Bidding

Procedures establish, among other things: 7

        •        the Debtors will serve the Bidding Procedures Order (setting forth the Sale
                 Schedule), Bidding Procedures, Sale Notice, and Cure Notice upon the Notice
                 Parties as soon as practicable after entry of the Bidding Procedures Order;
        •        the availability of, access to, and conduct during due diligence by Acceptable
                 Bidders;
        •        the deadlines and requirements for submitting competing bids and the method and
                 criteria by which such competing bids are deemed to be “Qualified Bids” sufficient
                 to trigger the Auction, including the minimum consideration that must be provided,
                 the terms and conditions that must be satisfied, and the deadline that must be met
                 by any bidder to be considered a “Qualified Bidder” and participate in the Auction;
        •        the manner in which Qualified Bids will be evaluated by the Debtors to determine
                 the initial leading Qualified Bid for the Auction;
        •        the conditions for having the Auction and procedures for conducting the Auction,
                 if any; and
        •        various other matters relating to the sale process generally, including the
                 designation of the Back-Up Bid, return of any good faith deposits, and certain
                 reservations of rights.

        25.      Importantly, the Bidding Procedures recognize and comply with the Debtors’

fiduciary obligations to maximize sale value, and, as such, do not impair the Debtors’ ability to

consider all qualified bid proposals and, as noted, preserve the Debtors’ right to modify the Bidding

Procedures as necessary or appropriate to maximize value for the Debtors’ estates.



7
    The following summary is provided for convenience purposes only. To the extent any of the terms described
    below are inconsistent with the Bidding Procedures, the Bidding Procedures control in all respects. Capitalized
    terms used in this summary but not defined herein shall have the meanings ascribed to them in the Bidding
    Procedures



                                                       20
             Case 20-11177-KBO         Doc 18      Filed 05/21/20     Page 21 of 233




II.    Form and Manner of Sale Hearing Notice.

       26.     Within five (5) business days after entry of the Bidding Procedures Order, or as

soon as reasonably practicable thereafter, the Debtors will cause the notice, substantially in the

form attached as Exhibit 2 to the Bidding Procedures Order (the “Sale Hearing Notice”), to be

served on the following parties or their respective counsel, if known: (a) the Notice Parties (as

defined in the Bidding Procedures); (b) counsel to the Stalking Horse Bidder; (c) all parties to the

Assigned Contracts to be assumed and assigned as part of the proposed Sale; (d) all parties who

have expressed a written interest in some or all of the Debtors’ assets; (e) all known holders of

liens, encumbrances, and other claims secured by the Debtors’ assets; (f) the Internal Revenue

Service; (g) all applicable state and local taxing authorities; (h) the Food and Drug Administration;

(i) each governmental agency that is an interested party with respect to the Sale and transactions

proposed thereunder; and (j) all parties that have requested or that are required to receive notice

pursuant to Bankruptcy Rule 2002.

       27.     In addition, within five (5) business days after entry of the Bidding Procedures

Order, or as soon as reasonably practicable thereafter, the Debtors will provide notice of the Sale

Hearing through the publication of the Sale Hearing Notice on the website of the Debtors’

proposed noticing and claims agent to be retained in these chapter 11 cases, Kurtzman Carson

Consultants LLC, at www.kccllc.net/akorn.

       28.     The Debtors respectfully submit that the Sale Hearing Notice is reasonably

calculated to provide interested parties with notice of the Sale and Sale Hearing and an opportunity

to respond accordingly.

III.   Summary of the Assumption Procedures.

       29.     The Debtors seek entry of the Assumption Procedures to facilitate the fair and

orderly assumption and assignment of the Assigned Contracts in connection with the Sale.


                                                 21
             Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 22 of 233




Because the Bidding Procedures Order sets forth the Assumption Procedures in detail, they are not

restated herein. Generally, however, the Assumption Procedures: (a) outline the process by which

the Debtors will serve notice to all counterparties to the Assigned Contracts regarding the proposed

assumption and assignment and related cure amounts, if any, informing such parties of their right

and the procedures to object thereto; and (b) establish objection and other relevant deadlines and

the manner for resolving disputes relating to the assumption and assignment of the Assigned

Contracts to the extent necessary.

                                         Basis for Relief

I.     The Relief Sought in the Bidding Procedures Order Is in the Best Interests of the
       Debtors’ Estates and Should Be Approved.

       30.     Courts have made clear that a debtor’s business judgment is entitled to substantial

deference with respect to the procedures to be used in selling an estate’s assets. See, e.g., In re

Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (“Under Section 363, the debtor in possession can sell

property of the estate . . . if he has an ‘articulated business justification’” (internal citations

omitted)); In re Martin, 91 F.3d 389, 395 (3d Cir. 1996) (quoting In re Schipper); In re

Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999) (same); see also In re

Integrated Res., Inc., 147 B.R. 650, 656–7 (S.D.N.Y. 1992) (noting that bidding procedures that

have been negotiated by a trustee are to be reviewed according to the deferential “business

judgment” standard, under which such procedures and arrangements are “presumptively valid”).

       31.     The paramount goal in any proposed sale of property of the estate is to maximize

the proceeds received by the estate. See In re Mushroom Transp. Co., 382 F.3d 325, 339

(3d Cir 2004) (debtor-in-possession “had a fiduciary duty to protect and maximize the estate’s

assets”); In re Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998) (“The purpose of procedural

bidding orders is to facilitate an open and fair public sale designed to maximize value for the



                                                22
              Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 23 of 233




estate.”); In re Food Barn Stores, Inc., 107 F.3d 558, 564–65 (8th Cir. 1997) (in bankruptcy sales,

“a primary objective of the Code [is] to enhance the value of the estate at hand”); Integrated Res.,

147 B.R. at 659 (“[I]t is a well-established principle of bankruptcy law that the objective of the

bankruptcy rules and the trustee’s duty with respect to such sales is to obtain the highest price or

greatest overall benefit possible for the estate.”) (internal citations omitted).

        32.     To that end, courts uniformly recognize that procedures intended to enhance

competitive bidding are consistent with the goal of maximizing the value received by the estate

and therefore are appropriate in the context of bankruptcy transactions. See, e.g., Integrated Res.,

147 B.R. at 659 (bidding procedures “are important tools to encourage bidding and to maximize

the value of the debtor’s assets”); In re Fin. News Network, Inc., 126 B.R. 152, 156 (Bankr.

S.D.N.Y. 1991) (“court-imposed rules for the disposition of assets . . . [should] provide an

adequate basis for comparison of offers, and [should] provide for a fair and efficient resolution of

bankrupt estates”).

        33.     The Debtors believe that the proposed Bidding Procedures will promote active

bidding from seriously interested parties and will elicit the highest or otherwise best offers

available for the Debtors’ assets. The proposed Bidding Procedures will allow the Debtors to

conduct the Sale in a controlled, fair, and open fashion that will encourage participation by

financially capable bidders who will offer the best package for the Debtors’ assets and who can

demonstrate the ability to close a transaction. Specifically, the Bidding Procedures contemplate

an open auction process with minimum barriers to entry and provide potential bidding parties with

sufficient time to perform due diligence and acquire the information necessary to submit a timely

and well-informed bid.




                                                  23
                Case 20-11177-KBO              Doc 18      Filed 05/21/20        Page 24 of 233




          34.      At the same time, the Bidding Procedures provide the Debtors with a robust

opportunity to consider competing bids and select the highest or otherwise best offer for the

completion of the Sale. Entering into the Stalking Horse APA with the Stalking Horse Bidder

ensures that the Debtors obtain fair market value by setting a minimum purchase price for the

Debtors’ assets that will be tested in the marketplace. As such, creditors of the Debtors’ estates

can be assured that the consideration obtained will be fair and reasonable and at or above market.

          35.      The Debtors submit that the proposed Bidding Procedures will encourage

competitive bidding, are appropriate under the relevant standards governing auction proceedings

and bidding incentives in bankruptcy proceedings, and are consistent with other procedures

previously approved by this Court and courts in other districts. See e.g. In re Dura Automotive

Sys., LLC, No. 19-12378 (KBO) (Bankr. D. Del. Nov. 19, 2019); In re PES Holdings, LLC,

No. 19-11626 (KG) (Bankr. D. Del. Nov. 14, 2019); In re Z Gallerie, LLC, No. 19-10488 (KBO)

(Bankr. D. Del. Mar. 11, 2019); In re Things Remembered, Inc., No. 19-10234 (KG) (Bankr.

D. Del. Feb. 21, 2019); In re Barneys New York, Inc., No. 19-36300 (CGM) (Bankr. S.D.N.Y.

Aug. 6, 2019). 8

II.       The Form and Manner of the Sale Hearing Notice Should Be Approved.

          36.      Pursuant to Bankruptcy Rule 2002(a), the Debtors are required to provide creditors

with 21 days’ notice of the Sale Hearing. Pursuant to Bankruptcy Rule 2002(c), such notice must

include the time and place of the Auction and the Sale Hearing and the deadline for filing any

objections to the relief requested herein.




8
      Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
      Copies of these orders are available upon request of the Debtors’ proposed counsel.



                                                         24
             Case 20-11177-KBO         Doc 18      Filed 05/21/20     Page 25 of 233




       37.     As noted above, within five (5) business days of entry of the Bidding Procedures

Order, or as soon as reasonably practicable thereafter, the Debtors will serve the Sale Hearing

Notice upon the following parties or their respective counsel, if known: (a) the Notice Parties (as

defined in the Bidding Procedures); (b) counsel to the Stalking Horse Bidder; (c) all parties to

executory contracts and leases to be assumed and assigned, or rejected as part of the proposed

Sale; (d) all parties who have expressed a written interest in some or all of the Debtors’ assets;

(e) all known holders of liens, encumbrances, and other claims secured by the Debtors’ assets;

(f) the Internal Revenue Service; (g) all applicable state and local taxing authorities; (h) the Food

and Drug Administration; (i) each governmental agency that is an interested party with respect to

the Sale and transactions proposed thereunder; and (j) all parties that have requested or that are

required to receive notice pursuant to Bankruptcy Rule 2002.

       38.     In addition, within five (5) business days after entry of the Bidding Procedures

Order, or as soon as reasonably practicable thereafter, the Debtors will provide notice of the Sale

Hearing through the publication of the Sale Hearing Notice on the website of the Debtors’

proposed noticing and claims agent to be retained in these chapter 11 cases, Kurtzman Carson

Consultants LLC, www.kccllc.net/akorn.

       39.     The Debtors submit that notice of this motion and the related hearing to consider

entry of the Bidding Procedures Order, coupled with service of the Sale Hearing Notice, the

contract notice, and the Assumption Notice as provided for herein, constitutes good and adequate

notice of the Sale and the proceedings with respect thereto in compliance with, and satisfaction of,

the applicable requirements of Bankruptcy Rule 2002. Accordingly, the Debtors request that this

Court approve the form and manner of the Sale Hearing Notice.




                                                 25
               Case 20-11177-KBO        Doc 18     Filed 05/21/20     Page 26 of 233




III.     The Assumption Procedures Are Appropriate and Should Be Approved.

         40.    As set forth above, the Sale contemplates the assumption and assignment of

contracts to the Stalking Horse Bidder or Successful Bidder arising from the Auction, if any.

In connection with this process, the Debtors believe it is necessary to establish the Assumption

Procedures by which: (a) the Debtors and contract counterparties can reconcile cure obligations,

if any, in accordance with section 365 of the Bankruptcy Code; and (b) such counterparties can

object to the assumption and assignment of contracts and/or related cure amounts.

         41.    As set forth in the Bidding Procedures Order, the Debtors also request that any party

that fails to object to the proposed assumption and assignment of any contract be deemed to consent

to the assumption and assignment of the applicable contract pursuant to section 365 of the

Bankruptcy Code on the terms set forth in the Sale Order, along with the cure amounts identified

in the contract notice. See, e.g., In re Tabone, Inc., 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (by

not objecting to sale motion, creditor deemed to consent); Pelican Homestead v. Wooten (In re

Gabel), 61 B.R. 661, 667 (Bankr. W.D. La. 1985) (same).

         42.    The Debtors believe that the Assumption Procedures are fair and reasonable,

provide sufficient notice to parties to the executory contracts and leases, and provide certainty to

all parties in interest regarding their obligations and rights in respect thereof. Accordingly, the

Debtors request the Court approve the Assumption Procedures set forth in the Bidding Procedures

Order.

IV.      The Sale Should Be Approved as an Exercise of Sound Business Judgment.

         43.    Section 363(b)(1) of the Bankruptcy Code provides that a debtor, “after notice and

a hearing, may use, sell or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). A sale of the debtor’s assets should be authorized pursuant to

section 363 of the Bankruptcy Code if a sound business purpose exists for the proposed


                                                 26
                 Case 20-11177-KBO          Doc 18    Filed 05/21/20     Page 27 of 233




transaction. See, e.g., In re Martin, 91 F.3d 389, 395 (3d. Cir. 1996) (“Under Section 363, the

debtor in possession can sell property of the estate . . . if he has an ‘articulated business

justification’ . . . .”); see also In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (same); Comm. of

Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983);

In re Telesphere Commc’s, Inc., 179 B.R. 544, 552 (Bankr. N.D. Ill. 1999).

          44.       Once the Debtors articulate a valid business justification, “[t]he business judgment

rule ‘is a presumption that in making the business decision the directors of a corporation acted on

an informed basis, in good faith, and in the honest belief that the action was in the best interests of

the company.” In re S.N.A. Nut Co., 186 B.R. 98, 102 (Bankr. N.D. Ill 1995) (citations omitted);

In   re        Filene's   Basement,    LLC,    11-13511     (KJC),    2014    WL     1713416,    at *12

(Bankr. D. Del. Apr. 29, 2014) (“If a valid business justification exists, then a strong presumption

follows that the agreement at issue was negotiated in good faith and is in the best interests of the

estate”) (citations omitted); Integrated Res., 147 B.R. at 656; In re Johns-Manville Corp., 60 B.R.

612, 615–16 (Bankr. S.D.N.Y. 1986) (“a presumption of reasonableness attaches to a Debtor’s

management decisions.”).

          A.        A Sound Business Purpose Exists for the Sale.

          45.       As set forth above, the Debtors have a sound business justification for selling the

Acquired Assets. First, the Debtors believe the Sale will maximize the Acquired Assets’ going-

concern value by allowing a party to bid on business assets that would have substantially less value

on a stand-alone basis. Moreover, because the Stalking Horse APA contemplates the assumption

of certain of the Debtors’ estates’ contracts and other obligations, it will result in payment in full

for a number of the Debtors’ estates’ creditors.

          46.       Second, the sale of the Acquired Assets will be subject to competing bids,

enhancing the Debtors’ ability to receive the highest or otherwise best value for the Acquired


                                                     27
              Case 20-11177-KBO         Doc 18      Filed 05/21/20     Page 28 of 233




Assets. Consequently, the ultimately successful bid, after being subject to a “market check” in the

form of the Auction, will constitute, in the Debtors’ reasonable business judgment, the highest or

otherwise best offer for the Acquired Assets and will provide a greater recovery for their estates

than any known or practicably available alternative. See, e.g., In re Trans World Airlines, Inc.,

No. 01-00056, 2001 WL 1820326, at *4 (Bankr. D. Del. 2001) (while a “section 363(b) sale

transaction does not require an auction procedure,” “the auction procedure has developed over the

years as an effective means for producing an arm’s length fair value transaction.”).

        47.     Thus, the Debtors submit that the Successful Bidder’s purchase agreement will

constitute the highest or otherwise best offer for the Acquired Assets and will provide a greater

recovery for the Debtors’ estates than would be provided by any other available alternative. As

such, the Debtors’ determination to sell the Acquired Assets through an Auction process and

subsequently to enter into the Successful Bidder’s purchase agreement will be a valid and sound

exercise of the Debtors’ business judgment. The Debtors will submit evidence at the Sale Hearing

to support these conclusions. Therefore, the Debtors request that the Court make a finding that the

proposed sale of the Acquired Assets is a proper exercise of the Debtors’ business judgment and

is rightly authorized.

        B.      Adequate and Reasonable Notice of the Sale Will Be Provided.

        48.     The Sale Hearing Notice: (a) will be served in a manner that provides parties in

interest notice of the date, time, and location of the Sale Hearing; (b) informs parties in interest of

the deadlines for objecting to the Sale or the assumption and assignment of contracts; and

(c) otherwise includes all information relevant to parties interested in or affected by the Sale.

Significantly, the form and manner of the Sale Hearing Notice will have been approved by this

Court pursuant to the Bidding Procedures Order after notice and a hearing before it is served on

parties in interest.


                                                  28
                Case 20-11177-KBO         Doc 18      Filed 05/21/20      Page 29 of 233




          C.     The Sale and Purchase Price Reflects a Fair Value Transaction.

          49.    It is well-settled that, where there is a court-approved auction process, a full and

fair price is presumed to have been obtained for the assets sold, as the best way to determine value

is exposure to the market. See Bank of Am. Nat’l Trust & Sav. Ass’n. v. 203 N. LaSalle St. P’ship,

526 U.S. 434, 457 (1999); see also In re Trans World Airlines, Inc., No. 01-00056, 2001 WL

1820326, *4 (Bankr. D. Del. 2001) (while a “section 363(b) sale transaction does not require an

auction procedure,” “the auction procedure has developed over the years as an effective means for

producing an arm’s length fair value transaction.”).

          50.    Moreover, as described herein, even as the Debtors move forward with the Sale,

PJT will continue to market the Debtors’ assets and solicit other offers consistent with the

Bidding Procedures, including, for example, by contacting previously solicited parties, continuing

to provide acceptable bidders with data room access and requested information, considering a

variety of alternative transaction structures, and otherwise assisting the Debtors with all efforts to

increase transaction value. In this way, the number of bidders that are eligible to participate in a

competitive Auction process will be maximized, or, if no Auction is held because no Auction is

necessary, the Stalking Horse APA’s purchase price will, conclusively, be fair value.

          D.     The Sale Has Been Proposed in Good Faith and Without Collusion, and
                 the Stalking Horse Bidder or Successful Bidder Is a “Good-Faith Purchaser.”

          51.    The Debtors request that the Court find the Stalking Horse Bidder and/or other

Successful Bidder arising from the Auction, if any, are entitled to the benefits and protections

provided by section 363(m) of the Bankruptcy Code in connection with the sale of the Acquired

Assets.

          52.    Section 363(m) of the Bankruptcy Code provides in pertinent part:

                 [t]he reversal or modification on appeal of an authorization under
                 subsection (b) or (c) of this section of a sale or lease or property does


                                                    29
              Case 20-11177-KBO               Doc 18       Filed 05/21/20         Page 30 of 233




                 not affect the validity of a sale or lease under such authorization to
                 an entity that purchased or leased such property in good faith,
                 whether or not such entity knew of the pendency of the appeal,
                 unless such authorization and such sale or lease were stayed pending
                 appeal.

11 U.S.C. § 363(m).

        53.      Section 363(m) of the Bankruptcy Code thus protects the purchaser of assets sold

pursuant to section 363 of the Bankruptcy Code from the risk that it will lose its interest in the

purchased assets if the order allowing the sale is reversed on appeal, as long as such purchaser

leased or purchased the assets in “good faith.” While the Bankruptcy Code does not define “good

faith,” courts have held that a purchaser shows its good faith through the integrity of its conduct

during the course of the sale proceedings, finding that where there is a lack of such integrity, a

good-faith finding may not be made. See, e.g., In re Abbotts Dairies of Pa., Inc. (“Typically, the

misconduct that would destroy a [buyer’s] good faith status at a judicial sale involves fraud,

collusion between the [proposed buyer] and other bidders or the trustee, or an attempt to take

grossly unfair advantage of other bidders.”); In the Matter of Andy Frain Servs., Inc., 798 F.2d

1113 (7th Cir. 1986) (same); In re Sasson Jeans, Inc., 90 B.R. 608, 610 (S.D.N.Y. 1988) (same).

        54.      The Debtors submit that the Stalking Horse Bidder, or any other Successful Bidder

arising from the Auction, is or would be “good faith purchasers” within the meaning of

section 363(m) of the Bankruptcy Code, and the Stalking Horse APA, or any marked versions

thereof, are or would be good-faith agreements on arms’-length terms entitled to the protections

of section 363(m) of the Bankruptcy Code. 9                 First, as set forth in more detail above, the



9
    The Debtors believe that a finding of good faith within the meaning of section 363(m) of the Bankruptcy Code
    will be appropriate for any Successful Bidder arising from the Auction. Pursuant to the Bidding Procedures, any
    Successful Bidder will have had to present a proposal in accordance with the Bidding Procedures. In addition,
    the Debtors will not choose as the Successful Bidder or Backup Bidder (as defined in the Bidding Procedures)
    any entity whose good faith under section 363(m) of the Bankruptcy Code can reasonably be doubted, and will
    be prepared to present the Court with sufficient evidence to allow the Court to find that the “good faith” standard


                                                         30
             Case 20-11177-KBO              Doc 18      Filed 05/21/20   Page 31 of 233




consideration to be received by the Debtors pursuant to the Stalking Horse APA is substantial, fair,

and reasonable. Second, the parties entered into the Stalking Horse APA in good faith and after

extensive, arm’s-length negotiations, during which all parties were represented by competent

counsel, and any sale agreement with a Successful Bidder will be the culmination of a competitive

Auction process in which all parties will presumably be represented by counsel and all negotiations

will be conducted on an arm’s-length, good-faith basis. Third, there is no indication of any “fraud,

collusion between the purchaser and other bidders or the trustee, or an attempt to take grossly

unfair advantage of other bidders” or similar conduct that would cause or permit the Sale or

Stalking Horse APA to be avoided under section 363(n) of the Bankruptcy Code. And, with

respect to potential bidders, the Bidding Procedures are designed to ensure that no party is able to

exert undue influence over the process. Finally, the Stalking Horse Bidder’s offer was evaluated

and approved by the Debtors in consultation with their advisors, and any other bids that the Debtors

ultimately determine to be a successful bid will have been evaluated in a similar fashion.

Accordingly, the Debtors believe that the Stalking Horse Bidder (or other Successful Bidder

arising from the Auction, if any) and Stalking Horse APA (or marked version thereof) should be

entitled to the full protections of section 363(m) of the Bankruptcy Code.

       E.       The Sale Should be Approved “Free and Clear” Under Section 363(f).

       55.      Section 363(f) of the Bankruptcy Code permits a debtor to sell property free and

clear of another party’s interest in the property if: (a) applicable nonbankruptcy law permits such

a free and clear sale; (b) the holder of the interest consents; (c) the interest is a lien and the sale

price of the property exceeds the value of all liens on the property; (d) the interest is the subject of




   of section 363(m) of the Bankruptcy Code has been satisfied.



                                                      31
              Case 20-11177-KBO           Doc 18      Filed 05/21/20       Page 32 of 233




a bona fide dispute; or (e) the holder of the interest could be compelled in a legal or equitable

proceeding to accept a monetary satisfaction of its interest. See 11 U.S.C. § 363(f).

        56.     Section 363(f) of the Bankruptcy Code is drafted in the disjunctive.                 Thus,

satisfaction of any of the requirements enumerated therein will suffice to warrant the Debtors’ sale

of the Acquired Assets free and clear of all interests (i.e., all liens, claims, rights, interests, charges,

or encumbrances), except with respect to any interests that may be assumed liabilities under the

applicable purchase agreement. See In re Kellstrom Indus., Inc., 282 B.R. 787, 793 (Bankr. D. Del.

2002) (“[I]f any of the five conditions are met, the debtor has the authority to conduct the sale free

and clear of all liens.”).

        57.     The Debtors submit that any interest that will not be an assumed liability satisfies

or will satisfy at least one of the five conditions of section 363(f) of the Bankruptcy Code, and that

any such interest will be adequately protected by either being paid in full at the time of closing, or

by having it attach to the net proceeds of the Sale, subject to any claims and defenses the Debtors

may possess with respect thereto. The Debtors accordingly request authority to convey the

Acquired Assets to the Stalking Horse Bidder or other Successful Bidder arising from the Auction,

if any, free and clear of all liens, claims, rights, interests, charges, and encumbrances, with any

such liens, claims, rights, interests, charges, and encumbrances to attach to the proceeds of the

Sale.

        F.      Credit Bidding Should Be Authorized Under Section 363(k) of the Bankruptcy
                Code.

        58.     A secured creditor is allowed to “credit bid” the amount of its claim in a sale.

Section 363(k) of the Bankruptcy Code provides, in relevant part, that unless the court for cause

orders otherwise, the holder of a claim secured by property that is the subject of the sale “may bid

at such sale, and, if the holder of such claim purchases such property, such holder may offset such



                                                    32
             Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 33 of 233




claim against the purchase price of such property.” 11 U.S.C. § 363(k). Even if a secured creditor

is undersecured as determined in accordance with section 506(a) of the Bankruptcy Code,

section 363(k) of the Bankruptcy Code allows such secured creditor to bid the total face value of

its claim and does not limit the credit bid to the claim’s economic value. See In re Submicron Sys.

Corp., 432 F.3d 448, 459-60 (3d Cir. 2006) (explaining that “[i]t is well settled among district

court and bankruptcy courts that creditors can bid the full face value of their secured claims under

section 363(k)”).

       59.     In this district, absent cause for restricting credit bidding, courts have consistently

ruled in favor of reserving a secured creditor’s right to credit bid its claim. See e.g. In re Dura

Automotive Systems, LLC, No. 19-12378 (KBO) (Bankr. D. Del. Nov. 19, 2019); In re

PES Holdings, LLC, No. 19-11626 (KG) (Bankr. D. Del. Nov. 14, 2019) (order approving bid

procedures which authorized parties with secured claims to credit bid); In re Z Gallerie, Inc.,

No. 19-10488 (LSS) (Bankr. D. Del. Apr. 11, 2019) (same); In re Things Remembered, Inc.,

No. 19-10234 (KG) (Bankr. D. Del. Feb. 21, 2019) (same); In re GST Autoleather Inc., No.

17-12100 (LSS) (Bankr. D. Del. Nov. 15, 2017) (same).

       60.     Here, the Stalking Horse APA contemplates consideration in the form of a credit

bid of the outstanding obligations under the Debtors’ term loan credit facility. The administrative

agent under the term loan credit facility, for itself and for and on behalf of the term loan lenders,

is entitled to credit bid some or all of the claims secured by its collateral pursuant to section 363(k)

of the Bankruptcy Code. Accordingly, the credit bid contemplated by the Stalking Horse APA

should be authorized.




                                                  33
             Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 34 of 233




V.     The Assumption and Assignment of Contracts Should Be Approved.

       A.      The Assumption and Assignment of Contracts Reflects the Debtors’
               Reasonable Business Judgment.

       61.     To facilitate and effectuate the sale of the Acquired Assets, the Debtors are seeking

authority to assign or transfer executory contracts to the Stalking Horse Bidder or other

Successful Bidder arising from the Auction, if any, to the extent required by such bidders.

       62.     Section 365 of the Bankruptcy Code authorizes a debtor to assume and/or assign

their executory contracts and unexpired leases, subject to the approval of the court, provided that

the defaults under such contracts and leases are cured and adequate assurance of future

performance is provided. The Debtors’ decision to assume or reject an executory contract or

unexpired lease must only satisfy the “business judgment rule” and will not be subject to review

unless such decision is clearly an unreasonable exercise of such judgment. See, e.g., Grp. of Inst’l

Invrs. v. Chicago, Milwaukee, St. Paul & Pacific Ry. Co., 318 U.S. 523 (1943) (applying Bankr.

Act section 77(b), predecessor to Bankruptcy Code section 365, and rejecting test of whether

executory contract was burdensome in favor of whether rejection is within debtor’s business

judgment); Sharon Steel Corp. v. Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 40 (3d Cir. 1989)

(describing deference to a debtor’s business judgment as “breathing space afforded [to] the debtor

to consider whether to reject or assume executory contracts under the Code.”); In re Network

Access Sols., Corp., 330 B.R. 67, 75 (Bankr. D. Del. 2005) (“The standard for approving the

assumption of an executory contract is the business judgment rule”); In re Exide Techs., 340 B.R.

222, 239 (Bankr. D. Del. 2006) (“The propriety of a decision to reject an executory contract is

governed by the business judgment standard”).

       63.     Here, the Court should approve the decision to assume and assign the

Assigned Contracts in connection with the Sale as a sound exercise of the Debtors’ business



                                                34
             Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 35 of 233




judgment: First, the Assigned Contracts are necessary to operate the Acquired Assets and, as

such, they are essential to inducing the best offer for the Acquired Assets. Second, it is unlikely

that any purchaser would want to acquire the Acquired Assets unless a significant number of the

contracts and leases needed to manage the day-to-day operations were included in the transaction.

Third, the Stalking Horse APA provides that the assumption and assignment of the Assigned

Contracts is integral to, and inextricably integrated in, the Sale. Finally, the Assigned Contracts

will be assumed and assigned though the process approved by the Court pursuant to the Bidding

Procedures Order and, thus, will be reviewed by key constituents in these chapter 11 cases.

       64.     Accordingly, the Debtors submit that the assumption and assignment of the

Assigned Contracts by way of the Assumption Procedures should be approved as an exercise of

their business judgment.

       B.      Defaults Under the Assigned Contracts Will Be Cured Through the Sale.

       65.     Upon finding that a debtor has exercised its business judgment in determining that

assuming an executory contract is in the best interest of its estate, courts must then evaluate

whether the assumption meets the requirements of section 365(b) of the Bankruptcy Code,

specifically that a debtor (a) cure, or provide adequate assurance of promptly curing, prepetition

defaults in the executory contract, (b) compensate parties for pecuniary losses arising therefrom,

and (c) provide adequate assurance of future performance thereunder. This section “attempts to

strike a balance between two sometimes competing interests, the right of the contracting

non-debtor to get the performance it bargained for and the right of the debtor’s creditors to get the

benefit of the debtor’s bargain.” In re Luce Indus., Inc., 8 B.R. 100, 107 (Bankr. S.D.N.Y. 1980).

       66.     The Debtors submit that the statutory requirements of section 365(b)(1)(A) of the

Bankruptcy Code will be promptly satisfied because the Stalking Horse APA requires that the

Debtors cure all defaults associated with, or that are required to properly assume, the


                                                 35
             Case 20-11177-KBO          Doc 18      Filed 05/21/20     Page 36 of 233




Assigned Contracts. See Stalking Horse APA § 1.5. Because the Assumption Procedures (once

approved) provide a clear process by which to resolve disputes over cure amounts or other defaults,

the Debtors are confident that if defaults exist that must be cured, such cure will be achieved fairly,

efficiently, and properly, consistent with the Bankruptcy Code and with due respect to the rights

of non-debtor parties.

       C.      Non-Debtor Parties Will Be Adequately Assured of Future Performance.

       67.     Similarly, the Debtors submit that the third requirement of section 365(b) of the

Bankruptcy Code—adequate assurance of future performance—is also satisfied given the facts

and circumstances present here. “The phrase ‘adequate assurance of future performance’ adopted

from section 2-609(1) of the Uniform Commercial Code, is to be given a practical, pragmatic

construction based upon the facts and circumstances of each case.” In re U.L. Radio Corp.,

19 B.R. 537, 542 (Bankr. S.D.N.Y. 1982). Although no single solution will satisfy every case,

“the required assurance will fall considerably short of an absolute guarantee of performance.” In re

Prime Motor Inns, Inc., 166 B.R. 993, 997 (Bankr. S.D. Fla. 1994). Among other things, adequate

assurance may be given by demonstrating the assignee’s financial health and experience in

managing the type of enterprise or property assigned. See In re Bygaph, Inc., 56 B.R. 596, 605−06

(Bankr. S.D.N.Y. 1986) (adequate assurance of future performance present where a prospective

assignee has financial resources and has expressed a willingness to devote sufficient funding to a

business to give it a strong likelihood of succeeding).

       68.     The Debtors believe that they can and will demonstrate that the requirements for

assumption and assignment of the Assigned Contracts to the Stalking Horse Bidder (or other

Successful Bidder arising from the Auction, if any) will be satisfied.           As required by the

Bidding Procedures, the Debtors will evaluate the financial wherewithal of potential bidders before

designating such party a Qualified Bidder (e.g., financial credibility, willingness, and ability of the


                                                  36
             Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 37 of 233




interested party to perform under the Assigned Contracts) and will demonstrate such financial

wherewithal, willingness, and ability to perform under the Assigned Contracts assigned to the

Stalking Horse Bidder or any Successful Bidder arising from the Auction.                Further, the

Assumption Procedures provide the Court and other interested parties ample opportunity to

evaluate and, if necessary, challenge the ability of the Stalking Horse Bidder or any

Successful Bidder arising from the Auction to provide adequate assurance of future performance

and object to the assumption of the Assigned Contracts or proposed cure amounts. The Court

therefore should have a sufficient basis to authorize the Debtors to reject or assume and assign the

Assigned Contracts as set forth in the Stalking Horse APA.

VI.    Relief Under Bankruptcy Rules 6004(h) and 6006(d) Is Appropriate.

       69.     Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease

of property . . . is stayed until the expiration of fourteen days after the entry of the order, unless

the court orders otherwise.” Additionally, Bankruptcy Rule 6006(d) provides that an “order

authorizing the trustee to assign an executory contract or unexpired lease . . . is stayed until the

expiration of fourteen days after the entry of the order, unless the court orders otherwise.” The

Debtors request that the Sale Order be effective immediately upon its entry by providing that the

fourteen-day stays under Bankruptcy Rules 6004(h) and 6006(d) are waived.

       70.     The purpose of Bankruptcy Rules 6004(h) and 6006(d) is to provide sufficient time

for an objecting party to appeal before an order can be implemented. See Advisory Committee

Notes to Fed. R. Bankr. P. 6004(h) and 6006(d). Although Bankruptcy Rules 6004(h) and 6006(d)

and the Advisory Committee Notes are silent as to when a court should “order otherwise” and

eliminate or reduce the fourteen-day stay period, the leading treatise on bankruptcy suggests that

the fourteen-day stay should be eliminated to allow a sale or other transaction to close immediately

“where there has been no objection to procedure.”            10 Collier on Bankruptcy ¶ 6004.10


                                                 37
               Case 20-11177-KBO       Doc 18     Filed 05/21/20    Page 38 of 233




(15th rev. ed. 2006). Furthermore, if an objection is filed and overruled, and the objecting party

informs the court of its intent to appeal, the stay may be reduced to the amount of time actually

necessary to file such appeal. Id.

        71.     To maximize the value received for the Acquired Assets, the Debtors seek to close

the Sale as soon as possible after the Sale Hearing. Accordingly, the Debtors hereby request that

the Court waive the fourteen-day stay period under Bankruptcy Rules 6004(h) and 6006(d).

                                              Notice

        72.     The Debtors will provide notice of this motion to: (a) the U.S. Trustee for the

District of Delaware; (b) the holders of the 30 largest unsecured claims against the Debtors (on a

consolidated basis); (c) Wilmington Savings Fund Society, FSB, in its capacity as successor

administrative agent under the Term Loan Credit Agreement, or any of its predecessors or

successors (the “Term Loan Agent”); (d) counsel to the Term Loan Agent; (e) counsel to the Ad

Hoc Group; (f) the United States Attorney’s Office for the District of Delaware; (g) the Internal

Revenue Service; (h) the Food and Drug Administration; (i) the Drug Enforcement

Administration; (j) the Securities Exchange Commission; (k) the state attorneys general for all

states in which the Debtors conduct business; (l) counsel to the Stalking Horse Bidder; (m) all

entities known or reasonably believed to have asserted a lien, encumbrance, claim, or interest in

any of the Debtors’ assets; and (m) any party that requests service pursuant to Bankruptcy Rule

2002.

                                        No Prior Request

        73.     No prior request for the relief sought in this motion has been made to this or any

other court.



                           [Remainder of page intentionally left blank]


                                                38
            Case 20-11177-KBO         Doc 18    Filed 05/21/20      Page 39 of 233




       WHEREFORE,        the   Debtors   respectfully   request   that   the    Court    enter   the

Bidding Procedures Order granting the relief requested herein and such other relief as the Court

deems appropriate under the circumstances.

 Wilmington, Delaware
 May 21, 2020

 /s/ Paul N. Heath
 RICHARDS, LAYTON & FINGER, P.A.                   KIRKLAND & ELLIS LLP
 Paul N. Heath (No. 3704)                          KIRKLAND & ELLIS INTERNATIONAL LLP
 Amanda R. Steele (No. 5530)                       Patrick J. Nash, Jr., P.C. (pro hac vice admission pending)
 Zachary I. Shapiro (No. 5103)                     Gregory F. Pesce (pro hac vice admission pending)
 Brett M. Haywood (No. 6166)                       Christopher M. Hayes (pro hac vice admission pending)
 One Rodney Square                                 300 North LaSalle Street
 920 N. King Street                                Chicago, Illinois 60654
 Wilmington, Delaware 19801                        Telephone:       (312) 862-2000
 Telephone:      (302) 651-7700                    Facsimile:       (312) 862-2200
 Facsimile:      (302) 651-7701                    Email:           patrick.nash@kirkland.com
 Email:          heath@rlf.com                                      gregory.pesce@kirkland.com
                 steele@rlf.com                                     christopher.hayes@kirkland.com
                 shapiro@rlf.com
                 haywood@rlf.com                   -and-

 Proposed Co-Counsel for the                       KIRKLAND & ELLIS LLP
 Debtors and Debtors in Possession                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                                   Nicole L. Greenblatt, P.C. (pro hac vice admission pending)
                                                   601 Lexington Avenue
                                                   New York, New York 10022
                                                   Telephone:     (212) 446-4800
                                                   Facsimile:     (212) 446-4900
                                                   Email:         nicole.greenblatt@kirkland.com

                                                   Proposed Co-Counsel for the
                                                   Debtors and Debtors in Possession
Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 40 of 233




                      EXHIBIT A

                Bidding Procedures Order
                  Case 20-11177-KBO             Doc 18       Filed 05/21/20        Page 41 of 233




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            ) Case No. 20-11177 (___)
                                                                     )
                                       Debtors.                      ) (Joint Administration Requested)
                                                                     )

                   ORDER (A) AUTHORIZING AND
        APPROVING BIDDING PROCEDURES, (B) SCHEDULING AN
       AUCTION AND A SALE HEARING, (C) APPROVING THE FORM
     AND MANNER OF NOTICE THEREOF, (D) ESTABLISHING NOTICE
 AND PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
EXECUTORY CONTRACTS AND LEASES, AND (E) GRANTING RELATED RELIEF


             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing and approving the

bidding procedures attached hereto as Exhibit 1 (the “Bidding Procedures”). (b) scheduling an

Auction and a Sale Hearing with respect to the Sale of all or substantially all of the Debtors’ assets

or sub-groups thereof (the “Acquired Assets”, as further defined in the Stalking Horse APA and

the Sale Hearing Notice), (c) approving the form and manner of notice of the Auction, the Sale,

and the Sale Hearing, and (d) establishing notice and procedures for the assumption and

assignment of certain executory contracts and leases; it appearing that the relief requested is in the



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion or the
      Bidding Procedures, as applicable.



KE 66422794
             Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 42 of 233




best interests of the Debtors’ estates, their creditors, and other parties in interest; the Court having

jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157

and 1334; consideration of the Motion and the relief requested therein being a core proceeding

pursuant to 28 U.S.C. § 157(b); venue being proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409; notice of the Motion having been adequate and appropriate under the

circumstances; and after due deliberation and sufficient cause appearing therefor, THE COURT

FINDS THAT:

       A.      The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding

pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact

constitute conclusions of law, they are adopted as such. To the extent any of the following

conclusions of law constitute findings of fact, they are adopted as such.

       B.      Good and sufficient notice of the Motion, the Bidding Procedures, and the relief

sought in the Motion has been given under the circumstances, and no other or further notice is

required except as set forth herein. A reasonable opportunity to object or be heard regarding the

relief provided herein has been afforded to parties in interest.

       C.      The bases for the relief requested in the Motion are: (i) sections 105, 363, 365, 503,

and 507 of the Bankruptcy Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”);

(ii) Rules 2002(a)(2), 6004, 6006, 9007, and 9014 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”); and (iii) Rule 6004-1 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”).

       D.      The Debtors have articulated good and sufficient reasons for this Court to:

(i) approve the Bidding Procedures; (ii) schedule the Auction and Sale Hearing; (iii) approve the




                                                   2
             Case 20-11177-KBO          Doc 18      Filed 05/21/20     Page 43 of 233




forms and manner of notice of the Auction, Sale, and Sale Hearing; and (iv) approve the procedures

for the assumption and assignment of the Contracts, including notice of proposed cure amounts.

       E.      The Bidding Procedures and the Stalking Horse APA were negotiated by the parties

at arms’ length and in good faith by the Debtors and the Stalking Horse Bidder.

       F.      The Debtors and their advisors engaged in a robust and extensive marketing and

sale process prior to the commencement of these chapter 11 cases, the Bidding Procedures are

designed to continue that robust and extensive marketing and sale process following entry of this

Order in order to solicit the highest or otherwise best value for the Acquired Assets. The Bidding

Procedures are reasonably designed to enable the Debtors to receive bids for the Acquired Assets

and represent the best method for maximizing the realizable value of the Acquired Assets for the

benefit of the Debtors’ estates.

       G.      The sale notice, substantially in the form attached hereto as Exhibit 2

(the “Sale Hearing Notice”), is reasonably calculated to provide interested parties with timely and

proper notice of the proposed sale, including, without limitation: (i) the date, time, and place of

the Auction (if one is held); (ii) the Bidding Procedures; (iii) the deadline for filing objections to

the Sale and entry of the Sale Order, and the date, time, and place of the Sale Hearing;

(iv) reasonably specific identification of the assets to be sold; (v) instructions for obtaining copies

of the Stalking Horse APA; (vi) a description of the Sale as being free and clear of liens, claims,

encumbrances, and other interests (except as set forth in the applicable Purchase Agreement), with

all such liens, claims, encumbrances, and other interests attaching with the same validity and

priority to the Sale proceeds; and (vii) notice of the proposed assumption and assignment of

Contracts to the Stalking Horse Bidder pursuant to the Stalking Horse APA (or to another




                                                  3
               Case 20-11177-KBO            Doc 18      Filed 05/21/20       Page 44 of 233




Successful Bidder arising from the Auction, if any), and no other or further notice of the sale shall

be required.

          H.        The Motion, this Order, and the assumption and assignment procedures set forth

herein are reasonable and appropriate.

          I.        The legal and factual bases set forth in the Motion establish just cause for the relief

granted herein. Entry of this Order is in the best interests of the Debtors and their estates, creditors,

interest holders, and all other parties in interest.

          J.        The Bidding Procedures comply with the requirements set forth by

Local Rule 6004-(1)(c).

IT IS HEREBY ORDERED THAT:

          1.        The Motion is granted as set forth herein.

          2.        All objections to the relief requested in the Motion that have not been withdrawn,

waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

with the Court, are hereby overruled.

I.        Important Dates and Deadlines.

                          Event                                                Date

     Bid Deadline                                          August 3, 2020

     Auction                                               August 10, 2020

     Contract Objection Deadline                           August 15, 2020

     Sale Objection Deadline                               August 15, 2020

     Sale Hearing                                          August 20, 2020


          3.        Notice of Successful Bidder. As soon as reasonably practicable after closing the

Auction, if any, and in any event not less than 24 hours following closing the Auction, the Debtors



                                                       4
             Case 20-11177-KBO             Doc 18   Filed 05/21/20     Page 45 of 233




shall cause a notice of Successful Bid and Successful Bidder, and the Qualified Bid Documents

for the Successful Bid and Backup Bid, to be filed with the Bankruptcy Court.

       4.      Sale Hearing. The Sale Hearing shall commence on or before August 20, 2020,

at __:__ a.m. (prevailing Eastern Time) before the Honorable [●], at the Court, 824 North Market

Street, 6th Floor, Courtroom No. [●], Wilmington, Delaware 19801. Upon entry of this Order, the

Debtors are authorized to perform any obligations of the Debtors set forth in the

Stalking Horse APA or other applicable Purchase Agreement that are intended to be performed

prior to the Sale Hearing or entry of the Sale Order. The Sale Hearing may be adjourned by

announcement in open Court or on the Court’s calendar without any further notice required.

       5.      Sale Objection Deadline. Objections, if any, to the Sale must be made on or before

August 15, 2020, at 5:00 p.m. (prevailing Eastern Time) (the “Sale Objection Deadline”).

Objections must: (a) be in writing; (b) conform to the applicable provisions of the Bankruptcy

Rules and the Local Rules; (c) state with particularity the legal and factual basis for the objection

and the specific grounds therefor; and (d) be filed with the Court and served so as to be

actually received no later than the Sale Objection Deadline by the following parties:

              Counsel to the Debtors                           Co-Counsel to the Debtors

                Kirkland & Ellis LLP                         Richards, Layton, & Finger, P.A.
              300 North LaSalle Street                             920 N. King Street
               Chicago, Illinois 60654                        Wilmington, Delaware 19801
              Attn.: Patrick J. Nash, Jr                           Attn.: Paul N. Heath
                  Gregory F. Pesce                                    Paul N. Heath
               Christopher M. Hayes                                 Amanda R. Steele
                                                                    Zachary I. Shapiro
               Kirkland & Ellis LLP                                Brett M. Haywood
                601 Lexington Ave
            New York, New York 10022
             Attn. Nicole L. Greenblatt




                                                    5
             Case 20-11177-KBO            Doc 18      Filed 05/21/20        Page 46 of 233



         Counsel to the Committee (if any)                        The United States Trustee

                        [●]                                    Office of the United States Trustee
                                                                  for the District of Delaware
                                                            844 King Street, Suite 2207, Lockbox 35,
                                                                 Wilmington, Delaware 19801
                                                                     Attn.: Jane M. Leamy

        Counsel to the Stalking Horse Bidder               Co-Counsel to the Stalking Horse Bidder

              Gibson Dunn & Crutcher                           Young Conaway Stargatt & Taylor
                  200 Park Avenue,                                 1000 North King Street
             New York, New York 10166                              Wilmington, DE 19801
               Attn.: Scott J Greenberg                             Attn: Robert S. Brady
                  Michael J. Cohen

            Counsel to the Ad Hoc Group                       Co-Counsel to the Ad Hoc Group

              Gibson Dunn & Crutcher                        Young Conaway Stargatt & Taylor
                  200 Park Avenue,                                1000 North King Street
             New York, New York 10166                             Wilmington, DE 19801
               Attn.: Scott J Greenberg                           Attn: Robert S. Brady
                  Michael J. Cohen
               Counsel to the Term Loan Agent under the Debtors’ Term Loan Agreement

                                Wilmer Cutler Pickering Hale and Dorr LLP
                                         7 World Trade Center,
                                         250 Greenwich Street,
                                         New York, NY 10007
                                        Attn: Andrew Goldman


       6.      A party’s failure to timely file or make an objection in accordance with this Order

shall forever bar the assertion of any objection to the Motion, entry of the Sale Order, and/or

consummation of the Sale with the Successful Bidder pursuant to the applicable

Purchase Agreement, including the assumption and assignment of the Contracts to the

Successful Bidder pursuant to the applicable Purchase Agreement, and shall be deemed to

constitute any such party’s consent to entry of the Sale Order and consummation of the Sale and

all transactions related thereto, including, without limitation, such assumption and assignment. All

rights to the extent they exist are reserved for a party to later seek relief from the Court, and the

Debtors and all other parties reserve all defenses.




                                                   6
             Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 47 of 233




       7.      Bid Deadline. The deadline by which all Bids for the Debtors’ Acquired Assets

must be actually received by the parties specified in the Bidding Procedures is 5:00 p.m.

(prevailing Eastern Time), on August 3, 2020 (the “Bid Deadline”).

       8.      Auction. August 10, 2020 at [] a/p.m. (prevailing Eastern Time), is the date and

time of the Auction, if one is needed. Such Auction will be held at the offices of counsel to the

Debtors: Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022-4611, or

such later time on such day or other place as the Debtors shall notify all Qualified Bidders who

have submitted Qualified Bids. In the event that the Auction cannot be held at a physical location,

the Auction will be conducted via a virtual meeting. The Auction shall be transcribed by a court

reporter.

II.    Auction, Bidding Procedures, and Related Relief.

       9.      The Bidding Procedures, substantially in the form attached hereto as Exhibit 1, are

hereby approved in their entirety, and the Bidding Procedures shall govern the submission, receipt,

and analysis of all Bids relating to the proposed sale of the Acquired Assets. Any party desiring

to bid on the Acquired Assets or a portion thereof shall comply with the Bidding Procedures and

this Order in all respects. The Debtors are authorized to take any and all actions necessary to

implement the Bidding Procedures.

       10.     The Stalking Horse Bidder is deemed a Qualified Bidder, and the Stalking Horse

Bid as set forth in the Stalking Horse APA is deemed a Qualified Bid. The Stalking Horse Bidder

will credit bid the Credit Bid Amount (as such term is defined in the Stalking Horse APA) to the

extent permitted by section 363(k) of the Bankruptcy Code.

       11.     If the Debtors do not receive any Qualified Bids (other than the Stalking Horse

Bid): (a) the Debtors will not hold the Auction; (b) the Stalking Horse Bidder will be deemed the




                                                7
              Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 48 of 233




Successful Bidder for the Acquired Assets; and (c) the Debtors shall be authorized to seek approval

of the Stalking Horse APA at the Sale Hearing.

       12.     If the Debtors receive one or more Qualified Bids from Qualified Bidders

(other than the Stalking Horse Bidder), then the Debtors shall conduct the Auction in accordance

with the Bidding Procedures.

       13.     If one or more Qualified Bid(s) exist for acquiring specific sub-groups of the

Debtors’ Acquired Assets, then the Debtors may, in the exercise of their reasonable business

judgment (in consultation with the Consultation Parties), first conduct a Sub-Auction for each of

the businesses or Acquired Assets that has at least one Qualified Bid pursuant to the Bid

Procedures.

       14.     Pursuant to Local Rule 6004-1(c)(ii): (a) each bidder participating at the Auction

shall be required to confirm that it has not engaged in any collusion with respect to the bidding or

the Sale, as set forth in the Bidding Procedures; (b) the Auction shall be conducted openly; and

(c) the Auction shall be transcribed or videotaped.

       15.     The Debtors may, in consultation with the Consultation Parties, (a) determine

which Qualified Bid is the highest or otherwise best offer; (b) reject, at any time before entry of

an Order of the Bankruptcy Court approving the Successful Bid, any Bid (other than the Stalking

Horse Bid) that, in the discretion of the Debtors, is (i) inadequate or insufficient, (ii) not in

conformity with the requirements of the Bankruptcy Code, the Bidding Procedures, or the terms

and conditions of the Sale, (iii) contrary to the best interests of the Debtors, their estates, their

creditors, and other stakeholders; and (c) at or before the conclusion of the Auction, may impose

additional terms and conditions upon Qualified Bidders as the Debtors determine to be in the best

interests of the Debtors’ estates in these chapter 11 cases.




                                                  8
             Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 49 of 233




       16.     No person or entity shall be entitled to any expense reimbursement, break-up fees,

“topping,” termination, or other similar fee or payment, and by submitting a bid, such person or

entity is deemed to have waived their right to request or to file with this court any request for

expense reimbursement or any fee of any nature, whether by virtue of section 503(b) of the

Bankruptcy Code or otherwise.

       17.     Except as otherwise provided in this Order, the Debtors, in their business judgment,

further reserve the right, as they may reasonably determine to be in the best interests of their

estates, subject to the terms and conditions under the Bid Procedures and in consultation with the

Consultation Parties, to: (i) determine which Potential Bidders are Qualified Bidders;

(ii) determine which Bids are Qualified Bids; (iii) determine which Qualified Bid is the highest or

otherwise best proposal, the Successful Bid, and which is the next highest or otherwise best

proposal, or the Backup Bid, in each case in accordance with the Bid Assessment Criteria;

(iv) reject any bid that is (A) not in conformity with the requirements of the Bid Procedures or the

requirements of this Order or the Bankruptcy Code, or (B) contrary to the best interests of the

Debtors and their estates; (v) waive terms and conditions set forth herein with respect to all

Qualified Bidders to the extent permissible under this Order or the Bid Procedures; (vi) impose

additional terms and conditions with respect to all Qualified Bidders other than the Stalking Horse

Bidder; and (vii) modify the Bid Procedures or withdraw the request to sell the Acquired Assets,

as applicable, to the Successful Bidder or Backup Bidder, as applicable, at any time with or without

prejudice.

III.   Assumption and Assignment Procedures.

       18.     The procedures set forth below regarding the assumption and assignment of the

Contracts (each, an “Assigned Contract”, and collectively, the “Assigned Contracts”) proposed to

be assumed by the Debtors pursuant to section 365(b) of the Bankruptcy Code and assigned to the

                                                 9
              Case 20-11177-KBO         Doc 18     Filed 05/21/20      Page 50 of 233




Stalking Horse Bidder (or other Successful Bidder, if any) pursuant to section 364(f) of the

Bankruptcy Code in connection with the Sale (the “Assumption Procedures”) are hereby approved

to the extent set forth herein.

        19.     These Assumption Procedures shall govern the assumption and assignment of all

of the Debtors’ Assigned Contracts to be assumed and assigned in connection with the Sale under

the Stalking Horse APA, subject to the payment of any payments necessary to cure any defaults

arising under any Assigned Contract (the “Cure Payments”):

                a.      Contract Assumption Notice. Within one (1) business day of entry of this
                        Order (the “Assumption and Assignment Service Deadline”), the Debtors
                        shall serve a notice of contract assumption (the “Contract Assumption
                        Notice”), in substantially the form attached hereto as Exhibit 3, via
                        overnight delivery or email on all counterparties, whose assumed contracts
                        are included in such bid and that are subject to the Contract Assumption
                        Notice, to the extent applicable all potential Assigned Contracts and provide
                        a copy of the same to the Stalking Horse Bidder. The Contract Assumption
                        Notice shall inform each recipient of (i) the timing and procedures relating
                        to such assumption and assignment, to the extent applicable, (ii) the title of
                        the executory contract or lease, (iii) the name of the counterparty to the
                        executory contract or lease, (iv) Debtors’ good faith estimates of the Cure
                        Payments (if any) required in connection with the executory contract or
                        lease, (v) the identity of the Stalking Horse Bidder (as assignee, if
                        applicable), and (vi) the Sale Objection Deadline; provided, however, that
                        service of a Contract Assumption Notice does not constitute an admission
                        that such contract is an executory contract or that such stated Cure Payment
                        constitutes a claim against the Debtors or a right against the Stalking Horse
                        Bidder (or other Successful Bidder, and all rights with respect thereto being
                        expressly reserved). Further, the inclusion of a contract on the Contract
                        Assumption Notice is not a guarantee that such contract will ultimately be
                        assumed and assigned. Any determination of whether such contract is an
                        executory contract or can be rejected will be made in accordance with the
                        Bankruptcy Code, the Bankruptcy Rules, and all applicable orders of this
                        Court.

                b.      Cure Payments. The payment of the applicable Cure Payments by the
                        Debtors and/or Stalking Horse Bidder, as applicable, shall (i) effect a cure
                        of all defaults existing thereunder, (ii) compensate for any actual pecuniary
                        loss to such counterparty resulting from such default, and (iii) together with
                        the assumption of the Assigned Contracts by the Debtors and the
                        assignment of the Assigned Contracts to the Stalking Horse Bidder (or other
                        Successful Bidder), constitute adequate assurance of future performance

                                                 10
Case 20-11177-KBO      Doc 18     Filed 05/21/20      Page 51 of 233




       thereof.

 c.    Supplemental Contract Assumption Notice. To the extent the Debtors, at
       any time after the Assumption and Assignment Service Deadline (i) identify
       additional Assigned Contracts to be assumed and assigned to the Stalking
       Horse Bidder or Successful Bidder (the “Additional Assigned Contracts”),
       (ii) remove Assigned Contracts from the list of executory contracts and
       leases ultimately selected as Assigned Contracts that the Stalking Horse or
       a Successful Bidder, as applicable, proposes be assumed and assigned to it
       in connection with a Sale, (iii) and/or modify the previously stated Cure
       Payment associated with any Assigned Contracts, the Debtors will promptly
       file with this Court and serve by first-class mail a supplemental notice of
       contract assumption (a “Supplemental Assumption Notice”) on each of the
       counterparties to such Assigned Contracts and their counsel of record, if
       any. Each Supplemental Assumption Notice will include the same
       information with respect to listed Assigned Contracts as was included in the
       Contract Assumption Notice. The Stalking Horse Bidder may designate
       Additional Assigned Contracts to be assumed and assigned up to two
       business days prior to closing, and may remove Assigned Contracts from
       the list of Assigned Contracts up to two business days prior to closing.

 d.    Objections. Objections, if any, to the proposed assumption and assignment
       or the Cure Payment proposed with respect thereto, must (i) be in writing,
       (ii) comply with the applicable provisions of the Bankruptcy Rules, and
       the Local Rules, (iii) state with specificity the nature of the objection and,
       if the objection pertains to the proposed cure amount, the correct cure
       amount alleged by the objecting counterparty, together with any applicable
       and appropriate documentation in support thereof, and (iv) be filed with the
       Clerk of this Court and served upon (w) proposed counsel and co-counsel
       to the Debtors, (x) counsel to the Stalking Horse Bidder, (y) the Notice
       Parties (as defined in the Bidding Procedures), and (z) any other party that
       has filed a notice of appearance in these chapter 11 cases, so as actually to
       be received on or before the Sale Objection Deadline or deadline set forth
       in the Supplemental Assumption Notice, as applicable.

 e.    Dispute Resolution. In the event that the Debtors and the non-Debtor
       counterparty cannot resolve any objection to the Cure Payment, the
       Assigned Contract may be assumed by the Debtors and assigned to the
       Stalking Horse Bidder or Successful Bidder, as applicable, provided that the
       Debtors shall segregate the cure amount that the counterparty asserts is
       required to be paid, pending a resolution of the dispute by the Court or
       mutual agreement by the parties. Any objection to the proposed assumption
       and assignment of a contract or related cure proposed in connection with
       the Sale that remains unresolved as of the Sale Hearing, shall be heard at
       the Sale Hearing (or at a later date as fixed by the Court).

 f.    Contract Assumption. No Assigned Contract shall be deemed assumed


                                11
             Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 52 of 233




                       and assigned pursuant to section 365 of the Bankruptcy Code until the later
                       of (i) the date the Court has entered an order assuming and assigning such
                       Assigned Contracts or (ii) the date the Sale has closed.

       20.     Any party failing to timely file an objection to the cure amount or the proposed

assumption and assignment of an Assigned Contract or Additional Assigned Contract listed on the

Contract Assumption Notice is deemed to have consented to (a) such Cure Payment, (b) the

assumption and assignment of such Assigned Contract or Additional Assigned Contract, (c) the

related relief requested in the Motion, and (d) the Sale. Such party shall be forever barred and

estopped from objecting to the Cure Payments, the assumption and assignment of the Assigned

Contract, or Additional Assigned Contract, adequate assurance of future performance, the relief

requested in the Motion, whether applicable law excuses such counterparty from accepting

performance by, or rendering performance to, the Stalking Horse Bidder or Successful Bidder, as

applicable, for purposes of section 365(c)(1) of the Bankruptcy Code and from asserting any

additional cure or other amounts against the Debtors and the Stalking Horse Bidder or Successful

Bidder, as applicable, with respect to such party’s Assigned Contract or Additional Assigned

Contract.

       21.     The Assumption Procedures are appropriate and fair to all counterparties and

comply in all respects with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. The

Contract Assumption Notice is: (a) reasonably calculated to (i) provide sufficient, effective notice

to all counterparties and any other affected parties of the Debtors’ intent to assume and assign to

any Successful Bidder some or all of the Assumed Contracts and (ii) afford the counterparties the

opportunity to exercise any rights affected by the Motion and the relief granted by this Order

pursuant to Bankruptcy Rules 2002(a)(2), 6004, and 6006; and (b) hereby approved.




                                                12
              Case 20-11177-KBO         Doc 18      Filed 05/21/20     Page 53 of 233




IV.     Sale Hearing Notice.

        22.     The Sale Hearing Notice, substantially in the form attached hereto as Exhibit 2, is

 hereby approved. Within five (5) business days following entry of this Order, or as soon as

 reasonably practicable thereafter, the Debtors shall cause the Sale Hearing Notice to be served on

 the following parties or their respective counsel, if known: (a) the Notice Parties (as defined in

 the Bidding Procedures); (b) counsel to the Stalking Horse Bidder; (c) all parties to executory

 contracts and leases to be assumed and assigned, or rejected as part of the proposed Sale; (d) all

 parties who have expressed a written interest in some or all of the Acquired Assets; (e) all known

 holders of liens, encumbrances, and other claims secured by the Acquired Assets; (f) the Internal

 Revenue Service; (g) all applicable state and local taxing authorities; (h) the Food and Drug

 Administration; (i) each governmental agency that is an interested party with respect to the Sale

 and transactions proposed thereunder; and (j) all parties that have requested or that are required to

 receive notice pursuant to Bankruptcy Rule 2002 (collectively, the “Sale Notice Parties”). On or

 about the same date, the Debtors will publish the Sale Hearing Notice on the website of the

 Debtors’ claims and noticing agent and will also publish a notice substantially similar to the Sale

 Hearing Notice in the New York Times (national edition) and such other publications as the Debtors

 may deem appropriate in their discretion.

 V.     Miscellaneous.

        23.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order in accordance with the Motion.

        24.     All time periods set forth in this Order shall be calculated in accordance with

 Bankruptcy Rule 9006(a).

        25.     The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.


                                                  13
             Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 54 of 233




       26.     This Court exclusive retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.


 Dated: ____________, 2020
 Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE




                                                14
Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 55 of 233




                       EXHIBIT 1

                    Bidding Procedures
              Case 20-11177-KBO               Doc 18       Filed 05/21/20         Page 56 of 233




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
AKORN, INC., et al.,1                                             ) Case No. 20-11177 (___)
                                                                  )
                                   Debtors.                       ) (Joint Administration Requested)
                                                                  )

                                         BIDDING PROCEDURES

        On May 20, 2020, Akorn, Inc. (the “Selling Debtor”), entered into an asset purchase
agreement (the “Stalking Horse APA”) with [●] (“Purchaser” or the “Stalking Horse Bidder”)
pursuant to which Purchaser proposes to, among other things, purchase, acquire, and take
assignment and delivery of certain assets (the “Acquired Assets”) and assume certain liabilities
(the “Assumed Liabilities”) of the Selling Debtor, and the other Debtors, identified in Section 1.1
of the Stalking Horse APA.

        On [●], 2020, the United States Bankruptcy Court for the District of Delaware
(the “Court”) entered an order [Docket No. [●]] (the “Bidding Procedures Order”),2 by which the
Court authorized the Debtors to solicit bids for and conduct an auction (the “Auction”) for a sale
or disposition (collectively, the “Sale,” and each, a “Sale Transaction”) of all or substantially all
of the Debtors’ assets or sub-groups thereof free and clear of all liens, claims, encumbrances, and
other interests (other than those permitted by an applicable Stalking Horse Agreement) and in
accordance with the following procedures (the “Bidding Procedures”).

        Set forth below are the Bidding Procedures that will be employed in connection with the
Sale of substantially all of the Debtors’ assets or sub-groups thereof.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
    Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
    Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
    Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
    Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
    and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
    Lake Forest, Illinois 60045.
2
    Terms utilized but not otherwise defined herein shall have the meanings ascribed to them in the Stalking Horse
    APA or the Bidding Procedures Order, as applicable.



KE 66422853
            Case 20-11177-KBO         Doc 18     Filed 05/21/20      Page 57 of 233




ANY PARTY INTERESTED IN BIDDING ON THE ACQUIRED ASSETS SHOULD
CONTACT THE DEBTORS’ PROPOSED ADVISORS, AS FOLLOWS:

PJT Partners, Inc.               Kirkland & Ellis LLP              Richards, Layton, & Finger,
280 Park Ave                     300 North LaSalle Street          P.A.
New York, New York 10017         Chicago, Illinois 60654           920 N. King Street
Attn: Tom Davidson,              Attn.: Richard J. Campbell,       Wilmington, Delaware 19801
Mark Buschmann                   P.C. and                          Attn.: Paul N. Heath
Michael O’Hara,                  Steve Toth                        Paul N. Heath
Tarek Aguizy, and                                                  Amanda R. Steele
Harold Kim                                                         Zachary I. Shapiro
                                                                   Brett M. Haywood

I.     DESCRIPTION OF THE ACQUIRED ASSETS.

        The Debtors are seeking to sell the Acquired Assets, which include the Debtors’ owned
real property, unexpired leases, executory contracts, and certain equipment, inventory, supplies,
intellectual property, insurance proceeds, receivables, prepaid expenses and deposits, and books
and records, in each case, free and clear of all liens, claims, interests, or other encumbrances.
The Acquired Assets are specifically identified in the Stalking Horse APA and the Sale Hearing
Notice.

II.    PARTICIPATION REQUIREMENTS.

       A.     Potential Bidders.

       To participate in the bidding process or otherwise be considered for any purpose
hereunder, a person or entity interested in the Acquired Assets or part of the Acquired Assets
(other than the Stalking Horse Bidder) (a “Potential Bidder”) must deliver to each of the
Debtors’ advisors the following documents and information (collectively, the “Preliminary Bid
Documents”):

              1.      an executed confidentiality agreement on terms acceptable to the Debtors
                      (a “Confidentiality Agreement”);

              2.      proof by the Potential Bidder of its financial capacity to close a proposed
                      Sale Transaction(s), which may include audited financial statements of, or
                      verified financial commitments obtained by, the Potential Bidder (or, if the
                      Potential Bidder is an entity formed for the purpose of acquiring the
                      desired Acquired Assets, the party that will bear liability for a breach), the
                      adequacy of which will be assessed by the Debtors and their advisors; and

              3.      a non-binding preliminary indication of the amount of the cash purchase
                      price in U.S. Dollars or other consideration that the Potential Bidder is
                      prepared to pay or deliver in exchange for the acquisition of some or all of
                      the Acquired Assets.




                                                2
            Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 58 of 233




        With respect to items 2 and 3 above, such information shared with the Debtors' advisors
shall be shared with the Consultation Parties' advisors no later than 48 hours after such receipt.

        Each Potential Bidder shall comply with all reasonable requests for information and due
diligence access by the Debtors and their advisors regarding the ability of such Potential Bidder,
as applicable, to consummate its contemplated transaction; provided that the Consultation Parties
and their respective advisors shall be permitted to submit reasonable requests for information
from Potential Bidders only through the Debtors and their advisors and, for the avoidance of
doubt, shall not be permitted to directly contact any Potential Bidder and/or its respective
advisor(s).

       B.      Obtaining Due Diligence.

        The Debtors (in consultation with the Consultation Parties), with their advisors will
determine and notify each Potential Bidder whether such Potential Bidder has submitted
adequate Preliminary Bid Documents so that such Potential Bidder may submit a Bid (each, an
“Acceptable Bidder”, and each such bid, an “Acceptable Bid”). Notwithstanding anything
herein to the contrary, the Debtors reserve the right to work with Potential Bidders (in
consultation with the Consultation Parties) to aggregate bids into a consolidated Acceptable Bid,
or otherwise improve bids to be Acceptable Bids, prior to the Bid Deadline (defined herein). The
Stalking Horse Bidder shall be deemed an Acceptable Bidder, and the bid as set forth in the
Stalking Horse APA (the “Stalking Horse Bid”) an Acceptable Bid. For the avoidance of doubt,
the Prepetition Secured Parties shall be deemed an Acceptable Bidder.

       Only Acceptable Bidders shall be eligible to receive due diligence information and access
to the Debtors’ electronic data room and to additional non-public information regarding the
Debtors and the Acquired Assets.

        The Debtors and their advisors shall coordinate all reasonable requests from Acceptable
Bidders for additional information and due diligence access; provided that (i) the Debtors shall
have the right (in consultation with the Consultation Parties) to limit the information and due
diligence provided to competitors and (ii) the Debtors may (in consultation with the Consultation
Parties) decline to provide such information, after prior notice to Acceptable Bidders who, at
such time and in the Debtors’ reasonable business judgment, have not established, or who have
raised doubt, that such Acceptable Bidders intends in good faith to, or has the capacity to,
consummate a proposed Sale Transaction. The due diligence period will end on the Bid
Deadline and, subsequent to the Bid Deadline, the Debtors shall have no obligation to furnish
any due diligence information. Additional due diligence will not be provided after the Bid
Deadline, unless otherwise deemed reasonably appropriate by the Debtors (in consultation with
the Consultation Parties). The Debtors and the Consultation Parties, and each of their
representatives and advisors, are not responsible for, and will bear no liability with respect to,
any information obtained by any Acceptable Bidder in connection with any Sale or Sale
Transaction.




                                                3
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 59 of 233




III.   REQUIREMENTS FOR QUALIFIED BIDS.

       Any binding proposal, solicitation, or offer (each, a “Bid”) will be considered a qualified
bid only if the Bid is submitted in writing by an Acceptable Bidder, by the Bid Deadline, and is
deemed to comply with all of the following in the Debtors’ business judgment (in consultation
with the Consultation Parties) (a “Qualified Bid” and such bidder a “Qualified Bidder”);
provided that the Prepetition Secured Parties shall be deemed a Qualified Bidder (and any bid
submitted by them, a Qualified Bid) without the need to satisfy any of the other requirements
placed on Acceptable Bidders hereunder:

       1.      Purpose. Each Qualified Bidder must state that the Bid includes an irrevocable
               and binding offer by the Qualified Bidder to purchase some or all of the Acquired
               Assets (identified with specificity) and specify the Debtors’ liabilities that the
               Qualified Bidder seeks to assume.

       2.      Assets and Liabilities. The Bid must clearly identify the following: (a) the
               Acquired Assets, or the portion thereof, to be purchased; and (b) the liabilities and
               obligations to be assumed, including any indebtedness to be assumed; if any.

       3.      Purchase Price. The Bid must clearly set forth the cash purchase price, and any
               other non-cash consideration (with the form of such consideration specified), to
               be paid. If the Bid proposes an acquisition of only certain of the Acquired Assets,
               the purchase price must be applied to each Acquired Asset or package of
               Acquired Assets in that Bid.

       4.      Deposit. Each Bid must be accompanied by a good faith deposit in the form of
               cash (or other form acceptable to the Debtors in their reasonable discretion,
               subject to consultation with the Consultation Parties) in an amount equal to not
               less than ten (10) percent of the aggregate purchase price of the Bid to be held in
               an escrow account to be identified and established by the Debtors (the “Deposit”).

       5.      Marked Agreement. Each Bid must include duly executed, non-contingent
               transaction documents necessary to effectuate the transactions contemplated in the
               Bid (the “Bid Documents”). The Bid Documents shall include a schedule of
               Assigned Contracts (as defined in the Stalking Horse APA) to the extent
               applicable to the Bid, and a clearly marked version of the Stalking Horse APA
               and the Sale Order showing all changes requested by the Acceptable Bidder, as
               well as all other material documents integral to such Bid.

       6.      Committed Financing. To the extent that a Bid is not accompanied by evidence
               of the Acceptable Bidder’s capacity to consummate the proposed transactions set
               forth in its Bid with cash on hand, each Bid must include committed financing
               documented to the satisfaction of the Debtors (in consultation with the
               Consultation Parties) that demonstrates that the Acceptable Bidder has received
               sufficient unconditional debt and/or equity funding commitments to satisfy the
               Acceptable Bidder’s Purchase Price and other obligations under its Bid, including
               providing adequate assurance of future performance under all contracts proposed



                                                 4
      Case 20-11177-KBO        Doc 18     Filed 05/21/20      Page 60 of 233




       to be Assigned Contracts by such Bid. Such funding commitments or other
       financing must be unconditional and must not be subject to any internal
       approvals, syndication requirements, diligence, or credit committee approvals,
       and shall have covenants and conditions acceptable to the Debtors (in consultation
       with the Consultation Parties).

7.     Contingencies; No Financing or Diligence Outs. A Bid shall not be conditioned
       on the obtaining or the sufficiency of financing or any internal approval, or on the
       outcome or review of due diligence.

8.     Identity. The Bid must fully disclose the identity of each person or entity that
       (a) will directly or indirectly own and/or control five percent or more
       (individually or collectively) of the equity and/or voting securities of the
       Qualified Bidder, including its full legal name, jurisdiction of incorporation or
       formation and its location in the Qualified Bidder’s corporate structure, that will
       be bidding for some or all of the Acquired Assets or otherwise participating in
       connection with such Bid, (b) will directly or indirectly own and/or control any
       amount of equity and/or voting securities of the Potential Bidder, (c) for trusts and
       similar legal arrangements that meet the criteria for subparts (a) and (b) above,
       (w) each trust’s settlor (the provider of funds), (x) each trustee or person or entity
       exercising control over each trust, (y) any person with the power to remove any
       trustee and (z) the beneficiaries of such trust(s) or similar legal arrangement, (d)
       for foundations that meet the criteria for subparts (a) and (b) above, (x) the
       founders of such foundation, (y) the key individuals who control such foundation
       and (x) such foundation’s source of funds and (e) has a connection or agreement
       with any Debtor or with any other prospective bidder for some or all of the
       Acquired Assets or any officer, director or equity security holder of any Debtor.

9.     Irrevocable. An Acceptable Bidder’s Bid must be irrevocable and binding;
       provided that if the Bid is not selected as the Successful Bid or Backup Bid
       (defined below), the Bid may be revoked after consummation of the Successful
       Bid or Backup Bid.

10.    Backup Bidder. Each Bid must contain an agreement for the Acceptable Bidder
       to be a Backup Bidder (as defined below) if such bidder’s Qualified Bid is
       selected as the next highest or next best bid after the Successful Bid.

11.    As-Is, Where-Is. The Bid must include the following representations and
       warranties: (a) expressly state that the Acceptable Bidder has had an opportunity
       to conduct any and all due diligence regarding the Debtors’ businesses and the
       Acquired Assets prior to submitting its bid; and (b) a statement that the
       Acceptable Bidder has relied solely upon its own independent review,
       investigation, and/or inspection of any relevant documents and the Acquired
       Assets in making its Bid and did not rely on any written or oral statements,
       representations, promises, warranties, or guaranties whatsoever, whether express
       or implied, by operation of law or otherwise, regarding the Debtors’ businesses or
       the Acquired Assets or the completeness of any information provided in


                                         5
      Case 20-11177-KBO       Doc 18     Filed 05/21/20     Page 61 of 233




       connection therewith, except as expressly stated in the representations and
       warranties contained in the Acceptable Bidder’s proposed asset sale agreement
       ultimately accepted and executed by the Debtors.

12.    Authorization. The Bid must include evidence that the Acceptable Bidder has
       obtained authorization or approval from its board of directors (or comparable
       governing body) acceptable to the Debtors with respect to the submission,
       execution, and delivery of its Bid and Bid Documents, participation in the
       Auction, and closing of the proposed transaction(s) contemplated in such Bid.
       The Bid shall further state that any necessary filings under applicable regulatory,
       antitrust, and other laws will be made in a timely manner and that payment of the
       fees associated therewith shall be made by the Acceptable Bidder.

13.    Disclaimer of Fees. Each Bid (other than the Stalking Horse Bid) must disclaim
       any right to receive a fee analogous to a break-up fee, expense reimbursement,
       “topping” or termination fee, or any other similar form of compensation. For the
       avoidance of doubt, no Qualified Bidder (other than the Stalking Horse Bidder)
       will be permitted to request, nor be granted by the Debtors, at any time, whether
       as part of the Auction or otherwise, a break-up fee, expense reimbursement,
       termination fee, or any other similar form of compensation, and by submitting its
       Bid is agreeing to refrain from and waive any assertion or request for
       reimbursement on any basis, including under section 503(b) of the Bankruptcy
       Code.

14.    Time Frame for Closing. A Bid by an Acceptable Bidder must be reasonably
       likely (based on antitrust or other regulatory issues, experience, and other
       considerations in the Debtors’ business judgment) to be consummated, if selected
       as the Successful Bid (as defined herein), within a time frame reasonably
       acceptable to the Debtors (in consultation with the Consultation Parties). The
       Acceptable Bidder must commit to closing the proposed Sale(s) contemplated by
       the Bid as soon as practicable and provide perspective on any potential regulatory
       issues that may arise in connection with such Acceptable Bidder’s acquisition of
       the Acquired Assets including timing for resolution thereof; provided that the
       closing of the transaction shall not be later than the milestones set forth in the
       Standstill Agreement.

15.    Adherence to Bid Procedures. Each Bid must include (a) a statement that the
       Acceptable Bidder has acted in good faith consistent with section 363(m) of the
       Bankruptcy Code; and (b) that the Bid constitutes a bona fide offer to
       consummate the proposed transactions, and agrees to be bound by these Bidding
       Procedures.

16.    Postpetition Financing Order. All Bids must be in accordance with the terms
       and conditions of any order authorizing the use of cash collateral and providing
       postpetition financing.




                                        6
             Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 62 of 233




       17.     Joint Bids. The Debtors will be authorized to approve joint Bids in their
               discretion (in consultation with the Consultation Parties) on a case-by-case basis.

       18.     Cooperation. The Acceptable Bidder must provide a covenant to cooperate with
               the Debtors to provide pertinent factual information regarding such Bidder’s
               operations reasonably required to analyze issues arising with respect to any
               applicable laws or regulatory requirements.

       19.     No Collusion. The Acceptable Bidder must acknowledge in writing that (a) in
               connection with submitting its Bid, it has not engaged in any collusion that would
               be subject to section 363(n) of the Bankruptcy Code with respect to any Bids or
               the Sale, specifying that it did not agree with any Potential Bidders, Acceptable
               Bidders or Qualified Bidders to control price; and (b) it agrees not to engage in
               any collusion that would be subject to section 363(n) of the Bankruptcy Code
               with respect to any Bids, the Auction, or the Sale.

       20.     Other Information. The Bid contains such other information as may be
               reasonably requested by the Debtors and the Consultation Parties with such
               requests made through the Debtors.

IV.    BID DEADLINE.

        An Acceptable Bidder that desires to make a bid must transmit via email (in .pdf or
similar format) or deliver written copies of its bid to the following parties so as to be received not
later than 5:00 p.m. (prevailing Eastern Time) on August 3, 2020 (the “Bid Deadline”):
(i) proposed counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York,
New York 10022, Attn: Nicole L. Greenblatt, email: ngreenblatt@kirkland.com, and Kirkland
& Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn: Patrick J. Nash, email:
patrick.nash@kirkland.com, Richard J. Campbell, email: rcampbell@kirkland.com, Steve Toth,
email: steve.toth@kirkland.com, Gregory F. Pesce, email: gregory.pesce@kirkland.com,
Christopher M. Hayes, email: christopher.hayes@kirkland.com (ii) proposed Delaware counsel
to the Debtors, Richards, Layton & Finger, P.A., 920 N. King Street, Wilmington, Delaware
19801, Attn: Paul Heath, email: heath@rlf.com; and (iii) the Debtors’ proposed investment
banker, PJT Partners, Inc., 280 Park Ave, New York, New York 10017, Attn: Tom Davidson,
email: davidson@pjtpartners.com, Mark Buschmann, email: buschmann@pjtpartners.com,
Michael O'Hara, email: ohara@pjtpartners.com, Tarek Aguizy, email: aguizy@pjtpartners.com,
Harold Kim, email kimh@pjtpartners.com.

        The Debtors will provide copies of all Bids via electronic mail within 24 hours of
receiving any Final Bid to the Consultation Parties and to the Office of the United States Trustee.

V.     QUALIFIED BIDDERS.

        No later than 24 hours prior to the commencement of the Auction, the Debtors (in
consultation with the Consultation Parties) shall notify each Acceptable Bidder whether such
party is a Qualified Bidder. Promptly upon designating the Qualified Bidders, the Debtors shall
provide the adequate assurance information received from the applicable Qualified Bidder to the
Consultation Parties pursuant to such Qualified Bidder’s proposed transaction.


                                                  7
            Case 20-11177-KBO          Doc 18     Filed 05/21/20    Page 63 of 233




        If any Bid is determined by the Debtors (in consultation with the Consultation Parties)
not to be a Qualified Bid, the Debtors will refund such Acceptable Bidder’s Deposit on or before
the date that is five (5) Business Days after the Bid Deadline.

        The Debtors may accept (in consultation with the Consultation Parties), as a single
Qualified Bid, multiple bids for non-overlapping material portions of the Acquired Assets such
that, when taken together in the aggregate, such bids would otherwise meet the standards for a
single Qualified Bid. The Debtors may permit (in consultation with the Consultation Parties)
otherwise Qualified Bidders who submitted bids by the Bid Deadline for less than a substantial
(but nevertheless a material) portion of the Acquired Assets but who are not identified as a
component of a single Qualified Bid consisting of such multiple bids, to participate in the
Auction and to submit higher or otherwise better bids that in subsequent rounds of bidding may
be considered, together with other bids for non-overlapping material portions of the Acquired
Assets, as part of such a single Qualified Bid for overbid purposes. The Debtors (in consultation
with the Consultation Parties) may conduct the Auction in any manner to facilitate a sale of all or
different subgroupings of the Debtors’ assets, including conducting multiple Auctions for
different subgroupings of the Debtors’ Acquired Assets (each, a “Sub-Auction”).

       Between the date that the Debtors notify an Acceptable Bidder that it is a Qualified
Bidder and the Auction, the Debtors may discuss, negotiate, or seek clarification of any
Qualified Bid from a Qualified Bidder. Without the prior written consent of the Debtors (in
consultation with the Consultation Parties), a Qualified Bidder may not modify, amend, or
withdraw its Qualified Bid, except for proposed amendments to increase the consideration
contemplated by, or otherwise improve the terms of, the Qualified Bid, during the period that
such Qualified Bid remains binding as specified in these Bidding Procedures; provided that any
Qualified Bid may be improved at the Auction as set forth herein. Any improved Qualified Bid
must continue to comply with the requirements for Qualified Bids set forth in these Bidding
Procedures.

       Each Qualified Bidder shall comply with all reasonable requests for additional
information and due diligence access requested by the Debtors or their advisors (in consultation
with the Consultation Parties) regarding the ability of such Qualified Bidder to consummate its
contemplated transaction. Failure by a Qualified Bidder to comply with such reasonable requests
for additional information and due diligence access may be a basis for the Debtors (in
consultation with the Consultation Parties) to determine that such bidder is no longer a Qualified
Bidder or that a bid made by such bidder is not a Qualified Bid.

        Notwithstanding anything to the contrary herein, the Stalking Horse Bidder is deemed to
be a Qualified Bidder, and the Stalking Horse Bid shall be deemed to be a Qualified Bid, such
that the Stalking Horse Bidder shall not be required to submit an additional Qualified Bid.

VI.    RIGHT TO CREDIT BID.

       Any Qualified Bidder who has a valid and perfected lien on any Acquired Assets of the
Debtors’ estates (a “Secured Creditor”) shall have the right to credit bid all or a portion of the
value of such Secured Creditor’s claims within the meaning of section 363(k) of the Bankruptcy




                                                8
             Case 20-11177-KBO         Doc 18      Filed 05/21/20     Page 64 of 233




Code; provided that a Secured Creditor shall have the right to credit bid its claim only with
respect to the collateral by which such Secured Creditor is secured.

        Notwithstanding anything to the contrary contained herein, the Prepetition Secured
Creditors shall have the right to credit bid all or any portion of the aggregate amount of their
applicable outstanding secured obligations pursuant to section 363(k) of the Bankruptcy Code,
and any such credit bid will be considered a Qualified Bid to the extent such bid is received by
the Bid Deadline and complies with section 363(k) of the Bankruptcy Code; provided that a
credit bid shall not constitute a Qualified Bid if the bid does not (a) include a cash component
sufficient to pay in full, in cash, all claims for which there are valid, perfected, and unavoidable
liens on any assets included in such Bid that are senior in priority to those of the party seeking to
credit bid (unless such Secured Creditor consents to alternative treatment) or (b) comply with the
terms of the priority scheme contained in the Credit Agreement and the Bidding Procedures
Order.

VII.   THE AUCTION.

        If the Debtors receive a Qualified Bid (other than the Stalking Horse Bid), the Debtors
shall conduct the Auction to determine the Successful Bidder with respect to the Acquired Assets
or portion of the Acquired Assets. If one or more Qualified Bid(s) exist for acquiring specific
sub-groups of the Debtors’ Acquired Assets, then the Debtors may, in the exercise of their
reasonable business judgment (in consultation with the Consultation Parties), first conduct a
Sub-Auction for each of the businesses or Acquired Assets that has at least one Qualified Bid
pursuant to the Bid Procedures. If the Debtors do not receive a Qualified Bid (other than the
Stalking Horse Bid), the Debtors will not conduct the Auction and will designate the Stalking
Horse’s Qualified Bid as the Successful Bid.

        No later than 24 hours prior to the commencement of the Auction or specific
Sub-Auction, the Debtors will notify all Qualified Bidders of the highest or otherwise best
Qualified Bid, as determined in the Debtors’ reasonable business judgment (in consultation with
the Consultation Parties) (the “Baseline Bid”), and provide copies of the Bid Documents
supporting the Baseline Bid to all Qualified Bidders. The determination of which Qualified Bid
constitutes the Baseline Bid and which Qualified Bid constitutes the Successful Bid shall take
into account any factors the Debtors (in consultation with the Consultation Parties) reasonably
deem relevant to the value of the Qualified Bid to the Debtors’ estates, including, among other
things: (a) the number, type, and nature of any changes to the Stalking Horse APA requested by
the Qualified Bidder, including the type and portion of the Acquired Assets sought and Assumed
Liabilities to be assumed in the Qualified Bid; (b) the amount and nature of the total
consideration; (c) the likelihood of the Bidder’s ability to close the proposed Sale Transaction(s),
the conditions thereto, and the timing thereof; (d) the net economic effect of any changes to the
value to be received by the Debtors’ estates from the transactions contemplated by the Bid
Documents; and (e) the tax consequences of such Qualified Bid (collectively, the “Bid
Assessment Criteria”).

        The Auction shall take place at [●] (prevailing Eastern Time) on August 10, 2020, at
the offices of Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, or
such later date, time and location as designated by the Debtors (in consultation with the


                                                 9
            Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 65 of 233




Consultation Parties), after providing notice to the Notice Parties. In the event that the Auction
cannot be held at a physical location, the Auction will be conducted via a virtual meeting. The
Debtors shall have the right to conduct any number of Auctions on that date, if the Debtors
determine, in their reasonable business judgment (in consultation with the Consultation Parties),
that conducting such Auctions would be in the best interests of the Debtors’ estates.

       A.      Participants and Attendees.

        The Debtors and their advisors shall direct and preside over the Auction. At the start of
the Auction, the Debtors shall describe the terms of the Baseline Bid. All incremental Bids made
thereafter shall be Overbids (as defined herein) and shall be made and received on an open basis,
and all material terms of each Overbid shall be fully disclosed to all other Qualified Bidders.
The Debtors shall maintain a written transcript of the Auction and of all Bids made and
announced at the Auction, including the Baseline Bid, all Overbids, and the Successful Bid
(defined below).

        Only Qualified Bidders that have submitted Qualified Bids by the Bid Deadline are
eligible to participate in the Auction, subject to other limitations as may be reasonably imposed
by the Debtors (in consultation with the Consultation Parties) in accordance with these Bidding
Procedures. Qualified Bidders participating in the Auction must appear in person (or through a
duly authorized representative), telephonically, or through a video teleconference. The Auction
will be conducted openly and all creditors may be permitted to attend; provided that the Debtors
may (in consultation with the Consultation Parties) establish a reasonable limit on the number of
representatives and/or professional advisors that may appear on behalf of or accompany each
Qualified Bidder or creditor at the Auction. Any creditor and its advisors wishing to attend the
Auction may do so by contacting, no later than three (3) Business Days prior to the start of the
Auction, the Debtors’ advisors; provided that the Ad Hoc Group Advisors shall be permitted to
attend the Auction without any prior notice to the Debtors’ advisors.

       Each Qualified Bidder participating in the Auction will be required to confirm in writing
and on the record at the Auction that (i) it has not engaged in any collusion with respect to the
submission of any bid or the Auction and (ii) each Qualified Bid it submits at the Auction is a
binding, good faith and bona fide offer to purchase the Acquired Assets identified in such bid.

       B.      Auction Procedures.

       The Auction or Sub-Auction shall be governed by the following procedures, subject to
the Debtors’ right to modify such procedures in their reasonable business judgment (in
consultation with the Consultation Parties), and upon approval by the Purchaser pursuant to the
Stalking Horse APA:

       1.      Baseline Bids. Bidding shall commence at the amount of the Baseline Bid.

       2.      Minimum Overbid. Qualified Bidders may submit successive bids higher than
               the previous bid, based on and increased from the Baseline Bid for the relevant
               Acquired Assets (each such bid, an “Overbid”). Any Qualified Bidder’s initial
               Overbid shall be made in increments of at least $5,000,000 in cash, cash
               equivalents, or such other consideration that the Debtors deem equivalent (in


                                               10
     Case 20-11177-KBO        Doc 18     Filed 05/21/20     Page 66 of 233




      consultation with the Consultation Parties). The Debtors may, in their reasonable
      business judgment (in consultation with the Consultation Parties), announce
      increases or reductions to initial or subsequent Overbids at any time during the
      Auction or specific Sub-Auction.

3.    Highest or Best Offer. After the first round of bidding and between each
      subsequent round of bidding, the Debtors (in consultation with the Consultation
      Parties) shall announce the bid that they believe in their reasonable business
      judgment to be the highest or otherwise best offer for the relevant Acquired
      Assets (the “Leading Bid”) and describe the material terms thereof. Each round
      of bidding will conclude after each participating Qualified Bidder has had the
      opportunity to submit a subsequent bid with full knowledge of the Leading Bid.
      To the extent not previously provided (which is determined by the Debtors), a
      Qualified Bidder submitting a subsequent bid must submit, as part of its
      subsequent bid, written evidence (in the form of financial disclosure or credit-
      quality support information or enhancement reasonably acceptable to the Debtors)
      demonstrating such Qualified Bidder’s ability to close the transaction at the
      Purchase Price contemplated by such subsequent bid.

4.    Rejection of Bids. The Debtors may, in their reasonable business judgment (in
      consultation with the Consultation Parties) reject, at any time before entry of an
      order of the Court approving a Qualified Bid, any bid that the Debtors determine
      is (a) inadequate or insufficient, (b) not in conformity with the requirements of the
      Bankruptcy Code, the Bidding Procedures, or the terms and conditions of the
      Sale, or (c) contrary to the best interests of the Debtors, their estates, their
      creditors, and other stakeholders.

5.    No Round-Skipping.         Round-skipping, as described herein, is explicitly
      prohibited. To remain eligible to participate in the Auction or specific Sub-
      Auction for a particular Acquired Assets, in each round of bidding, (i) each
      Qualified Bidder must submit a Bid in such round of bidding that is a higher or
      otherwise better offer than the immediately preceding Bid submitted by a
      Qualified Bidder in such round of bidding and (ii) to the extent a Qualified Bidder
      fails to bid in such round of bidding or to submit a Bid in such round of bidding
      that is a higher or otherwise better offer than the immediately preceding Bid
      submitted by a Qualified Bidder in such round of bidding, as determined by the
      Debtors in their reasonable business judgment (in consultation with the
      Consultation Parties), such Qualified Bidder shall be disqualified from continuing
      to participate in the Auction for such Acquired Assets; provided that with the
      consent of the Consultation Parties, the Debtors may adopt and utilize the Auction
      procedures other than the foregoing procedure for any round of bidding.

6.    Additional Information. The Debtors (in consultation with the Consultation
      Parties) shall have the right to request any additional financial information that
      will allow the Debtors to make a reasonable determination as to a Qualified
      Bidder’s financial and other capabilities to consummate the transactions
      contemplated by their proposal and any further information that the Debtors


                                       11
            Case 20-11177-KBO          Doc 18     Filed 05/21/20    Page 67 of 233




               believe is reasonably necessary to clarify and evaluate any bid made by a
               Qualified Bidder during the Auction or Sub-Auction.

       7.      Modification of Procedures. The Debtors may announce, at the Auction,
               modified or additional procedures for conducting the Auction or otherwise modify
               these Bidding Procedures provided, that at no point may the form of currency be
               in a form other than cash unless a hybrid offer is made that provides for sufficient
               cash to pay the term loans off in cash at par plus any accrued interest and any
               applicable fees.      All such modifications and additional rules will be
               communicated in advance to each of the Consultation Parties, Prospective
               Bidders, and Qualified Bidders; provided, that, to the extent such modifications
               occur at the Auction, disclosure of such modifications shall be limited to those in
               attendance at the Auction.

        The Auction or specific Sub-Auction shall include open bidding in the presence of all
other Qualified Bidders. All Qualified Bidders shall have the right to submit additional bids and
make modifications to any prior Qualified Bid or Overbid at the Auction to improve their bids;
provided that any Overbid made by a Qualified Bidder (including with respect to any Backup
Bid (defined below)) must remain open and binding on the Qualified Bidder until the earlier of
(a) the closing of a Sale Transaction for the applicable Acquired Assets pursuant to the
Successful Bid and (b) 45 days after the date of the Sale Hearing, unless otherwise decided (in
consultation with the Consultation Parties). The Debtors may, in their reasonable business
judgment (in consultation with the Consultation Parties), negotiate with any and all Qualified
Bidders participating in the Auction or specific Sub-Auction.

       C.      Adjournment of the Auction.

         The Debtors reserve the right, in their reasonable business judgment (in consultation with
the Consultation Parties), to adjourn the Auction one or more times to, among other things, (i)
facilitate discussions between the Debtors and Qualified Bidders, (ii) allow Qualified Bidders to
consider how they wish to proceed, and (iii) provide Qualified Bidders the opportunity to
provide the Debtors with such additional evidence as the Debtors, in their reasonable business
judgment, may require, that the Qualified Bidder has sufficient internal resources or has received
sufficient non-contingent debt or equity funding commitments to consummate the proposed Sale
Transaction(s) at the prevailing bid amount.

       D.      Successful Bidder.

        Immediately prior to the conclusion of the Auction or specific Sub-Auction, the Debtors
shall (i) determine (in consultation with the Consultation Parties) consistent with these Bidding
Procedures, which bid constitutes the highest or otherwise best bid(s) for the applicable Acquired
Assets (each such bid, a “Successful Bid”); and (ii) notify all Qualified Bidders at the Auction
for the applicable Acquired Assets of the identity of the bidder that submitted the Successful Bid
(each such bidder, the “Successful Bidder”) and the amount of the purchase price and other
material terms of the Successful Bid.




                                                12
            Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 68 of 233




         The Debtors shall file a notice identifying the Successful Bidder and Backup Bidder
(if selected) by 5:00 p.m. (prevailing Eastern Time) as soon as reasonably practicable after
closing the Auction, if any, and in any event not less than 24 hours following closing the
Auction.

VIII. BACKUP BIDDER.

       Notwithstanding anything in these Bidding Procedures to the contrary, if an Auction or
Sub-Auction is conducted, the Qualified Bidder with the next-highest or otherwise second-best
Qualified Bid as compared to the Successful Bid at the Auction or Sub-Auction for the Acquired
Assets or sub-group thereof, as determined by the Debtors in the exercise of their reasonable
business judgment (in consultation with the Consultation Parties) (the “Backup Bid”), shall be
required to serve as a backup bidder (the “Backup Bidder”), and each Qualified Bidder shall
agree and be deemed to agree to be the Backup Bidder if so designated. In the case of the
Stalking Horse Bidder, it shall agree to serve as the Backup Bidder only to the extent provided in
Sections 5.1(e) and 8.1(h) of the Stalking Horse APA.

        The identity of the Backup Bidder and the amount and material terms of the Qualified
Bid of the Backup Bidder shall be announced by the Debtors at the conclusion of the Auction or
relevant Sub-Auction at the same time the Debtors announce the identity of the Successful
Bidder.

       The Backup Bid shall remain binding on the Backup Bidder until the earlier of (a) the
closing of a Sale Transaction for the applicable Acquired Assets pursuant to the Successful Bid
and (b) 45 days after the date of the Sale Hearing, unless otherwise decided. If a Successful
Bidder fails to consummate the approved transactions contemplated by its Successful Bid, the
Debtors may select the Backup Bidder as the Successful Bidder, and such Backup Bidder shall
be deemed a Successful Bidder for all purposes.

        The Debtors will be authorized, but not required, to consummate (in consultation with the
Consultation Parties) all transactions contemplated by the Bid of such Backup Bidder without
further order of the Court or notice to any party.

IX.    ACCEPTANCE OF SUCCESSFUL BID

        The Debtors’ presentation of a particular Qualified Bid to the Court for approval does not
constitute the Debtors’ acceptance of such Qualified Bid. The Debtors will be deemed to have
accepted a Bid only when the Bid has been approved by the Court at the Sale Hearing (defined
below). The Debtors shall seek approval by the Court to consummate the Backup Bid, solely in
the event the Successful Bidder fails to close the transaction as provided in the Successful Bid
and with all rights reserved against the Successful Bidder.




                                               13
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 69 of 233




X.     FREE AND CLEAR OF ANY AND ALL ENCUMBRANCES

        All rights, titles and interests in and to the Acquired Assets subject thereto shall be sold
free and clear of all liens, claims, interests, and encumbrances (collectively, the
“Encumbrances”), subject only to the Assumed Liabilities and Permitted Encumbrances (each as
defined in the Stalking Horse APA or in another Successful Bidder’s purchase agreement), if
any, in accordance with Bankruptcy Code section 363(f), with such Encumbrances to attach to
the net proceeds (if any) received by the Debtors from the Sale of the Acquired Assets in
accordance with the Bankruptcy Code, applicable non-bankruptcy law and any prior orders of
the Court.

XI.    NOTICE PARTIES.

        The term “Notice Parties” as used in these Bidding Procedures shall mean (i) Wilmer
Cutler Pickering Hale and Dorr LLP, as counsel to Wilmington Savings Fund Society, FSB (in
its capacity as successor administrative agent under the Term Loan Credit Agreement, or any of
its predecessors or successors (the “Term Loan Agent”) to the Debtors’ term loan lenders’ party
to that certain Term Loan Agreement, dated as of April 17, 2014 (as the same shall have been
amended, supplemented, or otherwise modified from time to time), among Akorn Inc., the Loan
Parties (as defined in the Term Loan Agreement) and the lenders from time to time party thereto
(the “Term Loan Lenders”), (ii) Gibson, Dunn & Crutcher, LLP, as counsel to the ad hoc group
of the Debtors’ Term Loan Lenders (the “Ad Hoc Group”), Young Conaway Stargatt & Taylor
as co-counsel to the Ad Hoc Group, and Greenhill & Co. LP, as financial advisor to the Ad Hoc
Group (collectively, the “Ad Hoc Group Advisors”), (iii) the U.S. Trustee for the District of
Delaware, and (iv) counsel to any official committee appointed in these Chapter 11 Cases.

XII.   CONSULTATION BY THE DEBTORS

        The Debtors shall consult with the Consultation Parties (as defined below) as explicitly
provided for in these Bidding Procedures. Each reference in these Bidding Procedures to
“consultation” (or similar phrase) with the consultation Parties shall mean consultation in good
faith. The following parties will constitute the “Consultation Parties”: (a) the Ad Hoc Group
(including the Ad Hoc Group Advisors); and (b) counsel to any official committee appointed in
these Chapter 11 Cases. Notwithstanding anything to the contrary herein, during any period in
which a Consultation Party (i) has submitted a Qualified Bid and has become a Qualified Bidder
hereunder, or (ii) submits (or indicates its intent to submit) a Credit Bid, such Consultation Party
shall no longer be considered a Consultation Party for purposes of these Bidding Procedures
unless and until such party unequivocally revokes its bid and waives its right to continue in the
Auction process.

XIII. RESERVATION OF RIGHTS.

        The Debtors reserve the right to, in their reasonable business judgment (in
consultation with the Consultation Parties) to modify these Bidding Procedures in good
faith, to further the goal of attaining the highest or otherwise best offer for the Acquired
Assets, or impose, at or prior to selection of the Successful Bidder, additional customary
terms and conditions on the Sale of the Acquired Assets, including, without limitation:


                                                14
            Case 20-11177-KBO          Doc 18     Filed 05/21/20    Page 70 of 233




(a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the
Auction (if held) without further notice; (c) adding or modifying procedural rules that are
reasonably necessary or advisable under the circumstances for conducting the Auction
and/or adjourning the Sale Hearing (as defined below) in open court (if held); (d) canceling
the Auction or electing not to hold an Auction; (e) rejecting any or all Bids or Qualified
Bids; (f) adjusting the applicable minimum Overbid increment, including by requesting
that Qualified Bidders submit last or final bids on a “blind basis”; and (g) selecting a draft
purchase agreement agreed to by a Qualified Bidder in connection with a Qualified Bid to
serve as the purchase agreement that will be executed by the Successful Bidder or
Successful Bidders, as applicable and with any necessary adjustments for the assets and
liabilities being purchased and assumed, upon conclusion of the Auction, if held; provided,
however, that that any changes to the dates and deadlines set forth herein shall: (i) comply
with the milestones agreed upon in the Standstill Agreement or (ii) shall be made only with
the consent of the Ad Hoc Group; provided, further, that any modification to the form of
currency used for payment, prior to the fulfillment of any obligations owed to each of the
Term Loan Lenders, shall be made only with the consent of the Ad Hoc Group and not
until the Term Loan Lenders are paid off fully in cash. The Debtors shall provide
reasonable notice of any such modification to any Qualified Bidder, including any Stalking
Horse Bidders.

XIV. CONSENT TO JURISDICTION.

       All Potential Bidders, Acceptable Bidders and Qualified Bidders shall be deemed to have
consented to the exclusive jurisdiction of the Court and waived any right to a jury trial in
connection with any disputes relating to the Auction, the construction and enforcement of these
Bidding Procedures, and/or the Bid Documents, as applicable.

XV.    SALE HEARING.

        A hearing to consider approval of the sale of the Debtors’ Acquired Assets to the
Successful Bidder, Backup Bidder (if applicable), or to approve the Stalking Horse APA if no
Auction is held (the “Sale Hearing”), is currently scheduled to take place on August 20, 2020, at
[●], (prevailing Eastern Time), before the Honorable [●], at the United States Bankruptcy Court
for the District of Delaware, 824 North Market Street, [●]th Floor, Courtroom No. [●],
Wilmington, Delaware 19801.

       The Sale Hearing may be continued to a later date by the Debtors (in consultation
with the Consultation Parties) by sending notice prior to, or making an announcement at,
the Sale Hearing. No further notice of any such continuance will be required to be
provided to any party (including the Stalking Horse Bidder).

        At the Sale Hearing, the Successful Bidder and the Backup Bidder must acknowledge on
the record at the start of the hearing that in connection with submitting their Bids, they did not
engage in any collusion that would be subject to section 363(n) of the Bankruptcy Code with
respect to any Bids, the Auction or the Sale, specifying that they did not agree with any Potential
Bidders, Acceptable Bidders or Qualified Bidders to control the price or any other terms of the
Sale.


                                                15
            Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 71 of 233




        Objections to the sale of any Acquired Assets free and clear of liens, claims, interests,
and encumbrances pursuant to section 363(f) of the Bankruptcy Code to the Successful Bidder(s)
and/or a Backup Bidder, as applicable, any of the relief requested in the motion, and entry of any
order approving the sale (the “Sale Order”) must (i) be in writing and specify the nature of such
objection; (ii) comply with the Bankruptcy Code, Bankruptcy Rules, Local Rules, and all orders
of the Court; and (iii) be filed with the Court and served on the Notice Parties by August 15,
2020 at 4:00 p.m. (prevailing Eastern Time).

XVI. FIDUCIARY OUT.

        Nothing in these Bidding Procedures will require the board of directors, board of
managers, or such similar governing body of a Debtor or non-debtor affiliate to take any action,
or to refrain from taking any action, with respect to the Bidding Procedures, to the extent such
board of directors, board of managers, or such similar governing body reasonably determines in
good faith that taking such action, or refraining from taking such action, as applicable, would be
inconsistent with applicable law or its fiduciary obligations under applicable law.

XVII. RETURN OF DEPOSIT.

        The Deposit of the Successful Bidder shall be applied to the purchase price of such
transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more
accounts on terms acceptable to the Debtors in their sole discretion and shall be returned (other
than with respect to the Stalking Horse Bidder, the Successful Bidder, and the Backup Bidder)
on or before the date that is five (5) Business Days after the Auction. The Stalking Horse
Bidder’s Deposit shall be returned in accordance with the terms of the Stalking Horse APA. The
Backup Bidder’s Deposit shall be held in escrow until the closing of the Sale with the Successful
Bidder. In the event the Successful Bidder fails to close and the Debtors opt to close on the Sale
Transaction(s) set forth in the Backup Bid, the Backup Bidder’s Deposit shall be applied to the
purchase price of such transaction(s) at closing. In the event of a breach or failure to
consummate a Sale by the Successful Bidder or the Backup Bidder, as applicable, the defaulting
Successful Bidder’s Deposit or Backup Bidder’s Deposit, as applicable, shall be forfeited to the
Debtors, and the Debtors specifically reserve the right to seek all available remedies against the
defaulting Successful Bidder or Backup Bidder, as applicable, subject to the terms of the
Stalking Horse APA. For the avoidance of doubt, any forfeited Successful Bidder’s Deposit or
Backup Bidder’s Deposit shall become Collateral of the Term Loan Lenders under the Term
Loan Agreement.



                                 *      *       *      *       *




                                               16
Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 72 of 233




                       EXHIBIT 2

                    Sale Hearing Notice
                Case 20-11177-KBO               Doc 18       Filed 05/21/20        Page 73 of 233



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            ) Case No. 20-11177 (___)
                                                                     )
                                       Debtors.                      ) (Joint Administration Requested)
                                                                     )

                      NOTICE OF SALE BY AUCTION AND SALE HEARING


        PLEASE TAKE NOTICE that on [●], 2020, the above-captioned debtors and debtors in
possession (collectively, the “Debtors”) filed the Debtors’ Motion Seeking Entry of an Order
(A) Approving Bidding Procedures, (B) Scheduling an Auction and Sale Hearing, (C) Approving
the Form and Manner of Notice Thereof, (D) Establishing Procedures for the Assumption and
Assignment of Certain Executory Contracts and Leases, and (E) Granting Related Relief
[Docket No. [●]] (the “Sale Motion”)2 with the United States Bankruptcy Court for the District of
Delaware (the “Court”) seeking, among other things, entry of an order (the “Sale Order”)
authorizing and approving: (a) the sale of the Debtors’ Assets to [] (the “Stalking Horse
Bidder”), free and clear of liens, claims, encumbrances, and other interests, except as set forth in
the Stalking Horse APA, or an alternative asset purchase agreement with a Successful Bidder at
auction (the “Sale”); and (b) the assumption and assignment of executory contracts and unexpired
leases (collectively, the “Contracts”).

       PLEASE TAKE FURTHER NOTICE that the Debtors are soliciting offers for the
purchase of the Assets consistent with the bidding procedures (the “Bidding Procedures”)
approved by the Court by entry of an order on [●], 2020 [Docket No. [●]]
(the “Bidding Procedures Order”). All interested bidders should carefully read the Bidding
Procedures and Bidding Procedures Order. To the extent that there are any inconsistencies
between this notice and the Bidding Procedures or Bidding Procedures Order, the Bidding
Procedures or Bidding Procedures Order, as applicable, shall govern in all respects.

       PLEASE TAKE FURTHER NOTICE that, if the Debtors receive qualified competing
bids within the requirements and time frame specified by the Bidding Procedures, the Debtors will
conduct an auction (the “Auction”) of the Assets on August 10, 2020 at [● a.m/p.m.] (prevailing

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.
2     Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the
      Sale Motion.

KE 66423100
            Case 20-11177-KBO              Doc 18   Filed 05/21/20     Page 74 of 233



Eastern Time) at the offices of Kirkland & Ellis LLP, 601 Lexington Avenue, New York,
New York 10022-4611 (or at any other location as the Debtors may hereafter designate on proper
notice).

       PLEASE TAKE FURTHER NOTICE that the Debtors will seek approval of the Sale at
a hearing scheduled to commence on or before August 20, 2020, at [● a.m/p.m.] (prevailing
Eastern Time) (the “Sale Hearing”) before the Honorable [●], United States Bankruptcy Judge
for the Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor,
Courtroom No. [●], Wilmington, Delaware 19801.

         PLEASE TAKE FURTHER NOTICE that, except as otherwise set forth in the Bidding
Procedures Order with respect to any objections to proposed cure amounts or the assumption and
assignment of Contracts, objections to the relief requested in the Sale Motion must: (a) be in
writing; (b) conform to the applicable provisions of the Bankruptcy Rules and the Local Rules;
(c) state with particularity the legal and factual bases for the objection and the specific grounds
therefor; and (d) be filed with the Court and served so as to be actually received on or before
August 15, 2020 at 10:00 a.m. (prevailing Eastern Time) by the following parties:

              Counsel to the Debtors                           Co-Counsel to the Debtors

                Kirkland & Ellis LLP                         Richards, Layton, & Finger, P.A.
              300 North LaSalle Street                             920 N. King Street
               Chicago, Illinois 60654                        Wilmington, Delaware 19801
              Attn.: Patrick J. Nash, Jr                           Attn.: Paul N. Heath
                  Gregory F. Pesce                                    Paul N. Heath
               Christopher M. Hayes                                 Amanda R. Steele
                                                                    Zachary I. Shapiro
               Kirkland & Ellis LLP                                Brett M. Haywood
                601 Lexington Ave
            New York, New York 10022
             Attn. Nicole L. Greenblatt

         Counsel to the Committee (if any)                     The United States Trustee

                         [●]                                Office of the United States Trustee
                                                               for the District of Delaware
                                                         844 King Street, Suite 2207, Lockbox 35,
                                                              Wilmington, Delaware 19801
                                                                  Attn.: Jane M. Leamy

       Counsel to the Stalking Horse Bidder             Co-Counsel to the Stalking Horse Bidder

             Gibson Dunn & Crutcher                         Young Conaway Stargatt & Taylor
                 200 Park Avenue,                               1000 North King Street
            New York, New York 10166                            Wilmington, DE 19801
              Attn.: Scott J Greenberg                           Attn: Robert S. Brady
                 Michael J. Cohen




                                                    2
            Case 20-11177-KBO            Doc 18    Filed 05/21/20         Page 75 of 233



           Counsel to the Ad Hoc Group                      Co-Counsel to the Ad Hoc Group

             Gibson Dunn & Crutcher                        Young Conaway Stargatt & Taylor
                 200 Park Avenue,                                1000 North King Street
            New York, New York 10166                             Wilmington, DE 19801
              Attn.: Scott J Greenberg                           Attn: Robert S. Brady
                 Michael J. Cohen
              Counsel to the Term Loan Agent under the Debtors’ Term Loan Agreement

                              Wilmer Cutler Pickering Hale and Dorr LLP
                                       7 World Trade Center,
                                       250 Greenwich Street,
                                       New York, NY 10007
                                      Attn: Andrew Goldman


         CONSEQUENCES OF FAILING TO TIMELY MAKE AN OBJECTION

     ANY PARTY OR ENTITY WHO FAILS TO TIMELY MAKE AN OBJECTION TO
THE SALE ON OR BEFORE THE SALE OBJECTION DEADLINE IN ACCORDANCE
WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO THE
TRANSFER OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL LIENS,
CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS, EXCEPT AS SET FORTH IN
THE APPLICABLE PURCHASE AGREEMENT.

        PLEASE TAKE FURTHER NOTICE that copies of the Sale Motion,
Bidding Procedures, and Bidding Procedures Order, as well as all related exhibits, including
the Stalking Horse APA and the proposed Sale Order, are available: (a) free of charge upon
request to Kurtzman Carson Consultants LLC (the notice and claims agent retained in these
chapter 11 cases) by calling (877) 725-7539 (U.S./Canada) or (424) 236-7247 (International);
(b) by visiting the website maintained in these chapter 11 cases at www.kccllc.net/akorn; or (c) for
a fee via PACER by visiting http://www.deb.uscourts.gov.



                           [Remainder of page intentionally left blank]




                                                  3
            Case 20-11177-KBO        Doc 18    Filed 05/21/20      Page 76 of 233



        PLEASE TAKE FURTHER NOTICE that you may obtain additional information
concerning the above-captioned chapter 11 cases at the website maintained in these chapter 11
cases at www.kccllc.net/akorn.

 Wilmington, Delaware
 May __, 2020

 /s/
 RICHARDS, LAYTON & FINGER, P.A.                  KIRKLAND & ELLIS LLP
 Paul N. Heath (No. 3704)                         KIRKLAND & ELLIS INTERNATIONAL LLP
 Amanda R. Steele (No. 5530)                      Patrick J. Nash, Jr., P.C. (pro hac vice admission pending)
 Zachary I. Shapiro (No. 5103)                    Gregory F. Pesce (pro hac vice admission pending)
 Brett M. Haywood (No. 6166)                      Christopher M. Hayes (pro hac vice admission pending)
 One Rodney Square                                300 North LaSalle Street
 920 N. King Street                               Chicago, Illinois 60654
 Wilmington, Delaware 19801                       Telephone:       (312) 862-2000
 Telephone:      (302) 651-7700                   Facsimile:       (312) 862-2200
 Facsimile:      (302) 651-7701                   Email:           patrick.nash@kirkland.com
 Email:          heath@rlf.com                                     gregory.pesce@kirkland.com
                 steele@rlf.com                                    christopher.hayes@kirkland.com
                 shapiro@rlf.com
                 haywood@rlf.com                  -and-

 Proposed Co-Counsel for the                      KIRKLAND & ELLIS LLP
 Debtors and Debtors in Possession                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                  Nicole L. Greenblatt, P.C. (pro hac vice admission pending)
                                                  601 Lexington Avenue
                                                  New York, New York 10022
                                                  Telephone:     (212) 446-4800
                                                  Facsimile:     (212) 446-4900
                                                  Email:         nicole.greenblatt@kirkland.com

                                                  Proposed Co-Counsel for the
                                                  Debtors and Debtors in Possession




                                              4
Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 77 of 233




                      EXHIBIT 3

                     Contract Notice
                Case 20-11177-KBO               Doc 18       Filed 05/21/20         Page 78 of 233




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            ) Case No. 20-11177 (___)
                                                                     )
                                       Debtors.                      ) (Joint Administration Requested)
                                                                     )

                 NOTICE TO CONTRACT PARTIES TO POTENTIALLY
             ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES


                 YOU ARE RECEIVING THIS NOTICE BECAUSE YOU
             OR ONE OF YOUR AFFILIATES IS A COUNTERPARTY TO AN
         EXECUTORY CONTRACT OR UNEXPIRED LEASE WITH ONE OR MORE
         OF THE DEBTORS AS SET FORTH ON EXHIBIT A ATTACHED HERETO.

        PLEASE TAKE NOTICE that on [●], 2020, the United States Bankruptcy Court for the
District of Delaware (the “Court”) entered the Order (A) Authorizing and Approving Bidding
Procedures, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner
of Notice Thereof, (D) Establishing Notice and Procedures for the Assumption and Assignment of
Certain Executory Contracts and Leases, and (E) Granting Related Relief [Docket No. [●]] (the
“Bidding Procedures Order”),2 authorizing the Debtors3 to conduct an auction (the “Auction”) to
select the party to purchase the Debtors’ assets. The Auction will be governed by the bidding
procedures approved pursuant to the Bidding Procedures Order (attached to the Bidding
Procedures Order as Exhibit 2, the “Bidding Procedures”).

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures and the
terms of any Successful Bid, the Debtors may assume and assign to the Successful Bidder the
contract or agreement listed on Exhibit A to which you are a counterparty, upon approval of the
Sale. The Debtors have conducted a review of their books and records and have determined that

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.
2     All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
      Procedures Order or the Sale Motion.

3     This relief granted in the Bidding Procedures Order is solely limited to the Debtors.
             Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 79 of 233




the cure amount for unpaid monetary obligations under such Assigned Contracts is as set forth on
Exhibit A attached hereto (the “Cure Amounts”).

         PLEASE TAKE FURTHER NOTICE that if you disagree with the proposed Cure
Amounts, object to a proposed assignment to the Successful Bidder of any Assigned Contract, or
object to the ability of the Successful Bidder to provide adequate assurance of future performance
with respect to any Assigned Contract, your objection must: (i) be in writing; (ii) comply with the
applicable provisions of the Bankruptcy Rules, Local Bankruptcy Rules, and any order governing
the administration of these chapter 11 cases; (iii) state with specificity the nature of the objection
and, if the objection pertains to the proposed Cure Amounts, state the correct cure amount alleged
to be owed to the objecting Contract Counterparty, together with any applicable and appropriate
documentation in support thereof; and (iv) be filed with the Court and served and actually
received no later than August 15, 2020, at 5 p.m. (prevailing Central Time)
(the “Cure Objection Deadline”) by the Court and the following parties: (i) proposed counsel to
the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn:
Nicole L. Greenblatt, email: nicole.greenblatt@kirkland.com, and Kirkland & Ellis LLP, 300
North LaSalle, Chicago, Illinois 60654, Attn: Patrick J. Nash, Jr. P.C., Gregory F. Pesce, and
Christopher M. Hayes, email: patrick.nash@kirkland.com, gregory.pesce@kirkland.com, and
christopher.hayes@kirkland.com; (ii) proposed Delaware counsel to the Debtors, Richards,
Layton & Finger, 920 N. King Street, Wilmington, Delaware 19801, Attn: Paul M. Heath, Amanda
R. Steele, Zachary I. Shapiro, and Brett M. Haywood, email: heath@rlf.com, steele@rlf.com,
shapiro@rlf.com, and haywood@rlf.com; (iii) counsel to the Stalking Horse Bidder and counsel
to the Ad Hoc Group, Gibson Dunn & Crutcher, 200 Park Avenue, New York, New York, 10166,
Attn: Scott J Greenberg and Michael J. Cohen, e-mail: sgreenberg@gibsondunn.com and
mcohen@gibsondunn.com; (iv) co-counsel to the Stalking Horse Bidder and co-counsel to the Ad
Hoc Group, Young Conaway Stargatt & Taylor, 1000 North King Street, Wilmington, DE 19801,
Attn: Robert S. Brady, e-mail: rbrady@ycst.com (v) counsel to the Term Loan Agent under the
Debtors’ Term Loan Agreement, Wilmer Cutler Pickering Hale and Dorr LLP, 7 World Trade
Center, 250 Greenwich Street, New York, NY 10007, Attn: Andrew Goldman, email:
andrew.goldman@Wilmerhale.com (vi) the counsel to the agent under any post-petition
financing, (vii) the Office of the U.S. Trustee for the District of Delaware, 844 King Street, Suite
2207, Lockbox 35, Wilmington, Delaware 19801, Attn: Jane M. Leamy, email:
Jane.M.Leamy@usdoj.gov, (viii) counsel to any official committee appointed in these Chapter 11
Cases; and (ix) any other party that has filed a notice of appearance in these chapter 11 cases.

        PLEASE TAKE FURTHER NOTICE that if no objection to (a) the Cure Amounts(s),
(b) the proposed assignment and assumption of any Assigned Contract, or (c) adequate assurance
of the Successful Bidder’s ability to perform is filed by the Cure Objection Deadline, then (i) you
will be deemed to have stipulated that the Cure Amounts as determined by the Debtors are correct,
(ii) you will be forever barred, estopped, and enjoined from asserting any additional cure amount
under the proposed assigned Assigned Contract, and (iii) you will be forever barred, estopped, and
enjoined from objecting to such proposed assignment to the Successful Bidder on the grounds that
the Successful Bidder has not provided adequate assurance of future performance as of the closing
date of the Sale.

       PLEASE TAKE FURTHER NOTICE that any objection to the proposed assumption
and assignment of an Assigned Contract or related Cure Amounts in connection with the

                                                  2
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 80 of 233




Successful Bid that otherwise complies with these procedures yet remains unresolved as of the
commencement of the Sale Hearing, shall be heard at a later date as may be fixed by the Court.

        PLEASE THAT FURTHER NOTICE that, notwithstanding anything herein, the mere
listing of any Assigned Contract on the Cure Notice does not require or guarantee that such
Assigned Contract will be assumed by the Debtors at any time or assumed and assigned, and all
rights of the Debtors and the Successful Bidder with respect to such Executory Contracts and/or
Unexpired Leases are reserved. Moreover, the Debtors explicitly reserve their rights, in their
reasonable discretion, to seek to reject or assume each Assigned Contract pursuant to
section 365(a) of the Bankruptcy Code and in accordance with the procedures allowing the Debtors
and/or the Successful Bidder, as applicable, to designate any Assigned Contract as either rejected
or assumed on a post-closing basis.

        PLEASE TAKE FURTHER NOTICE that, nothing herein (i) alters in any way the
prepetition nature of the Assigned Contracts or the validity, priority, or amount of any claims of a
counterparty to any Assigned Contract against the Debtors that may arise under such Assigned
Contract, (ii) creates a postpetition contract or agreement, or (iii) elevates to administrative
expense priority any claims of a counterparty to any Assigned Contract against the Debtors that
may arise under such Assigned Contract.

        PLEASE TAKE FURTHER NOTICE that you may obtain additional information
concerning the above-captioned chapter 11 cases at the website maintained in these chapter 11
cases at www.kccllc.net/akorn.



                           [Remainder of page intentionally left blank]




                                                 3
           Case 20-11177-KBO        Doc 18   Filed 05/21/20       Page 81 of 233




Wilmington, Delaware
May __, 2020

/s/
RICHARDS, LAYTON & FINGER, P.A.                  KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                         KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                      Patrick J. Nash, Jr., P.C. (pro hac vice admission pending)
Zachary I. Shapiro (No. 5103)                    Gregory F. Pesce (pro hac vice admission pending)
Brett M. Haywood (No. 6166)                      Christopher M. Hayes (pro hac vice admission pending)
One Rodney Square                                300 North LaSalle Street
920 N. King Street                               Chicago, Illinois 60654
Wilmington, Delaware 19801                       Telephone:       (312) 862-2000
Telephone:      (302) 651-7700                   Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701                   Email:           patrick.nash@kirkland.com
Email:          heath@rlf.com                                     gregory.pesce@kirkland.com
                steele@rlf.com                                    christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com                  -and-

Proposed Co-Counsel for the                      KIRKLAND & ELLIS LLP
Debtors and Debtors in Possession                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 Nicole L. Greenblatt, P.C. (pro hac vice admission pending)
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:     (212) 446-4800
                                                 Facsimile:     (212) 446-4900
                                                 Email:         nicole.greenblatt@kirkland.com

                                                 Proposed Co-Counsel for the
                                                 Debtors and Debtors in Possession




                                             4
Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 82 of 233




                      EXHIBIT B

                       Sale Order
                 Case 20-11177-KBO              Doc 18       Filed 05/21/20        Page 83 of 233




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    AKORN, INC., et al., 1                                           ) Case No. 20-11177 (___)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                      ORDER (A) APPROVING THE ASSET PURCHASE
                  AGREEMENT, (B) AUTHORIZING THE SALE OF ASSETS,
                (C) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF
              CONTRACTS AND LEASES, AND (D) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) of the above-captioned debtors and debtors-in-possession

(collectively the “Debtors” or “Seller”) for an order, pursuant to sections 363(b), 363(f), and 365

of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004, 6006(f), 9013,

and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”) authorizing and approving,

among other things, (a) entry into that certain Asset Purchase Agreement, dated May 20, 2020 (the

“APA”), 2 with [] (the “Purchaser”), a copy of which is annexed hereto as Exhibit A, (b) the

proposed sale (the “Sale”) of substantially all of the assets (the “Acquired Assets”) of the Debtors



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.
2
      Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion or
      in the APA, as applicable.
             Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 84 of 233




free and clear of all liens, claims, encumbrances, and interests (together, the “Encumbrances”)

pursuant to the terms of the APA, (b) assumption and assignment of those contracts of the Debtors

identified in the APA (the “Assigned Contracts”) and assignment of the Assigned Contracts to

Purchaser, and (c) other related relief; and the Court having entered an order [Docket No. [____]]

(the “Bid Procedures Order”) approving the bid procedures (the “Bid Procedures”); an Auction

having been conducted pursuant to the terms of the Bid Procedures Order on August 10, 2020; and

the Debtors having identified the bid by Purchaser made at the Auction as the highest or otherwise

best bid for the Acquired Assets; and the Court having conducted a hearing on the Motion on

August 20, 2020 (the “Sale Hearing”), at which time all interested parties were offered an

opportunity to be heard with respect to the Motion; and the Court having (i) reviewed and

considered the Motion, all relief related thereto, the objections thereto, and statements of counsel

and the evidence presented in support of the relief requested by the Debtors in the Motion at the

Sale Hearing and (ii) found that, after an extensive marketing process by the Debtors, Purchaser

has submitted the highest or otherwise best bid for the Acquired Assets; and that adequate and

sufficient notice of the Bid Procedures, the APA, and all transactions contemplated thereunder and

in this Sale Order were given pursuant to and consistent with the Bid Procedures Order; and that

reasonable and adequate notice of the Motion and Bid Procedures Order having been provided to

all persons required to be served in accordance with the Bankruptcy Code and the Bankruptcy

Rules; and that all interested parties having been afforded an opportunity to be heard with respect

to the Motion and all relief related thereto; and that jurisdiction exists for the Court to consider the

Motion and after due deliberation thereon; and upon the arguments and statements in support of

the Motion presented at the Sale Hearing before the Court; and it appearing that the relief requested

in the Motion is in the best interests of the Debtors, their estates, their creditors, and other parties



                                                   2
              Case 20-11177-KBO               Doc 18       Filed 05/21/20        Page 85 of 233




in interest; and it further appearing that the legal and factual bases set forth in the Motion and at

the Sale Hearing establish just cause for the relief granted herein; and after due deliberation

thereon; and good and sufficient cause appearing therefor;

THE COURT HEREBY MAKES THE FOLLOWING FINDINGS: 3

        A.       Jurisdiction and Venue. This Court has jurisdiction to consider this Motion under

28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue of these

chapter 11 cases and the Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        B.       Statutory Predicates. The statutory bases for the relief sought in the Motion are

sections 105(a), 363, and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006, 9007,

and 9014, and Local Rule 6004-1.

        C.       Final Order. This Sale Order constitutes a final order within the meaning of

28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent

necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as

made applicable by Bankruptcy Rule 7054, this Court expressly finds that there is no just reason

for delay in the implementation of this Sale Order, waives any stay, and expressly directs entry of

judgment as set forth herein.

        D.       Notice. As evidenced by the certificates of service previously filed with the Court,

proper, timely, adequate, and sufficient notice of the Motion, APA, Sale Hearing, Sale, and

transactions contemplated thereby has been provided in accordance with the Bid Procedures Order,

sections 363 and 365 of the Bankruptcy Code, and Bankruptcy Rules 2002, 6004, 6006, 9007, and

9008. The Debtors have complied with all obligations to provide notice of the Motion as set forth



3
    Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
    fact when appropriate. See Bankruptcy Rule 7052.


                                                         3
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 86 of 233




in the Bid Procedures Order. The notices described above were good, sufficient, and appropriate

under the circumstances, and no other or further notice of the Motion, APA, Auction, or Sale

Hearing is or shall be required. The disclosures made by the Debtors concerning the Motion, the

APA, the Auction, and Sale Hearing were good, complete, and adequate. The requirements of

Bankruptcy Rule 6004(a) and the Local Rules are satisfied by such notice.

       E.      In accordance with the Bid Procedures Order, the Debtors have served a notice of

the Assigned Contracts (the “Cure Notice”), which Cure Notice [Docket No. __] identifies all

defaults and actual pecuniary loss to the non-Debtor party resulting from such defaults including,

but not limited to, all claims, demands, charges, rights to refunds, and monetary and non-monetary

obligations that the non-Debtor parties can assert under the Assigned Contracts, whether legal or

equitable, secured or unsecured, matured or unmatured, contingent or non-contingent, liquidated

or unliquidated, senior or subordinate, relating to money now owing or owing in the future, arising

under or out of, in connection with, or in any way relating to the Assigned Contracts (the foregoing

amounts as stated in the Cure Notice, collectively referred to as the “Cure Amounts”) upon each

non-Debtor counterparty to an Assigned Contract. The service and provision of the Cure Notice

were good, sufficient, and appropriate under the circumstances, and no further notice need be given

in respect of assumption and assignment of the Assigned Contracts or establishing a Cure Amount

for the respective Assigned Contract. Non-Debtor counterparties to the Assigned Contracts have

had an adequate opportunity to object to assumption and assignment of the applicable Assigned

Contract and the Cure Amount set forth in the Cure Notice (including objections related to the

adequate assurance of future performance and objections based on whether applicable law excuses

the non-Debtor counterparty from accepting performance by, or rendering performance to,

Purchaser for purposes of section 365(c)(1) of the Bankruptcy Code). The deadline to file an



                                                 4
            Case 20-11177-KBO          Doc 18     Filed 05/21/20    Page 87 of 233




objection to the stated Cure Amounts (a “Cure Objection”) has expired and, to the extent any such

party timely filed a Cure Objection, all such Cure Objections have been resolved, withdrawn,

overruled, or continued to a later hearing by agreement of the parties. To the extent that any such

party did not timely file a Cure Objection by August 15, 2020 at 5 p.m. (prevailing Central Time)

(the “Cure Objection Deadline”), such party shall be deemed to have consented to the

(i) assumption and assignment of the Assigned Contract and (ii) proposed Cure Amount set forth

on the Cure Notice.

       F.      Corporate Authority. (i) The Debtors have full corporate power and authority to

execute the APA and all other documents contemplated thereby, and the Debtors’ sale of the

Acquired Assets has been duly and validly authorized by all necessary corporate action, (ii) the

Debtors have all of the corporate power and authority necessary to consummate the transactions

contemplated by the APA, (iii) the Debtors have taken all corporate action necessary to authorize

and approve the APA and the consummation of the transactions contemplated thereby, and (iv) no

consents or approvals, other than those expressly provided for in the APA, are required for the

Debtors to consummate such transactions.

       G.      The APA was not entered into for the purpose of hindering, delaying, or defrauding

creditors under the Bankruptcy Code or under the laws of the United States, any state, territory,

possession, or the District of Columbia. Neither the Debtors nor Purchaser is entering into the

transactions contemplated by the APA fraudulently for the purpose of statutory and common law

fraudulent conveyance and fraudulent transfer claims.

       H.      The Debtors are the sole and lawful owner of the Acquired Assets. Subject to

sections 363(f) and 365(a) of the Bankruptcy Code, the transfer of each of the Acquired Assets to

Purchaser, in accordance with the APA will be, as of the Closing Date (as defined in the APA), a



                                                5
             Case 20-11177-KBO           Doc 18      Filed 05/21/20      Page 88 of 233




legal, valid, and effective transfer of the Acquired Assets, which transfer vests or will vest

Purchaser with all right, title, and interest of the Debtors to the Acquired Assets free and clear of

all Encumbrances. Claims, as defined in the Asset Purchase Agreement, shall include, but not be

limited to, all debts arising under, relating to, or in connection with any act of the Debtors or claims

liabilities, obligations, demands, guaranties, options, rights, contractual commitments, restrictions,

restrictive covenants, covenants not to compete, rights to refunds, escheat obligations, interests,

and matters of any kind and nature, whether arising prior to or subsequent to the commencement

of these chapter 11 cases, and whether imposed by agreement applicable law, equity, or otherwise

(including, without limitation, rights with respect to claims and Encumbrances (i) that purport to

give to any party a right of setoff or recoupment against, or a right or option to effect any forfeiture,

modification, profit sharing interest, right of first refusal, purchase or repurchase right or option,

or termination of, any of the Debtors’ or Purchaser’s interests in the Acquired Assets, or any similar

rights, (ii) in respect of taxes owed by the Debtors for periods prior to the Closing Date, including,

but not limited to, sales, income, use, or any other type of tax, or (iii) in respect of restrictions,

rights of first refusal, charges, or interests of any kind or nature, if any, including, without

limitation, any restriction of use, voting, transfer, receipt of income, or other exercise of any

attributes of ownership) relating to, accruing, or arising any time prior to the Closing Date, with

the exception of the Assumed Liabilities or Permitted Encumbrances.

        I.      Sale in Best Interests of the Debtors’ Estates. Good and sufficient reasons for

approval of the APA and the transactions to be consummated in connection therewith have been

articulated, and the relief requested in the Motion is in the best interests of the Debtors, their

estates, their creditors and other parties in interest. The Debtors have demonstrated both (i) good,

sufficient, and sound business purposes and justifications and (ii) compelling circumstances for



                                                   6
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 89 of 233




the Sale other than in the ordinary course of business, pursuant to section 363(b) of the Bankruptcy

Code, outside of a plan of reorganization, in that, among other things, the immediate

consummation of the Sale to Purchaser is necessary and appropriate to maximize the value of the

Debtors’ estates.

       J.      The Sale must be approved and consummated promptly in order to preserve the

viability of the Debtors’ businesses as a going concern and to maximize the value of the Debtors’

estates. Time is of the essence in consummating the Sale. Given all of the circumstances of these

chapter 11 cases and the adequacy and fair value of the Purchase Price, the proposed Sale

constitutes a reasonable and sound exercise of the Debtors’ business judgment and should be

approved.

       K.      The consummation of the Sale and the assumption and assignment of the Assigned

Contracts are legal, valid, and properly authorized under all applicable provisions of the

Bankruptcy Code, including, without limitation, sections 105(a), 363(b), 363(f), 363(m), and 365

of the Bankruptcy Code, and all of the applicable requirements of such sections have been

complied with in respect of the transaction.

       L.      Good Faith of Purchaser and Seller. The APA was negotiated, proposed, and

entered into by the Debtors and Purchaser without collusion, in good faith, and as the result of

arm’s length bargaining positions and is substantively and procedurally fair to all parties.

Purchaser is not an “insider” of any of the Debtors, as that term is defined in section 101(31) of

the Bankruptcy Code. Neither any of the Debtors nor Purchaser has engaged in any conduct that

would cause or permit the APA to be avoided under section 363(n) of the Bankruptcy Code.

Specifically, Purchaser has not acted in a collusive manner with any person and the Purchase Price

was not controlled by any agreement among bidders. Purchaser is purchasing the Acquired Assets,



                                                 7
             Case 20-11177-KBO         Doc 18      Filed 05/21/20     Page 90 of 233




in accordance with the APA, in good faith, and is a good faith purchaser within the meaning of

section 363(m) of the Bankruptcy Code and is therefore entitled to all of the protections afforded

by such provision and otherwise has proceeded in good faith in all respects in connection with the

Debtors’ chapter 11 cases. As demonstrated by (i) any testimony and other evidence proffered or

adduced at the Sale Hearing and (ii) the representations of counsel made on the record at the Sale

Hearing, substantial marketing efforts and a competitive sale process were conducted in

accordance with the Bid Procedures Order and, among other things: (a) the Debtors and Purchaser

complied with the provisions in the Bid Procedures Order; (b) Purchaser agreed to subject its bid

to the competitive bid procedures set forth in the Bid Procedures Order; (c) Purchaser in no way

induced or caused the chapter 11 filing by the Debtors; and (d) all payments to be made by

Purchaser in connection with the Sale have been disclosed.

       M.      Highest or Otherwise Best Offer.          The Debtors conducted the Auction in

accordance with, and have otherwise complied in all material respects with, the Bid Procedures

Order. The Auction established in the Bid Procedures Order afforded a full, fair, and reasonable

opportunity for any person or entity to make a higher or otherwise better offer to purchase the

Acquired Assets. The Auction was duly noticed and conducted in a non-collusive, fair, and

good-faith manner, and a reasonable opportunity was given to any interested party to make a higher

or otherwise better offer for the Acquired Assets. The APA constitutes the highest or otherwise

best offer for the Acquired Assets and will provide a greater recovery for the Debtors’ estates than

would be provided by any other available alternative. The Debtors’ determination that the APA

constitutes the highest or otherwise best offer for the Acquired Assets is a valid and sound exercise

of their fiduciary duties and constitutes a valid and sound exercise of the Debtors’ business

judgment.



                                                 8
             Case 20-11177-KBO              Doc 18   Filed 05/21/20    Page 91 of 233




        N.      Consideration. The consideration provided by Purchaser pursuant to the APA

(a) is fair and reasonable, (b) is the highest or otherwise best offer for the Acquired Assets, and

(c) constitutes reasonably equivalent value and fair consideration (as those terms are defined in

each of the Uniform Voidable Transactions Act (formally the Uniform Fraudulent Transfer Act),

Uniform Fraudulent Conveyance Act, and section 548 of the Bankruptcy Code) under the laws of

the United States, any state, territory, possession, or the District of Columbia. No other person or

entity or group of entities has offered to purchase the Acquired Assets for greater economic value

to the Debtors’ estates than Purchaser. Approval of the Motion, the APA, and the consummation

of the transactions contemplated thereby is in the best interests of the Debtors, their estates, their

creditors, and other parties in interest.

        O.      No Successor. The transactions contemplated under the APA do not amount to a

consolidation, merger, or de facto merger of Purchaser and the Debtors and/or the Debtors’ estates;

there is not substantial continuity between Purchaser and the Debtors; there is no continuity of

enterprise between the Debtors and Purchaser; Purchaser is not a mere continuation of the Debtors

or their estates; and Purchaser is not a successor or assignee of the Debtors or their estates for any

purpose, including, but not limited to, under any federal, state, or local statute or common law, or

revenue, pension, ERISA, tax, labor, employment, environmental, escheat, or unclaimed property

laws, or other law, rule, or regulation (including. without limitation. filing requirements under any

such laws, rules. or regulations), or under any products liability law or doctrine with respect to the

Debtors’ liability under such law, rule, or regulation or doctrine or common law, or under any

product warranty liability law or doctrine with respect to the Debtors’ liability under such law,

rule. or regulation or doctrine. and Purchaser and its affiliates shall have no liability or obligation

under the Workers Adjustment and Retraining Act (the “WARN Act”), 929 U.S.C. §§ 210 et seq.



                                                     9
             Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 92 of 233




or the Comprehensive Environmental Response Compensation and Liability Act and shall not be

deemed to be a “successor employer” for purposes of the Internal Revenue Code of 1986, Title VII

of the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act, the

Americans with Disability Act, the Family Medical Leave Act, the National Labor Relations Act,

the Labor Management Relations Act, the Older Workers Benefit Protection Act, the Equal Pay

Act, the Civil Rights Act of 1866 (42 U.S.C. 1981), the Employee Retirement Income Security

Act, the Multiemployer Pension Protection Act, the Pension Protection Act, and/or the Fair Labor

Standards Act. Except for the Assumed Liabilities or Permitted Encumbrances, the (i) transfer of

the Acquired Assets to Purchaser and (ii) assumption and assignment to Purchaser of the Assigned

Contracts do not and will not subject Purchaser to any liability whatsoever with respect to the

operation of the Debtors’ business before the Closing Date or by reason of such transfer under the

laws of the United States, any state, territory, or possession thereof, or the District of Columbia,

based on, in whole or in part, directly or indirectly, any theory of law or equity, including, without

limitation, any theory of equitable law, including, without limitation, any theory of antitrust or

successor or transferee liability.

        P.      Free and Clear. The conditions of section 363(f) of the Bankruptcy Code have

been satisfied in full and therefore, the Debtors may sell the Acquired Assets free and clear of any

Encumbrances in the property, other than as expressly contemplated by the APA. Purchaser would

not have entered into the APA and would not consummate the transactions contemplated thereby

if the Sale to Purchaser and the assumption of any Assumed Liabilities or Permitted Encumbrances

by Purchaser were not free and clear of all Encumbrances other than the Assumed Liabilities or

Permitted Encumbrances. The Debtors may sell the Acquired Assets free and clear of any

Encumbrances of any kind or nature whatsoever because, in each case, one or more of the standards



                                                 10
             Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 93 of 233




set forth in section 363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Each entity with an

Encumbrance, lien, claim, or interest in the Acquired Assets to be transferred on the Closing Date:

(i) has, subject to the terms and conditions of this Sale Order, consented to the Sale or is deemed

to have consented to the Sale; (ii) could be compelled in a legal or equitable proceeding to accept

money satisfaction of such Encumbrance, lien, claim, or interest; or (iii) otherwise falls within the

provisions of section 363(f) of the Bankruptcy Code. Those holders of Encumbrances who did

not object to the Motion are deemed, subject to the terms of this Sale Order, to have consented

pursuant to section 363(f)(2) of the Bankruptcy Code. All holders of Encumbrances are adequately

protected by having their Encumbrances attach to the cash proceeds received by the Debtors that

are ultimately attributable to the property against or in which such Encumbrances are asserted,

subject to the terms of such Encumbrances with the same validity, force, and effect, and in the

same order of priority, which such Encumbrances now have against the Acquired Assets or their

proceeds, if any, subject to any rights, claims, and defenses the Debtors or their estates, as

applicable, may possess with respect thereto.

       Q.      Cure/Adequate Assurance. The assumption and assignment of the Assigned

Contracts pursuant to the terms of this Sale Order is integral to the APA and is in the best interests

of the Debtors and their estates, their creditors, and all other parties in interest, and represents the

reasonable exercise of sound and prudent business judgment by the Debtors. Payment of the Cure

Amounts by the Debtors shall (i) to the extent necessary, cure or provide adequate assurance of

cure, within the meaning of sections 365(b)(1)(A) and 365(f)(2)(A) of the Bankruptcy Code, and

(ii) to the extent necessary, provide compensation or adequate assurance of compensation to any

party for any actual pecuniary loss to such party resulting from a default prior to the date hereof

with respect to the Assigned Contracts, within the meaning of sections 365(b)(1)(B) and



                                                  11
             Case 20-11177-KBO        Doc 18     Filed 05/21/20     Page 94 of 233




365(f)(2)(A) of the Bankruptcy Code. Purchaser’s financial wherewithal to consummate the

transactions contemplated by the APA and the evidence presented at the Sale Hearing

demonstrating Purchaser’s ability to perform the obligations under the Assigned Contracts after

the Closing Date shall constitute adequate assurance of future performance within the meaning of

sections 365(b)(1)(C), 365(b)(3) (to the extent applicable), and 365(f)(2)(B) of the Bankruptcy

Code.

        R.     Any objections to the assumption and assignment of any of the Assigned Contracts

by Purchaser in accordance with the APA are hereby overruled.            To the extent that any

counterparty failed to object to the proposed Cure Amounts timely, such counterparty is deemed

to have consented to such Cure Amounts and the assumption and assignment of its respective

Assigned Contract(s) to Purchaser in accordance with the APA.

        NOW, THEREFORE, IT IS ORDERED THAT:

        1.     Motion is Granted. The Motion and the relief requested therein is GRANTED

and APPROVED as set forth herein.

        2.     Objections Overruled. Any objections to the entry of this Sale Order or the relief

granted herein and requested in the Motion that have not been withdrawn, waived, or settled as

announced to the Court at the Sale Hearing (the full record of which is incorporated herein by

reference), by stipulation filed with the Court, or by representation by the Debtors in a separate

pleading, and all reservations of rights included therein, if any, are hereby denied and overruled

on the merits with prejudice.

        3.     Approval. The APA, and all other ancillary documents, and all of the terms and

conditions thereof, are hereby approved in all respects. Pursuant to sections 363(b) and 363(f) of

the Bankruptcy Code, the Debtors are hereby authorized to (a) execute any additional instruments



                                               12
             Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 95 of 233




or documents that may be reasonably necessary or appropriate to implement the APA, provided

that such additional documents do not materially change its terms adversely to the Debtors’ estates,

(b) consummate the Sale in accordance with the terms and conditions of the APA and the

instruments to the APA contemplated thereby, and (c) execute and deliver, perform under,

consummate, implement, and close fully the transactions contemplated by the APA, including the

assumption and assignment to Purchaser (in accordance with the APA) of the Assigned Contracts,

together with all additional instruments and documents that may be reasonably necessary or

desirable to implement the APA and the Sale. Purchaser shall not be required to seek or obtain

relief from the automatic stay under section 362 of the Bankruptcy Code to enforce any of its

remedies under the APA or any other Sale-related document. The automatic stay imposed by

section 362 of the Bankruptcy Code is modified solely to the extent necessary to implement the

preceding sentence and the other provisions of this Sale Order; provided, however, that this Court

shall retain exclusive jurisdiction over any and all disputes with respect thereto.

       4.      This Sale Order shall be binding in all respects upon the Debtors, their estates, all

creditors of, and holders of equity interests in, the Debtors, any holders of Encumbrances or other

interests in, against, or on all or any portion of the Acquired Assets (whether known or unknown),

Purchaser, and all successors and assigns of Purchaser, the Acquired Assets, and any trustees, if

any, subsequently appointed in the Debtors’ chapter 11 cases or upon a conversion to chapter 7

under the Bankruptcy Code of the Debtors’ chapter 11 cases. This Sale Order and the APA shall

inure to the benefit of the Debtors, their estates and creditors, Purchaser, and the respective

successors and assigns of each of the foregoing.

       5.      Transfer of Acquired Assets Free and Clear of Encumbrances. Pursuant to

sections 105(a), 363(b), and 363(f) of the Bankruptcy Code, the Debtors are authorized to transfer



                                                 13
             Case 20-11177-KBO         Doc 18      Filed 05/21/20     Page 96 of 233




the Acquired Assets to Purchaser in accordance with the APA, and such transfer shall constitute a

legal, valid, binding, and effective transfer of such Acquired Assets and shall vest Purchaser with

title in and to the Acquired Assets and, other than the Assumed Liabilities or Permitted

Encumbrances, Purchaser shall take title to and possession of the Acquired Assets free and clear

of all Encumbrances and other interests of any kind or nature whatsoever, including, but not limited

to, successor or successor-in-interest liability and Claims in respect of the Excluded Liabilities,

with all such Encumbrances and other interests to attach to the cash proceeds received by the

Debtors that are ultimately attributable to the property against or in which such Encumbrances are

asserted, subject to the terms of such Encumbrances with the same validity, force, and effect, and

in the same order of priority, which such Encumbrances now have against the Acquired Assets or

their proceeds, if any, subject to any rights, claims, and defenses the Debtors or their estates, as

applicable, may possess with respect thereto.

       6.      Unless otherwise expressly included in the definition of “Assumed Liabilities” or

“Permitted Encumbrances” in the APA, Purchaser shall not be responsible for any Encumbrances,

including in respect of the following: (a) any labor or employment agreements; (b) any mortgages,

deeds of trust, and security interests; (c) any pension, welfare, compensation, or other employee

benefit plans, agreements, practices, and programs, including, without limitation, any pension plan

of the Debtors; (d) any other employee, worker’s compensation, occupational disease, or

unemployment or temporary disability related claim, including, without limitation, claims that

might otherwise arise under or pursuant to (i) the Employee Retirement Income Security Act, as

amended, (ii) the Fair Labor Standards Act, (iii) Title VII of the Civil Rights Act of 1964, (iv) the

Federal Rehabilitation Act of 1973, (v) the National Labor Relations Act, (vi) the WARN Act,

(vii) the Age Discrimination in Employment Act, as amended, (viii) the Americans with



                                                 14
              Case 20-11177-KBO         Doc 18     Filed 05/21/20      Page 97 of 233




Disabilities Act, (ix) the Family Medical Leave Act, (x) the Labor Management Relations Act,

(xi) the Multiemployer Pension Protection Act, (xii) the Pension Protection Act, (xiii) the

Consolidated Omnibus Budget Reconciliation Act of 1985, (xiv) the Comprehensive

Environmental Response Compensation and Liability Act, (xv) state discrimination laws,

(xvi) state unemployment compensation laws or any other similar state laws, or (xvii) any other

state or federal benefits or claims relating to any employment with the Debtors or any of its

respective predecessors; (e) any bulk sales or similar law; (f) any tax statutes or ordinances,

including, without limitation, the Internal Revenue Code of 1986, as amended, or any state or local

tax laws; (g) any escheat or unclaimed property laws; (h) to the extent not included in the

foregoing, any of the Excluded Liabilities under the APA; and (i) any theories of successor or

transferee liability.

         7.     All persons and entities that are in possession of some or all of the Acquired Assets

on the Closing Date are directed to surrender possession of such Acquired Assets to Purchaser in

accordance with the APA on the Closing Date or at such time thereafter as Purchaser may request.

On the Closing Date, each of the Debtors’ creditors is authorized to execute such documents and

take all other actions as may be reasonably necessary to release its Encumbrances or other interests

in the Acquired Assets, if any, as such Encumbrances may have been recorded or may otherwise

exist.

         8.     If any person or entity that has filed statements or other documents or agreements

evidencing Encumbrances on, against, or in, all or any portion of the Acquired Assets (other than

statements or documents with respect to the Assumed Liabilities or Permitted Encumbrances) shall

not have delivered to the Debtors prior to the Closing Date, in proper form for filing and executed

by the appropriate parties, termination statements, instruments of satisfaction, releases of liens and



                                                 15
             Case 20-11177-KBO           Doc 18      Filed 05/21/20      Page 98 of 233




easements, and any other documents necessary for the purpose of documenting the release of all

Encumbrances, liens, claims, interests, or other interests that the person or entity has or may assert

with respect to all or any portion of the Acquired Assets, the Debtors are hereby authorized, and

Purchaser is hereby authorized, to execute and file such statements, instruments, releases, and other

documents on behalf of such person or entity with respect to the Acquired Assets.

        9.      On the Closing Date, this Sale Order shall be construed and shall constitute for any

and all purposes a full and complete general assignment, conveyance, and transfer to Purchaser of

the Debtors’ interests in the Acquired Assets. This Sale Order is and shall be effective as a

determination that, on the Closing Date, all Encumbrances or other interest of any kind or nature

whatsoever existing as to the Acquired Assets prior to the Closing Date, other than the Assumed

Liabilities or Permitted Encumbrances, shall have been unconditionally released, discharged, and

terminated, and that the conveyances described herein have been effected. This Sale Order shall

be binding upon and govern the acts of all persons and entities, including, without limitation, all

filing agents, filing officers, title agents, title companies, recorders of mortgages, recorders of

deeds, registrars of deeds, administrative agencies, governmental departments, secretaries of state,

federal, state, and local officials, and all other persons and entities who may be required by

operation of law, the duties of their office, or contract, to accept, file, register, or otherwise record

or release any documents or instruments, or who may be required to report or insure any title or

state of title in or to any lease, and each of the foregoing persons and entities is hereby directed to

accept for filing any and all of the documents and instruments necessary and appropriate to

consummate the transactions contemplated by the APA. A certified copy of this Sale Order may

be filed with the appropriate clerk and/or recorded with the recorder to act to cancel any




                                                   16
             Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 99 of 233




Encumbrances and other interests of record except those assumed as Assumed Liabilities or

Permitted Encumbrances.

       10.     Prohibition of Actions Against Purchaser. Except for the Assumed Liabilities

or Permitted Encumbrances, Purchaser shall not have any liability or other obligation of the

Debtors arising under or related to any of the Acquired Assets or other Assumed Liabilities or

Permitted Encumbrances expressly identified in the APA, including, but not limited to, any

liability for any Encumbrances, whether known or unknown as of the Closing, now existing or

hereafter arising, whether fixed or contingent, with respect to the Debtors or any obligations of the

Debtors, including, but not limited to, liabilities on account of any taxes arising, accruing, or

payable under, out of, in connection with, or in any way relating to the operation of the Debtors’

business prior to the Closing Date.

       11.     Except with respect to the Assumed Liabilities or Permitted Encumbrances, or as

otherwise expressly provided for in this Sale Order or the APA, all persons and entities, including,

but not limited to, all debt holders, equity security holders, governmental, tax, and regulatory

authorities, lenders, trade creditors, litigation claimants, and other creditors, holding

Encumbrances or other interests of any kind or nature whatsoever against or in all or any portion

of the Acquired Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

contingent or non-contingent, liquidated or unliquidated, senior or subordinate), arising under or

out of, in connection with, or in any way relating to the Debtors, the Acquired Assets, the operation

of the Debtors’ businesses prior to the Closing Date, or the transfer of the Acquired Assets to

Purchaser in accordance with the APA, are hereby forever barred, estopped, and permanently

enjoined from asserting against Purchaser, its successors or assigns, its property or the Acquired

Assets, such persons’ or entities’ Encumbrances in and to the Acquired Assets, including, without



                                                 17
                Case 20-11177-KBO        Doc 18     Filed 05/21/20     Page 100 of 233




limitation, the following actions: (a) commencing or continuing in any manner any action or other

proceeding against Purchaser, its successors, assets, or properties; (b) enforcing, attaching,

collecting, or recovering, in any manner, any judgment, award, decree, or order against Purchaser,

its successors, or their assets or properties; (c) creating, perfecting, or enforcing any Encumbrance,

lien, claim, or interest against Purchaser, its successors, their assets, or their properties;

(d) asserting any setoff, right of subrogation, or recoupment of any kind against any obligation due

Purchaser or its successors; (e) commencing or continuing any action, in any manner or place, that

does not comply or is inconsistent with the provisions of this Sale Order or other orders of the

Court, or the agreements or actions contemplated or taken in respect thereof; or (f) revoking,

terminating, or failing or refusing to transfer or renew any license, permit, or authorization to

operate any of the Acquired Assets or conduct any of the businesses operated with the Acquired

Assets.

          12.     To the greatest extent available under applicable law, Purchaser shall be authorized,

as of the Closing Date, to operate under any license, permit, registration, and governmental

authorization or approval of the Debtors with respect to the Acquired Assets to the extent

transferred in the APA, and all such licenses, permits, registrations, and governmental

authorizations and approvals are deemed to have been transferred to Purchaser as of the Closing

Date.

          13.     All persons and entities are hereby forever prohibited and enjoined from taking any

action that would adversely affect or interfere with the ability of the Debtors to sell and transfer

the Acquired Assets to Purchaser in accordance with the terms of the APA and this Sale Order.

          14.     Purchaser has given substantial consideration under the APA for the benefit of the

Debtors, their estates, and their creditors. The consideration given by Purchaser shall constitute



                                                   18
             Case 20-11177-KBO         Doc 18     Filed 05/21/20      Page 101 of 233




valid and valuable consideration for the releases of any potential Encumbrances pursuant to this

Sale Order, which releases shall be deemed to have been given in favor of Purchaser by all holders

of Encumbrances or liens against or interests in, or claims against, any of the Debtors or any of the

Acquired Assets, other than with respect to the Assumed Liabilities or Permitted Encumbrances.

The consideration provided by Purchaser for the Acquired Assets under the APA is fair and

reasonable and may not be avoided under section 363(n) of the Bankruptcy Code.

       15.     Notwithstanding the foregoing, nothing herein shall prevent (a) the Debtors from

pursuing an action against Purchaser arising under the APA or the related documents, or (b) any

administrative agencies, governmental, tax, and regulatory authorities, secretaries of state, federal,

state, and local officials from properly exercising their police and regulatory powers.

       16.     Assumption and Assignment of Contracts. The Debtors are hereby authorized,

in accordance with sections 105(a) and 365 of the Bankruptcy Code, to (a) assume and assign to

Purchaser, in accordance with the APA, effective upon the Closing Date, the Assigned Contracts

free and clear of all Encumbrances and other interests of any kind or nature whatsoever (other than

the Assumed Liabilities or Permitted Encumbrances) and (b) execute and deliver to Purchaser such

documents or other instruments as Purchaser deems may be reasonably necessary to assign and

transfer the Assigned Contracts and the Assumed Liabilities or Permitted Encumbrances to

Purchaser in accordance with the APA.

       17.     With respect to the Assigned Contracts: (a) each Assigned Contract is an executory

contract or unexpired lease under section 365 of the Bankruptcy Code; (b) the Debtors may assume

each of the Assigned Contracts in accordance with section 365 of the Bankruptcy Code; (c) the

Debtors may assign each Assigned Contract in accordance with sections 363 and 365 of the

Bankruptcy Code, and any provisions in any Assigned Contract that prohibit or condition the



                                                 19
             Case 20-11177-KBO         Doc 18      Filed 05/21/20     Page 102 of 233




assignment of such Assigned Contract or allow the party to such Assigned Contract to terminate,

recapture, impose any penalty, condition, renewal, or extension, or modify any term or condition

upon the assignment of such Assigned Contract, constitute unenforceable anti-assignment

provisions which are void and of no force and effect; (d) all other requirements and conditions

under sections 363 and 365 of the Bankruptcy Code for the assumption by the Debtors and

assignment to Purchaser of each Assigned Contract, in accordance with the APA, have been

satisfied; (e) the Assigned Contracts shall be transferred and assigned to, and following the Closing

Date, remain in full force and effect for the benefit of Purchaser in accordance with the APA,

notwithstanding any provision in any such Assigned Contract (including those of the type

described in sections 365(b)(2) and (f) of the Bankruptcy Code) that prohibits, restricts, or

conditions such assignment or transfer and, pursuant to section 365(k) of the Bankruptcy Code,

the Debtors shall be relieved from any further liability with respect to the Assigned Contracts after

such assignment to and assumption by Purchaser in accordance with the APA; and (f) upon the

Closing Date, in accordance with sections 363 and 365 of the Bankruptcy Code, Purchaser shall

be fully and irrevocably vested in all right, title, and interest of each Assigned Contract.

       18.     All defaults or other obligations of the Debtors under the Assigned Contracts

arising or accruing prior to the Closing (without giving effect to any acceleration clauses or any

default provisions of the kind specified in section 365(b)(2) of the Bankruptcy Code) shall be cured

on the Closing Date or as soon thereafter as reasonably practicable by payment of the Cure

Amounts by the Debtors. To the extent that any counterparty to an Assigned Contract did not

object to its Cure Amount by the Cure Objection Deadline, such counterparty is deemed to have

consented to such Cure Amount and the assumption and assignment of its respective Assigned

Contract(s) to Purchaser in accordance with the APA.



                                                 20
             Case 20-11177-KBO        Doc 18     Filed 05/21/20     Page 103 of 233




       19.     Unless otherwise represented by the Debtors in a separate pleading, in open court

at the Sale Hearing, or pursuant to a contract or lease amendment entered into by the Debtors,

Purchaser, and the appropriate contract or lessor counterparty (any such amendment being deemed

approved by this Sale Order), the Cure Notice reflects the sole amounts necessary under

section 365(b) of the Bankruptcy Code to cure all monetary defaults under the Assigned Contracts,

and no other amounts are or shall be due in connection with the assumption by the Debtors and the

assignment to Purchaser of the Assigned Contracts in accordance with the APA.

       20.     Upon the Debtors’ assignment of the Assigned Contracts to Purchaser under the

provisions of this Sale Order and any additional orders of this Court and payment of any Cure

Amounts by the Debtors, no default shall exist under any Assigned Contract, and no counterparty

to any Assigned Contract shall be permitted (a) to declare a default by Purchaser under such

Assigned Contract or (b) otherwise take action against Purchaser as a result of Debtors’ financial

condition, bankruptcy, or failure to perform any of their obligations under the relevant Assigned

Contract. Each non-Debtor party to an Assigned Contract hereby is also forever barred, estopped,

and permanently enjoined from (i) asserting against the Debtors or Purchaser, or the property of

any of them, any default or claim arising out of any indemnity obligation or warranties for acts or

occurrences arising prior to or existing as of the Closing, including those constituting Excluded

Liabilities or, against Purchaser, any counterclaim, defense, setoff, recoupment, or any other Claim

asserted or assertable against the Debtors and (ii) imposing or charging against Purchaser any rent

accelerations, assignment fees, increases, or any other fees as a result of the Debtors’ assumption

and assignment to Purchaser of any Assigned Contract in accordance with the APA. The validity

of such assumption and assignment of each Assigned Contract shall not be affected by any dispute




                                                21
              Case 20-11177-KBO       Doc 18     Filed 05/21/20     Page 104 of 233




between the Debtors and any non-Debtors party to an Assigned Contract relating to such contract’s

respective Cure Amounts.

        21.     Except as provided in the APA or this Sale Order, after the Closing, the Debtors

and their estates shall have no further liabilities or obligations with respect to any Assumed

Liabilities or Permitted Encumbrances, and all holders of such Encumbrance, lien, claim, and

interest are forever barred and estopped from asserting such Claims against the Debtors, their

successors or assigns, their property, or their assets or estates. The failure of the Debtors or

Purchaser to enforce at any time one or more terms or conditions of any Assigned Contract shall

not be a waiver of such terms or conditions, or of the Debtors’ and Purchaser’s rights to enforce

every term and condition of the Assigned Contracts.

        22.     Notwithstanding anything herein to the contrary and subject to the APA, prior to

the Closing Date, Purchaser may remove any contract or lease from the list of Assigned Contracts

(and thereby exclude such Contract from the definition of Assigned Contracts) pursuant to the

procedures set forth in the APA. To the extent applicable, the Debtors shall file a schedule of the

final Assigned Contracts reasonably promptly after the Closing Date.

        23.     Good Faith.    The transactions contemplated by the APA are undertaken by

Purchaser without collusion and in good faith, as that term is used in section 363(m) of the

Bankruptcy Code and, accordingly, the reversal or modification on appeal of the authorization

provided herein to consummate the Sale shall not affect the validity of the Sale (including the

assumption and assignment of the Assigned Contracts) with Purchaser, unless such authorization

is duly stayed pending such appeal. Purchaser is a good faith purchaser of the Acquired Assets,

and is entitled to all of the benefits and protections afforded by section 363(m) of the Bankruptcy

Code.



                                                22
             Case 20-11177-KBO           Doc 18   Filed 05/21/20     Page 105 of 233




       24.     Failure to Specify Provisions. The failure specifically to include any particular

provisions of the APA in this Sale Order shall not diminish or impair the effectiveness of such

provisions, it being the intent of the Court that the APA be authorized and approved in its entirety;

provided, however, that this Sale Order shall govern if there is any inconsistency between the APA

(including all ancillary documents executed in connection therewith) and this Sale Order.

Likewise, all of the provisions of this Sale Order are nonseverable and mutually dependent. To

the extent that this Sale Order is inconsistent with any prior order or pleading with respect to the

Motion in these chapter 11 cases, the terms of this Sale Order shall control.

       25.     Non-Material Modifications. The APA and any related agreements, documents,

or other instruments may be modified, amended, or supplemented by the parties thereto, in a

writing signed by such parties, and in accordance with the terms thereof, without further order of

the Court, provided that any such modification, amendment or supplement does not have a material

adverse effect on the Debtors’ estates.

       26.     Amounts Payable by Debtors. Any amounts payable by any Debtor under the

agreements or any of the documents delivered by any Debtor in connection with the APA shall be

paid in the manner provided in the APA and the Bid Procedures Order, without further order of

this Court, shall be allowed administrative claims in an amount equal to such payments in

accordance with sections 503(b) and 507(a)(2) of the Bankruptcy Code, shall have the other

protections provided in the Bid Procedures Order, and shall not be discharged, modified, or

otherwise affected by any reorganization plan for the Debtor, except by an express agreement with

Purchaser, its successors, or assigns.

       27.     Subsequent Plan Provisions. Nothing contained in any chapter 11 plan confirmed

in the Debtors’ cases or any order confirming any such plan or in any other order in these



                                                  23
             Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 106 of 233




chapter 11 cases (including any order entered after any conversion of any of these cases to a case

under chapter 7 of the Bankruptcy Code) or any related proceeding subsequent to entry of this Sale

Order shall alter, conflict with, or derogate from, the provisions of the APA or this Sale Order.

       28.     No Stay of Order. Notwithstanding the provisions of Bankruptcy Rules 6004(h)

and 6006(d), and pursuant to Bankruptcy Rules 7062 and 9014, this Sale Order shall not be stayed

for fourteen (14) days after the entry hereof, but shall be effective and enforceable immediately

upon issuance hereof. Time is of the essence in closing the transactions referenced herein, and the

Debtors and Purchaser intend to close the Sale as soon as practicable. Any party objecting to this

Sale Order must exercise due diligence in filing an appeal and pursuing a stay, or risk its appeal

being foreclosed as moot.

       29.     Calculation of Time. All time periods set forth in this Sale Order shall be

calculated in accordance with Bankruptcy Rule 9006.

       30.     Further Assurances. From time to time, as and when requested by any party, each

party shall execute and deliver, or cause to be executed and delivered, all such documents and

instruments and shall take, or cause to be taken, all such further or other actions as such other party

may reasonably deem necessary or desirable to consummate the transactions contemplated by the

APA, including such actions as may be necessary to vest, perfect, or confirm, of record or

otherwise, in Purchaser its right, title, and interest in and to the Acquired Assets.

       31.     Retention of Jurisdiction. This Court retains jurisdiction, pursuant to its statutory

powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret, implement, and enforce the

terms and provisions of this Sale Order and the APA, all amendments thereto, and any waivers

and consents thereunder, and each of the agreements executed in connection therewith to which

any Debtor is a party or which has been assigned by the Debtors to Purchaser in accordance with



                                                  24
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 107 of 233




the APA, and to adjudicate, if necessary, any and all disputes concerning or relating in any way to

the Sale, including, but not limited to, retaining jurisdiction to (a) interpret, implement, and enforce

the provisions of this Sale Order and the APA, (b) adjudicate, if necessary, any and all disputes

concerning or relating in any way to the Sale, (c) protect Purchaser against any Encumbrances or

other interests in the Debtors or the Acquired Assets of any kind or nature whatsoever, attaching

to the proceeds of the Sale, and (d) enter any orders under section 363 and 365 of the Bankruptcy

Code with respect to the Assigned Contracts.




 Dated: __________, 2020
 Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE




                                                  25
Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 108 of 233




                       EXHIBIT A

                Asset Purchase Agreement
         Case 20-11177-KBO    Doc 18    Filed 05/21/20   Page 109 of 233




______________________________________________________________________________

                       ASSET PURCHASE AGREEMENT

                         DATED AS OF MAY 20, 2020

                             BY AND BETWEEN

                          [_______], AS PURCHASER,

                                       AND

                      AKORN, INC., AS THE COMPANY,

                                       AND

                    THE OTHER SELLERS NAMED HEREIN

______________________________________________________________________________
                Case 20-11177-KBO                   Doc 18           Filed 05/21/20              Page 110 of 233




                                                TABLE OF CONTENTS

                                                                                                                                       Page

ARTICLE I PURCHASE AND SALE OF THE ACQUIRED ASSETS; ASSUMPTION
     OF ASSUMED LIABILITIES ........................................................................................... 1

         1.1.     Purchase and Sale of the Acquired Assets .............................................................. 1
         1.2.     Excluded Assets ...................................................................................................... 4
         1.3.     Assumption of Certain Liabilities ........................................................................... 6
         1.4.     Excluded Liabilities ................................................................................................ 7
         1.5.     Assumption/Rejection of Certain Contracts ........................................................... 9

ARTICLE II CONSIDERATION; PAYMENT; CLOSING ........................................................ 12

         2.1.     Consideration; Payment ........................................................................................ 12
         2.2.     Closing .................................................................................................................. 13
         2.3.     Closing Deliveries by Sellers ................................................................................ 13
         2.4.     Closing Deliveries by Purchaser ........................................................................... 14
         2.5.     Withholding .......................................................................................................... 15

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS .............................. 15

         3.1.     Organization and Qualification. ............................................................................ 15
         3.2.     Authorization of Agreement ................................................................................. 16
         3.3.     Conflicts; Consents ............................................................................................... 16
         3.4.     Equity Interests of Non-Debtor Subsidiaries ........................................................ 17
         3.5.     Financial Statements; Internal Controls; SEC Reports. ........................................ 18
         3.6.     Real Property. ....................................................................................................... 19
         3.7.     Title to Property; Sufficiency of Assets. ............................................................... 21
         3.8.     Insurance ............................................................................................................... 21
         3.9.     Contracts. .............................................................................................................. 22
         3.10.    Litigation ............................................................................................................... 24
         3.11.    Permits; Compliance with Laws ........................................................................... 24
         3.12.    Anti-Corruption and International Trade Compliance. ......................................... 25
         3.13.    Environmental Matters.......................................................................................... 25
         3.14.    Intellectual Property .............................................................................................. 26
         3.15.    Tax Matters ........................................................................................................... 29
         3.16.    Seller Plans............................................................................................................ 30
         3.17.    Employees ............................................................................................................. 32
         3.18.    Affiliate Transactions............................................................................................ 33
         3.19.    Brokers .................................................................................................................. 33
         3.20.    Inventory ............................................................................................................... 33
         3.21.    Customers and Suppliers....................................................................................... 34
         3.22.    Product Liability ................................................................................................... 34
         3.23.    Health Care Regulatory Matters ........................................................................... 34
         3.24.    Absence of Certain Changes ................................................................................. 37



                                                                    i
               Case 20-11177-KBO                   Doc 18           Filed 05/21/20              Page 111 of 233




        3.25.    Bank Accounts ...................................................................................................... 40
        3.26.    No Other Representations or Warranties .............................................................. 40

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER ....................... 40

        4.1.     Organization and Qualification ............................................................................. 40
        4.2.     Authorization of Agreement ................................................................................. 40
        4.3.     Conflicts; Consents ............................................................................................... 41
        4.4.     Financing............................................................................................................... 42
        4.5.     Brokers .................................................................................................................. 42
        4.6.     Credit Bid .............................................................................................................. 42
        4.7.     No Litigation ......................................................................................................... 42
        4.8.     Certain Arrangements ........................................................................................... 42
        4.9.     Investment Representation; Investigation ............................................................. 42
        4.10.    No Additional Representations or Warranties ...................................................... 42

ARTICLE V BANKRUPTCY COURT MATTERS ................................................................... 43

        5.1.     Bankruptcy Actions. ............................................................................................. 43
        5.2.     Cure Costs ............................................................................................................. 44
        5.3.     Sale Order ............................................................................................................. 44
        5.4.     Sale Free and Clear ............................................................................................... 45
        5.5.     Approval ............................................................................................................... 45

ARTICLE VI COVENANTS AND AGREEMENTS .................................................................. 46

        6.1.     Conduct of Business of Sellers ............................................................................. 46
        6.2.     Access to Information ........................................................................................... 50
        6.3.     Employee Matters ................................................................................................. 53
        6.4.     Regulatory Matters................................................................................................ 56
        6.5.     Antitrust Notification. ........................................................................................... 57
        6.6.     Reasonable Efforts; Cooperation .......................................................................... 59
        6.7.     Notification of Certain Matters ............................................................................. 59
        6.8.     Further Assurances................................................................................................ 60
        6.9.     Insurance Matters .................................................................................................. 60
        6.10.    Receipt of Misdirected Assets .............................................................................. 61
        6.11.    Acknowledgment by Purchaser ............................................................................ 61
        6.12.                                                          .............................................................. 63
        6.13.    No Successor Liability .......................................................................................... 63
        6.14.    Change of Name ................................................................................................... 64
        6.15.    Excluded Subsidiaries; Cash Repatriation ............................................................ 64
        6.16.    Communications with Customers and Suppliers .................................................. 65
        6.17.    Exclusive License ................................................................................................. 65
        6.18.    Treatment of Contracts ......................................................................................... 65
        6.19.    Retained Privileged Materials ............................................................................... 66

ARTICLE VII CONDITIONS TO CLOSING ............................................................................. 66



                                                                   ii
                 Case 20-11177-KBO                    Doc 18           Filed 05/21/20              Page 112 of 233




          7.1.      Conditions Precedent to the Obligations of Purchaser and Sellers ....................... 66
          7.2.      Conditions Precedent to the Obligations of Purchaser ......................................... 67
          7.3.      Conditions Precedent to the Obligations of the Company .................................... 68

ARTICLE VIII TERMINATION ................................................................................................. 68

          8.1.      Termination of Agreement .................................................................................... 68
          8.2.      Effect of Termination ............................................................................................ 70

ARTICLE IX TAXES................................................................................................................... 71

          9.1.      Transfer Taxes ...................................................................................................... 71
          9.2.      Allocation of Purchase Price ................................................................................. 71
          9.3.      Cooperation ........................................................................................................... 72
          9.4.      Preparation of Tax Returns and Payment of Taxes .............................................. 72
          9.5.                              ............................................................................................... 73

ARTICLE X MISCELLANEOUS ............................................................................................... 74

          10.1.     Non-Survival of Representations and Warranties and Certain Covenants;
                    Certain Waivers .................................................................................................... 74
          10.2.     Expenses ............................................................................................................... 75
          10.3.     Notices .................................................................................................................. 75
          10.4.     Assignment ........................................................................................................... 76
          10.5.     Amendment and Waiver ....................................................................................... 77
          10.6.     Third Party Beneficiaries ...................................................................................... 77
          10.7.     Non-Recourse ....................................................................................................... 77
          10.8.     Severability ........................................................................................................... 77
          10.9.     Construction .......................................................................................................... 78
          10.10.    Schedules .............................................................................................................. 78
          10.11.    Complete Agreement ............................................................................................ 78
          10.12.    Specific Performance ............................................................................................ 79
          10.13.    Jurisdiction and Exclusive Venue ......................................................................... 79
          10.14.    Governing Law; Waiver of Jury Trial .................................................................. 80
          10.15.    Counterparts and PDF ........................................................................................... 80
          10.16.    Publicity ................................................................................................................ 81
          10.17.    Bulk Sales Laws .................................................................................................... 81
          10.18.    No Solicitation ...................................................................................................... 81

ARTICLE XI ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS .................. 82

          11.1.     Certain Definitions ................................................................................................ 82
          11.2.     Index of Defined Terms ........................................................................................ 94
          11.3.     Rules of Interpretation .......................................................................................... 96




                                                                     iii
        Case 20-11177-KBO    Doc 18   Filed 05/21/20   Page 113 of 233




                            INDEX OF EXHIBITS

EXHIBIT A   FORM OF BILL OF SALE AND ASSIGNMENT AND ASSUMPTION
            AGREEMENT

EXHIBIT B   FORM OF PATENT ASSIGNMENT AGREEMENT

EXHIBIT C   FORM OF TRADEMARK ASSIGNMENT AGREEMENT

EXHIBIT D   FORM OF BIDDING PROCEDURES ORDER

EXHIBIT E   FORM OF SPECIAL WARRANTY DEED

EXHIBIT F   FORM OF ASSIGNMENT AND ASSUMPTION OF LEASE

EXHIBIT G   WIND-DOWN BUDGET

EXHIBIT H   FORM OF SALE ORDER




                                      iv
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 114 of 233




                               ASSET PURCHASE AGREEMENT

         This ASSET PURCHASE AGREEMENT              Agreement                           May 20, 2020,
by and among [______], a Delaware limited liability company Purchaser
                         Company
on the s                                                        Seller
 Sellers                                                         Party
         Parties
Article XI.

        WHEREAS, the Company and the other Sellers intend to file voluntary petitions for relief
                    Petitions under Chapter 11 of the United States Bankruptcy Code,
11 U.S.C. §§ 101-1532 (the Bankruptcy Code ), in the United States Bankruptcy Court for the
District of Delaware (the Bankruptcy Court ), to be jointly administered for procedural purposes
(collectively, the Bankruptcy Case

        WHEREAS, Purchaser desires to purchase the Acquired Assets and assume the Assumed
Liabilities from Sellers, and Sellers desire to sell, convey, assign, and transfer to Purchaser the
Acquired Assets together with the Assumed Liabilities, in a sale authorized by the Bankruptcy
Court pursuant to, inter alia, Sections 105, 363 and 1142 of the Bankruptcy Code, in accordance
with the other applicable provisions of the Bankruptcy Code and the Federal Rules of Bankruptcy
Procedure and the local rules for the Bankruptcy Court, all on the terms and subject to the
conditions set forth in this Agreement and subject to entry of the Sale Order; and

        WHEREAS, the board of directors (or similar governing body) of each Seller has
determined that it is advisable and in the best interests of such Seller and its constituencies to enter
into this Agreement and to consummate the transactions provided for herein, subject to entry of
the Sale Order, and each has approved the same.

       NOW, THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants, and agreements set forth herein, and intending to be legally bound hereby,
Purchaser and Sellers hereby agree as follows.

                                             ARTICLE I

                  PURCHASE AND SALE OF THE ACQUIRED ASSETS;
                      ASSUMPTION OF ASSUMED LIABILITIES

       1.1.     Purchase and Sale of the Acquired Assets. On the terms and subject to the
conditions set forth herein and in the Sale Order, at the Closing, Sellers shall sell, transfer, assign,
convey, and deliver to Purchaser or a Designated Purchaser, and Purchaser or a Designated

and to the Acquired Assets as of the Closing, free and clear of all Encumbrances other than
                            Acquired Assets means all of the properties, rights, interests and other
assets of Sellers as of the Closing of every kind and nature, whether tangible or intangible
(including goodwill), real, personal, or mixed, known or unknown, fixed or unfixed, accrued,
absolute, contingent or otherwise, wherever located and whether or not required to be reflected on

                                                   1
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 115 of 233




a balance sheet prepared in accordance with GAAP or specifically referred to in this Agreement,
including any such properties, rights, interests, and other assets acquired by Sellers after the date
hereof and prior to the Closing in accordance with Section 6.1, including the following properties,
rights, interests and other assets of Sellers, but excluding in all cases, the Excluded Assets:

                 (a)    other than any Excluded Cash, (i) all Cash and Cash Equivalents and (ii) all
deposits (including maintenance deposits, customer deposits, and security deposits for rent,
electricity, telephone or otherwise) or prepaid or deferred charges and expenses, including all lease
and rental payments that have been prepaid by any Seller and are not referenced in Section 1.1(f)
or Section 1.1(p);

                (b)     subject to Section 1.5, all Contracts to which any Seller is a party, including
the Contracts listed on Schedule 1.1(b), and all purchase orders (the Assigned Contracts , and
which schedule may be modified from time to time after the date hereof in accordance with Section
1.5, and, in each case, all rights under any such Assigned Contracts;

                (c)    all trade and non-trade accounts receivable, notes receivable, negotiable
instruments and chattel paper owned or held, together with any unpaid interest or fees accrued
thereon or other amounts due with respect thereto, but, in each case, for purposes of this
Section 1.1(c), excluding any intercompany Indebtedness among Sellers and any amounts owing
from any Excluded Subsidiary; provided, however, that Acquired Assets shall include the
intercompany receivable described on Schedule 1.1(c);

                (d)     other than any Documents whose transfer to Purchaser is prohibited by
applicable Law, and subject to Section 1.2(c), all Documents, including (i) all Regulatory
Documentation and Tax Returns (subject to Section 6.2(c)
such Tax Returns) (and any related work papers) relating to the other Acquired Assets or Assumed
Liabilities, and (ii) subject to Section 6.2(c)
prepared or received by or on behalf of any Seller in connection with the sale of the Acquired
Assets, this Agreement, or the transactions contemplated hereby, including (A) all records and
reports prepared or received by Sellers, any of their respective Affiliates or Advisors in connection
with the sale of the Acquired Assets and the transactions contemplated hereby, and (B) all bids
and expressions of interest received from third parties with respect to the acquisition of any of


                (e)    the Owned Real Property listed on Schedule 1.1(e)            Acquired Owned
Real Property

               (f)    the Leased Real Property listed on Schedule 1.1(f)    Acquired Leased
Real Property
improvements, and appurtenances thereto and including any security deposits or other deposits
delivered in connection therewith;

              (g)     other than the assets set forth on Schedule 1.1(g)(i), all tangible assets
(including Equipment, accessories, materials, machinery and all other similar items of tangible
personal property or capital assets) of Sellers, including any tangible assets of Sellers located at



                                                  2
              Case 20-11177-KBO        Doc 18     Filed 05/21/20     Page 116 of 233




any Acquired Leased Real Property or Acquired Owned Real Property or any location set forth on
Schedule 1.1(g)(ii) and any other tangible assets on order to be delivered to any Seller;

                 (h)     all rights against third parties (including suppliers, vendors, merchants,
manufacturers and counterparties to leases, licensees, licensors or of the Company or any of its
Subsidiaries arising under or related to any Assigned Contract, other Acquired Asset or Assumed
Liability), including causes of action, claims, counterclaims, defenses, credits, rebates (including
any vendor or supplier rebates), demands, allowances, refunds (including Tax refunds (i) with
respect to the Acquired Assets, except to the extent any anticipated Tax refund is taken into account
in reducing the Wind-Down Amount, and/or (ii) arising from the carryback of any net operating
loss to a prior taxable year, whenever received, or the amount of any cash with respect to such Tax
refund, including any amount received in respect of the federal income Tax refund filings
described on Schedule 1.1(h)), Actions, rights of set off, rights of recovery, rights of subrogation,
rights of recoupment, rights under or with respect to express or implied guarantees, warranties,
representations, covenants or indemnities made by such third parties or other similar rights, in each
case with respect to Assumed Liabilities or arising from the use, ownership, possession, operation,
business integration operation, sale or lease of any Acquired Assets;

               (i)     to the extent transferrable under applicable Law, all of the rights, interests
and benefits accruing under all Permits and Governmental Authorizations, and all pending
applications therefor;

               (j)     subject to Section 6.15, all shares of capital stock or other equity interests
that any Seller owns, directly or indirectly, in the Subsidiaries set forth on Schedule 1.1(j) (the
 Acquired Subsidiaries
for, any such shares of capital stock or other equity interests, investments or contributions in the
Acquired Subsidiaries;

                (k)    the sponsorship of each Assumed Benefit Plan and all right, title and interest
in any assets thereof or relating thereto;

                (l)    all Company Owned Intellectual Property, all rights to collect royalties and
proceeds in connection therewith, all rights to sue and recover for past, present and future
infringements, dilutions, misappropriations of, or other conflicts with, such Company Owned
Intellectual Property and any and all corresponding rights that, now or hereafter, may be secured
throughout the world;

                (m)    all goodwill, payment intangibles and general intangible assets and rights
of Sellers;

                (n)    all Inventory of Sellers
of account, in each case, with any transferable warranty and service rights related thereto;

               (o)    all Product Registrations, Registration Information, and all other data and
information regarding the development and commercialization of the Products, including all safety
and efficacy databases, clinical data, non-clinical data and related books and records;



                                                 3
             Case 20-11177-KBO           Doc 18     Filed 05/21/20       Page 117 of 233




                 (p)     all credits, prepaid expenses, deferred charges, advance payments, refunds,
rights of set-off, rights of recovery, security deposits, prepaid items and duties to the extent related
to the other Acquired Assets (including Assigned Contracts) or the Assumed Liabilities;

                (q)    except with respect to any Excluded Confidentiality Arrangements, all
rights and obligations under non-disclosure, confidentiality, and similar arrangements with (or for
the benefit of) employees and agents of Sellers or with third parties (including any non-disclosure,
confidentiality agreements or similar arrangements entered into in connection with or in
contemplation of the filing of the Bankruptcy Case and the Auction contemplated by the Bidding
Procedures Order);

                 (r)    (i) all Avoidance Actions relating to the Acquired Assets and/or Assumed
Liabilities, including actions relating to vendors and service providers that are counterparties to
Assigned Contracts or relating to Assumed Liabilities (collectively, the Acquired Avoidance
Actions and (ii) all rights, claims, causes of action, rights of recovery, rights of set-off, and rights
of recoupment existing as of the Closing of any Seller against any Transferred Employee or any
employee of any Acquired Subsidiary;

               (s)    all insurance benefits, including rights and proceeds, to the extent arising
from or relating to any of the Acquired Assets or Assumed Liabilities (including returns and
refunds of any premiums paid, or other amounts due back to Sellers, with respect to cancelled
policies); and

                (t)     except for the Excluded Bank Accounts, all of Seller                       .

At any time at least one (1) Business Day prior to the Closing, Purchaser may, in its sole discretion
and by written notice to the Company, designate any of the Acquired Assets (other than (A) any
purchase orders (except a purchase order entered into in connection with, or otherwise governed
by, any Excluded Contract) and any Assumed Benefit Plans, and (B) any Contracts, the treatment
of which are the subject of Section 1.5(b)) as additional Excluded Assets, which notice shall set
forth in reasonable detail the Acquired Assets so designated. Purchaser acknowledges and agrees
that there shall be no reduction in the Purchase Price if it elects to designate any Acquired Assets
as Excluded Assets pursuant to the operation of this paragraph. Notwithstanding any other
provision hereof to the contrary, the Liabilities of Sellers under or related to any Acquired Asset
designated as an Excluded Asset pursuant to this paragraph will constitute Excluded Liabilities.

         1.2.     Excluded Assets. Notwithstanding anything to the contrary in this Agreement, in
no event shall Sellers be deemed to sell, transfer, assign, or convey, and Sellers shall retain all
right, title and interest to, in and under the following assets, properties, interests and other interests
                                      Excluded Assets

               (a)     any Excluded Cash, if applicable, and any retainers or similar amounts paid
to Advisors or other professional service providers (which amounts shall be taken into account in
the Wind-Down Budget and determining the Wind-Down Adjustment Amount);

             (b)     each Contract of any Seller that is listed on Schedule 1.2(b), which schedule
may be modified from time to time after the date hereof in accordance with Section 1.5 (the
 Excluded Contracts );
                                                    4
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 118 of 233




                (c)    all Documents (i) to the extent (and solely to the extent) exclusively related
to any of the Excluded Assets or Excluded Liabilities; (ii) minute books, organizational documents,
stock registers and such other similar books and records of any Seller (excluding, for the avoidance
of doubt, the Acquired Subsidiaries) as pertaining to ownership, organization or existence of such
Seller (other than Tax Returns described in Section 1.1(d)), or any corporate seal of any Seller
(other than an Acquired Subsidiary); or (iii) that any Seller is required by applicable Law to retain;
provided that, to the extent not prohibited by applicable Law, Purchaser shall have the right to
make copies of such Documents (or any portions thereof);

                (d)     all materials, Documents, reports and records of a Seller or any of its
Affiliates that are subject to any attorney-client privilege and the transfer of which to Purchaser
would result in the waiver of any such pri          Retained Privileged Materials

                (e)    without prejudice to Section 6.9, all current and prior director and officer
insurance policies, and all rights and benefits of any nature of Sellers with respect thereto,
including all insurance recoveries thereunder and rights to assert claims with respect to any such
insurance recoveries under such insurance policies;

                (f)     all membership interests or other equity interests of any Seller or any of
their respective Subsidiaries (excluding the                               Excluded Subsidiaries
or securities convertible into, exchangeable, or exercisable for any such membership interests or
other equity interests of such Excluded Subsidiaries but excluding, for the avoidance of doubt, any
investment or contribution described on Schedule 1.2(f);

                (g)     other than the Acquired Avoidance Actions, all other rights, claims, causes
of action, rights of recovery, rights of set-off, and rights of recoupment existing as of the Closing
of any Seller, in each case, solely to the extent (y) related to any other Excluded Assets or any
Excluded Liabilities and (z) not against any Transferred Employee or employee of any Acquired
Subsidiary;

               (h)

rights under any agreement, certificate, instrument, or other document executed and delivered
between any Seller and Purchaser in connection with the transactions contemplated hereby entered
into on or after the date hereof;

               (i)     subject to Section 1.1(h), all Tax attributes that are not transferred by the
operation of applicable Tax Law;

               (j)    all real estate and all interests in real estate (including any Leasehold
Improvements thereon), other than the Acquired Owned Real Property and the Acquired Leased
Real Property (including, for the avoidance of doubt, any Leasehold improvements thereon);

               (k)    every asset of Sellers that would otherwise constitute an Acquired Asset (if
owned immediately prior to the Closing) if conveyed or otherwise disposed of during the period
from the date hereof until the Closing Date (i) in compliance with the terms and conditions of this
Agreement (including Section 6.1) or (ii) if Purchaser otherwise agrees, in writing after the date
hereof, to such conveyance or other disposition;
                                                  5
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 119 of 233




                (l)     the tangible assets (including Equipment, accessories, materials, machinery
and all other similar items of tangible personal property or capital assets) of Sellers expressly set
forth on Schedule 1.1(g)(i);

               (m)     any Excluded Confidentiality Arrangements, if applicable;

              (n)    the Excluded Bank Accounts (but not, for the avoidance of doubt, any Cash
and Cash Equivalents, or any other property or assets, held or deposited in such Excluded Bank
Accounts other than Excluded Cash, if any);

              (o)     any asset, property, interest or other interest of a Seller which is an Excluded
Asset by operation of Section 6.15; and

               (p)     the properties and assets set forth on Schedule 1.2(p).

         1.3.   Assumption of Certain Liabilities. On the terms and subject to the conditions set
forth herein and in the Sale Order, effective as of the Closing, Purchaser or a Designated Purchaser
shall assume from Sellers (and from and after the Closing pay, perform, discharge, or otherwise
satisfy in accordance with their respective terms), and Sellers shall convey, transfer, and assign to
Purchaser or a Designated Purchaser, only the following Liabilities (and no other Liabilities, which
other Liabilities shall be retained by Sellers), without duplication and only to the extent not paid,
                                                                                            Assumed
Liabilities

                (a)    all Liabilities of Sellers arising from the Assigned Contracts, solely to the
extent arising from periods occurring after the Closing and excluding, for the avoidance of doubt,
any Liabilities contemplated by Section 1.4(e);

             (b)    all cure costs required to be paid pursuant to section 365 of the Bankruptcy
Code in connection with the assumption and assignment of the Assigned Contracts             Cure
Costs

               (c)    all Liabilities arising out of the ownership or operation of the Acquired
Assets, in each case, by Purchaser solely to the extent arising from periods occurring after the
Closing and excluding, for the avoidance of doubt, any Liabilities contemplated by Section 1.4(e);

                (d)     all (i) accrued trade and non-trade payables, (ii) open purchase orders
(except a purchase order entered into in connection with, or otherwise governed by, any Excluded
Contract), (iii) Liabilities arising under drafts or checks outstanding at Closing, (iv) accrued
royalties, (v) accrued compensation, employee expenses and benefits in each case for Transferred

Closing, and (vi) all Liabilities arising from rebates, returns, recalls, chargebacks, coupons,
discounts, failure to supply claims and similar obligations, in each case, to the extent (and solely
to the extent) (x) incurred in the Ordinary Course and otherwise in compliance with the terms and
conditions of this Agreement (including Section 6.1) and (y) not arising under or otherwise relating
to any Excluded Asset;

               (e)     Assumed Taxes;

                                                  6
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 120 of 233




                 (f)     subject to Section 6.15, the sponsorship of, and all Liabilities at any time
arising under, pursuant to or in connection with, the Seller Plans        Assumed Benefit Plans
and all Liabilities for compliance with the requirements of Section 4980B of the Code with respect

Regulations §54.4980B-9;

              (g)                                                                     ure to
comply with Section 6.3,
any failure to extend offers of employment, pursuant to Section 6.3 and any Liabilities for
severance or under the WARN Act, in each case, that (i) constitute bankruptcy administrative
expenses of Sellers and (ii) result f

employment in connection with or following the Closing;

             (h)     all Liabilities owing to any Subsidiary of the Company, other than to an
Excluded Subsidiary;

               (i)     Liabilities arising under Section 503(b)(9) of the Bankruptcy Code;

             (j)     all Liabilities and obligations of Sellers for compliance with ISRA at the
Acquired Leased Real Property in New Jersey; and

               (k)     all Liabilities, if any, set forth on Schedule 1.3(k).

The assumption by Purchaser (or a Designated Purchaser) of any Assumed Liability shall not, in
any way, expand the rights of any third party relating thereto.

        1.4.     Excluded Liabilities. Purchaser and the Designated Purchaser(s) (if any) shall not
assume and shall not be deemed to have assumed, nor shall be obligated to pay, perform or
otherwise discharge or in any other manner be liable or responsible for any Liabilities of, or Action
against, Sellers or relating to the Acquired Assets, of any kind or nature whatsoever, whether
absolute, accrued, contingent or otherwise, liquidated or unliquidated, due or to become due,
known or unknown, currently existing or hereafter arising, matured or unmatured, direct or
indirect, and however arising, whether existing prior to or on the Closing Date or arising thereafter
as a result of any act, omission, or circumstances taking place prior to the Closing, other than the
Assumed Liabilities, and Sellers shall be solely and exclusively liable for any and all such
Liabilities, including those Liabilities set forth below (collectively,    Excluded Liabilities :

                 (a)      except to the extent of any Liabilities expressly assumed pursuant to Section
1.3, all Liabilities arising out of, relating to or otherwise in respect of the Acquired Assets or the
operation of the business of Sellers arising on or prior to the Closing;

                (b)    all Liabilities to the extent relating to or otherwise arising, whether before,
on or after the Closing, out of, or in connection with, any of the Excluded Assets;

               (c)     except to the extent of any Liabilities expressly assumed pursuant to
Sections 1.3(d)(v), 1.3(g), and 1.3(i) and without prejudice to Section 6.3, any and all Liabilities


                                                  7
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 121 of 233




in respect of the Excluded Contracts and any other Contracts to which any Seller is party or is
otherwise bound that are not Assigned Contracts;

               (d)     except to the extent of any Liabilities expressly assumed pursuant to
Sections 1.3(d) or 1.3(h), any and all Liabilities of Sellers for Indebtedness;

                (e)    all Liabilities arising from or related to any Action (whether civil, criminal,
administrative, investigative, or informal) against the Company or any of its Subsidiaries
(including, for the avoidance of doubt, any Action related to fraud, breach of fiduciary duty,
misfeasance or under any other theory relating to conduct, performance or non-performance of the
Company or any of its Subsidiaries, or any of their respective directors, officers, or employees),
or related to the Acquired Assets or the Assumed Liabilities, pending or threatened or having any
other status or with respect to facts, actions, omissions, circumstances or conditions existing,
occurring or accruing prior to the Closing Date (including any breach, default, failure to perform,
torts related to performance, violations of Law, infringements or indemnities, guaranties and
overcharges, underpayments or penalties, whether in respect of any Contract, agreement,
arrangement, promise or understanding of any kind), including any successor liability claims or
that may be owed to or assessed by, any Governmental Body or other Person, and whether
commenced, filed, initiated, or threatened prior to, on or following the Closing;

               (f)    except to the extent of any Liabilities expressly assumed pursuant to Section
1.3(g) and without prejudice to Sections 10.2, 6.3 or 1.3(b), all costs and expenses incurred or to
be incurred by Sellers in connection with the drafting, preparation, negotiation, diligence,
execution, and performance of this Agreement and the consummation of the transactions
contemplated hereby;

                (g)     except to the extent of any Liabilities expressly assumed pursuant to
Sections 1.3(d), 1.3(f), or 1.3(g) and without prejudice to Section 6.3, all Liabilities related to any
current or former employee of the Company or of any Subsidiary of the Company (other than all
Liabilities related to the Transferred Employees arising on or after the date such applicable
Employee becomes a Transferred Employee, including under the WARN Act);

                (h)    all Liabilities for any Taxes (including Taxes payable by reason of contract,
assumption, transferee or successor Liability, operation of Law, pursuant to Treasury Regulations
Section 1.1502-6 (or any similar provision of any state or local law) or otherwise: (i) arising or
relating to any Pre-Closing Tax Period (including any Straddle Period Taxes), (ii) owed by any of
Sellers (whether or not relating to a Pre-Closing Tax Period), including pursuant to any Tax
sharing, Tax indemnity or similar agreement or arrangement to which any Seller (or any Affiliate
thereof) is obligated under or a party to, (iii) arising in connection with the consummation of the
transactions contemplated by this Agreement, and (iv) Taxes arising from or in connection with
an Excluded Asset), in each case, other than to the extent such Tax is an Assumed Tax;

               (i)      except to the extent of any Liabilities expressly assumed pursuant to
Sections 1.3(d) or 1.3(f) and without prejudice to Section 6.3, all Liabilities arising out of, relating
to, or with respect to any and all Employees and contractors of the Company or any of its
Subsidiaries arising at any time on or prior to the Closing;


                                                   8
               Case 20-11177-KBO        Doc 18      Filed 05/21/20      Page 122 of 233




               (j)     except to the extent of any Liabilities expressly assumed pursuant to Section
1.3(f) and without prejudice to Sections 1.5 or 6.3, all Liabilities of Sellers arising out of any
Contract, agreement, Permit, franchise or claim that is not transferred to Purchaser as part of the
Acquired Assets or, is not transferred to Purchaser because of any failure to obtain any Consent or
Governmental Authorization required for such transfer;

               (k)     subject to Section 1.3(j), all Liabilities of Sellers arising under or pursuant
to Environmental Laws, including with respect to any real property owned, operated, leased or
otherwise used by Sellers, whether or not used in the Ordinary Course, including any Liabilities
for noncompliance with Environmental Laws or the Release of Hazardous Substances, to the
extent arising as a result of any act, omission, or circumstances taking place on or prior to the
Closing, whether known or unknown as of the Closing;

               (l)   drafts or checks outstanding as of the Closing (except to the extent expressly
stated as an Assumed Liability in Section 1.3(d)); and

                 (m)    all Liabilities set forth on Schedule 1.4(m).

Purchaser hereby acknowledges and agrees that no Liability of any Non-Debtor Subsidiary shall
be an Excluded Liability and that all Liabilities of any Non-Debtor Subsidiary as of the Closing
shall continue to be the Liabilities of such Non-Debtor Subsidiary following the Closing; provided,
and notwithstanding the foregoing provisions of this sentence to the contrary, Sellers hereby
acknowledge and agree that any Liability of an Excluded Subsidiary (other than Sellers) shall, at
and following the Closing, not be an Assumed Liability.

        1.5.     Assumption/Rejection of Certain Contracts.

                 (a)     Assumption and Assignment of Executory Contracts. Schedule 1.5(a) sets
forth a list of all executory Contracts (including all Leases with respect to Leased Real Property)
to which, to the Knowledge of Sellers, one or more Sellers are party or to which any of their assets
are bound and which are to be included in the Assigned Contracts. From time to time, and as
reasonably requested by Purchaser, Sellers shall update Schedule 1.5(a). Sellers shall provide
timely and proper written notice of the motion seeking entry of the Sale Order to all parties to any
executory Contracts or unexpired leases that are Assigned Contracts and take all other actions
necessary or otherwise required to cause such Contracts to be assumed by Sellers and assigned to
Purchaser or any other Designated Purchaser pursuant to Section 365 of the Bankruptcy Code to
the extent that such Contracts are Assigned Contracts as of the Closing (including (x) serving on
all non-Seller counterparties to all of their Contracts a notice specifically stating that Sellers are or
may be seeking the assumption and assignment of such Contract(s) and of the deadline for
objecting to the Cure Costs or any other aspect of the proposing assumption and assignment of
their Contracts to Purchaser and (y) taking, as promptly as practicable, all other actions reasonably
requested by Purchaser to facilitate any negotiations with the counterparties to such Assigned
Contracts and to obtain an Order, including a finding that the proposed assumption and assignment
of the Assigned Contracts to Purchaser satisfies all applicable requirements of Section 365 of the
Bankruptcy Code). The Sale Order shall provide that as of and conditioned on the occurrence of
the Closing, Sellers shall assign or cause to be assigned to Purchaser or a Designated Purchaser,
as applicable, the Assigned Contracts, each of which shall be identified by the name or appropriate

                                                   9
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 123 of 233




description and date of the Assigned Contract (if available), the other party to the Assigned
Contract and the address of such party for notice purposes, a notice filed in connection with the
motion for approval of the Sale Order or a separate motion for authority to assume and assign such

necessary to cure any defaults under each of the Assigned Contracts as determined by Sellers based
                                                                                     At the Closing
and subject to the last paragraph of Section 1.1 and Section 1.5(b), Sellers shall, pursuant to the
Sale Order, and the Assignment and Assumption Agreement(s), assume and assign to Purchaser
or a Designated Purchaser (the consideration for which is included in the Purchase Price), all
Assigned Contracts that may be assigned by any such Seller to Purchaser or a Designated
Purchaser pursuant to Sections 363 and 365 of the Bankruptcy Code. At the Closing, Purchaser
(i) shall pay all Cure Costs and (ii) shall, assume or cause to be assumed, and thereafter in due
course and in accordance with its respective terms pay, fully satisfy, discharge and perform (or
cause to be fully satisfied, discharged and performed) all of the obligations (other than any
Excluded Liabilities) that are Assumed Liabilities under each Assigned Contract pursuant to
Section 365 of the Bankruptcy Code and the Assignment and Assumption Agreements, as
applicable.

                 (b)    Excluding or Adding Assigned Contracts Prior to Closing. Without
prejudice to Section 6.18(a), Purchaser shall have the right to notify Sellers in writing of any
Assigned Contract (other than any purchase order, unless such purchase order was (x) entered into
in connection with, or is otherwise governed by, any Excluded Contract, or (y) entered into in
breach of this Agreement after the date hereof) that it does not wish to assume or a Contract to
which any Seller is a party that Purchaser wishes to add as an Assigned Contract up to one (1)
Business Day prior to the Closing and (i) any such previously considered Assigned Contract that
Purchaser no longer wishes to assume shall be automatically deemed removed from the Schedules
related to Assigned Contracts and automatically deemed added to the Schedules related to
Excluded Contracts, in each case, without any adjustment to the Purchase Price, and (ii) any such
previously considered Excluded Contract that Purchaser wishes to assume as an Assigned Contract
shall be automatically deemed added to the Schedules related to Assigned Contracts, automatically
deemed removed from the Schedules related to Excluded Contracts, and assumed by Sellers to sell
and assign to Purchaser, in each case, without any adjustment to the Purchase Price. Purchaser
may request, in its reasonable business judgment, certain modifications and amendments to any
Contract as a condition to such Contract becoming an Assigned Contract, and Sellers shall use
their reasonable best efforts to obtain such modifications or amendments; provided, however, that,
for so long as Sellers use their reasonable best efforts to obtain such modifications or amendments,
the failure to obtain any such modifications or amendments shall, in and of itself, not be a condition
                            to consummate the transactions contemplated by this Agreement on the
Closing Date. All reasonable and documented costs and expenses payable prior to Closing in
connection with transferring any Assigned Contracts as contemplated by this Agreement (other
than the Cure Costs) shall be borne by Sellers.

               (c)     Non-Assignment. Notwithstanding the foregoing, a Contract shall not be
an Assigned Contract hereunder and shall not be assigned to, or assumed by, Purchaser to the
extent that such Contract (1) expires by its terms on or prior to such time as it is to be assumed by
Purchaser as an Assigned Contract hereunder or (2) requires a Consent or Governmental
Authorization (other than, and in addition to, that of the Bankruptcy Court) in order to permit the

                                                 10
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 124 of 233




sale or transfer to Purchaser of the applicable Seller s rights under such Contract in accordance
with applicable Law, and such Consent or Governmental Authorization has not been obtained. In
the event that any Contract that would otherwise have been assigned to Purchaser or a Designated
Purchaser is deemed not to be assigned pursuant to clause (ii) of the first sentence of this Section
1.5(c), the Closing shall, subject to the satisfaction of the conditions set forth in Article VII,
nonetheless take place subject to the terms and conditions set forth herein and, thereafter, through
the earliest of (w) such time as such Consent or Governmental Authorization is obtained, (x) the
expiration of the term of such Contract in accordance with its current term, (y) the execution of a
replacement Contract by Purchaser or a Designated Purchaser and (z) the closing of the Bankruptcy
Case, Sellers and Purchaser shall (A) use reasonable best efforts to secure such Consent or
Governmental Authorization as promptly as practicable after the Closing and (B) cooperate in
good faith in any lawful and commercially reasonable arrangement proposed by Purchaser,
including subcontracting, licensing, or sublicensing to Purchaser any or all of any Seller s rights
and obligations with respect to any such Assigned Contract, under which (1) Purchaser shall
receive the claims, rights, remedies and benefits under, or arising pursuant to, the terms of such
Assigned Contract with respect to which the Consent and/or Governmental Authorization has not
been obtained and (2) subject to receiving any such claims, rights, remedies and benefits, Purchaser
shall thereafter assume and bear all Assumed Liabilities with respect to such Assigned Contract
from and after the Closing (as if such Assigned Contract had been transferred to Purchaser as of
the Closing) in accordance with this Agreement (including by means of any subcontracting,
sublicensing or subleasing arrangement). Upon satisfying any requisite Consent or Governmental
Authorization requirement applicable to such Assigned Contract after the Closing, such Assigned
Contract shall promptly be transferred and assigned to Purchaser or a Designated Purchaser in
accordance with the terms of this Agreement, the Sale Order and the Bankruptcy Code, and
otherwise without any further additional consideration. Without limitation of the foregoing, prior
to the Closing, Sellers shall cooperate with Purchaser in connection with obtaining any Consent,
including by providing Purchaser with reasonable access to and facilitating discussions with the
applicable counterparties (provided Purchaser shall provide Sellers a reasonable opportunity to
consult with Purchaser, and, if reasonably practicable, an opportunity to be present (but not
participate) at any meeting) in respect of such Consents, and shall use reasonable best efforts to
assist Purchaser with obtaining such Consents as promptly as practicable after the date hereof and
prior to the Closing.

                (d)      With respect to any Permit(s) reasonably required to operate the business of
Sellers, Sellers shall, and shall cause their Subsidiaries to, use reasonable best efforts to obtain or
cause to be obtained or made any Consent or Governmental Authorization required to sell, assign,
transfer or convey such Permits at the Closing, and Purchaser shall provide reasonable cooperation
to Sellers and their Subsidiaries in connection therewith as reasonably requested by Sellers, in each
case to the extent obtaining or making any such Consent or Governmental Authorization is allowed
to occur prior to the Closing pursuant to applicable Law. If any such Consent or Governmental
Authorization is not obtained prior to the Closing, then, until the earlier of such time as (i) such
Consent or Governmental Authorization is obtained by Sellers, (ii) Purchaser separately obtains
any such Permit (sufficient to conduct the business of the Company and its Subsidiaries in the
Ordinary Course) and (iii) the closing of the Bankruptcy Case, Sellers shall, and shall cause their
respective Subsidiaries to continue to, use reasonable best efforts to obtain, or cause to be obtained,
such Consent or Governmental Authorization, and Purchaser shall provide reasonable cooperation
to Sellers, subject to any approval of the Bankruptcy Court that may be required, and Sellers shall,
                                                  11
              Case 20-11177-KBO        Doc 18     Filed 05/21/20      Page 125 of 233




and shall cause their Subsidiaries to enter into an arrangement reasonably acceptable to Purchaser
intended to both (x) provide Purchaser, to the fullest extent not prohibited by applicable Law, the
claims, rights, remedies and benefits under, and pursuant to, such Permit(s) and (y) cause
Purchaser, subject to Purchaser receiving such claims, rights, remedies and benefits, to assume and
bear all Assumed Liabilities with respect to such Permits from and after the Closing (as if such
Permit had been transferred to Purchaser as of the Closing) in accordance with this Agreement
(including by means of any subcontracting, sublicensing or subleasing arrangement). Upon
obtaining the relevant Consent or Governmental Authorization, each Seller shall, and shall cause
any of its applicable Subsidiaries to, promptly sell, convey, assign, transfer and deliver to
Purchaser such Permit for no additional consideration. All reasonable and documented costs and
expenses payable prior to Closing in connection with transferring any Permits as contemplated by
this Agreement shall be borne by Sellers.

                                           ARTICLE II

                         CONSIDERATION; PAYMENT; CLOSING

       2.1.     Consideration; Payment.

                 (a)     The aggregate                                    Purchase Price
by Purchaser for the purchase of the Acquired Assets shall be: (i) the assumption of Assumed
Liabilities, (ii) the credit bid of 100% of the Loan Agreement Indebtedness (t             Credit Bid
Amount                                                  Credit Bid Portion which amount shall be
satisfied by discharging all Loan Agreement Indebtedness pursuant to section 363(k) of the
Bankruptcy Code and (iii) an amount in cash equal to the amount set forth                            -
                          in the Wind-Down Budget (th Wind-Down Amount ). At the Closing,
in lieu of paying all or any portion of the Wind-Down Amount, Purchaser may, by delivery of a
written notice to Sellers at least two (2) Business Days prior to the Closing Date, instruct Sellers
to retain a portion of, and not to exceed, the cash expected to be actually held at Closing by Sellers
(net of written but uncashed checks) in an amount set forth in such notice and such cash shall
                                                            dollar for dollar basis, the Wind-Down
Amount to be paid by Purchaser at the Closing.

                (b)    In accordance with Section 2.1(a), Purchaser shall satisfy the Purchase Price
at the Closing as to the Credit Bid Portion by discharging Sellers, and Sellers shall be deemed to
be discharged, from the Loan Agreement Indebtedness in an aggregate amount equal to the Credit
Bid Amount (for the avoidance of doubt, any Encumbrance and security interest of Purchaser on
any asset of Sellers that is not an asset being purchased by Purchaser pursuant to this Agreement
shall not be released and will continue to secure the remaining outstanding amount of the Loan
Agreement Indebtedness).

                (c)     Notwithstanding anything to the contrary in this Agreement, to the extent
that the actual amount paid by Sellers to wind down the bankruptcy estate of Sellers for the
aggregate amount of any (i) claims asserted pursuant to Section 503(b)(9) of the Bankruptcy Code,
(ii) Taxes, (iii) fees and expenses of professionals engaged by Sellers, or (iv) other amounts
contemplated by the Wind-Down Budget (including administrative and priority claims not
assumed by Purchaser), in each case, to the extent set forth therein and, in each case, whether due

                                                 12
              Case 20-11177-KBO        Doc 18     Filed 05/21/20     Page 126 of 233




to settlement or otherwise is less than the Wind-Down Amount (the amount of such difference, the
 Wind-Down Adjustment Amount , the Purchaser shall be entitled to receive the Wind-Down
Adjustment Amount, and, promptly following the determination of such amount (and in no event
later than two (2) Business Days following such determination), Sellers shall deliver, or cause to
be delivered, to Purchaser an aggregate amount equal to the Wind-Down Adjustment Amount in
cash by wire transfer of immediately available funds to such bank account as shall be designated
in writing by Purchaser.

        2.2.    Closing. The closing of the purchase and sale of the Acquired Assets, the delivery
of the Purchase Price, the assumption of the Assumed Liabilities and the consummation of the
                                                            Closing
conference and electronic exchange of documents (or, if the Parties agree to hold a physical
closing, at the offices of Kirkland & Ellis LLP, located at 300 North LaSalle, Chicago, Illinois
60654) at 8:00 a.m. Chicago time on the third (3rd) Business Day following full satisfaction or
due waiver (by the Party entitled to the benefit of such condition) of the closing conditions set
forth in Article VII (other than conditions that by their terms or nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions), or at such other place and
time as the Parties may agree in writing. The date on which the Closing actually occurs is referred
                  Closing Date

       2.3.     Closing Deliveries by Sellers. At or prior to the Closing, Sellers shall deliver to
Purchaser:

              (a)      a bill of sale and assignment and assumption agreement substantially in the
form of Exhibit A        Assignment and Assumption Agreement

               (b)    a short-form patent assignment agreement substantially in the form of
Exhibit B, duly executed by Sellers;

               (c)    a short-form trademark assignment agreement substantially in the form of
Exhibit C, duly executed by Sellers;

             (d)    an assignment and assumption of lease for the leases related to the Acquired
Leased Rea                  Acquired Leases                                      Exhibit F (the
 Assignment and Assumption of Lease duly executed by Sellers;

              (e)    each Seller (or, if a Seller is a disregarded entity within the meaning of
Treasury Regulations Section 1.1445-2(b)(2)(iii) the entity that is treated as the transferor of the
relevant Acquired Assets) shall deliver a certificate to Purchaser satisfying the requirements of
Treasury Regulations Section 1.1445-2(b);

               (f)
authorized officer of the Company certifying that the conditions set forth in Sections 7.2(a), 7.2(b)
and 7.2(c) have been satisfied;

               (g)     a special warranty deed (or general warranty deed if it is customary for a
commercial seller to deliver a general warranty deed in any jurisdiction in which Acquired Owned
Real Property is located) without any covenants by Sellers substantially in the form of Exhibit E

                                                 13
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 127 of 233




for each Acquired Owned Real Property, in each case (i) in proper form for recordation or
equivalent in accordance with applicable Law, (ii) sufficient to vest in Purchaser good and
marketable title in, and fee simple ownership of, each Acquired Owned Real Property, subject only
to the Permitted Encumbrances, together with (iii) any certificates, affidavits, forms and such other
documents reasonably requested by Purchaser that are customary for presentation or submission
when transferring real property or recording deeds in jurisdictions where the Acquired Owned
Real Property is located (without expanding or supplementing any of the representations and
warranties hereunder or Purchase                                     , except as customarily required
by title insurance companies in connection with the transfer of and insuring title to, in each
applicable jurisdiction, commercial real estate or interests therein);

            (h)                                                               title insurance
company may reasonably require (including a so-called gap indemnity) in order to issue at the
                                                                                           ng

interest in) the Acquired Owned Real Property, subject to no exceptions other than Permitted
Encumbrances (without expanding or supplementing any of the representations and warranties
                                                            , except as customarily required by title
insurance companies in connection with the transfer of and insuring title to, in each applicable
jurisdiction, commercial real estate or interests therein); and

               (i)     the Seller FDA Transfer Letters, dated as of the Closing Date.

        2.4.   Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver or cause
to be delivered to (or at the direction of) the Company:

               (a)     the Assignment and Assumption Agreement, duly executed by Purchaser;

              (b)    an Assignment and Assumption of Lease for each Acquired Lease, duly
executed by Purchaser;

               (c)
authorized officer of Purchaser certifying that the conditions set forth in Sections 7.3(a) and 7.3(b)
have been satisfied;

              (d)     documentation establishing that a Remediation Certification, Remediation
Funding Source/Cost Review Form and Remediation Funding Source have been submitted to the
New Jersey Department of Environmental Protection for the Acquired Leased Real Property in
New Jersey as set forth in Section 6.4(b);

                (e)    a notice concerning the beneficial owners of the Swiss Company pursuant
to art. 697j of the Swiss Code of Obligations, duly signed for and behalf of Akorn Luxembourg
(the sole shareholder of the Swiss Company), reflecting the status of the ownership of the Swiss
Company immediately after Closing; and

               (f)     satisfaction of the Purchase Price as to the Credit Bid Portion by discharging
Sellers, and Sellers shall be deemed to be discharged, from the Loan Agreement Indebtedness in
an aggregate amount equal to the Credit Bid Amount.

                                                 14
               Case 20-11177-KBO        Doc 18      Filed 05/21/20      Page 128 of 233




        2.5.   Withholding. Purchaser shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any Seller such amounts as
Purchaser is required to deduct and withhold under the Code, or any Tax law, with respect to the
making of such payment; provided, however, that at least ten (10) Business Days prior to the
Closing, except with respect to compensatory payments or to the extent a Seller fails to provide
the documentation described in Section 2.3(e), Purchaser must notify such Seller of any potentially
applicable withholding requirement and, in the event such Seller informs Purchaser that it believes
such deduction or withholding is inapplicable, the Parties shall use commercially reasonable
efforts to cooperate to eliminate or reduce any such withholding obligation. To the extent that
amounts are properly withheld and paid to the applicable Governmental Body, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid to the Person in
respect of whom such deduction and withholding was made.

                                            ARTICLE III

                  REPRESENTATIONS AND WARRANTIES OF SELLERS

        Except as (i) disclosed in the forms, reports, schedules, statements, exhibits and other
documents filed with the SEC
Electronic Data Gathering Analysis and Retrieval System during the twelve (12) months preceding
the date hereof (other than any disclosures set forth in any risk factor section, in any section relating
to forward looking statements and any other disclosures included therein to the extent they are
predictive, cautionary or forward-                            Filed SEC Documents or (ii) set forth
in the disclosure schedules delivered by the Company concurrently herewith                  Schedules
and subject to Sections 6.7 and 10.10, Sellers, jointly and severally, represent and warrant to
Purchaser as follows as of the date hereof and as of the Closing Date:

        3.1.     Organization and Qualification.

                (a)     The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Louisiana and has all requisite corporate power and
corporate authority necessary to carry on the its business as it is now being conducted, subject to
the provisions of the Bankruptcy Code. The Company is duly licensed or qualified to do business
and is in good standing (where such concept is recognized under applicable Law), in each case, as
                                                                              in each jurisdiction in
which the nature of its business or the character or location of the properties and assets owned or
leased by it makes such licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. True and complete copies of the Co
of incorporation and bylaws are included in the Filed SEC Documents, each of which are in full
force and effect, and the Company is not in violation of any of the provisions thereof, except as
would not reasonably be expected to be material to the Company.

                (b)
in good standing (where such concept is recognized under applicable Law) under the Laws of the
jurisdiction of its organization, has all requisite corporate or similar organizational power and
authority necessary to carry on its business as it is now being conducted, subject to the provisions

                                                   15
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 129 of 233




                                                                                                     is
duly licensed or qualified, in
of such jurisdiction, to do business and is in good standing (where such concept is recognized
under applicable Law) in each jurisdiction in which the nature of the business conducted by it or
the character or location of the properties and assets owned or leased by it makes such licensing
or qualification necessary, except where the failure to be so qualified, licensed, and in good
standing would not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. True and complete copies of each
have been made available by the Company to Purchaser prior to the date of this Agreement, each
of which are in full force and effect, and each such Subsidiary is not in violation of any of the
provisions of its organizational documents, except as would not reasonably be expected to be
material to such Subsidiary.

                (c)    Schedule 3.1(c) sets forth a true, complete and correct list of each
jurisdiction in which the Company and each of                            is duly licensed or
qualified to do business
such jurisdiction.

          3.2.    Authorization of Agreement. Each Seller has all necessary corporate or similar
organizational power and authority to execute and deliver this Agreement and each of the other
                                                                 Ancillary Agreement
a party and to perform its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby or thereby. The execution, delivery and performance by each Seller of this
Agreement and each of the Ancillary Agreements to which it is a party, and the consummation by
such Seller of the transactions contemplated hereby or thereby, subject to requisite Bankruptcy
Court approvals as described in this Agreement, have been, or with respect to any Ancillary
Agreement to which such Seller is a party, will be prior to the execution and delivery thereof, duly
authorized by all requisite corporate or similar organizational action and no other corporate or
similar organizational proceedings on its part or on the part of any of its stockholders or other
equityholders are, or will be when so executed and delivered, necessary to authorize the execution,
delivery and performance by such Seller of this Agreement or any Ancillary Agreement to which
it is a party and the consummation by it of the transactions contemplated hereby or
thereby. Subject to requisite Bankruptcy Court approvals, this Agreement has been, and at or prior
to Closing, each Ancillary Agreement to which it is a party will be, duly executed and delivered
by such Seller and, assuming due authorization, execution and delivery hereof by the other parties
hereto or thereto, constitutes a legal, valid and binding obligation of such Seller, enforceable
against such Seller in accordance with its terms, except that such enforceability (i) may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and other similar Laws
of general application affecting or relating to the enforcement of cre
(ii) is subject to general principles of equity, whether considered in a proceeding at law or in equity
                                          Enforceability Exceptions ).

        3.3.    Conflicts; Consents. Assuming that (a) requisite Bankruptcy Court approvals are
obtained, (b) the notices, authorizations, registrations, approvals, Orders, permits or consents set
forth on Schedule 3.3 are made, given or obtained (as applicable), (c) the requirements of the HSR
Act and any other applicable antitrust, competition or merger control Laws promulgated by any
                       Foreign Competition Laws ) are complied with, and (d) any filings required

                                                  16
              Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 130 of 233




by any applicable federal or state securities or blue sky Laws are made, the execution and
delivery by Sellers of this Agreement and each Ancillary Agreement, and the consummation by
Sellers of the transactions contemplated hereby or thereby, and the performance and compliance
by Sellers with any of the terms or provisions hereof or thereof, do not and will not (i) conflict
with or violate any provision (1) of the                                                       ) of the
similar organizational documents of any of the Company s Subsidiaries, (ii) conflict with or
violate any Law or Order applicable to the Company, any of its Subsidiaries or any of the Acquired
Assets or by which the Company, any of its Subsidiaries or any of the Acquired Assets may be
bound or affected, (iii) require consent from any party in connection with the transfer of any
Acquired Owned Real Property or Acquired Leased Real Property, (iv) conflict with, violate or
constitute a breach of or default (with or without notice or lapse of time, or both) under, or result
in the acceleration of any obligation under or give rise to a right of termination, modification,
acceleration or cancelation of any obligation or to the loss of any benefit under, any of the terms
or provisions of any Material Contract, Permit, loan or credit agreement or other Contract to which
the Company or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the Acquired Assets is subject, or (v) result in the creation
of any Encumbrance (other than a Permitted Encumbrance) on any properties or assets of the
Company or any of its Subsidiaries, except, in the case of clauses (iii), (iv) and (v), as would not,
individually or in the aggregate, reasonably be expected to be material to the Acquired Assets or
the Assumed Liabilities, taken as a whole.

       3.4.     Equity Interests of Non-Debtor Subsidiaries.

                (a)    The authorized and outstanding capital stock or other equity interests of
each of the Subsidiaries of the Company, other than Se                                Non-Debtor
Subsidiaries ), are as set forth on Schedule 3.4(a). All of the outstanding capital stock or other
equity interests of the Non-Debtor Subsidiaries have been duly authorized, validly issued, fully
paid and are non-assessable (where such concepts are legally recognized in the jurisdictions of
organization of such Non-Debtor Subsidiaries). Except as set forth on Schedule 3.4(a), there are

stock rights, stock appreciation rights, stock-based performance units, rights to subscribe to,
purchase rights, calls or commitments relating to the issuance, purchase, sale or repurchase of any
capital stock or other equity interests issued by the Non-Debtor Subsidiaries containing any equity
features, or Contracts, commitments, understandings, arrangements or other obligations by which
any of the Non-Debtor Subsidiaries is bound to issue, deliver or sell, or cause to be issued,
delivered or sold, additional capital stock or other equity interests, or options, warrants,

rights, stock-based performance units, rights to subscribe to, purchase rights, calls or commitments
relating to any capital stock or other equity interests of the Non-Debtor Subsidiaries, or that
otherwise give any Person the right to receive any benefits or rights similar to any rights enjoyed
by or accruing to the holders of shares of capital stock or other equity securities of any Non-Debtor
Subsidiary (including any rights to receive any payment in respect, or based on the price or value,
thereof).
agreement, voting trust agreement, registration rights agreement or other similar agreement or
understanding relating to any such securities or any other agreement relating to the disposition,
voting or dividends with respect to any such securities. Except as set forth on Schedule 3.4(a), the
Company or one or more of the other Sellers own all of the outstanding capital stock or other

                                                  17
              Case 20-11177-KBO        Doc 18     Filed 05/21/20      Page 131 of 233




equity interests of the Non-Debtor Subsidiaries, free and clear of all Encumbrances (other than
Permitted Encumbrances).

                (b)    Except as set forth on Schedule 3.4(b), there are no other corporations,
limited liability companies, partnerships, joint ventures, associations or other entities or Persons

of record or beneficially, any direct or indirect equity or other interest or any right (contingent or
otherwise) to acquire the same.

       3.5.     Financial Statements; Internal Controls; SEC Reports.

                 (a)    The consolidated financial statements of the Company (including all related
notes or schedules) included or incorporated by reference in the Company SEC Documents, as of
their respective dates of filing with the SEC (or, if such Company SEC Documents were amended
prior to the date hereof, the date of the filing of such amendment, with respect to the consolidated
financial statements that are amended or restated therein), (i) complied as to form in all material
respects with the published rules and regulations of the SEC with respect thereto, (ii) are consistent
in all material respects with the books and records of the Company and its Subsidiaries, (iii) have
been prepared in all material respects in accordance with GAAP (except, in the case of unaudited
quarterly statements, as permitted by Form 10-Q of the SEC or other rules and regulations of the
SEC) applied on a consistent basis during the periods involved (except as may be indicated in the
notes thereto or as permitted by Regulation S-X), and (iv) fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries as of the dates
thereof and the consolidated results of their operations and cash flows for the periods shown. The
books and records of the Company and its Subsidiaries have been, and are being, maintained in all
material respects in accordance with GAAP (to the extent applicable) and reflect only actual
transactions.

                (b)     The Company has established and maintains disclosure controls and
procedures and a system of internal controls over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as required by Rule
13a-15 under the Exchange Act. The accounting controls of the Company have been and are
sufficient to provide reasonable assurances that (i) all transactions are executed in accordance with
                                         orization, (ii) all transactions are recorded as necessary to
permit the accurate preparation of financial statements in accordance with GAAP (except, in the
case of unaudited quarterly statements, as permitted by Form 10-Q of the SEC or other rules and
regulations of the SEC) and to maintain proper accountability for such items, (iii) access to assets

recorded accountability for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences, (v) violations of the applicable Anti-
Corruption Laws will be prevented and detected, and (vi) the Company does not maintain any off-
the-books accounts or more than one set of books and financial records. Neither the Company


defined by the Public Company Accounting Oversight Board) in the design or operation of the

                                                                            process, summarize and

                                                 18
               Case 20-11177-KBO        Doc 18     Filed 05/21/20      Page 132 of 233




report financial data, in each case which has not been subsequently remediated. The Company has

reporting prior to the date hereof, to
whether or not material, that involves management or other employees who have a significant role

of any
set forth on Schedule 3.5(b).

              (c)    Schedule 3.5(c) lists all Indebtedness for borrowed money of any Non-
Debtor Subsidiaries.

                 (d)    None of the Acquired Subsidiaries has any Liabilities of any nature, whether
accrued, absolute, contingent or otherwise, known or unknown, whether due or to become due and
whether or not required to be recorded or reflected on a balance sheet under GAAP, except (i) to
the extent accrued or reserved against in the audited consolidated balance sheet of the Company
and its Subsidiaries as of the date of the most recent audited balance sheet included in the Annual
Report on Form 10-K filed by the Company with the SEC on February 26, 2020 (without giving
effect to any amendment thereto filed on or after the date hereof), (ii) for liabilities and obligations
incurred in the Ordinary Course since December 31, 2019, (iii) as will be paid off or discharged
prior to or at the Closing without any Liability to Purchaser and its Affiliates, (iv) as arise under
this Agreement or the Ancillary Agreements or (v) as are not, and would not reasonably be
expected to be, material to the Company and its Subsidiaries, taken as a whole.

        3.6.     Real Property.

                 (a)     The Company or one of its Subsidiaries, as applicable, has good and
marketable fee simple title to the real estate owned by the Company or any of its Subsidiaries
(together with all buildings and other structures, facilities or improvements located thereon and all
easements, licenses, rights and appurtenances of the Company or such Subsidiary, as applicable,
                                   Owned Real Property
including any leases, subleases, licenses, concessions or other agreements by or pursuant to which
the Company or its Subsidiaries, as applicable, grants to any party or parties the right of use or
occupancy of any portion of the Owned Real Property (other than Permitted Encumbrances).
Schedule 3.6(a) sets forth the address and owner of all such Owned Real Property. All buildings,
structures, improvements and fixtures located on, under or within the Owned Real Property, and
all other material aspects of each parcel of Owned Real Property (including heating, cooling and
ventilation, electrical, plumbing, drainage, sprinkler and other mechanical or other systems or
improvements) are in good operating condition and repair, reasonable wear and tear excepted and
taking into account the relative ages and/or service period of such assets, and are structurally sound
and free of any material defects that would reasonably be expected to be materially adverse to the
Company and its Subsidiaries, taken as a whole. Except as set forth on Schedule 3.6(a) , the
Company and its Subsidiaries do not own any real property . The Company has delivered or made
available to Purchaser complete and correct copies of the following, if any, in the possession of
the Company or any Subsidiary: title insurance policies and land survey documents with respect
to current title to the Owned Real Property.



                                                  19
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 133 of 233




                (b)     Except as set forth on Schedule 3.6(b): (i) there are no outstanding options,
repurchase rights or rights of first refusal to purchase or lease any Owned Real Property, or any
portion thereof or interest therein, or any other real property, to which the Company or its
Subsidiaries are a party; (ii) except as would not reasonably be expected to be material to the
ownership, use or operation thereof, the buildings and improvements on the Owned Real Property
are located within the boundary lines of the Owned Real Property, are not encroached upon, are
not in violation in any material respect of any applicable setback requirements, Law, restriction or
similar agreement and do not encroach in any material way on any other property or any easement
that may burden the Owned Real Property; (iii) the Owned Real Property has reasonable direct
vehicular access to at least one public roadway and the Company and its Subsidiaries have not
received any written notice of any fact or condition that will result in the termination of any
existing access to or from any of the Owned Real Property and any public right of ways and roads;
(iv) neither the Company nor any of its Subsidiaries is a lessor under, or otherwise a party to, any
lease, sublease, license, concession or other agreement pursuant to which the Company or any of
its Subsidiaries has granted to any Person the right to use or occupy all or any portion of the Owned
Real Property; (v) there is no, and neither the Company nor its Subsidiaries has received written
notice from any Governmental Body regarding, presently pending or threatened condemnation or
eminent domain proceedings or their local equivalent affecting or relating to any of the Owned
Real Property; and (vi) it is not the case that, and neither the Company nor its Subsidiaries has
received written notice from any Governmental Body or other Person that, the use and occupancy
of any of the Owned Real Property, as currently used and occupied, and the conduct of the business
thereon, as currently conducted, violates in any material respect any deed restrictions, contractual
obligation (including requirements of any Encumbrances), or applicable Law consisting of
building codes, zoning, subdivision or other land use or similar Laws.

               (c)     The Company or one of its Subsidiaries, as applicable, has a good and valid
                                                                     Leased Real Property
and clear of all Encumbrances (other than Permitted Encumbrances). Schedule 3.6(c) sets forth a
true, correct and complete list of all leases, licenses, subleases and other use agreements with
respect to such Leased Real Property, and all amendment, supplements, addendums and guarantees
thereto                   Leases along with the address of each such Leased Real Property and
all parties to each Lease. Except pursuant to the Leases, neither the Company nor any of its
Subsidiaries lease, sublease, license or, except with respect to the Owned Real Property, use or
occupy any real property. The Company has made available to Purchaser true, correct and
complete copies (in all material respects) of the Leases and any estoppels or subordination, non-
disturbance and attornment agreements relating thereto.

                 (d)    With respect to the Leased Real Property, except as set forth on
Schedule 3.6(d): (i) the Company or a Subsidiary of the Company is in exclusive possession
thereof; (ii) the Leases are valid, binding and in full force and effect and there are no unwritten or
oral modifications by the Company or any of its Subsidiaries to the Leases or any course of dealing
or business operations involving the Company or its Subsidiaries that could reasonably be
construed as a modification to the Leases that would reasonably be expected to be material to the
Company and its Subsidiaries; (iii) neither the Company nor any of its Subsidiaries is a lessor
under, or otherwise a party to, any lease, sublease, license, concession or other agreement pursuant
to which the Company or any of its Subsidiaries has granted to any Person the right to use or
occupy all or any portion of the Leased Real Property; (iv) except as a result of the commencement

                                                 20
              Case 20-11177-KBO        Doc 18     Filed 05/21/20      Page 134 of 233




of the Bankruptcy Case, neither the Company nor its Subsidiaries nor, to the Knowledge of Sellers,
any landlords are in default under any of the Leases in any material respect, nor does any event or
circumstances exist which, with the passage of time or the giving of notice would constitute such
a default under any of the Leases, nor has the Company or any of its Subsidiaries received or
provided written notice from or to any Person that any such default exists under any of the Leases;
(v) there is no, and neither the Company nor its Subsidiaries has received written notice from any
Governmental Body regarding, presently pending or threatened condemnation or eminent domain
proceedings or their local equivalent affecting or relating to such Leased Real Property; and (vi) it
is not the case that, and neither the Company nor its Subsidiaries has received written notice from
any Governmental Body or other Person, that the use and occupancy of any of the Leased Real
Property, as currently used and occupied, and the conduct of the business thereon, in the Ordinary
Course, violates in any material respect any deed restrictions, contractual obligation (including
requirements of any Encumbrances), or applicable Law consisting of building codes, zoning,
subdivision or other land use or similar Laws.

       3.7.     Title to Property; Sufficiency of Assets.

                (a)     Subject to requisite Bankruptcy Court approvals, and assumption by the
applicable Seller of the applicable Contract in accordance with applicable Law (including
satisfaction of any applicable Cure Costs) and except as a result of the commencement of the
Bankruptcy Case, (i) the Company and its Subsidiaries own good and valid title to, or hold a valid
leasehold interest in, all of the Acquired Assets, whether tangible or intangible (other than
Inventory sold in the Ordinary Course on or after January 1, 2020 and otherwise in accordance
with this Agreement), free and clear of all Encumbrances (other than Permitted Encumbrances),
and (ii) at the Closing, Sellers will transfer, convey and assign good and valid title to, or a valid
leasehold interest in, all of the Acquired Assets (including record and beneficial ownership of all
equity securities, or securities convertible, exchangeable or exercisable into such securities, of the
Acquired Subsidiaries) free and clear of all Encumbrances (other than Permitted Encumbrances).

                (b)    Other than the Excluded Assets and any Permits, the Acquired Assets
constitute all of the material assets, properties and rights held for use or necessary to operate and
conduct the business of the Company and its Subsidiaries as conducted in the Ordinary Course as
of the date of this Agreement.

        3.8.   Insurance. Schedule 3.8 lists each material insurance policy maintained by the
Company and each of its Subsidiaries as of the date hereof. To the Knowledge of Sellers, (a) the
Company and its Subsidiaries own or hold policies of insurance, or are self-insured, of the types
and in amounts providing reasonably adequate coverage against all risks customarily insured
against by companies in similar lines of business as the Company and its Subsidiaries or as may
otherwise be required by applicable Law and (b) all such insurance policies are in full force and
effect except for any expiration thereof in accordance with the terms thereof occurring after the
date of this Agreement. The Company and its Subsidiaries have not received written notice of
cancelation or modification with respect to such insurance policies other than in connection with
ordinary renewals, and there is no existing default or event which, with the giving of notice or
lapse of time or both, would constitute a default by any insured thereunder. All premiums in
respe
have been paid when due.

                                                 21
              Case 20-11177-KBO       Doc 18     Filed 05/21/20     Page 135 of 233




       3.9.     Contracts.

                (a)   Schedule 3.9(a) sets forth a list of all Material Contracts as of the date of
this Agreement.                                        Material Contract
which the Company or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries or any of their respective properties or assets is bound (in each case, excluding any
Seller Plan) that:

                       (i)
       Annual Report on Form 10-K pursuant to Item 601(b)(10) of Regulation S-K under the
       Securities Act;

                       (ii)   relates to the formation, creation, governance, economics or control
       of any joint venture, partnership or other similar arrangement (including any Contract
       involving a sharing of revenues, profits, losses, costs or liabilities), other than (A) with
       respect to any partnership that is wholly owned by the Company or any of its wholly owned
       Subsidiaries and (B) for the avoidance of doubt, marketing, licensing, manufacturing,
       development and distribution Contracts entered into in the Ordinary Course;

                       (iii)  (A) is for Indebtedness of the Company or any of its Subsidiaries;
       (B) relates to the mortgaging or pledging of, or otherwise placing an Encumbrance (other
       than a Permitted Encumbrance) on, any of the Acquired Assets; or (C) is in the nature of a
       capital or direct financing lease that is required by GAAP to be treated as a long-term
       liability involving payments above $1,000,000 annually, in each case other than (x)
       Indebtedness solely between or among any of the Company and its wholly-owned
       Subsidiaries or (y) Liabilities which will be fully discharged under the Bankruptcy Code;

                      (iv)    relates to the acquisition or disposition of any business, assets or
       properties (whether by merger, sale of stock, sale of assets or otherwise) for aggregate
       consideration under such Contract in excess of $5,000,000 (A) that was entered into after
       January 1, 2017 or (B) pursuant to which any material earn-out, indemnification or deferred
       or contingent payment obligations remain outstanding (in each case, excluding for the
       avoidance of doubt, acquisitions of Inventory in the Ordinary Course);

                      (v)     under which the Company or any of its Subsidiaries is lessee of (i)
       any real property or (ii) material personal property with annual lease payments in excess
       of $500,000, in each case, owned by any other party (including the Leased Real Property);

                      (vi)     is a Contract (A) (other than purchase orders), with any Material
       Supplier or (B) for the purchase of materials, supplies, goods, services, Equipment or other
       assets pursuant to which the Company or any of its Subsidiaries would reasonably be
       expected to make payments of more than $3,000,000 during any fiscal year (other than a
       Contract with any Material Supplier that is otherwise disclosed in subsection (A) above);

                      (vii) is a Contract (other than purchase orders) (A) with any Material
       Customer or (B) with a direct or indirect customer of the Company or any of its Subsidiaries
       (other than a Material Customer) pursuant to which the Company or any of its Subsidiaries


                                                22
            Case 20-11177-KBO           Doc 18      Filed 05/21/20      Page 136 of 233




       received aggregate net payments of more than $5,000,000, during the fiscal year ended
       December 31, 2019;

                     (viii) contains any provision (A) limiting, in any material respect, the right
       of the Company or any of its Subsidiaries to engage in any business (including developing
       or commercializing any pharmaceutical products), compete with any Person, or operate
       anywhere in the world (other than provisions in any license agreements for Intellectual

       Property of a third party to specified fields of use or specified territories), (B) granting any
       exclus
       option, right of first refusal or preferential or similar right in favor of any third party or that
                                                                                  e a minimum payment
       for goods or services from third party suppliers irrespective of usage, in each case, other
       than a Contract that can be terminated by the Company or one of its Subsidiaries on ninety
                                                                ch or violation of, or any acceleration
       of any rights or obligations or the payment of any money under, such Contract;

                        (ix)    is a Contract (x) that contains an exclusive license of Intellectual
       Property to the Company or any of its Subsidiaries that is material to the business of the
       Company and its Subsidiaries as currently conducted or (y) pursuant to which the Company
       or any of its Subsidiaries has a right to use any Intellectual Property of any other Person,
       which Intellectual Property is material to the business of the Company and its Subsidiaries
       as currently conducted, excluding in each case (A) licenses that are ancillary or incidental
       to the sale of goods or provision of services and (B) standard licenses for computer software
       that is readily commercially                                                    ;

                       (x)     is a Contract with a Governmental Body;

                       (xi)   is a surety or guarantee agreement or other similar undertaking with
       respect to contractual performance;

                      (xii) is a license, sublicense, development, collaboration or royalty
       agreement or other Contract relating to the use of any Company Owned Intellectual
       Property by any third party (other than licenses granted to customers, resellers and
       distributors in the Ordinary Course) pursuant to which the Company or any of its
       Subsidiaries received payments above $1,000,000 during the fiscal year ended December
       31, 2019;

                       (xiii) is a Contract for any interest rate, currency or commodity
       derivatives or hedging transaction; or

                       (xiv)   is a binding commitment or agreement to enter into any of the
       foregoing.

               (b)    Subject to requisite Bankruptcy Court approvals, and assumption by the
applicable Seller of the applicable Contract in accordance with applicable Law (including
satisfaction by Purchaser of any applicable Cure Costs) and except with respect to any Contract
that has previously expired in accordance with its terms (or, after the date of this Agreement, is
                                                   23
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 137 of 233




terminated, restated or replaced in compliance with this Agreement), subject to the Enforceability
Exceptions, (i) each Material Contract is valid and binding on the Company and/or any of its
Subsidiaries to the extent such Person is a party thereto, as applicable, and to the Knowledge of
Sellers, each other party thereto, and is in full force and effect; (ii) the Company and each of its
Subsidiaries, and, to the Knowledge of Sellers, any other party thereto, have performed all
obligations required to be performed by it under each Material Contract; (iii) except as a result of
the commencement of the Bankruptcy Case, neither the Company nor any of its Subsidiaries have
given or received written notice of the existence of any breach or default on the part of the
Company or any of its Subsidiaries under any Material Contract; (iv) except as a result of the
Bankruptcy Case, there are no events or conditions which constitute, or, after notice or lapse of
time or both, will constitute a default on the part of the Company or any of its Subsidiaries, or to
the Knowledge of Sellers, any counterparty under such Material Contract; and (v) to the
Knowledge of Sellers, the Company has not received any notice from any Person that such Person
currently intends to terminate, or not renew, any Material Contract, in each instance of (ii), (iii),
(iv) and (v), except as would not, individually or in the aggregate, reasonably be expected to be
material to the Acquired Assets and the Assumed Liabilities, taken as a whole.

                 (c)     There are no Material Contracts that cannot be readily fulfilled or performed
by the Company and its Subsidiaries without undue or unusual expenditure of money or effort or
any preparation, action or arrangement outside of the Ordinary Course (including, as may be a
                                                                     -
restrictions related, or which would reasonably be expected to be related, thereto).

        3.10. Litigation. Except as set forth on Schedule 3.10, there is no Action pending, or to
the Knowledge of Sellers threatened, against or relating to the Company or any of its Subsidiaries,
the Acquired Assets or the Assumed Liabilities that (a) if adversely determined against the
Company and its Subsidiaries would reasonably be expected to result in fines or damages of more
than $1,000,000 or would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or (b) (i) relates to a criminal matter or (ii) calls for injunctive relief or
other restriction that, if adversely determined against the Company and its Subsidiaries, would
reasonably be expected to be material to the Acquired Assets and the Assumed Liabilities, taken
as a whole. Except as set forth on Schedule 3.10, since January 1, 2017, there has been no (x) such
Action pending, or to the Knowledge of Sellers threatened, against the Company or any of its
Subsidiaries, or (y) Order imposed (or otherwise pending or the Knowledge of Sellers threatened)
upon the Company or any of its Subsidiaries, in each case, by or before any Governmental Body.

        3.11. Permits; Compliance with Laws. Except as set forth on Schedule 3.11, the
Company and each of its Subsidiaries are, and have been since January 1, 2017, in compliance in
all material respects with all Laws or Orders applicable to the Company or any of its Subsidiaries
or the ownership and operation of the Acquired Assets. The Company and each of its Subsidiaries
hold, and, to the extent applicable, have filed timely applications to renew, all licenses,
notifications, franchises, permits, certificates, registrations, approvals, consents, waivers,
clearances, exemptions, classifications and other authorizations from Governmental Bodies
                                                                                Permits
where the failure to hold the same would not, individually or in the aggregate, reasonably be
expected to be material to the Acquired Assets and the Assumed Liabilities, taken as a
whole. Since January 1, 2017, neither the Company nor any of its Subsidiaries has received written

                                                 24
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 138 of 233




notice from any Governmental Body (i) claiming or alleging that it is not in compliance with any
applicable Law or Order applicable to any of them, or the operation of their respective businesses,
in any material respect or (ii) requesting or requiring the Company or any of its Subsidiaries to
take, or refrain                                                                               -
except for publicly announced notices and Orders of general applicability, in each case of (i) and
(ii) except as would not, individually or in the aggregate, reasonably be expected to be material to
the operation of their business in the Ordinary Course or material to the Acquired Assets and the
Assumed Liabilities, taken as a whole.

       3.12.   Anti-Corruption and International Trade Compliance.

               (a)     In the last five years, neither Sellers, nor the Company and its Subsidiaries
or their employees, or to the Knowledge of Sellers, any other Person acting on behalf of any of the
foregoing, has directly or knowingly indirectly in connection with the business and operations of
the Company and its Subsidiaries (i) made, offered, promised to make or authorized any unlawful
payment, gift, or any other thing of value or advantage in violation of Anti-Corruption Laws, (ii)
requested or received any payment, gift, or other thing of value or advantage in violation of Anti-
Corruption Laws or (iii) otherwise violated any provision of the Anti-Corruption Laws, Anti-
Money Laundering Laws, and International Trade Laws.

              (b)    The Company and its Subsidiaries have implemented policies and
procedures reasonably designed to prevent, detect, and deter violations of any Anti-Corruption
Laws and International Trade Laws.

                 (c)   In the last five years, neither Sellers nor the Company and its Subsidiaries
have received any notice from any Governmental Body or any other Person regarding any actual,
alleged, or investigated violation of, or failure to comply with or Liability under, any Anti-
Corruption Laws, Anti-Money Laundering Laws, and International Trade Laws, and to the
Knowledge of Sellers there are no conditions or circumstances that would reasonably be expected
to give rise to any material future Action against, or voluntary disclosure by, the Company and its
Subsidiaries with respect to any Anti-Corruption Laws and International Trade Laws.

                (d)      In the last five years, neither Sellers nor the Company and its Subsidiaries
have: (i) acted, directly or knowingly indirectly, on behalf of a Sanctioned Person, nor are Sellers,
the Company, and its Subsidiaries Sanctioned Persons; (ii) conducted any business, directly or
knowingly indirectly, or engaged in making or receiving any contribution of funds, goods or
services to or for the benefit of any Sanctioned Person in violation of International Trade Laws; or
(iii) unlawfully directly or knowingly indirectly dealt in, or otherwise directly or knowingly
indirectly engaged in, any transaction relating to, any property or interests of Sanctioned Persons
in violation of International Trade Laws.

               (e)     The Company and its Subsidiaries are and in the last five years have been
in compliance with the customs and import Laws of Canada, India, Luxembourg, Switzerland, the
United States, and of each country where the Company and its Subsidiaries conduct business.

       3.13. Environmental Matters. Except as set forth on Schedule 3.13, (a) the Company,
each of its Subsidiaries and their respective businesses are, and have been since January 1, 2017,

                                                 25
            Case 20-11177-KBO           Doc 18    Filed 05/21/20     Page 139 of 233




in compliance with all applicable Environmental Laws, except as would not, individually or in the
aggregate, reasonably be expected to be material to any of the respective businesses of the
Company or its Subsidiaries (to the extent such businesses are included as Acquired Assets or
Assumed Liabilities), taken as a whole, (b) neither the Company nor any of its Subsidiaries have
received any written notice alleging that the Company is or was in material violation of or has
material liability under, or any other written request for information pursuant to, any
Environmental Law, in each case to the extent the subject matter of such notice or request is still
unresolved or otherwise pending, (c) the Company and its Subsidiaries possess and are in
compliance with all Permits required under Environmental Laws for the operation of their
                           Environmental Permits , except where the failure to possess or comply
with such Permits would not, individually or in the aggregate, reasonably be expected to be
material to the Acquired Assets and the Assumed Liabilities, taken as a whole, (d) neither the
execution, delivery or performance of this Agreement will result in the material modification or
termination of any Environmental Permit that would, individually or in the aggregate, reasonably
be expected to be material to any of the respective businesses of the Company or its Subsidiaries
(to the extent such businesses are included as Acquired Assets or Assumed Liabilities), taken as a
whole, and neither the Company nor any of its Subsidiaries has received any written notice
regarding the revocation, suspension or material amendment of any Environmental Permit that
would, individually or in the aggregate, reasonably be expected to be material to the Acquired
Assets and the Assumed Liabilities, taken as a whole, (e) there is no Action under or pursuant to
any Environmental Law or Environmental Permit that is pending or threatened in writing or, to the
Knowledge of Sellers, orally, against the Company or any of its Subsidiaries that would,
individually or in the aggregate, reasonably be expected to be material to the Acquired Assets and
the Assumed Liabilities, taken as a whole, (f) neither the Company nor any of its Subsidiaries are
subject to any Order imposed by any Governmental Body pursuant to Environmental Laws under
which there are uncompleted, outstanding or unresolved material obligations on the part of the
Company or its Subsidiaries, (g) no Hazardous Substances have been Released by the Company
or any of its Subsidiaries at any location or are present at the Owned Real Property or Leased Real
Property, in each case that are reasonably likely to result in any material Liability to the Company
or any of its Subsidiaries under Environmental Laws, (h) to the Knowledge of Sellers, no
Hazardous Substances present at any real properties to which the Company or any of its
Subsidiaries has sent Hazardous Substances for treatment or disposal would reasonably be
expected to result in material Liability to the Company or any of its Subsidiaries under
Environmental Laws, (i) neither the Company nor any of its Subsidiaries has assumed or retained
by contract or operation of law or indemnified any third party against any material liability or
obligation under Environmental Laws which is unresolved and of which the Company or its
Subsidiaries have received written notice, and (j) the Company has provided to Purchaser copies
of all final third party reports prepared at the request, or on behalf of, the Company or any of its
Subsidiaries in the last three (3) years or, to the Knowledge of Sellers, earlier with respect to any
material environmental or health and safety assessments, investigations, studies, audits, tests,
reviews or other similar documents, in each case with respect to any environmental conditions or
violation of Environmental Laws at any properties that are Acquired Assets or are owned, leased,
or operated by any of the Acquired Subsidiaries that are in the possession or reasonable control of
the Company or any of its Subsidiaries.

       3.14.   Intellectual Property.


                                                 26
            Case 20-11177-KBO           Doc 18      Filed 05/21/20      Page 140 of 233




                (a)     The Company and its Subsidiaries exclusively own all of the rights, title and
interest in and to the Company Owned Intellectual Property, free and clear of all Encumbrances
(other than Permitted Encumbrances). All of the Company Owned Intellectual Property is
presumed valid, subsisting, and, to the Knowledge of Sellers, enforceable. None of the Company
Owned Intellectual Property is involved in any filed interference, reissue, reexamination,
opposition, cancellation or similar proceeding and, to the Knowledge of Sellers, no such Action is
or has been threatened with respect to any of the Company Owned Intellectual Property. A true
and complete list of all registered Company Owned Intellectual Property (including country,
application number, registration number, filing date, title, owner and status) is set forth in
Schedule 3.14(a). The Company Owned Intellectual Property and the Company Licensed
Intellectual Property are sufficient for the conduct of the business of the Company and its
Subsidiaries in the Ordinary Course as currently conducted, in all material respects.

                (b)      (i) The Company and its Subsidiaries own or have legally enforceable and
sufficient rights to use all Intellectual Property that is used in and material to or otherwise necessary
for the conduct of the business of the Company and its Subsidiaries in the Ordinary Course, as
currently conducted, free and clear of all Encumbrances (other than Permitted Encumbrances) and
(ii) the Company and its Subsidiaries have taken commercially reasonable steps in accordance
with industry practice to (x) protect their rights in the Company Owned Intellectual Property that
is material to the business of the Company and its Subsidiaries as currently conducted and (y) to
maintain the confidentiality of non-public Intellectual Property (including trade secrets) owned by
or exclusively licensed to the Company or any of its Subsidiaries that is material to the business
of the Company and its Subsidiaries in the Ordinary Course, and all other non-public Intellectual
Property that the Company or any of its Subsidiaries is required by the provisions of any Contract
to protect as confidential; provided that nothing in this Section 3.14(b) shall be interpreted or
construed as a representation or warranty with respect to whether there is any infringement,
misappropriation, or violation of any Intellectual Property, which is the subject of Section 3.14(c)
and Section 3.14(d).

                 (c)     As of the date hereof, no Actions are pending or threatened in writing or, to
the Knowledge of Sellers, orally, against the Company or its Subsidiaries, and since January 1,
2017, neither the Company nor any of its Subsidiaries has received any written notice or claim,
(i) challenging the ownership, validity, enforceability or use by the Company or any of its
Subsidiaries of any Intellectual Property owned by the Company or any of its Subsidiaries or
(ii) alleging that the Company or any of its Subsidiaries infringed, misappropriated or otherwise
violated, or are infringing, misappropriating or otherwise violating, the Intellectual Property of any
Person. None of the Company Owned Intellectual Property that is material to the business of the
Company and its Subsidiaries in the Ordinary Course is subject to any outstanding Order
restricting or limiting in any material respect the use or licensing thereof by the Company or any
of its Subsidiaries.

                (d)     As of the date hereof, (i) to the Knowledge of Sellers, no Person has
infringed, misappropriated or otherwise violated the rights of the Company or any of its
Subsidiaries with respect to any Intellectual Property owned by or exclusively licensed to the
Company or a Subsidiary of the Company and (ii) except as would not be material, the operation
of the business of the Company and its Subsidiaries has not violated, misappropriated or infringed
the Intellectual Property of any other Person and the operation of the business of the Company and

                                                   27
             Case 20-11177-KBO           Doc 18      Filed 05/21/20      Page 141 of 233




its Subsidiaries in the Ordinary Course as of the date of this Agreement does not violate,
misappropriate or infringe the Intellectual Property of any other Person.

               (e)     No present or former employee, officer or director of the Company or any
of its Subsidiaries, or agent, outside contractor or consultant of the Company or any of its
Subsidiaries, holds any right, title or interest, directly or indirectly, in whole or in part, in or to any
Company Owned Intellectual Property that is material to the business of the Company and its
Subsidiaries as currently conducted.

                (f)                                                               d infrastructure,
including middleware, servers, workstations, routers, and all other information technology
software or equipment used by the Company and its Subsidiaries are adequate for the current
conduct of the business of the Company and its Subsidiaries in the Ordinary Course, in all material
respects. Each of the Company and its Subsidiaries has taken reasonable steps and implemented
reasonable procedures designed to ensure that its internal computer systems used in connection
with its business (consisting of hardware, software, databases or embedded control systems,
 Systems
respects for the current needs of the business of the Company and its Subsidiaries in the Ordinary
Course. Each of the Company and its Subsidiaries has taken reasonable steps to protect the
integrity and security of its respective Systems and the information stored therein from
unauthorized use, access or modification. The Company and its Subsidiaries provide for the back-
up and recovery of material data and have implemented commercially reasonable disaster recovery
plans, procedures and facilities and, as applicable, have taken commercially reasonable steps to
implement such plans and procedures. Since January 1, 2017, to the Knowledge of Sellers, there
have been no breaches of or unauthorized intrusions into the security of any Systems, and the
Company and its Subsidiaries have not experienced any incident in which Personal Information
was or may have been stolen, lost, destroyed, altered or improperly accessed, disclosed or used
without authorization.

                (g)    Since January 1, 2017, the Company and its Subsidiaries have complied in
all material respects with all applicable Laws relating to privacy, data security, data protection,
and collection, storing, use, security, processing and transferring of Personal Information.

                (h)     No government funding or facilities of a university, college, other
educational institution or research center was used in the development of any Company Owned
Intellectual Property. No employee of the Company or any of its Subsidiaries who was involved
in, or who contributed to, the creation or development of any Company Owned Intellectual
Property, has performed services for the government, university, college, or other educational
institution or research center with respect to technology or inventions that have been or may be
incorporated into any Products or related to Company Owned Intellectual Property during a period
of time during which such employee was also performing services for the Company or any of its
Subsidiaries.

                (i)    Except as set forth in Schedule 3.14(i), since January 1, 2017, neither the
Company nor any of its Subsidiaries has transferred ownership of any Company Owned
Intellectual Property that was used in the conduct of the business of the Company or any of its
Subsidiaries.

                                                    28
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 142 of 233




               (j)     Assuming that (A) requisite Bankruptcy Court approvals are obtained and
(B) the notices, authorizations, registrations, approvals, Orders, permits or consents set forth on
Schedule 3.3 are made, given or obtained (as applicable), the consummation of the transactions
contemplated hereby will not result in (i) the grant of any right or license to any third party of any
Intellectual Property that is owned by or exclusively licensed to the Company or any of its

any Contract under which Intellectual Property is licensed to the Company or any of its
Subsidiaries, in each case of the immediately clauses (i) and (ii), that is material to the business of
the Company and its Subsidiaries.

       3.15.   Tax Matters. Other than with respect to any Excluded Subsidiary:

                (a)    The Company and each of its Subsidiaries has prepared (or caused to be
prepared) and duly and timely filed (taking into account valid extensions of time within which to
file) all material Tax Returns required to be filed by (or on behalf of) any of them, and all such
filed Tax Returns (taking into account all amendments thereto) are true, complete and accurate in
all material respects. Neither the Company nor any of its Subsidiaries is currently the beneficiary
of any extension of time within which to file any Tax Return required to be filed by either the
Company or any of its Subsidiaries with respect to, or that relate to a material amount of Taxes
(individually or in the aggregate) that (if unpaid) could give rise to an Encumbrance on, the
Acquired Assets.

               (b)     All income and other material Taxes owed by the Company and each of its
Subsidiaries that are due (whether or not shown on any Tax Return) have, in all material respects,
been timely paid in full or have been adequately reserved against in accordance with GAAP.

               (c)     There are no Encumbrances for Taxes on any of the assets of the Company
or any of its Subsidiaries, other than statutory Encumbrances for current Taxes not yet due or
payable or that are being contested in good faith by appropriate Actions and for which adequate
reserves have been established in the Current Financial Statements in accordance with GAAP, and
no written claim for unpaid Taxes has been made by any Governmental Body that could give rise
to any such Encumbrance.

                (d)    (i) Neither the Company nor any of its Subsidiaries (other than any
Subsidiaries identified on Schedule 3.15(d)), is, or has ever been, and (ii) none of the Subsidiaries
identified on Schedule 3.15(d) is, or has been within the past five years, a member of an affiliated
group of corporations filing a consolidated federal income Tax Return (other than a group the
common parent of which is the Company or one of its Subsidiaries) or has any material Liability
for the Taxes of any Person (other than the Company or any of its Subsidiaries) under Treasury
Regulations Section 1.1502-6 (or any similar provision of any state, local or non-U.S. Law), as a
transferee or successor.

               (e)     No written notice from any Governmental Body of proposed adjustment,
deficiency or underpayment of Taxes with respect to any Seller or the Acquired Assets has been
received by any Seller that has not since been fully satisfied by payment or been finally withdrawn,
and no written notification has been provided by any Governmental Body of a current intent to
raise such issues. Neither the Company nor any of its Subsidiaries has waived any statute of

                                                  29
              Case 20-11177-KBO         Doc 18     Filed 05/21/20      Page 143 of 233




limitations in respect of a material amount of Taxes (individually or in the aggregate) or agreed to
any extension of time with respect to an assessment or deficiency for any such Taxes (other than
pursuant to automatic extensions of time to file Tax Returns duly obtained in the Ordinary Course).

                  (f)    Neither the Company nor any of its Subsidiaries has participated in any
 listed                                                       s Section 1.6011-4(b)(2).

                (g)     There are no pending or threatened in writing audits, investigations,
disputes, notices of deficiency, assessments or other Actions or proceedings for or relating to any
Liability for Taxes of the Company or any of its Subsidiaries or for Taxes relating to the Acquired
Assets.

               (h)    No claim has ever been made by an authority in a jurisdiction where a Seller
does not file Tax Returns that such Seller is subject to taxation by that jurisdiction.

               (i)     Sellers have collected or withheld all amounts required to be collected or
withheld by Sellers for all material Taxes or assessments, and all such amounts have been fully
and timely paid to the appropriate Governmental Body. The Company and its Subsidiaries have
complied with in all material respects all applicable Laws relating to information reporting and
record retention (including to the extent necessary to claim any exemption from sales Tax
collection and maintaining adequate and current resale certificates to support any such claimed
exemptions) with respect to the Acquired Assets.

              (j)
Section 1.445-2.

                 (k)    None of the Acquired Assets includes any stock, partnership interests,
limited liability company interests, legal, or beneficial interests or any other equity interests in or
of any Person, and there is no joint venture, co-tenancy, contract, or other similar arrangement
involving the Acquired Assets for which an election is in effect under Section 761(a) of the Code
or that could be treated as a partnership under Subchapter K of Chapter 1 of Subtitle A of the Code
if no such election has been made.

               (l)     None of the Assumed Liabilities includes any obligation to any Person
under any Tax allocation, sharing, indemnity obligation, or similar agreement or arrangement with
respect to Taxes (other than any customary commercial agreement or arrangement entered into the
ordinary course of business the primary purpose of which is not the allocation of Taxes).

Notwithstanding anything in this Agreement to the contrary, the representations and warranties in
this Section 3.15 and Section 3.16 (insofar as they relate to Taxes) shall constitute the sole
representation and warranties with respect to Taxes. No representation or warranty is made with
respect to the validity of any Tax position or the availability of any Tax attribute, in each case, for
any Tax period (or any portion thereof) following the Closing.

          3.16.   Seller Plans.

              (a)   Schedule 3.16(a) contains a true and complete list, as of the date of this
Agreement, of each material Seller Plan. With respect to each material Seller Plan (but for non-

                                                  30
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 144 of 233




United States material Seller Plans, only to the extent reasonably available to the Company), the
Company has made available to Purchaser true and complete copies (to the extent applicable) of
(i) the current plan document (or, if the Seller Plan is unwritten, a written description of the
material terms thereof), including any amendments thereto other than any document that the
Company or any of its Subsidiaries are prohibited from making available to Purchaser as the result
of applicable Law relating to the safeguarding of data privacy, (ii) the most recent annual report
on Form 5500 filed with the Department of Labor, (iii) the most recent IRS determination or
opinion letter received by the Company, (iv) the most recent summary plan description, (v) each
current material related insurance Contract or trust agreement, (vi) the most recent actuarial report,
financial statement and trustee report, and (vii) all non-routine correspondence with the IRS or
United States Department of Labor since January 1, 2017 for which a Liability remains
outstanding.

                 (b)
meaning of Section 401(a) of the Code has received a favorable determination letter from the IRS
or is entitled to rely upon a favorable opinion letter issued by the IRS. There are no existing
circumstances or any events that have occurred that would reasonably be expected to cause the
loss of any such qualification status of any such United States Seller Plan. There are no pending
or, to the Knowledge of Sellers, anticipated or threatened Actions or other claims (other than
routine claims for benefits) by, on behalf of, against or with respect to any Seller Plan (or, to the
Knowledge of Sellers, any fiduciary thereof or service provider thereto) and no audit or other
Action by a Governmental Body is pending, or, to the Knowledge of Sellers, anticipated or
threatened with respect to such Seller Plan. Since January 1, 2017, the Seller Plans have complied
in form and in operation in all material respects with their terms and applicable Laws, including
the applicable requirements of the Code and ERISA. Except as could not reasonably be expected
to result in any liability for Purchaser or its Affiliates, all contributions or premiums required to be
made under the terms of each Seller Plan or by applicable Laws have been timely made in all
material respects in accordance with applicable Laws and the terms of the Seller Plans.

                (c)    Neither the Company nor any Subsidiary has, in the past six years,
sponsored, maintained, contributed to or has been required to maintain or contribute to, or has any
Liability with respect to any (i) plan that is subject to Title IV of ERISA, Section 302 of ERISA
or Section
or 4001(a)(3) of ERISA)
Section 3(40) of ERISA).

               (d)    No Seller Plan provides or has (in the last 24 months) provided benefits or
coverage in the nature of health or life insurance following retirement or other termination of
employment, other than coverage or benefits required to be provided under Part 6 of Subtitle B of
Title I of ERISA or Section 4980B of the Code, or any other applicable Law.

               (e)    The consummation of the transactions contemplated hereby will not, either
alone or in combination with another event, (i) accelerate the time of payment or vesting, or
increase the amount of compensation or benefits due to any director, officer, employee or other
individual service provider of the Company or any of its Subsidiaries under any United States
Seller Plan,                                            Section 6.3, cause the payment of any


                                                  31
             Case 20-11177-KBO           Doc 18     Filed 05/21/20       Page 145 of 233




severance benefits to any individual, or (iii) cause the Company to transfer or set aside any assets
to fund any benefits under any United States Seller Plan.

                (f)     The consummation of the transactions contemplated hereby will not, either

                                                                                              ned
in Section 280G of the Code). No director, officer, employee or other individual service provider


to any violation of Section 409A of the Code.

                (g)    With respect to the Swiss Company, Sections 3.16(a) through 3.16(f) shall
not apply to any pension plan maintained by the Swiss Company. All accrued pension claims of
                                                                   pecial foundation, by insurance
contracts or provisions the Swiss Company has specifically established for such purpose, all
pursuant to applicable laws and actuarial principles consistently applied in the past two (2)
financial years. The Swiss Company has and will have complied up to the Closing Date with all
relevant social security regulations and have and will have made up to the Closing Date all
deductions and payments required to be made and/or due under such regulations for all social
security, employment related insurance premiums and pension plan contributions in respect of its
employees. There is no funding deficit (Unterdeckung) under any of the occupational pension
plans, funds, contracts, schemes or arrangements relating to the Swiss Company or its employees.

                (h)                                                  -qualified deferred compensation

operation with the requirements of Section 409A of the Code.

        3.17.   Employees.

                  (a)     Schedule 3.17(a) lists each employee of Sellers as of the date hereof and as
of the date that is three (3) Business days prior to the Closing Date (provided that Sellers shall be
permitted to deliver Schedule 3.17(a) as of three (3) Business Days prior to the Closing Date until
the date that is two (2) Business Days prior to the Closing Date), along with his or her (i) base
salary, (ii) title/position, (iii) Fair Labor Standards Act classification, (iv) leave status, (v) date of
hire and (vi) accrued paid time-off.

                (b)     Neither the Company nor any of its Subsidiaries is party to any collective
bargaining agreements or similar Contracts with any labor union applicable to any employees of
the Company or any of its Subsidiaries. Since January 1, 2017, no demand for recognition as the
exclusive bargaining representative of any employees has been made to the Company or any of its
Subsidiaries by or on behalf of any labor union and, since January 1, 2017, there have been no
union organizing activities. There is no pending or, to the Knowledge of Sellers, threatened strike,
lockout, slowdown, or work stoppage by or with respect to the employees of the Company or any
of its Subsidiaries and there has been no such event since January 1, 2017. Since January 1, 2017,
each of the Company and its Subsidiaries has complied in all material respects with all applicable
Laws respecting employment and employment practices, including Laws concerning terms and
conditions of employment, wages and hours, immigration, classification and occupational safety

                                                   32
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 146 of 233




and health. Each of the Company and its Subsidiaries is not, and since January 1, 2017 has not
been, involved in any material litigation, audit, governmental investigation, administrative agency
proceeding, private dispute resolution procedure, or investigation of alleged employee misconduct,
in each case with respect to employment or labor matters (including allegations of employment
discrimination, retaliation, noncompliance with wage and hour Laws, the misclassification of
independent contractors, violation of restrictive covenants, sexual harassment, other unlawful
harassment or unfair labor practices). The Company and its Subsidiaries have not experienced a
                                                                                        WARN Act
with respect to which there is any unsatisfied liability. During the 90-day period preceding the

                                                                Company and its Subsidiaries.
Since January 1, 2017, there have been no sexual harassment allegations against any officer or
other key employee of the Company or its Subsidiaries.

                (c)   To the Knowledge of Sellers, there are no facts that would reasonably be
expected to give rise to a claim or claims of sexual harassment, other unlawful harassment or
unlawful discrimination against or involving the Company or its Subsidiaries or any employee,
director or independent contractor of the Company or its Subsidiaries.

               (d)     Sellers have taken actions reasonably designed to protect their employees
                                                  -                    Schedule 3.17(d).

        3.18. Affiliate Transactions. Except as set forth on Schedule 3.18, or in the
 Compensation Discussion and Analysis           Related Party Transactions
SEC Documents, to the Knowledge of Sellers, no Affiliate of the Company (other than any Seller
or any of their Subsidiaries), or any officer or director of the Company or any of its Subsidiaries
(a) is a party to any agreement or transaction with the Company or its Subsidiaries having a
potential or actual value or a contingent or actual Liability exceeding $50,000, other than (i)
employment arrangements in the Ordinary Course and (ii) the Seller Plans, (b) has any material
interest in any material property (whether tangible or intangible) used by the Company or its
Subsidiaries or (c) owns any material interest in, or is an officer, director, employee or consultant
of, any Person which is, or is engaged in business as a Material Supplier (or other professional
Advisor) or Material Customer of the Company or any of its Subsidiaries.

       3.19. Brokers. Except for PJT Partners LP and Greenhill & Co., LLC, the fees and
expenses of which will be paid by the Company on or prior to the Closing Date, no broker, finder,

advi
therewith, in connection with the transactions contemplated hereby based upon arrangements made
by or on behalf of the Company or any of its Subsidiaries.

        3.20. Inventory. Except for those items the value of which has been reduced or written
off the books and records of the Company in the Ordinary Course, all Inventory consists of a
quality usable and salable in the Ordinary Course, none of which (a) is materially damaged in any
significant way, except for any such damage that would not, individually or in the aggregate,
reasonably be expected to be material to the Acquired Assets or the Assumed Liabilities, taken as
a whole or (b) is held on a consignment basis. The Inventory conforms in all material respects to

                                                 33
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 147 of 233




all standards and Laws applicable to each item of Inventory or its use or sale imposed by any
Governmental Body, and is not part of a current or past recall except for those items the value of
which have been reduced or written off the books of the Company in the Ordinary Course.

       3.21.   Customers and Suppliers.

                (a)    Schedule 3.21(a) sets forth a true, complete and correct list of (i) the five
(5) largest customers of the Company and its Subsidiaries (measured by dollar volume of sales to
such customers) for the fiscal year ended December 31, 2019 (such customers collectively referred
           Material Customers                ten (10) largest suppliers (excluding any professional
Advisors) from which the Company and its Subsidiaries purchased materials, supplies, services or
other goods (measured by dollar volume of purchases from such suppliers) for the fiscal year ended
                                                                     Material Suppliers
amount each such Material Supplier was paid by the Company and its Subsidiaries during such
period.

                (b)     Except as set forth on Schedule 3.21(b), neither the Company nor any of its
Subsidiaries has received any written notice that any Material Customer or Material Supplier (i)
has terminated its relationship with the Company or any of its Subsidiaries, or (ii) intends to
terminate its relationship with the Compa                                          .

              (c)      As of May 18, 2020, the aggregate value of backorders is as set forth on
Schedule 3.21(c).

         3.22. Product Liability. Except as set forth on Schedule 3.22 and excluding voluntary
recalls and field alerts, all products sold by the Company and its Subsidiaries since January 1,
2017, or provided, manufactured or delivered by the Company and its Subsidiaries since January
1, 2017, were designed, manufactured, prepared, assembled, packaged, labeled, sterilized, stored,
serviced and processed in compliance, in all material respects, with applicable Law, applicable
                                                                                        Except as set
forth on Schedule 3.22, there are no pending or, to the Knowledge of Sellers, threatened Actions
arising out of any injury to a Person or property as a result of the ownership, design, manufacture,
possession, provision, clinical development, distribution, marketing, promotion, sale, implanting,
or other use of the Products sold, provided, manufactured or delivered by the Company and its
Subsidiaries after January 1, 2017 and prior to the Closing Date. All Actions (including those
relating to clinical trials) against or, to the Knowledge of Sellers, involving or threatened against
the Company and its Subsidiaries that are pending or were asserted since January 1, 2017 and that
relate in any way to the Products, whether covered by insurance or not and whether litigation has
resulted or not, are listed and summarized on Schedule 3.22. Since January 1, 2017, no allegation
has been asserted or threatened in writing that any Products contain a design defect or a
manufacturing defect.

        3.23. Health Care Regulatory Matters. Except as set forth in Schedule 3.23 or as would
not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and since January 1, 2017:




                                                 34
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 148 of 233




                 (a)     The Company and its Subsidiaries, and to the Knowledge of Sellers, each
of their directors, officers, management employees, agents (while acting in such capacity), contract
manufacturers, suppliers, and distributors are, and at all times after January 1, 2017 were, in
compliance with all Health Care Laws to the extent applicable to the Company or any of its
products or activities, except, with respect to such agents, contractors, manufacturers, suppliers
and distributors, as would not reasonably be expected to prevent the Company and its Subsidiaries
from being in such compliance themselves. To the Knowledge of Sellers, there are no facts or
circumstances that reasonably would be expected to give rise to any failure by the Company and
its Subsidiaries to be in such compliance under any Health Care Laws that would reasonably be
expected to give rise to a Material Adverse Effect.

                (b)     All material Governmental Authorizations required by the Health Care
Laws are in full force and effect. Neither the Company nor any of its Subsidiaries have knowledge
of any facts or circumstances that would be reasonably likely to lead the revocation, suspension,
limitation, or cancellation of a Governmental Authorization required under Health Care Laws or
of any application for a Governmental Authorization required under Health Care Laws currently
pending before the FDA, DEA, or such other Governmental Body.

               (c)     All reports, documents, claims, notices, or Governmental Authorizations
required under Health Care Laws to be filed, maintained or furnished to the FDA, DEA, or any
Governmental Body by the Company and its Subsidiaries have been so filed, maintained or
furnished, except where failure to file, maintain or furnish such reports, documents, claims,
notices, or Governmental Authorizations have not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. To the Knowledge of Sellers all
such reports, documents, claims, notices, and other Governmental Authorizations were true and
complete in all material respects on the date filed (or were corrected in or supplemented by a
subsequent filing).

                 (d)     All preclinical and clinical trials conducted by or, to the Knowledge of
Sellers, on behalf of the Company or any of its Subsidiaries, have been, and if still pending are
being, conducted in compliance with research protocols and all applicable Health Care Laws,
including the FDCA and its applicable implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58,
312, 314, 320, 511, and 814. No clinical trial conducted by or on behalf of the Company or its
Subsidiaries has been terminated or suspended prior to completion, and no clinical investigator
that has participated or is participating in, or institutional review board that has or has had
jurisdiction over, a clinical trial conducted by or on behalf of the Company or its Subsidiaries has
placed a clinical hold order on, or otherwise terminated, delayed or suspended, such a clinical trial
at a clinical research site based on an actual or alleged lack of safety or efficacy of any Product or
a failure to conduct such clinical trial in compliance with applicable Health Care Laws.

                (e)     All manufacturing operations conducted by or, to the Knowledge of Sellers,
for the benefit of the Company or its Subsidiaries have been and are being conducted in material
compliance with all Governmental Authorizations issued by a Governmental Body under Health
Care Laws and in material compliance with all applicable Health Care Laws, including the
current Good Manufacturing Practice (cGMP) regulations at 21 C.F.R. Parts 210-211, Quality
System (QS) regulations at 21 C.F.R. Part 820, animal drug cGMP regulations at 21 C.F.R. Part
507, and all comparable foreign regulatory requirements of any Governmental Body.

                                                 35
            Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 149 of 233




              (f)     Neither the Company nor any of its Subsidiaries have received any written
communication or, to the Knowledge of Sellers, any oral communication from an applicable
Governmental Body that relates to an alleged violation or non-compliance with any Health Care
Laws, including any notification of any pending or threatened claim, suit, proceeding, hearing,
enforcement, investigation, arbitration, import detention or refusal, subpoena, civil investigative
demand, FDA Warning Letter or Untitled Letter, or any action by a Governmental Body relating
to any Health Care Laws, in each case, that has not been resolved to the satisfaction of the
applicable Governmental Body.

               (g)    Neither the Company nor any of its Subsidiaries are party to any corporate
integrity agreements, monitoring agreements, consent decrees, settlement orders, or similar
agreements with or imposed by any Governmental Body.

              (h)   There have been no seizures, withdrawals, recalls, detentions, or
suspensions of manufacturing or distribution relating to the Products required or requested by a
Governmental Body, or voluntary recalls, field notifications, field corrections, product removals,

                                                                                     Safety
Notices                                  been resolved to the satisfaction of the applicable
Governmental Body. To the Knowledge of Sellers, there are no facts or circumstances that
reasonably would be expected to give rise to a Safety Notice.

                (i)     Neither the Company, nor its Subsidiaries, nor, to the Knowledge of Sellers,
any officer, employee, agent, or distributor of the Company or any of its Subsidiaries has made an
untrue statement of a material fact or fraudulent or misleading statement to a Governmental Body,
failed to disclose a material fact required to be disclosed to a Governmental Body, or committed
an act, made a statement, or failed to make a statement that would reasonably be expected to
provide a basis for the FDA to invoke its pol

                                          FDA Ethics Policy     None of the aforementioned is or
has been under investigation resulting from any allegedly untrue, fraudulent, misleading, or false
statement or omission, including data fraud, or had any action pending or threatened relating to
the FDA Ethics Policy.

               (j)     Neither the Company, nor its Subsidiaries, nor, to the Knowledge of Sellers,
any officer, employee, agent, or distributor acting on behalf of the Company or any of its
Subsidiaries has committed any act, made any statement or failed to make any statement in
connection with the business and operations of the Company and its Subsidiaries that violates the
federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b, the federal False Claims Act, 31 U.S.C. §
3729 et seq., or other Health Care Laws applicable in the jurisdictions in which the Products are
sold or intended to be sold.

                (k)   Neither the Company nor its Subsidiaries, nor, to the Knowledge of Sellers,
any officer, employee, agent, or distributor of the Company or its Subsidiaries has been convicted
of any crime or engaged in any conduct that has resulted, or would reasonably be expected to
result, in debarment under 21 U.S.C. § 335a, exclusion under 42 U.S.C. § 1320a-7, or any other


                                                36
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 150 of 233




Health Care Law applicable in other jurisdictions in which the Products are sold or intended to be
sold.

               (l)     The Company and each of its Subsidiaries (i) are and have been in
compliance with all applicable statutes, regulations, rules, and regulatory guidance relating to
Product pricing, price reporting, discounts, and rebates, including those relating to the Medicaid
Drug Rebate Program, the 340B Drug Pricing Program, the Medicare Part B Program, the Veterans
Health Care Act Drug Pricing Program, and applicable state price reporting laws, and (ii) have
calculated and reported the applicable pricing metrics under the foregoing programs (including
Average Manufacturer Price, Best Price, 340B Ceiling Price, Average Sales Price, and Non-
Federal Average Manufacturer Price) consistent with the applicable Health Care Laws associated
with the foregoing programs.

                (m)     Neither the Company nor any of its Subsidiaries, nor, to the Knowledge of
Sellers, any officer, employee, agent or distributor of the Company or any of its Subsidiaries, has
been excluded from participation in any federal health care program or convicted of any crime or
engaged in any conduct for which such Person could be excluded from participating in any federal
health care program under Section 1128 of the Social Security Act of 1935, as amended, or under
any other Health Care Law.

        3.24. Absence of Certain Changes. Except as set forth on Schedule 3.24, since
December 31, 2019 through the date hereof, (w) the Company and its Subsidiaries have conducted
their business in the Ordinary Course in all material respects (other than the (i) marketing of the
Company, and processes and negotiations with Advisors and third parties in connection therewith
(including the execution of confidentiality agreements and the sharing of confidential information
pursuant thereto), (ii) preparation and commencement of the Bankruptcy Case and actions related
thereto, (iii) the tightening of credit and payment terms with business counterparties following

                                                           -                       Schedule 3.17(d)),
(x) there has not been any Material Adverse Effect, (y) there is no material business interruption
or similar event, change or circumstance that has occurred, or is occurring, at any of the facilities,
plants, offices, laboratories, warehouses, distribution centers and other properties (including at any
Owned Real Property or Leased Real Property) owned or operated by the Company or any of its
Subsidiaries, and (z) the Company and its Subsidiaries have not taken any of the following actions:

                (a)     (i) redeemed, purchased or otherwise acquired any of the outstanding shares
of capital stock or other equity or voting interests, or any rights, warrants or options to acquire any
shares of such capital stock or other equity or voting interests, other than the acceptances of shares
of Company common stock as payment for the exercise price of, or any withholding Taxes incurred
with the vesting or settlement of, any Company equity awards; (ii) established a record date for,
declared, set aside for payment or paid any dividend on, or made any other distribution in respect
of, any shares of the capital stock or other equity or voting interests, other than cash dividends and
distributions by an Acquired Subsidiary to another Acquired Subsidiary, or (iii) split, combined,
subdivided or reclassified any shares of the capital stock or other equity or voting interests;

               (b)    issued, incurred, assumed or otherwise become liable for any material
Indebtedness, including any Indebtedness for borrowed money in excess of $1,000,000;

                                                  37
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 151 of 233




                (c)    sold, divested, distributed, assigned, licensed, mortgaged, pledged,
encumbered, transferred, leased or subleased to any Person, or otherwise disposed of, in a single
transaction or series of related transactions, any of their assets (other than any Company Owned
Intellectual Property), that are (or would otherwise be) Acquired Assets, other than (i) sales of
Products in the Ordinary Course, (ii) Permitted Encumbrances, and (iii) dispositions of obsolete
or worn out assets;

             (d)     made or authorized any capital expenditures, including for property, plant
and Equipment, in excess of $1,000,000, except for those that are expressly contemplated by the
          capital plan that has been made available to Purchaser in item 6.2.1 of the Dataroom;

                (e)     made any acquisition of, or investment in, or otherwise acquired, any
properties, assets, securities or business (including by merger, asset acquisition, equity purchase
or other similar transaction), except for any acquisition of Inventory in the Ordinary Course;

                 (f)    other than as required by applicable Law or as required to comply with any
Contract or Seller Plan binding on the Company and its Subsidiaries (i) granted to any current or
former director, officer, employee, individual independent contractor or other individual service
provider of the Company or any of its Subsidiaries any increase in compensation or benefits,
(ii) granted to any current or former director, officer, employee, individual independent contractor
or other individual service provider of the Company or any of its Subsidiaries any severance,
retention, change in control, termination or similar compensation or benefits, (iii) granted or
amended any equity, equity-based or other incentive or similar awards, (iv) established, adopted,
entered into, materially amended or terminated any material Seller Plan, or (v) taken any action to
accelerate or materially modify the vesting of, or payment of, any compensation or benefit under
any Seller Plan; provided, however, that the foregoing clauses (i) through (v) shall not include the
Company or any of its Subsidiaries entering into or making available to newly hired employees or
to employees in the context of promotions based on job performance or workplace requirements,
plans, agreements, benefits and compensation arrangements (including any cash-based bonus
arrangements, but excluding, for the avoidance of doubt, any equity incentive grants or similar
equity, or equity-linked grants or awards) that have a value that is consistent with past practice of
making compensation and benefits available to newly hired or promoted employees in similar
positions and otherwise consistent with the Ordinary Course; provided further, and for the
avoidance of doubt, any increase in any severance, retention, change in control, termination or

                              Section 3.24(f);

               (g)     hired or terminated (other than with cause, as determined by Sellers in good-
faith), any director, officer, employee, individual independent contractor or other individual
service provider, other than any employee, individual independent contractor or individual service
provider whose base salary did not (and following any such action did not) exceed $250,000 per
annum;

                (h)    other than as required by applicable Law, entered into, amended or waived
in any material respect any collective bargaining agreement (or similar agreement or arrangement);



                                                 38
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 152 of 233




               (i)    made any material changes in financial accounting methods, principles,
practices, procedures or policies, except insofar as may be required by (i) GAAP or (ii) or any
applicable Law, including Regulation S-X under the Securities Act;

               (j)   authorized, consented to or effected any amendment or change in (i) the
                    of incorporation or bylaws or (ii) the organizational documents of any
Subsidiary of the Company;

               (k)     waived, released, assigned, instituted, compromised, or settled, with respect
to any pending or threatened Action related to the Company or any of its Subsidiaries, their
respective businesses, the Acquired Assets or the Assumed Liabilities, other than involving solely
money damages not in excess of $500,000 individually, or $1,000,000 in the aggregate;

                (l)     (i) made any unusual or extraordinary efforts to collect any accounts
receivable, intercompany obligation or Liability for Indebtedness, or given any discounts or
concessions for early payment of such accounts receivable, intercompany obligation or Liability
for Indebtedness or (ii) made any sales of, or, other than Permitted Encumbrances, conveyed any
interest in, any such accounts receivable, intercompany obligation or Liability for Indebtedness to
any third party;

                (m)   licensed on-market or in-development products from third parties other than
(i) in the Ordinary Course, (ii) which would not reasonably expected to result in payments, over
the life of such Contract (including any purchaser order or similar agreement or binding
arrangement associated therewith), of amounts in excess of $1,000,000 and (iii) those which would
not impose any obligations on the Company and its Subsidiaries of the type contemplated by
Section 3.9(a)(viii);

               (n)    (i) abandoned, cancelled, failed to renew, or permitted to lapse (A) any
Company Owned Intellectual Property that is used in the conduct of the business or held for use
by the Company or any of its Subsidiaries and is material to the Company and its Subsidiaries or
(B) any material Company Licensed Intellectual Property to the extent that a Seller has the right
to take or cause to be taken such action pursuant to the terms of the applicable Contract under
which such Intellectual Property is licensed to the applicable Seller, (ii) sold, transferred, licensed
or otherwise encumbered any material Company Owned Intellectual Property, other than licenses
of Company Owned Intellectual Property in the Ordinary Course, or (iii) except in the Ordinary
Course, withdrawn, amended, modified or terminated any Product Registrations;

               (o)    amended in any material respect, cancelled or permitted to terminate any
material insurance policy naming the Company or a Subsidiary of the Company as an insured, a
beneficiary or a loss payable payee without first obtaining comparable substitute insurance
coverage with no lapse in coverage;

               (p)      granted any waiver under or amended or modified, or surrendered, revoked,
permitted to lapse or otherwise terminated any Permit, other than in the Ordinary Course and as
would not reasonably be expected to be material to the Acquired Assets, the Assumed Liabilities
or the operation of the business of the Company and its Subsidiaries; or



                                                  39
            Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 153 of 233




                (q)    authorized any of, or committed, or agreed in writing or otherwise, to take
any of, the foregoing actions.

        3.25. Bank Accounts. Schedule 3.25 sets forth a complete list of all bank accounts
(including any deposit accounts, securities accounts and any sub-accounts) of Sellers and the
Acquired Subsidiaries.

        3.26. No Other Representations or Warranties. Except for the representations and
warranties expressly contained in this Article III (as qualified by the Schedules and in accordance
with the express terms and conditions (including limitations and exclusions) of this Agreement) or
                                              delivered pursuant to Section 2.3(f)          Express
Representations neither the Company nor any other Person on behalf of the Company makes
any express or implied representation or warranty with respect to the Company or any of its
Subsidiaries, the Acquired Assets or the Assumed Liabilities or with respect to any information,
statements, disclosures, documents, projections, forecasts or other material of any nature made
available or provided by any Person (including in the Projections, the Confidential Information
                                                       Information Presentation or in that certain
                                            Dataroom
Affiliates or Advisors on behalf of the Company or any of its Affiliates or Advisors. Except with
respect to the Express Representations, all other representations and warranties, whether express
or implied, are hereby expressly disclaimed by the Company. Nothing in this Section 3.26 shall
limit any rights or remedies of Purchaser with respect to a claim for Fraud.

                                          ARTICLE IV

              REPRESENTATIONS AND WARRANTIES OF PURCHASER

        Purchaser represents and warrants to the Company as follows as of the date hereof and as
of the Closing Date.

         4.1.   Organization and Qualification. Purchaser is a limited liability company, validly
existing and in good standing under the laws of the State of Delaware and has all requisite limited
liability company power and limited liability company authority necessary to carry on its business

valid existence) as would not, individually or in the aggregate, reasonably be expected to have a
material adverse
Agreement. Purchaser is duly licensed or qualified to do business and is in good standing (where
such concept is recognized under applicable Law) in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and assets owned or leased
by it makes such licensing or qualification necessary, except where the failure to be so licensed,
qualified or in good standing would not, individually or in the aggregate, reasonably be expected

contemplated by this Agreement. Purchaser is not in violation of any of the provisions of its
organizational documents, except as would not reasonably be expected to be material to Purchaser.

      4.2.   Authorization of Agreement. Purchaser has all necessary limited liability company
power and limited liability company authority to execute and deliver this Agreement and each

                                                40
              Case 20-11177-KBO         Doc 18     Filed 05/21/20      Page 154 of 233




Ancillary Agreement to which it is a party and to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The execution, delivery
and performance by Purchaser of this Agreement and each Ancillary Agreement to which it is a
party, and the consummation by Purchaser of the transactions contemplated hereby and thereby,
subject to requisite Bankruptcy Court approvals, have been, or with respect to any Ancillary
Agreement to which Purchaser is a party, will be prior to the execution and delivery thereof, duly
authorized by all requisite corporate or similar organizational action and no other corporate or
similar organizational proceedings on its part are, or will be when so executed and delivered,
necessary to authorize the execution, delivery and performance by Purchaser of this Agreement
and the Ancillary Agreements and the consummation by it of the transactions contemplated hereby
and thereby. Subject to requisite Bankruptcy Court approvals, this Agreement has been, and at or
prior to the Closing, each Ancillary Agreement to which it is a party will be, duly executed and
delivered by Purchaser and, assuming due authorization, execution and delivery hereof and thereof
by the other parties hereto and thereto, this Agreement and each Ancillary Agreement to which it
is a party constitutes a legal, valid and binding obligation of Purchaser when so executed,
enforceable against Purchaser in accordance with its terms, except that such enforceability may be
limited by the Enforceability Exceptions.

       4.3.     Conflicts; Consents.

               (a)     Assuming that (a) requisite Bankruptcy Court approvals are obtained, (b)
the notices, authorizations, approvals, Orders, permits or consents set forth on Schedule 4.3 are
made, given or obtained (as applicable), (c) the requirements of the HSR Act are complied with,
and (d)
made, neither the execution and delivery by Purchaser of this Agreement, nor the consummation
by Purchaser of the transactions contemplated hereby, nor performance or compliance by
Purchaser with any of the terms or provisions hereof, will (i) conflict with or violate any provision

with or violate any Law or Order applicable to Purchaser, (iii) conflict with, violate or constitute
a breach of or default (with or without notice or lapse of time, or both) under or result in the
acceleration of or give rise to a right of termination, modification, acceleration or cancelation of
any obligation or to the loss of any benefit, any of the terms or provisions of material Contract to
which Purchaser is a party, or (iv) result in the creation of any Encumbrance (other than a Permitted
Encumbrance) on any properties or assets of Purchaser or any of its Subsidiaries, except, in the
case of clauses (i) through (iv), as would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect
contemplated by this Agreement.

                 (b)    Except as set forth on Schedule 4.3(b), Purchaser is not required to file, seek
or obtain any notice, authorization, approval, Order, permit or consent of or with any
Governmental Body in connection with the execution, delivery and performance by Purchaser of
this Agreement or the consummation by Purchaser of the transactions contemplated hereby, except
(i) any filings required to be made under the HSR Act, (ii) such filings as may be required by any
                                                                                    orth on Schedule
4.3 or (iv) where failure to file, seek or obtain such notice, authorization, approval, Order, permit
or consent, would not, individually or in the aggregate, reasonably be expected to prevent or
materially delay the ability of Purchaser to consummate the transactions contemplated hereby.

                                                  41
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 155 of 233




       4.4.   Financing. Purchaser has, and will have at the Closing, sufficient funds in an
aggregate amount necessary to pay the Wind-Down Amount (to the extent that the Wind-Down
Amount is not reduced to zero by Excluded Cash), to assume the Assumed Liabilities and to
consummate all of the other transactions contemplated by this Agreement. Purchaser is and shall
be capable of satisfying the conditions contained in sections 365(b)(1)(C) and 365(f) of the
Bankruptcy Code with respect to the Assigned Contracts and the related Assumed Liabilities.

       4.5.    Brokers. Except for Greenhill & Co., LLC, the fees and expenses of which will be
paid solely by Purchaser, no broker, finder, investment banker, financial advisor or other Person
                                                       or other similar fee or commission, or the
reimbursement of expenses in connection therewith, in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of Purchaser.

        4.6.    Credit Bid. The Required Lenders (as defined in the Direction Letter), as holders
of outstanding Loan Agreement Indebtedness, delivered to Purchaser, on or prior to the date
hereof, a direction letter to fully authorize Purchaser to, among other things, enter into and perform
and comply with this Agreement and consummate the transactions contemplated hereby, including
the credit bid contemplated in Section 2.1(a), which is attached on Schedule 4.6             Direction
Letter .

        4.7.   No Litigation. There are no Actions pending or
threatened against Purchaser that will adversely affect in any material respect            ability
to consummate the transactions contemplated by this Agreement (other than with respect to any
objection, adversary proceeding or other contested matter which may after the date hereof be filed
or otherwise arise in connection with the Bankruptcy Case).

        4.8.    Certain Arrangements. As of the date hereof, there are no Contracts, undertakings,
commitments, agreements or obligations, whether written or oral, between any member of the
Purchaser Group, on the one hand, and any member of the management of the Company or any of
its Subsidiaries or board of directors (or applicable governing body of any Subsidiary), any holder
of equity or debt securities of the Company or its Subsidiaries, or any lender or creditor of the
Company or its Subsidiaries, on the other hand, (a) relating in any way to the acquisition of the
Acquired Assets or the transactions contemplated by this Agreement or (b) that would be
reasonably likely to prevent, restrict, impede or affect adversely the ability of the Company to
entertain, negotiate or participate in any such transaction.

        4.9.    Investment Representation; Investigation. Purchaser is acquiring the capital stock
or other equity interests of the Acquired Subsidiaries for its own account with the present intention
of holding such securities for investment purposes and not with a view to, or for sale in connection
with, any distribution of such securities in violation of any federal or state securities Laws.

to the Securities Act. Purchaser has knowledge and experience in financial and business matters,
is capable of evaluating the merits and risks of the transactions contemplated by this Agreement,
and is able to bear the substantial economic risk of such investment for an indefinite period of
time.

       4.10.   No Additional Representations or Warranties. Except for the representations and

                                                 42
              Case 20-11177-KBO        Doc 18     Filed 05/21/20      Page 156 of 233




warranties expressly contained in this Article IV (as qualified by the Schedules and in accordance
with the express terms and conditions (including limitations and exclusions) of this Agreement) or
                                                               Section 2.4(c), each Seller, on behalf
of itself and each other Seller Party, acknowledges and agrees that neither Purchaser nor any other
Person on behalf of Purchaser makes, and none of the Seller Parties have relied on the accuracy or
completeness of any express or implied representation or warranty with respect to Purchaser or
with respect to any other information provided by or on behalf of any Purchaser.

                                           ARTICLE V

                             BANKRUPTCY COURT MATTERS

       5.1.     Bankruptcy Actions.

                (a)     As promptly as practicable after the date hereof (and, in any event, in
accordance with the milestones set forth in the RSA), Sellers shall file with the Bankruptcy Court
consistent with the consent rights set forth in the RSA (i) the Petitions and (ii) a motion seeking
approval of (y) the Bidding Procedures Order
                                                 Bidding Procedures Motion         provided that the
Company may modify the Bidding Procedures Motion pursuant to discussions with the United
States Trustee assigned to the Bankruptcy Case, the Bankruptcy Court, any creditor or statutory
committee representing a group of creditors in the Bankruptcy Case, or any other party in interest
and otherwise in a manner consistent with the RSA; provided further that any and all such
modifications are first approved by Purchaser in writing. The bidding procedures to be employed
with respect to this Agreement shall be those reflected in the Bidding Procedures Order. Purchaser
agrees and acknowledges that Sellers, including through their representatives, are and may
continue soliciting inquiries, proposals or offers from third parties in connection with any
Alternative Transaction.

                (b)    From the date hereof until the earlier of (i) the termination of this Agreement
in accordance with Article VIII and (ii) the Closing Date, Sellers shall diligently pursue the entry
of (i) the Bidding Procedures Order and (ii) the Sale Order, in each case, by the Bankruptcy Court.

                (c)    Sellers and Purchaser shall reasonably cooperate with the Company to assist

necessary in connection with the transactions contemplated by this Agreement as promptly as
reasonably practicable, including furnishing affidavits, non-confidential financial information, or
other documents or information for filing with the Bankruptcy Court and making such Advisors
of Purchaser and Sellers and their respective Affiliates available to testify before the Bankruptcy
Court for the purposes of, among other things, providing adequate assurances of performance by
Purchaser as required under Section 365 of the Bankruptcy Code, and demonstrating that
                                   ser under Section 363(m) of the Bankruptcy Code.

              (d)    Each of the Company and Purchaser shall appear formally or informally in
the Bankruptcy Court if reasonably requested by the other Party or required by the Bankruptcy
Court in connection with the transactions contemplated by this Agreement and keep the other
reasonably apprised of the status of material matters related to this Agreement, including, upon

                                                 43
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 157 of 233




reasonable request promptly furnishing the other with copies of notices or other communications
received by any Seller from the Bankruptcy Court or any third party and/or any Governmental
Body with respect to the transactions contemplated by this Agreement.

               (e)     If the prevailing party at the conclusion of the Auction (such prevailing
            Successful Bidder
result of a breach or failure to perform on the part of such Successful Bidder, the next highest
             Backup Bidder                       o have the new prevailing bid, and the Company
shall be required to consummate the transactions contemplated by this Agreement on the terms
and conditions set forth in this Agreement; provided, however, that Purchaser shall only be
required to keep Purchas
on the terms and conditions set forth in this Agreement (as the same may be improved upon in the
Auction) open and irrevocable until the earlier of (i) the Outside Back-Up Date or (ii) the date of
closing of an Alternative Transaction with the Successful Bidder.

               (f)     The Company and Purchaser acknowledge that this Agreement and the sale
of the Acquired Assets are subject to higher and better bids and Bankruptcy Court approval. The
Company and Purchaser acknowledge that Sellers must take reasonable steps to demonstrate that
they have sought to obtain the highest or otherwise best price for the Acquired Assets, including
giving notice thereof to the creditors of Sellers and other interested parties, providing information
about the Company to prospective bidders, entertaining higher and better offers from such
prospective bidders, and, in the event that additional qualified prospective bidders desire to bid for
the Acquired Assets, conducting an Auction.

                (g)    Notwithstanding any other provision of this Agreement to the contrary,
Purchaser acknowledges that Sellers and their Affiliates and Advisors are and may continue
soliciting and/or responding to inquiries, proposals or offers for the Acquired Assets and may
furnish any information with respect to, or assist or participate in, or facilitate in any other manner,
any effort or attempt by any Person to do or seek to do any of the foregoing in connection with
any Alternative Transaction.

                 (h)     Purchaser shall provide adequate assurance of future performance as
required under Section 365 of the Bankruptcy Code for the Assigned Contracts. Purchaser agrees
that it will take actions reasonably required to assist in obtaining a Bankruptcy Court finding that
there has been an adequate demonstration of adequate assurance of future performance under the
Assigned Contracts, such as furnishing affidavits, non-confidential financial information and other
documents or information for filing with the Bankruptcy Court and making Purchaser s Advisors
available to testify before the Bankruptcy Court.

        5.2.   Cure Costs. Subject to entry of the Sale Order and consummation of the Closing,
Purchaser shall, on the Closing, pay the Cure Costs and cure any and all other defaults and breaches
under the Acquired Contracts so that such Contracts may be assumed by the applicable Seller and
assigned to Purchaser in accordance with the provisions of Section 365 of the Bankruptcy Code
and this Agreement.

       5.3.    Sale Order. The Sale Order shall, among other things, (a) approve, pursuant to
Sections 105, 363, and 365 of the Bankruptcy Code, (i) the execution, delivery and performance

                                                  44
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 158 of 233




by Sellers of this Agreement, (ii) the sale of the Acquired Assets to Purchaser on the terms set
forth herein and free and clear of all Encumbrances (other than Encumbrances included in the
Assumed Liabilities and Permitted Encumbrances), and (iii) the performance by Sellers of their
respective obligations under this Agreement; (b) authorize and empower Sellers to assume and
assign to Purchaser the Assigned Contracts; (c)
the meaning of Section 363(m) of the Bankruptcy Code, find that Purchaser is not a successor to
any Seller, and grant Purchaser the protections of Section 363(m) of the Bankruptcy Code; (d) find
that Purchaser shall have no Liability or responsibility for any Liability or other obligation of any
Seller arising under or related to the Acquired Assets other than as expressly set forth in this
Agreement, including successor or vicarious Liabilities of any kind or character, including any
theory of antitrust, environmental, successor, or transferee Liability, labor law, de facto merger, or
substantial continuity; (e) find that Purchaser has provided adequate assurance (as that term is used
in Section 365 of the Bankruptcy Code) of future performance in connection with the assumption
of the Assigned Contracts; and (f) find that Purchaser shall have no Liability for any Excluded
Liability                               bligation to take all such actions as are reasonably necessary
to obtain Bankruptcy Court approval of the Sale Order, Purchaser agrees that it will promptly take
reasonable actions to assist in obtaining Bankruptcy Court approval of the Sale Order, including
furnishing affidavits or other documents or information for filing with the Bankruptcy Court for
purposes, among others, of (x)
Section 363(m) of the Bankruptcy Code and (y) establishing adequate assurance of future
performance within the meaning of Section 365 of the Bankruptcy Code. Nothing in this
Agreement shall require Purchaser or its Affiliates to give testimony to or submit any pleading,
affidavit or information to the Bankruptcy Court or any Person that is untruthful or to violate any
duty of candor or other fiduciary duty to the Bankruptcy Court or its stakeholders.

        5.4.    Sale Free and Clear. Sellers acknowledge and agree, and the Sale Order shall
provide that, except as otherwise provided in Section 1.3, on the Closing Date and concurrently
with the Closing, all then existing or thereafter arising obligations, Liabilities and Encumbrances
of, against or created by Sellers or their bankruptcy estate, to the fullest extent permitted by
Section 363 of the Bankruptcy Code, shall be fully released from and with respect to the Acquired
Assets. On the Closing Date, the Acquired Assets shall be transferred to Purchaser free and clear
of all obligations, Liabilities and Encumbrances, other than Permitted Encumbrances and the
Assumed Liabilities to the fullest extent permitted by Section 363 of the Bankruptcy Code.

        5.5.   Approval.           obligations under this Agreement and in connection with the
transactions contemplated hereby are subject to entry of and, to the extent entered, the terms of
any Orders of the Bankruptcy Court (including entry of the Sale Order). Nothing in this Agreement
shall require the Company or its Affiliates to give testimony to or submit a motion to the
Bankruptcy Court that is untruthful or to violate any duty of candor or other fiduciary duty to the
Bankruptcy Court or its stakeholders.




                                                 45
              Case 20-11177-KBO        Doc 18     Filed 05/21/20      Page 159 of 233




                                           ARTICLE VI

                              COVENANTS AND AGREEMENTS

       6.1.     Conduct of Business of Sellers.

                 (a)    Except as (i) required by applicable Law, (ii) required by order of the
Bankruptcy Court or required, authorized or restricted pursuant to the Bankruptcy Code or the
Financing Order or the DIP Credit Agreement, as the case may be, (iii) expressly contemplated or
required by this Agreement or (iv) expressly set forth in Schedule 6.1(a), during the period from
the date of this Agreement until the Closing (or such earlier date and time on which this Agreement
is terminated pursuant to Article VIII), unless Purchaser otherwise consents in writing (provided,
and without prejudice to Section 6.2(b), in the event that Sellers request, in writing, to take any
reasonable action of short ter
                                                        -    (or the Effects thereof), Purchaser shall
not unreasonably withhold, condition or delay its consent for such action), the Company shall, and
shall cause each of its Subsidiaries to, carry on its and their business in the Ordinary Course, pay
all of their respective post-petition obligations in the Ordinary Course and use its and their
commercially reasonable efforts to preserve substantially intact their goodwill and relationships
with employees, suppliers, vendors, licensors, licensees, distributors, consultants, customers and
other Persons having material relationships with the Company and its Subsidiaries, taken as a
whole (other than making any payment of any pre-petition claim).

               (b)      Except as (i) required by applicable Law, (ii) required by order of the
Bankruptcy Court or required, authorized or restricted pursuant to the Bankruptcy Code or the
Financing Order or the DIP Credit Agreement, as the case may be, (iii) expressly contemplated or
required by this Agreement, or (iv) expressly set forth in Schedule 6.1(a), and without limiting the
generality of the restrictions set forth in Section 6.1(a), during the period from the date of this
Agreement until the Closing (or such earlier date and time on which this Agreement is terminated
pursuant to Article VIII), unless Purchaser otherwise consents in writing (provided, and without
prejudice to Section 6.2(b), in the event that Sellers request, in writing, to take any reasonable

                                               -19                           , Purchaser shall not
unreasonably withhold, condition or delay its consent for such action), the Company shall not, and
shall cause each of its Subsidiaries not to, do any of the following (whether by merger, operation
of law or otherwise):

                       (i)     (A) issue, sell, encumber or grant any shares of the capital stock or
       other equity or voting interests, or any securities or rights convertible into, exchangeable
       or exercisable for, or evidencing the right to subscribe for any shares of such capital stock
       or other equity or voting interests, or any rights, warrants or options to purchase any shares
       of such capital stock or other equity or voting interests; (B) redeem, purchase or otherwise
       acquire any of the outstanding shares of capital stock or other equity or voting interests, or
       any rights, warrants or options to acquire any shares of such capital stock or other equity
       or voting interests, other than the acceptance of shares of Company common stock as
       payment for the exercise price of, or any withholding Taxes incurred with the vesting or
       settlement of, any Company equity awards, (C) establish a record date for, declare, set

                                                  46
    Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 160 of 233




aside for payment or pay any dividend on, or make any other distribution in respect of, any
shares of the capital stock or other equity or voting interests, other than cash dividends and
distributions by an Acquired Subsidiary to another Acquired Subsidiary, but subject to
Section 6.1(a), or (D) split, combine, subdivide or reclassify any shares of the capital stock
or other equity or voting interests;

                 (ii)   issue, incur, assume or otherwise become liable for (A) any
indebtedness for borrowed money, (B) any notes, mortgages, bonds, debentures or other
debt securities or warrants or other rights to acquire any notes, mortgages, bonds,
debentures or other debt securities of the Company or any of its Subsidiaries, (C) any letters
of credit, security or performance bonds or similar credit support instruments or overdraft
facilities or cash management programs of any Person, (D) any amounts owing as deferred

                                                     ions, or (E) any guarantee of any of the

                                                                      Indebtedness , except
Indebtedness that will constitute Excluded Liabilities;

                (iii)   sell, divest, distribute, assign, license, mortgage, pledge, encumber,
transfer, lease or sublease to any Person, or otherwise dispose of, in a single transaction or
series of related transactions, any of the Acquired Assets (other than Intellectual Property),
except (A) Ordinary Course dispositions of Inventory, and (B) dispositions of obsolete or
worn out assets; provided, however, that the Company shall not, and shall not permit its
Subsidiaries to (i) take any such action, or otherwise terminate, amend, modify, extend,
waive, renew or otherwise alter any of the Leases, (ii) construct, alter or destroy any
material improvement on the Owned Real Property, except in connection with any capital
expenditures expressly contemplated by Section 6.1(b)(iv), or (iii) take any such action
with respect to any of the Owned Real Property or any portion thereof;

               (iv)   make or authorize capital expenditures, including for property, plant
and Equipment, except for those                                                     capital
plan that has been made available to Purchaser in item 6.2.1 of the Dataroom;

               (v)     make any acquisition of, or investment in, or otherwise acquire, any
properties, assets, securities or business (including by merger, asset acquisition, equity
purchase or other similar transaction), except for any acquisition of Inventory in the
Ordinary Course and, in each case, otherwise in accordance with the budget contemplated
by the Financing Order the DIP Credit Agreement and except in connection with any
capital expenditures expressly contemplated by Section 6.1(b)(iv);

              (vi)     other than as required by applicable Law, required to comply with
any Contract or Seller Plan binding on the Company and its Subsidiaries as of the date of
this Agreement and made available to Purchaser (if so required by this Agreement), or as
set forth on Schedule 6.1(b)(vi) (1) grant to any current or former director, officer,
employee, individual independent contractor or other individual service provider of the
Company or any of its Subsidiaries any increase in compensation or benefits, (2) grant to
any current or former director, officer, employee, individual independent contractor or

                                         47
    Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 161 of 233




other individual service provider of the Company or any of its Subsidiaries any severance,
retention, change in control, termination or similar compensation or benefits, (3) grant or
amend any equity, equity-based or other incentive or similar awards, (4) establish, adopt,
enter into, materially amend or terminate any material Seller Plan, or (5) take any action to
accelerate or materially modify the vesting of, or payment of, any compensation or benefit
under any Seller Plan; provided, however, that the foregoing clauses (1) through (5) shall
not restrict the Company or any of its Subsidiaries from entering into or making available
to newly hired employees or to employees in the context of promotions based on job
performance or workplace requirements, plans, agreements, benefits and compensation
arrangements (including any cash-based bonus arrangements, but excluding, for the
avoidance of doubt, any equity incentive grants or similar equity, or equity-linked grants
or awards) that have a value that is consistent with past practice of making compensation
and benefits available to newly hired or promoted employees in similar positions and
otherwise consistent with the Ordinary Course; provided further, and for the avoidance of
doubt, any increase in any severance, retention, change in control, termination or similar

                              Section 6.1(b)(vi);

               (vii) hire or terminate (other than with cause, as determined by Sellers in
good-faith), any director, officer, employee, individual independent contractor or other
individual service provider, other than any employee, individual independent contractor or
individual service provider whose base salary does not (and following any such action will
not) exceed $250,000 per annum;

              (viii) other than as required by applicable Law, enter into, amend or waive
in any material respect any collective bargaining agreement (or similar agreement or
arrangement);

               (ix)    make any material changes in financial accounting methods,
principles, practices, procedures or policies, except insofar as may be required by (A)
GAAP or (B) or any applicable Law, including Regulation S-X under the Securities Act;

               (x)     authorize, consent to or effect any amendment or change in (A) the

Subsidiary of the Company;

                (xi)    sell, lease, transfer, license, abandon or otherwise dispose of, or
grant any Encumbrance (other than Permitted Encumbrances), on any Acquired Assets
(other than Intellectual Property), other than (A) any Encumbrance to secure Indebtedness
and other obligations in existence at the date of this Agreement (and required to be so
secured by their terms); provided that any such Encumbrance will be extinguished in
connection with the Closing; or (B) sales of Inventory in the Ordinary Course;

               (xii) waive, release, assign, institute, compromise, or settle, with respect
to any pending or threatened Action related to the Company or any of its Subsidiaries, their
respective businesses, the Acquired Assets or the Assumed Liabilities, other than (i) the


                                         48
    Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 162 of 233




Bankruptcy Case or (ii) involving solely money damages not in excess of $500,000
individually, or $1,000,000 in the aggregate which will constitute Excluded Liabilities;

                (xiii) (A) terminate, amend, supplement, modify or waive any provision
of, or accelerate any rights, benefits or obligations under, any Material Contract, except
any such action which would otherwise not be material and is in the Ordinary Course or
the expiration in accordance with its term or (B) enter into any Contract that would be a
Material Contract if executed prior to the date of this Agreement or which would result in
an obligation of the Company or any of its Subsidiaries in excess of $3,000,000, except for
any renewal of any such Contract in the Ordinary Course upon terms and conditions which
are no less favorable to the Company and its Subsidiaries, in any material respect, than
those in effect as of the date of this Agreement;

                (xiv) (A) make any unusual or extraordinary efforts to collect any
accounts receivable, intercompany obligation or Liability for Indebtedness, or give any
discounts or concessions for early payment of such accounts receivable, intercompany
obligation or Liability for Indebtedness or (B) make any sales of, or, other than Permitted
Encumbrances and any Encumbrances provided for in the Financing Order, convey any
interest in, any accounts receivable, intercompany obligation or Liability for Indebtedness
to any third party;

               (xv) license on-market or in-development products from third parties
other than (A) in the Ordinary Course, (B) those that would not reasonably be expected to
result in payments, over the life of such Contract (including any purchaser order or similar
agreement or binding arrangement associated therewith), of amounts in excess of
$3,000,000 and (C) which would not impose any obligations on the Company and its
Subsidiaries of the type contemplated by Section 3.9(a)(viii);

                (xvi) (A) abandon, cancel, fail to renew, or permit to lapse, as applicable,
(1) any Company Owned Intellectual Property that is used in the conduct of the business
or held for use by the Company or any of its Subsidiaries and is material to the Company
and its Subsidiaries or (2) any material Company Licensed Intellectual Property to the
extent that a Seller has the right to take or cause to be taken such action pursuant to the
terms of the applicable Contract under which such Intellectual Property is licensed to the
applicable Seller, (B) sell, transfer, license or otherwise encumber any material Company
Owned Intellectual Property, other than licenses of Company Owned Intellectual Property
in the Ordinary Course, or (C) except in the Ordinary Course, withdraw, amend, modify or
terminate any Product Registrations;

               (xvii) amend in any material respect, cancel or permit to terminate any
material insurance policy naming the Company or a Subsidiary of the Company as an
insured, a beneficiary or a loss payable payee without first obtaining comparable substitute
insurance coverage with no lapse in coverage;

               (xviii) grant any waiver under or amend or modify, or surrender, revoke,
permit to lapse or otherwise terminate any Permit, other than in the Ordinary Course and


                                        49
              Case 20-11177-KBO          Doc 18    Filed 05/21/20      Page 163 of 233




       as would not reasonably be expected to be material to the Acquired Assets, the Assumed
       Liabilities or the operation of the business of the Company and its Subsidiaries;

                       (xix) except as required by applicable Law, (1) make, revoke or change
       any material Tax election or method of accounting with respect to Taxes, (2) file any Tax
       Return (other than in the Ordinary Course and consistent with past practice and applicable
       Law) or amend any Tax Return, (3) enter into any closing agreement, (4) commence, settle
       or compromise any material Tax claim or assessment, (5) consent to any extension or
       waiver of the limitation period applicable to any claim or assessment with respect to a
       material amount of Taxes, (6) grant any power of attorney with respect to material Taxes,
       or (7) enter into any Tax allocation, sharing, indemnity or similar agreement or
       arrangement (other than any customary commercial agreement or arrangement entered into
       in the Ordinary Course the primary purpose of which is not the allocation of Taxes); in
       each case to the extent such action could adversely affect Purchaser or the Acquired Assets
       or increase the amount of any Assumed Liabilities; or

                       (xx) authorize any of, or commit, agree in writing or otherwise, to take
       any of, the foregoing actions.

It is understood and agreed that certain actions may be contemplated by one or more provisions of
this Section 6.1(b) and, in such event, such action may only be taken (or omitted to be taken) if so
permitted by each such provision of this Section 6.1(b).

                (c)      Nothing contained in this Agreement is intended to give Purchaser or its
Affiliates, directly or indirectly, the right to control or direct the Company s or its Subsidiaries
operations or business prior to the Closing, and nothing contained in this Agreement is intended
to give the Company, directly or indirectly, the right to control or direct                    or its
Subsid                      Prior to the Closing, each of Purchaser and the Company shall exercise,
consistent with the terms and conditions of this Agreement, complete control and supervision over


                (d)     In furtherance of the provisions of Section 6.1(a) and Section 6.1(b), it is
the intent of the Parties that, during the period from the date of this Agreement until the Closing
(or such earlier date and time on which this Agreement is terminated pursuant to Article VIII),
unless Purchaser otherwise consents in writing (such consent to be
discretion), other than as set forth on Schedule 6.1(d), Sellers shall not, and Sellers shall cause
their Subsidiaries not to, (i) sell, divest, distribute, assign, license, mortgage, pledge, encumber,
transfer, lease or sublease to any Subsidiary that is not a Seller or, at the Closing, is an Acquired
Subsidiary, any property, right, privilege, interest or any other asset of Sellers or any such Acquired
Subsidiary that would otherwise (A) constitute an Acquired Asset if owned immediately prior to
the Closing or (B) is or would otherwise constitute a property, right, privilege, interest or any other
asset of any such Acquired Subsidiary, or (ii) convey, transfer or otherwise assign to any Seller or
such Acquired Subsidiary any Liability of any entity that is an Excluded Subsidiary.

       6.2.     Access to Information.




                                                  50
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 164 of 233




                (a)     From the date hereof until the Closing (or the earlier termination of this
Agreement pursuant to Article VIII), the Company will, and will cause its Subsidiaries and use
commercially reasonable efforts to cause its Advisors and other representatives to, provide
Purchaser and its Advisors with reasonable access and upon reasonable advance notice and during
regular business hours to the books and records (including work papers, schedules, memoranda,
Tax Returns, Tax schedules, Tax rulings, and other Documents), documents, data, files, personnel
and offices and properties of the Company and its Subsidiaries, in order for Purchaser and its
Advisors to access such information regarding the Company and its Subsidiaries as is reasonably
necessary in order to consummate the transactions contemplated by this Agreement or otherwise
as reasonably requested by Purchaser in connection
Agreement, or as requested by Purchaser in order for Purchaser and its Advisors to conduct a Phase
I or similar environmental site assessment of any of the Acquired Assets; provided that (i) such
access does not unreasonably interfere with the normal and Ordinary Course operations of the
Company and its Subsidiaries, (ii) all requests for access will be directed to PJT Partners LP or
such other Person(s) as the Company may designate in writing from time to time, (iii) nothing
herein will require the Company to provide access to any properties, plants or facilities for the
purposes of conducting (A) any Phase I or similar environmental site assessment, including a
Preliminary Assessment (as defined in ISRA), for any Acquired Leased Real Property in New
Jersey for which a General Information Notice was submitted or (B) any subsurface or invasive
environmental sampling or testing (for clarity, a Phase I environmental site assessment or similar
environmental assessment shall not constitute subsurface or invasive environmental sampling or
testing) and (iv) nothing herein will require the Company to provide access to, or to disclose any
information to, Purchaser if such access or disclosure (A) would result in the waiver of any
attorney-client, work-product or other legal privilege or accountant privilege, (B) would
reasonably be expected to violate any applicable Laws (including the HSR Act and Foreign
Competition Laws), or (C) would violate any fiduciary duty; provided further that the Company
and its Subsidiaries will use commercially reasonable efforts to provide a reasonable alternative
means of accessing any such information in a manner that is not inconsistent with the foregoing;
provided further that no such access shall be required in connection with a proceeding between
Purchaser or any of its Affiliates, on the one hand, and any Seller or any of its Affiliates, on the
other hand.

               (b)     From time to time following the date hereof and prior to the Closing, upon

                                                              -
restrictions or similar Effects reasonably related thereto) that would reasonably be expected to
adversely impact the business and operations of the Company and its Subsidiaries in any material
respect, the Sellers shall, and shall use their commercially reasonable efforts to cause their
Advisors to, promptly (and, in any event, within five (5) Business Days of any written request of
Purchaser) (i) provide, in a manner consistent with the provisions of Section 6.2(a), information
reasonably requested by Purchaser and relating to such Effects and the Company and its
Subsidiaries or, to the extent relevant to such Effects, its historical, current or future business,
financial condition, results of operations, assets, Liabilities, properties, Contracts, environmental
compliance, employee matters, regulatory compliance, business risks and prospects of the
Company or any of its Subsidiaries related thereto, (ii) participate in meetings or teleconferences
reasonably requested by Purchaser (including such members of senior management of the
Company as may be reasonably requested or necessary with respect to such Effects) to discuss
                                                 51
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 165 of 233




such Effects and information referred to in the immediately preceding clause (i), and (iii) consider
in good-                                                                                    .

               (c)     The information provided pursuant to this Section 6.2 will be used solely
for the purpose of consummating the transactions contemplated hereby or in connection with
                                                   , and will be governed by all the confidentiality
terms and conditions of the Loan Documents. Neither the Company nor any of Sellers makes any
representation or warranty as to the accuracy of any information, if any, provided pursuant to this
Section 6.2, other than the Express Representations.

                 (d)     From and after the Closing for a period of three (3) years following the
Closing Date (or, if earlier, the closing of the Bankruptcy Case), Purchaser will provide Sellers
and their Advisors with reasonable access, during normal business hours, and upon reasonable
advance notice, to the books and records, including work papers, schedules, memoranda, Tax
Returns, Tax schedules, Tax rulings, and other Documents transferred to Purchaser pursuant to
this Agreement (for the purpose of examining and copying) relating to the Acquired Assets, the
Excluded Assets, the Assumed Liabilities or the Excluded Liabilities, in each c
possession or control and solely to the extent concerning periods or occurrences prior to the
Closing Date, and reasonable access, during normal business hours, and upon reasonable advance
notice, to personnel, offices and properties of Purchaser, as may be reasonably requested by the
Company in connection with the Bankruptcy Cases, the wind-down and liquidation of Sellers, to
comply with legal, regulatory, stock exchange and financial reporting requirements, to satisfy any
audit, accounting or similar requirement; provided, in each case, that such access does not
unreasonably interfere with the normal operations of Purchaser; provided further that nothing
herein will require Purchaser to provide access to, or to disclose any information to, Sellers if such
access or disclosure (A) would result in the waiver of any attorney-client, work-product or other
legal privilege or accountant privilege, (B) would reasonably be expected to violate any applicable
Laws (including the HSR Act and Foreign Competition Laws), (C) would reasonably expected to
be in violation of the provisions of any agreement (including any confidentiality obligation) by
which Purchaser or any of its Subsidiaries is bound, or (D) would violate any fiduciary duty;
provided that Purchaser and its Subsidiaries will use commercially reasonable efforts to provide a
reasonable alternative means of accessing any such information in a manner that is not inconsistent
with the foregoing; provided further that no such access shall be required in connection with a
proceeding between Purchaser or any of its Affiliates, on the one hand, and any Seller or any of
its Affiliates, on the other hand.

                (e)     Unless otherwise consented to in writing by the other Parties, no Party, for
a period of three (3) years following the Closing Date, shall destroy, alter or otherwise dispose of
any of the books and records relating to any period occurring on or prior to the Closing without
providing reasonable advance notice to such other Party and offering to permit such other Party
(at                     sole cost and expense) to make copies of such books and records or any
portion thereof that such Party may intend to destroy, alter or dispose of. From and after the
Closing, Purchaser will, and will cause its employees to, provide Sellers with reasonable
assistance, support and cooperation, upon reasonable advance notice and during normal business
                         ind-down and related activities (e.g., helping to locate documents or
information related to and assistance with preparation of Tax Returns or prosecution or processing
of insurance/benefit claims); provided that such assistance, support and cooperation does not (x)

                                                 52
              Case 20-11177-KBO        Doc 18     Filed 05/21/20     Page 166 of 233




                                                 s and operations or (y) require Purchaser to incur
any out of pocket costs or expenses.

                (f)      Except for contacts in the Ordinary Course unrelated to the transactions
contemplated hereby, Purchaser will not, and will not permit any member of the Purchaser Group
to, contact any officer, manager, director, employee, customer, supplier, lessee, lessor, lender,
licensee, licensor, distributor, noteholder or other material business relation of the Company or its
Subsidiaries prior to the Closing with respect to the Company, its Subsidiaries, their business or
the transactions contemplated by this Agreement without the prior written consent of the Company
for each such contact, such consent not to be unreasonably withheld, conditioned or delayed.

                (g)    From and after the Closing for a period of three (3) years following the
Closing Date (or, if earlier, the closing of the Bankruptcy Case), Sellers will provide Purchaser
and its Advisors with reasonable access, during normal business hours, and upon reasonable
advance notice, to the books and records, including work papers, schedules, memoranda, Tax
Returns, Tax schedules, Tax rulings, and other documents relating to the Company or its
Subsidiaries (for the purpose of examining and copying) relating to the Acquired Assets, the
Excluded Assets, the Assumed Liabilities or the Excl
possession or control and solely to the extent concerning periods or occurrences prior to the
Closing Date as may be reasonably requested by Purchaser (x) to comply with legal, contractual,
regulatory, stock exchange and financial reporting requirements, (y) to satisfy any audit,
accounting or similar requirement, or (z) to satisfy any other bona fide legal compliance,
accounting or tax purpose; provided that nothing herein will require Sellers to provide access to,
or to disclose any information to, Purchaser if such access or disclosure (A) would result in the
waiver of any attorney-client, work-product or other legal privilege or accountant privilege, (B)
would reasonably be expected to violate any applicable Laws (including the HSR Act and Foreign
Competition Laws), or (C) would violate any fiduciary duty; provided that Sellers will use
commercially reasonable efforts to provide a reasonable alternative means of accessing any such
information in a manner that is not inconsistent with the foregoing; provided further that no such
access shall be required in connection with a proceeding between Purchaser or any of its Affiliates,
on the one hand, and any Seller or any of its Affiliates, on the other hand.

       6.3.     Employee Matters.

                (a)    Purchaser shall extend to all employees of Sellers listed on Schedule 3.17(a)
(or hired in compliance with Section 6.1)        Employees ) an offer of employment in a position
that is comparable to such Employee s position immediately prior to the Closing (including level
of responsibility, primary location of employment, and authority) on the terms set forth in this
Section 6.3 Transfer Offer ) that, if accepted, shall become effective immediately after the
Closing. Employees who accept such Transfer Offers with Purchaser in accordance with this
Section 6.3(a)                                 Transferred Employees Nothing herein shall be
construed as a representation or guarantee by any Seller or any of their respective Affiliates that
any or all of the Employees will accept the offer of employment from Purchaser or will continue
in employment with Purchaser following the Closing. Purchaser shall carry out all actions
necessary under applicable Law to effect the transfer of employment to it of each such Transferred
Employee who has accepted that offer. Effective as of the Closing, each Transferred Employee
shall cease to be an employee of Sellers or their Affiliates.

                                                 53
            Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 167 of 233




                (b)     For a period of one year from and after the Closing Date, Purchaser shall
provide or cause to be provided each Transferred Employee with: (i) base compensation/wage rate
that is no lower than that provided to such Transferred Employees as of the date hereof; (ii) short-
term cash bonus opportunities substantially similar in amounts to the portion of existing retention
bonus opportunities tied to short-term incentive opportunities (i.e., excluding any portion of the
retention bonus opportunities that were calculated based on long-term incentives) that is no less
favorable than that provided to such Transferred Employee as of the date hereof; and (iii) other
employee benefits (including severance benefits, but excluding any equity incentive or other long
term incentive arrangements, defined benefit pension benefits and post-employment welfare
benefits) that are substantially comparable in the aggregate to those provided by Sellers to such
Transferred Employees as of the date hereof under the Seller Plans made available to Purchaser
(but excluding any severance benefits under any employment agreement not assumed by
Purchaser). For purposes of eligibility and vesting (other than vesting of future equity awards)
under the benefit plans and programs maintained by Purchaser or any of its Affiliates after the
                                                                                 Purchaser Plans
each Transferred Employee who is so eligible shall be credited with his or her years of service
with Sellers or any of their respective Subsidiaries before the Closing Date to the same extent as
such Transferred Employee was entitled, before the Closing Date, to credit for such service under
substantially similar Seller Plans in which such Transferred Employees participated before the
Closing Date, except to the extent such credit would result in a duplication of benefits.

               (c)    Without limiting the generality of any other provision of this Agreement:
(i) each Transferred Employee shall be immediately eligible to participate, without any waiting
time, in any and all Purchaser Plans that are made available to Transferred Employees at the
relevant time as required by Section 6.3(c); (ii) for purposes of each Purchaser Plan providing
health or welfare benefits, Purchaser shall use commercially reasonable efforts to cause all pre-
existing condition exclusions and actively-at-work requirements of such Purchaser Plan to be
waived for such Transferred Employee and his or her covered dependents (unless such exclusions
or requirements were applicable under comparable Seller Plans); and (iii) Purchaser shall use
commercially reasonable efforts to cause any co-payments, deductible and other eligible expenses
incurred by such Transferred Employee or his or her covered dependents during the plan year in
which the Closing Date occurs to be credited for purposes of satisfying all deductible, coinsurance
and maximum out-of-pocket requirements applicable to such Transferred Employee and his or her
covered dependents for the applicable plan year of each comparable Purchaser Plan.

                (d)     Purchaser shall assume and be solely responsible for paying, providing and
satisfying when due the following: (a) all accrued and unused vacation, personal days, sick pay
and other paid time off for Transferred Employees earned but unused as of the Closing Date, (b) all
cash retention and cash long term incentive plans and similar obligations and Liabilities to the
extent the payee and the time and amount of payment are specified on Schedule 6.3(d), and (c) all
compensation (including salary, wages, commissions, bonuses, incentive compensation, overtime,
premium pay and shift differentials), vacation, personal days, sick pay and other paid time off,
benefits and benefit claims, severance and termination pay, notice, and benefits (including any
employer Taxes or other payments related thereto), in each case of this clause (c), accruing,
incurred or arising as a result of employment or separation from employment with Purchaser after
the Closing Date with respect to Transferred Employees.


                                                54
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 168 of 233




              (e)     Sellers shall reasonably cooperate in providing, pursuant to Section 6.2, to
Purchaser all information reasonably requested by Purchaser
compliance with its obligations under this Section 6.3.

                (f)     The provisions of this Section 6.3 are for the sole benefit of the Parties to
this Agreement and nothing herein, express or implied, is intended or shall be construed to confer
upon or give any Person (including for the avoidance of doubt any Employees or Transferred
Employees), other than the Parties and their respective permitted successors and assigns, any legal
or equitable or other rights or remedies (with respect to the matters provided for in this Section 6.3
or under or by reason of any provision of this Agreement). Nothing contained herein, express or
implied: (i) shall be construed to establish, amend, or modify any benefit plan, program, agreement
or arrangement, (ii) shall, subject to compliance with the other provisions of this Section 6.3, alter
or limit Purchaser s or           ability to amend, modify or terminate any particular benefit plan,
program, agreement or arrangement or (iii) is intended to confer upon any current or former
employee any right to employment or continued employment for any period of time by reason of
this Agreement, or any right to a particular term or condition of employment.

               (g)
assume all obligations, Liabilities and commitments in respect of claims made by any Transferred
Employee (or any other individual claiming that he or she is or should be a Transferred Employee)
for severance or other termination benefits (including claims for wrongful dismissal, notice of
termination of employment, pay in lieu of notice or breach of Contract) arising out of, relating to
or in connection with any failure of Purchaser to offer employment to, or to continue the
employment of, any such Transferred Employee (or other individual claiming that he or she is or
should be a Transferred Employee) on terms and conditions consistent
obligations under this Section 6.3(g).

              (h)    Purchaser will, or will cause its Affiliates to, provide any required notice to
Transferred Employees under the Worker Adjustment and Retraining Notification Act of 1988, as
amended, or any similar Laws WARN Act ) and to otherwise comply with the WARN Act to
Transferred Employees with respect to any plant closing or mass layoff or group termination
or similar event under the WARN Act affecting Employees (including as a result of the
consummation of transactions contemplated by this Agreement) and occurring on and after the
Closing. Purchaser will not, and will cause its Affiliates not to, take any action on or after the
Closing Date that would cause any termination of employment of any Employees by Sellers or

                          ation or similar event under the WARN Act that would result in any
Liability for Sellers, or to create any Liability or penalty to Sellers or any of their respective
Affiliates for any employment terminations under Law.

               (i)    For any Transferred Employees who are principally based outside the
United States, the provisions of this Section 6.3 shall apply to such employees mutatis mutandis
to the maximum extent permitted by applicable Law. With respect to the employees of the Swiss
Company (the Swiss Employees ), no transfer of employment relationships will occur as a
consequence of the Closing of the transactions contemplated hereby and the currently applicable
terms and conditions of employment (including social security and pension plan scheme) of such
Swiss Employees shall remain unaltered in full force and effect. The provisions of this Section

                                                 55
              Case 20-11177-KBO       Doc 18     Filed 05/21/20     Page 169 of 233




6.3, in particular, without limitation, with respect to compensation and other employee benefits,
shall also apply mutatis mutandis to the Swiss Employees.

       6.4.     Regulatory Matters.

                (a)      Subject to Section 6.5, the Company will (1) make or cause to be made all
filings and submissions required to be made by the Company or its Subsidiaries under any
applicable Laws for the consummation of the transactions contemplated by this Agreement set
forth on Schedule 6.4, including filings or submissions related to Product Registrations and a
General Information Notice for each Acquired Leased Real Property in New Jersey subject to
ISRA, (2) reasonably cooperate with Purchaser in exchanging such information and providing
reasonable assistance as Purchaser may reasonably request in connection with any filings made by
the Purchaser Group pursuant to Section 6.4(b), and (3) (A) supply promptly any additional
information and documentary material that may be requested in connection with the filings made
pursuant to this Section 6.4(a) or Section 6.4(b), and (B) use reasonable best efforts to take all
actions necessary to obtain all required clearances in connection with such filings. Prior to
                                                                                   LSRP
reasonably acceptable to Purchaser to commence performance of a Preliminary Assessment (as
defined in ISRA) for each Acquired Leased Real Property in New Jersey for which a General
Information Notice was submitted. The Company and Purchaser shall cooperate in good faith
regarding the performance of the Preliminary Assessments, including the Company responding as
promptly as reasonably practicable to any inquiries from Purchaser about the status of the
Preliminary Assessments. Purchaser shall have the reasonable right to review and comment on
the Preliminary Assessments, and the Company shall request that the LSRP consider in good faith
any reasonable comments on the Preliminary Assessments received from Purchaser. At Closing,
the Company shall end its engagement of the LSRP, at which time Purchaser shall directly engage
the LSRP in connection with its assumption of responsibility for ISRA under Section 6.4(b)(ii).
In the event the Preliminary Assessments have not been finalized at Closing, Purchaser shall be
responsible, at its sole cost and expense, to complete the Preliminary Assessments.

                (b)    Subject to Section 6.5, Purchaser will, and will cause its Affiliates and
Advisors to, (i) make or cause to be made all filings and submissions required to be made by any
member of the Purchaser Group under any applicable Laws and necessary to permit the
consummation of the transactions contemplated by this Agreement, including any such filings or
submissions related to Product Registrations, (ii) two (2) calendar days prior to Closing, submit a
Remediation Certification, as defined under ISRA, to the New Jersey Department of
Environmental Protection for each Acquired Leased Real Property in New Jersey subject to ISRA
identifying Purchaser as the person responsible for ISRA compliance after Closing along with a
Remediation Cost Review and RFS/FA Form, a Remediation Funding Source instrument and 1%
annual surcharge check, as required, (iii) reasonably cooperate with the Company in exchanging
such information and providing reasonable assistance as the Company may reasonably request in
connection with any filings made by the Company pursuant to Section 6.4(a), and (iv) (A) supply
promptly any additional information and documentary material that may be requested in
connection with the filings made pursuant to this Section 6.4(b) or Section 6.4(a) and (B) use
reasonable best efforts to take all actions necessary to obtain all required clearances.



                                                56
               Case 20-11177-KBO           Doc 18   Filed 05/21/20       Page 170 of 233




                 (c)     From and after the date hereof, the Parties will cooperate in connection with
the transfer of the transferable Product Registrations to Purchaser as of the Closing Date and the
obtaining by Purchaser of new Product Registrations to the extent a Product Registration is not
transferable. Promptly following the date hereof, the Parties will agree upon procedures to ensure a
transition from the Sellers to Purchaser of all of the activities required to be undertaken by the holder
of the Product Registrations, including adverse experience reporting, quarterly and annual reports to
the FDA, handling and tracking of complaints, sample tracking, and communication with health care
professionals and customers. Subject to Section 6.4(d), after the Closing, Purchaser shall assume all
responsibility for the Product Registrations, including all responsibility for communications with the
FDA and any other Governmental Body concerning the Products. The Parties shall cooperate in
making and maintaining all required regulatory filings, and reporting all material communications
(whether written or oral) from a Governmental Body in relation to a transfer and, to the extent one
                                                                                                 r, as the
case may be) participation to effectuate the transfer of the Product Registrations, it shall give the
other Party reasonable notice of all meetings and telephone calls with any Governmental Body
expected to have a material impact upon a transfer and give the other Party a reasonable opportunity
to participate at each such meeting or telephone call.

                 (d)    On the Closing Date (or within such time after the Closing Date as permitted
under applicable Law) or as soon as practicable after the Closing Date, Sellers shall submit to the
FDA the executed Seller FDA Transfer Letters. To the extent required, Sellers shall submit or
deliver to the FDA and other appropriate Governmental Bodies within timelines as prescribed
under applicable Law such documents and instruments of conveyance as necessary and sufficient
to effectuate the transfer of each Permit and Governmental Authorization to Purchaser under
applicable Law on the Closing Date or as soon as practicable after the Closing Date. Unless
otherwise required by applicable Law, from the Closing Date until the relevant date of transfer for
each Product Registration, Sellers shall use commercially reasonable efforts to maintain or cause
to be maintained in force each such Product Registration and Purchaser shall promptly reimburse
Sellers for the reasonable documented and out-of-pocket costs and expenses incurred by Sellers in
connection with maintaining or causing to be maintained such Product Registrations. Unless
otherwise required by applicable Law and as may be agreed between the Parties, Sellers shall use
commercially reasonable efforts to progress or cause to be progressed any pending application
filed prior to the Closing Date for a Product Registration. Notwithstanding anything contained in
this Agreement to the contrary (including Section 6.1), Sellers shall not, from the Closing Date
until the relevant date of transfer for such Product Registration, absent the prior written consent
from Purchaser, or as is required by a Governmental Body, withdraw or suspend a Product
Registration that is pending as of the Closing Date. The Sellers shall ensure that an employee or
other authorized person is reasonably available to Purchaser to effectuate any transfers
contemplated by this Section 6.4 and occurring after the Closing.

                (e)     Prior to the Closing, the actions taken by Sellers pursuant to Section 6.4(c)
shall be at the sole cost and expense of the Sellers. All documented and out-of-pocket costs and
expenses incurred by Sellers after the Closing at the request of Purchaser in connection with this
Section 6.4 shall be reimbursed by Purchaser.

        6.5.     Antitrust Notification.


                                                    57
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 171 of 233




                 (a)     The Company and Purchaser will, as promptly as practicable and no later
than ten (10) Business Days following the date hereof, (i) file with the United States Federal Trade
Commission and the United States Department of Justice, the notification form required pursuant
to the HSR Act for the transactions contemplated by this Agreement, which form will specifically
request early termination of the waiting period prescribed by the HSR Act and (ii) make all
notifications, filings, registrations or other materials required or necessary under the Foreign
Competition Laws set forth on Schedule 6.5(a). Each of the Company and Purchaser will (and
shall cause their respective Affiliates to) furnish to e
information and reasonable assistance as the other may request in connection with its preparation
of any filing or submission that is necessary under the HSR Act or such Foreign Competition Laws
and will provide any supplemental information requested by any Governmental Body as promptly
as practicable. Purchaser and Sellers will use reasonable best efforts to comply as promptly as
practicable with any requests made for any additional information in connection with such filings.
Whether or not the transactions contemplated by this Agreement are consummated, Sellers will be
responsible for all filing fees payable in connection with such filings.

                (b)    Subject to the immediately following sentence, the Company and Purchaser
will use their reasonable best efforts to promptly obtain any clearance required, or any clearance
that is otherwise advisable, under the HSR Act or such Foreign Competition Laws for the
consummation of this Agreement and the transactions contemplated hereby and will keep each
other apprised of the status of any communications with, and any inquiries or requests for
additional information from, any Governmental Body and will comply promptly with any such
inquiry or request. Purchaser will take, and will cause its Affiliates to take, any and all steps
necessary to avoid or eliminate each and every impediment under any Law that may be asserted
by any Governmental Body or any other Person so as to enable the Parties to expeditiously close
the transactions contemplated by this Agreement, including (i) opposing any motion or action for
a temporary, preliminary or permanent injunction or Order against or preventing or delaying the
consummation of the transactions contemplated by this Agreement, (ii) entering into a consent

to hold separate, license, sell or divest (pursuant to such terms as may be required by any
Governmental Body) such assets or businesses of Purchaser and its Affiliates after the Closing
(including entering into customary ancillary agreements relating to any such sale, divestiture,
licensing or disposition of such assets or businesses), and (iii) agreeing to such limitations on
conduct or actions of members of Purchaser and its Affiliates after the Closing as may be required
in order to obtain satisfaction of the closing conditions set forth in Section 7.1(a) prior to the
Outside Date.

                (c)     The Parties commit to instruct their respective counsel to cooperate with
each other in good faith and use reasonable best efforts to facilitate and expedite the identification
and resolution of any issues arising under the HSR Act or such Foreign Competition Laws at the
earliest practicable dates
keep each other appropriately informed of communications from and to personnel of the reviewing
Governmental Bodies and (ii) to confer with each other regarding communications with such
Governmental Bodies and the content of any such communications, including any analyses,
clearances, memoranda, briefs, arguments, opinions, proposals or presentations made or submitted
by or on behalf of any Party in connection with the identification and resolution of any issues
arising under the HSR Act, other U.S. Antitrust Laws, or such Foreign Competition Laws. Neither

                                                 58
              Case 20-11177-KBO        Doc 18      Filed 05/21/20     Page 172 of 233




the Company nor Purchaser will participate in any meeting or discussion with any Governmental
Body with respect of any such filings, applications, investigation or other inquiry without giving
the other Party prior notice of the meeting or discussion and, to the extent permitted by the relevant
Governmental Body, the opportunity to attend and participate in such meeting or discussion
(which, at the request of either Purchaser or the Company, will be limited to outside antitrust
counsel only). Each Party will have the right to review (subject to appropriate redactions for
confidentiality and attorney-client privilege concerns) and approve the content of any
presentations, white papers or other written materials to be submitted to any Governmental Body
in advance of any such submission.

       6.6.     Reasonable Efforts; Cooperation.

                 (a)     Without prejudice to any other term or provision of this Agreement, each
Party shall, and shall cause its Subsidiaries and its and their respective Advisors to, use its
reasonable best efforts to perform their respective obligations hereunder and to take, or cause to
be taken, and do, or cause to be done, all things reasonably necessary, proper or advisable to cause
the transactions contemplated herein to be effected as soon as reasonably practicable, but in any
event on or prior to the Outside Date, in accordance with the terms hereof and to reasonably
cooperate with each other Party and its Advisors in connection with any step required to be taken
as a part of its obligations hereunder.

                (b)    The obligations of Purchaser pursuant to this Agreement shall be subject to
the Direction Letter. The obligations of the Company pursuant to this Agreement, including this
Section 6.6(b), shall be subject to any Orders entered, or approvals or authorizations granted or
required, by or under the Bankruptcy Court or the Bankruptcy Code (including in connection with
the Bankruptcy Cases                                         -in-possession financing, and each of
                                -in-possession to comply with any Order of the Bankruptcy Court
(including the Bidding Procedures Order and the Sale Or                         to seek and obtain
the highest or otherwise best price for the Acquired Assets as required by the Bankruptcy Code.

                (c)    From and after the date hereof until the earlier of Closing or the termination
of this Agreement in accordance with its terms, Sellers will use commercially reasonable efforts
to seek estoppel certificates from parties to any recorded agreements materially affecting title to
the Acquired Owned Real Properties and Acquired Leased Real Properties set forth on Schedule
6.6(c) in a form reasonably acceptable to the parties; provided that such efforts shall not include
the payment by or on behalf of Sellers of any non-de minimis costs or expenses in connection
therewith or the commencement of any litigation or the taking of any similar adverse action.

       6.7.     Notification of Certain Matters.

               (a)     The Company will promptly (and, in any event, within ten (10) days) notify
Purchaser in writing of: (i) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions contemplated by
this Agreement; (ii) any notice or other communication from any Governmental Body, or any
Action by any Governmental Body, related to or in connection with the transactions contemplated
by this Agreement (including that may restrain, enjoin or otherwise prohibit the consummation of
the transactions contemplated by this Agreement); (iii) the discovery of any variances from, or the

                                                   59
            Case 20-11177-KBO           Doc 18     Filed 05/21/20     Page 173 of 233




existence or occurrence of any event, fact or circumstance arising after the execution of this
Agreement that would reasonably be expected to cause, any of the representations and warranties
contained in Article III to be untrue or inaccurate such that the condition set forth in Section 7.2(a)
will not be satisfied; and (iv) any event that has had, or is reasonably expected to have, a Material
Adverse Effect or would otherwise cause, or reasonably be expected to cause, the failure of any
condition to Closing for the benefit of the Purchaser set forth in Article VII. If the subject matter
of any such notification required by the previous sentence requires any change in the Schedules,
the Company shall deliver to Purchaser prior to the Closing a supplement to such Schedule (the
 Updated Schedules                           provided that in no event will any Updated Schedule
serve to amend, supplement or modify the Schedules for purposes of Section 7.2(a) or otherwise
determining whether any condition set forth in Article VII was or has been satisfied or any
statement set forth                                                                      Section 2.3(f)
was or is true and correct; provided further that if the Closing occurs, the Updated Schedules will
(other than in respect of any claim for Fraud with respect to (x) the representations and warranties
                                                                                               Section
2.3(f)) be considered and deemed to be part of the Schedules for all purposes under this Agreement
and each reference in this Agreement to a particular Schedule will mean such Schedule in, or as
updated by, the Updated Schedules.

                 (b)    Purchaser will promptly notify the Company in writing of: (i) any notice or
other communication from any Governmental Body, or any Action by any Governmental Body,
related to or in connection with the transactions contemplated by this Agreement (including that
may restrain, enjoin or otherwise prohibit the consummation of the transactions contemplated by
this Agreement); (ii) any Actions relating to or involving or otherwise affecting Purchaser or its
Affiliates that, if pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 4.7; and (iii) the discovery of any variances from, or the existence
or occurrence of any event, fact or circumstance arising after the execution of this Agreement that
would reasonably be expected to cause, any of the representations and warranties contained in
Article IV to be untrue or inaccurate such that the condition set forth in Section 7.3(a) will not be
satisfied; provided that the delivery of any notice pursuant to this Section 6.7(b) will not limit the
remedies available to Sellers under or with respect to this Agreement.

        6.8.   Further Assurances. Without prejudice to any other term or provision of this
Agreement, from time to time, as and wh
expense, any other Party will execute and deliver, or cause to be executed and delivered, all such
documents and instruments and will take, or cause to be taken, all such further or other actions as
such requesting Party may reasonably deem necessary or desirable to evidence and effectuate the
transactions contemplated by this Agreement and the transfer of title to the Acquired Assets to
Purchaser or its designee(s) in accordance with the terms of the Agreement.

        6.9.    Insurance Matters. Purchaser acknowledges that, upon Closing, all nontransferable
insurance coverage provided in relation to Sellers and the Acquired Assets that is maintained by
any Seller or its Affiliates other than by the Acquired Subsidiaries themselves, if any, (whether
such policies are maintained with third party insurers or with such Seller or its Affiliates (other
than with the Acquired Subsidiaries)), shall cease to provide any coverage to Purchaser and the
Acquired Assets with respect to post-Closing occurrences related thereto and no further coverage
shall be available with respect to such post-Closing occurrences to Purchaser or the Acquired

                                                  60
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 174 of 233




Assets under any such policies; provided, however, that Purchaser shall have the right to make
claims and the right to any proceeds with respect to any matter related to the Assumed Liabilities
under any insurance policies for occurrence-based claims pertaining to, arising out of and inuring
to the benefit of any Seller for all periods prior to the Closing, and Seller shall use reasonable best
efforts to seek the maximum recovery or allow Purchaser to seek recovery (including by executing
or delivering any document, agreement, instrument or other information as Purchaser may
reasonably request to seek such recovery) under such insurance policies, in each case, at

a result of such recovery, any deductibles, self-insured retentions or other out-of-pocket expenses
required to be paid by Purchaser or to the insurer in connection therewith), and Seller shall

and shall remit

out-of-pocket costs and expenses of seeking such recovery, to the extent not otherwise paid or
reimbursed by Purchaser) to Purchaser or its designee; provided that, subject to compliance with
the terms and conditions of this Section 6.9, Sellers shall be liable for any uninsured or uncollected
amounts of such claim(s).

        6.10. Receipt of Misdirected Assets. From and after the Closing, if any Seller or any of
its respective Affiliates receives any right, property or asset that is an Acquired Asset, the
applicable Seller shall promptly transfer or cause such of its Affiliates to transfer such right,
property or asset (and shall promptly endorse and deliver any such asset that is received in the
form of cash, checks or other documents) to Purchaser, and such asset will be deemed the property
of Purchaser held in trust by such Seller for Purchaser until so transferred. From and after the
Closing, if Purchaser or any of its Affiliates receives any right, property or asset that is an Excluded
Asset, Purchaser shall promptly transfer or cause such of its Affiliates to transfer such asset (and
shall promptly endorse and deliver any such right, property or asset that is received in the form of
cash, checks, or other documents) to the Company, and such asset will be deemed the property of
the Company held in trust by Purchaser for the Company until so transferred.

        6.11.     Acknowledgment by Purchaser.

                (a)    Purchaser acknowledges and agrees, on its own behalf and on behalf of the
Purchaser Group, that it has conducted an independent investigation and analysis of the business,
including its financial condition, results of operations, assets, Liabilities, properties, Contracts,
environmental compliance, employee matters, regulatory compliance, business risks and prospects
of the Company and its Subsidiaries and the Acquired Assets and the Assumed Liabilities, and, in
making its determination to proceed with the transactions contemplated by this Agreement,
Purchaser and the Purchaser Group have, other than the Express Representations, relied on the

on, are not relying on, and will not rely on, any Seller, any Subsidiary, any information, statements,
disclosures, documents, projections, forecasts or other material made available to Purchaser or any
of its Affiliates or Advisors in the Dataroom, the Information Presentation, or the Projections or
any information, statements, disclosures or materials, in each case, whether written or oral, made
or provided by, or as part of, any of the foregoing or any other Seller Party, or any failure of any
of the foregoing to disclose or contain any information, except for the Express Representations (it
being understood that Purchaser and the Purchaser Group have relied only on the Express

                                                  61
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 175 of 233




Representations). Purchaser acknowledges and agrees, on its own behalf and on behalf of the
Purchaser Group, that (i) the Express Representations are the sole and exclusive representations,
warranties and statements of any kind made by any Seller Party to Purchaser or any member of
the Purchaser Group on which Purchaser or any member of the Purchaser Group may rely in
connection with the transactions contemplated by this Agreement; and (ii) all other representations,
warranties and statements of any kind or nature expressed or implied, whether in written, electronic
or oral form, including (1) the completeness or accuracy of, or any omission to state or to disclose,
any information (other than solely to the extent set forth in the Express Representations) including
in the Dataroom, Information Presentation, Projections, meetings, calls or correspondence with
management of the Company and its Subsidiaries, any of the Seller Parties or any other Person on
behalf of the Company, its Subsidiaries or any of the Seller Parties or any of their respective
Affiliates or Advisors and (2) any other statement relating to the historical, current or future
business, financial condition, results of operations, assets, Liabilities, properties, Contracts,
environmental compliance, employee matters, regulatory compliance, business risks and prospects

                                                      ally disclaimed by the Company, on its behalf
and on behalf of the Seller Parties, and each Seller. Purchaser, on its own behalf and on behalf of
the Purchaser Group: (x) disclaims reliance on the items in clause (ii) in the immediately preceding
sentence (which do not, for the avoidance of doubt, include Purchaser
reliance on the Express Representations) and (y) together with Sellers, acknowledges and agrees
that Purchaser has relied on, is relying on and will rely on only the Express Representations.
Without limiting the generality of the foregoing, Purchaser acknowledges and agrees, on its own
behalf and on behalf of the Purchaser Group, that neither the Company, nor any other Person
(including the Seller Parties), has made, is making or is authorized by or on behalf of any Seller
Party to make, and subject to Section 6.11(c), Purchaser, on its own behalf and on behalf of the
Purchaser Group, hereby waives all rights and claims it or they may have against any Seller Party
with respect to the accuracy of, any omission or concealment of, or any misstatement with respect
to, (A) any potentially material information regarding the Company, its Subsidiaries or any of their
respective assets (including the Acquired Assets), Liabilities (including the Assumed Liabilities)
or operations and (B) any warranty or representation (whether in written, electronic or oral form),
express or implied, as to the quality, merchantability, fitness for a particular purpose, or condition

environmental compliance, employee matters, regulatory compliance, business risks and prospects
or any portion thereof, except, in each case, solely to the extent expressly set forth in the Express
Representations.

                (b)     Without limiting the generality of the foregoing (including any of the
Express Representations), in connection with the investigation by the Purchaser Group of the
Company and its Subsidiaries, Purchaser and the members of the Purchaser Group, and the
Advisors of each of the foregoing, have received or may receive, from or on behalf of the
Company, certain projections, forward-looking statements and other forecasts (whether in written,
electronic, or oral form, and including in the Information Presentation, Dataroom, management
                               Projections ). Purchaser acknowledges and agrees, without limiting
any of the Express Representations, on its own behalf and on behalf of the Purchaser Group, that
(i) such Projections are being provided solely for the convenience of Purchaser to facilitate its own
independent investigation of the Company and its Subsidiaries, (ii) there are uncertainties inherent
in attempting to make such Projections, (iii) Purchaser is familiar with such uncertainties, and (iv)
                                                 62
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 176 of 233




Purchaser is taking full responsibility for making its own evaluation of the adequacy and accuracy
of all Projections (including the reasonableness of the assumptions underlying such Projections).

               (c)     Nothing in this Section 6.11 shall limit any rights or remedies available to
Purchaser in the case of a claim for Fraud.

       6.12.                                              .

                (a)     Following the Closing until the six (6) year anniversary thereof, Purchaser
shall cause the Acquired Subsidiaries not to amend, repeal or otherwise modify the Acquired
               constitutive documents as in effect as of the date of this Agreement, in any manner
that would adversely affect the rights to indemnification or exculpation thereunder of individuals
who are or were directors or officers of the Acquired Subsidiaries prior to the Closing. Purchaser
shall not take any action to cancel or otherwise reduce coverage under any tail insurance policies
purchased by the Acquired Subsidiaries prior to the Closing; provided that no payments or other
obligations shall be required of the Acquired Subsidiaries or the Purchaser Group with respect to
such policies after the Closing.

                (b)    As soon as practicable after the Closing, and no later than five (5) Business
Days after the Closing (exclusive), Purchaser shall, or shall cause to, adopt the required resolutions
and make the necessary applications or filings in order to ensure that (i) those directors and officers
of the Swiss Company who resign as of the Closing shall no longer be directors and/or officers of
the Swiss Company, (ii) the effect of such resignations shall be registered with the relevant Swiss
commercial register, and (iii) shall hold an extraordinary shareholders meeting of the Swiss
Company by which the aforementioned resignations of the current board members are
acknowledged and, subject to a full and unconditional release, in form and substance reasonably
acceptable to Purchaser, being delivered by any such directors and officers, a full and
unconditional release is granted to the resigning board members and the new board members
designated by Purchaser are elected. The granting of release is to be repeated at the next ordinary
shareholders meeting of the Swiss Company and Purchaser further covenants to procure that
neither Purchaser nor any of its Affiliates makes any claim against any directors or officers of the
Swiss Company relating to their mandate or activities for the Swiss Company up to and including
Closing or in connection with the transactions contemplated hereby, save for gross negligence and
intentional actions.

        6.13. No Successor Liability. The Parties intend that, to the fullest extent permitted by
applicable Law (including under Section 36 of the Bankruptcy Code), upon the closing, Purchaser
shall not be deemed to: (a) be the successor of any Seller, (b) have, de facto, or otherwise, merged
with or into Sellers, (c) be a mere continuation or substantial continuation of Sellers or the
enterprise(s) of Sellers or (d) be liable or have any Liability for any acts or omissions of Sellers in
the conduct of their businesses or arising under or related to the Acquired Assets other than as
expressly set forth and agreed in this Agreement. Without limiting the generality of the foregoing,
and except as otherwise expressly provided in this Agreement, the Parties intend that Purchaser
shall have no Liability for any Encumbrance (other than the Assumed Liabilities and Permitted
Encumbrances on the Acquired Assets) against Sellers or any of Sellers predecessors or Affiliates,
and Purchaser shall have no successor or vicarious liability of any kind or character whether known
or unknown as of the Closing Date or in connection with the transactions contemplated to occur

                                                  63
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 177 of 233




on the Closing, whether now existing or hereafter arising, or whether fixed or contingent, with
respect to the businesses of Sellers, the Acquired Assets or any Liability of Sellers arising prior to,
or relating to any period occurring prior to, the Closing Date. The Parties agree that the Sale Order
shall contain provisions substantially in the form set forth in this Section 6.13.

        6.14. Change of Name. Promptly (and, in any event, within thirty (30) Business Days)
following the Closing, each Seller shall, and shall cause their Subsidiaries to, discontinue the use
of th
or their Subsidiaries) and shall not subsequently change any of their names to or otherwise use or
                                                                     names listed on Schedule 6.14
without the prior written consent of Purchaser, and each Seller shall cause the name of Sellers in
the caption of the Bankruptcy Cases to be changed to the new names of each Seller.

        6.15.   Excluded Subsidiaries; Cash Repatriation.

                 (a)    Notwithstanding Schedule 1.1(j), at any time following the date of this
Agreement and three (3) Business Days prior to the Closing Date, Purchaser shall have the right,
but the not the obligation, by delivery of a written notice to the Company, to designate WorldAkorn
Pharma Mauritius as an Excluded Subsidiary, in which case, any such entity so designated by
Purchaser in writing shall be deemed an Excluded Subsidiary hereunder, and notwithstanding
anything contained herein to the contrary, Purchaser shall not acquire any of the equity securities
of such Excluded Subsidiary (whether at the Closing, or otherwise) and, for the avoidance of doubt,
none of the Liabilities of any such Excluded Subsidiary shall be assumed by Purchaser in
connection with this Agreement (including any Liabilities in respect of the employees of the India
Company (including any obligation contemplated by this Agreement in relation to the employees
of the India Company), or otherwise as may have arisen under an Assumed Benefit Plan in
connection with any current or former employees of such Excluded Subsidiary).

                  (b)    Notwithstanding anything contained herein to the contrary, in the event that
(i) at least ten (10) Business Days prior to the Closing, (A) Purchaser delivers a written request to
Sellers and (B) a sale or disposition of the India Company (whether by equity sale, asset sale,
merger or otherwise) or WorldAkorn Pharma Mauritius (by asset sale) is consummated and
(ii) Purchaser has designated WorldAkorn Pharma Mauritius as an excluded Subsidiary pursuant
to Section 6.15(a), then the Company shall, to the extent permissible under applicable Law and
any other legally binding obligations of any of its Subsidiaries who are not Sellers or Acquired
Subsidiaries, cause any of its Subsidiaries who are not Sellers or Acquired Subsidiaries to,
immediately prior to the Closing, declare and otherwise consummate any dividend, distribution or
similar transaction (as may be requested by Purchaser), or otherwise repay any intercompany
Indebtedness, such that, subject to Section 6.15(e), all Cash and Cash Equivalents of any such
Person are held by Sellers as of immediately prior to the Closing.

                (c)     In the event that (i) a sale or disposition of the India Company (whether by
equity sale, asset sale, merger or otherwise) or WorldAkorn Pharma Mauritius (by asset sale) is
consummated after the date that is ten (10) Business Days prior to the Closing and (ii) Purchaser
has designated WorldAkorn Pharma Mauritius as an Excluded Subsidiary pursuant to
Section 6.15(a), then, subject to Section 6.15(e), Sellers shall pay, or cause to be paid, to the extent
permissible under applicable Law and any other legally binding obligations of any of its

                                                  64
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 178 of 233




Subsidiaries who are not Sellers or Acquired Subsidiaries, to Purchaser all Cash and Cash
Equivalents of any such Person and the net cash proceeds received in consideration therefor no
later than the later of the Closing and the date that is five (5) Business Days following receipt
thereof.

               (d)     In the event that (i) a sale or disposition of WorldAkorn Pharma Mauritius
(whether by equity sale, merger or otherwise, but not by asset sale) is consummated after the
Closing and (ii) Purchaser has designated WorldAkorn Pharma Mauritius as an Excluded
Subsidiary pursuant to Section 6.15(a), then, subject to Section 6.15(e), Sellers shall pay, or cause
to be paid, to Purchaser all Cash and Cash Equivalents of any such Person and the net cash
proceeds received in consideration therefor no later than the date that is five (5) Business Days
following receipt thereof; provided, however, that if such sale or disposition is not consummated
within
respect to such transaction that is entered into in accordance with this Agreement prior to such
time, Sellers shall pay, or cause to be paid, to the Purchaser the Cash and Cash Equivalents of
WorldAkorn Pharma Mauritius and India Company as of such time.

                (e)    The Cash and Cash Equivalents contemplated by Section 6.15(b), 6.15(c)
or 6.15(d) and the net cash proceeds contemplated by Section 6.15(c) or 6.15(d) shall be
determined net of (i) any applicable fees, expenses, and Taxes of Sellers or any of their
Subsidiaries in connection with sale or disposition of the India Company (whether by equity sale,
asset sale, merger or otherwise) or WorldAkorn Pharma Mauritius or in connection with the
distribution of such amounts from the applicable Subsidiary to the applicable Seller, and (ii) any
holdbacks, reserves, escrows, or other similar amounts in respect of indemnification, purchase
price adjustments, or other contingent obligations of Sellers or any of their Subsidiaries in
connection with such sale or disposition or in connection with such distribution; provided that
upon release, expiration, or other applicable termination of such contingent obligations, any such
amounts, subject to the immediately preceding clause (i), shall be promptly paid to Purchaser.

        6.16. Communications with Customers and Suppliers. Subject to Section 6.2(f), prior to
the Closing, the Parties shall reasonably cooperate with each other in coordinating their
communications with any customer, supplier or other contractual counterparty of Sellers in relation
to this Agreement and the transactions contemplated hereby.

         6.17. Exclusive License. With respect to each Product that is an Acquired Asset whose
title is not transferred to Purchaser as of the Closing Date, Sellers hereby grant to Purchaser an
irrevocable, exclusive, royalty-free, fully paid-up, sublicensable, transferrable license under
Sellers rights in the applicable Product and Product Registration to sell, distribute and otherwise
commercialize or exploit such Product. For the avoidance of doubt, following the Closing,
Purchaser will have full and exclusive rights to commercialize such Products and retain all profits
with respect thereto.

       6.18.   Treatment of Contracts.

             (a)   Notwithstanding anything contained herein to the contrary, during the
pendency of the Bankruptcy Case, Sellers shall not reject or transfer any Excluded Contract
                                                        In the event that any of the Parties to

                                                 65
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 179 of 233




this Agreement discovers a Contract related to the business of the Company and its Subsidiaries,
the Acquired Assets or the Assumed Liabilities (whether prior to, on or following the Closing) and
such Contract (i) was not set forth on Schedule 1.5(a), (ii) is a Contract which Purchaser wishes to

prior written consent in compliance with the immediately preceding sentence), Purchaser and
Sellers shall execute, acknowledge and deliver such other instruments and take such further actions
as are reasonably practicable for Purchaser or a Designated Purchaser to assume the rights and
obligations under such Contract as of the Closing (or, if applicable, as soon as reasonably
practicable following the Closing), otherwise in accordance with Section 1.5.

        6.19. Retained Privileged Materials. Following the Closing (i) in the event of a dispute
between Purchaser and its Affiliates, on the one hand, and a third party (other than Sellers), on the
other hand, Purchaser shall have the right to, or to require Sellers to, assert the attorney-client
privilege to prevent disclosure of any Retained Privileged Materials to a third party, and
(ii)
disclose, transfer or otherwise make available any Retained Privileged Materials to any third-party,
in any manner that would reasonably be expected to result in the waiver of the attorney-client
privilege with respect to such materials. In the event that Purchaser or any of its Affiliates
(including the Acquired Subsidiaries after the Closing) should discover in its possession after the
Closing any Retained Privileged Materials, it will take reasonable steps to preserve the
confidentiality thereof and promptly deliver the same to Sellers, keeping no copies, and will not
by reason thereof assert any loss of confidentiality or privilege protection. As to any such Retained
Privileged Materials, Purchaser and each of its Subsidiaries, together with any of their respective
Affiliates, successors or assigns, further agree that none of the foregoing may use or rely on any
of the Retained Privileged Materials in any action against or involving any of Sellers. The
Retained Privileged Materials may be used by Sellers in connection with any dispute that relates
in any way to this Agreement or the transactions contemplated hereby.

                                          ARTICLE VII

                                 CONDITIONS TO CLOSING

        7.1.   Conditions Precedent to the Obligations of Purchaser and Sellers. The respective
obligations of each Party to this Agreement to consummate the transactions contemplated by this
Agreement are subject to the satisfaction (or to the extent permitted by Law, written waiver by
each of the Company and Purchaser, in their respective sole discretion) on or prior to the Closing
Date, of each of the following conditions:

                (a)      the waiting period (and any extension thereof), or any approval, as
applicable, related to the transactions contemplated by this Agreement under the HSR Act or under
the Foreign Competition Laws or other regulations set forth in Schedule 7.1 shall have been
received or terminated, or shall have expired, as applicable;

                (b)    no court or other Governmental Body has issued, enacted, entered,
promulgated or enforced any Law or Order (that has not been vacated, withdrawn or overturned)
restraining, enjoining or otherwise prohibiting the transactions contemplated by this Agreement;
and

                                                 66
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 180 of 233




              (c)    the Bankruptcy Court shall have entered the Bidding Procedures Order, the
Sale Order and the Financing Order, and such orders shall not have been reversed, modified,
amended or stayed.

        7.2.   Conditions Precedent to the Obligations of Purchaser. The obligations of Purchaser
to consummate the transactions contemplated by this Agreement are subject to the satisfaction (or
to the extent permitted by Law, written waiver by Purchaser in its sole discretion), on or prior to
the Closing Date, of each of the following conditions:

                 (a)     (i) the representations and warranties made by Sellers in Article III (other
than the Seller Sufficiency Representations and the Seller Fundamental Representations) shall be
true and correct, in each case as of the date hereof and the Closing Date with the same force and
effect as though all such representations and warranties had been made as of the Closing Date
(other than representations and warranties that by their terms address matters only as of another
specified date, which shall be so true and correct only as of such other specified date), except
where the failure of such representations and warranties to be true and correct (without giving
                                                                          Material Adverse Effect
similar qualifiers contained therein (other than                                Section 3.5(b) and the
        Material                                                        Material Contract Material
Customer           Material Supplier
individually or in the aggregate, a Material Adverse Effect, (ii) the representations and warranties
set forth in Sections 3.1 (other than the last sentence of Section 3.1(a), the last sentence of Section
3.1(b) and Section 3.1(c)), 3.2, 3.3 (solely with respect to clause (i) thereof), 3.4 and 3.19
(collectively, the Seller Fundamental Representations shall be true and correct in all respects,
other than for de minimis inaccuracies, in each case as of the date hereof and the Closing Date with
the same force and effect as though all such representations and warranties had been made as of
the Closing Date (other than representations and warranties that by their terms address matters
only as of another specified date, which shall be so true and correct only as of such other specified
date) and (iii) the representations and warranties set forth in Section 3.7(b)        Seller Sufficiency
Representations ) shall be true and correct in all respects, in each case as of the date hereof and
the Closing Date with the same force and effect as though such representations and warranties had
been made as of the Closing Date;

              (b)     Sellers shall have performed or complied with, or caused to be performed
or complied with, in all material respects, all of the obligations and covenants required by this
Agreement to be performed or complied with by Sellers on or prior to the Closing;

                (c)     Sellers shall have delivered, or caused to be delivered, to Purchaser (i) all
of the items set forth in Section 2.3;

               (d)   The Bankruptcy Court shall have entered the Sale Order and such Sale
Order shall have become a Final Order;

               (e)     each consent, approval, assignment or waiver of any Person identified on
Schedule 7.2(e) shall, in each case, (i) have been obtained and delivered to Purchaser, (ii) be in
form and substance reasonably acceptable to Purchaser, (iii) not be subject to the satisfaction of
any condition that has not been satisfied or waived and (iv) be in full force and effect;

                                                  67
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 181 of 233




               (f)     Purchaser shall have obtained, or there is a reasonable expectation that
Purchaser will obtain within ten (10) Business Days following the Closing (or within such time as
otherwise required by applicable Law), all Permits required by Purchaser to operate the business
of the Company and its Subsidiaries following the Closing consistent, in all material with respects,
with the operation of such business in the Ordinary Course as of the date of this Agreement; and

               (g)     no Material Adverse Effect shall have occurred and then be continuing.

        7.3.    Conditions Precedent to the Obligations of the Company. The obligations of Sellers
to consummate the transactions contemplated by this Agreement are subject to the satisfaction (or
to the extent permitted by Law, written waiver by the Company in its sole discretion), on or prior
to the Closing Date, of each of the following conditions:

                (a)     the representations and warranties made by Purchaser in Article IV shall be
true and correct, in each case as of the date hereof and as of the Closing Date, with the same force
and effect as though all such representations and warranties had been made as of the Closing Date
(other than representations and warranties that by their terms address matters only as of another
specified date, which shall be so true and correct only as of such other specified date), except
where the failure of such representations or warranties to be so true and correct (without giving


consummate the transactions contemplated by this Agreement;

              (b)     Purchaser shall have performed or complied with, or caused to be performed
or complied with, in all material respects, all of the obligations and covenants required by this
Agreement to be performed or complied with by Purchaser on or prior to the Closing; and

                (c)     Purchaser shall have delivered, or caused to be delivered, to Sellers all of
the items set forth in Section 2.4.

                                         ARTICLE VIII

                                        TERMINATION

       8.1.    Termination of Agreement. This Agreement may be terminated only in accordance
with this Section 8.1. This Agreement may be terminated, and the transactions contemplated
hereby abandoned, at any time prior to the Closing:

               (a)     by the mutual written consent of the Company and Purchaser;

                (b)    by written notice of either Purchaser or the Company to the other Party,
upon the issuance by any Governmental Body of an Order restraining, enjoining, or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement or declaring
unlawful the transactions contemplated by this Agreement, and such Order having become final
and non-appealable; provided that no termination may be made by a Party under this Section 8.1(b)
if the issuance of such Order was primarily caused by the breach by such Party (including, with
respect to the Company, any of its Subsidiaries) with respect to, or action or inaction of such Party


                                                 68
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 182 of 233




(including, with respect to the Company, any of its Subsidiaries) in violation of, any obligation or
condition of this Agreement;

                (c)     by written notice of either Purchaser or the Company to the other Party, if
the Closing shall not have occurred on or before the date that is one hundred three (103) days after
the date hereof       Outside Date provided that if on the Outside Date any of the conditions set
forth in Sections 7.1(a) or 7.1(b) (solely if and to the extent relating to matters set forth in Section
7.1(a)) have not been satisfied but all other conditions set forth in Article VII shall have been
satisfied or waived (other than those conditions that by their nature are to be satisfied at the
Closing; provided further that such conditions shall then be capable of being satisfied if the Closing
were to take place on such date), then the Outside Date shall be automatically extended to the date
that is the third Business Day following receipt of all regulatory approvals and such date shall
become the Outside Date for purposes of this Agreement; provided further that a Party shall not
be permitted to terminate this Agreement pursuant to this Section 8.1(c) if the failure of the Closing
to have occurred on or prior to the Outside Date was primarily caused by the breach by such Party
(including, with respect to the Company, any of its Subsidiaries) with respect to, or action or
inaction of such Party (including, with respect to the Company, any of its Subsidiaries) in violation
of, any obligation or condition of this Agreement;

               (d)     by written notice from Purchaser to the Company, if (i) the Company or any
of its Subsidiaries seeks to have the Bankruptcy Court enter an Order dismissing, or converting
into cases under chapter 7 of the Bankruptcy Code, any of the cases commenced by Sellers under
chapter 11 of the Bankruptcy Code and comprising part of the Bankruptcy Cases, or if a trustee or
examiner with expanded powers to operate or manage the financial affairs or reorganization of the
Company is appointed in the Bankruptcy Case or (ii) an Order or dismissal, conversion or
appointment is entered for any reason and not reversed or vacated within fourteen (14) days after
entry thereof;

               (e)    automatically, and without any requirement of any Party to deliver any
notice of such termination to any other Party, if Sellers announce any stand-alone plan of
reorganization or liquidation (or support any such plan filed by any other party), (other than a
wind-                                     -Closing, including pursuant to a plan of liquidation
consistent with the RSA);

                  (f)    by written notice from the Company to Purchaser, upon a breach of any
covenant or agreement on the part of Purchaser set forth in this Agreement, or if any representation
or warranty of Purchaser set forth herein will have become untrue or incorrect, in each case, such
that any condition set forth in Section 7.3(a) or 7.3(b) would not be satisfied at the Closing;
provided that (i) Sellers shall have provided notice to Purchaser of such breach at least five (5)
Business Days prior to the effectiveness of such termination and, if such breach is curable, then
the Company may not terminate this Agreement under this Section 8.1(f) unless such breach has
not been cured by the date which is the earlier of (A) two (2) Business Days prior to the Outside
Date and (B) twenty (20) days after such notice is delivered in accordance with Section 10.3, and
(ii) the right to terminate this Agreement pursuant to this Section 8.1(f) will not be available to the
Company at any time that the Company or any of its Subsidiaries is in material breach of, any
covenant, representation or warranty hereunder such that the satisfaction of any condition set forth
in Section 7.2(a) or 7.2(b) at the Closing would then be prevented;

                                                  69
              Case 20-11177-KBO        Doc 18     Filed 05/21/20     Page 183 of 233




                (g)     by written notice from Purchaser to the Company, upon a breach of any
covenant or agreement on the part of any Seller or Acquired Subsidiary set forth in this Agreement,
or if any representation or warranty of any Seller set forth herein will have become untrue or
incorrect, in each case, such that any condition set forth in Section 7.2(a) or 7.2(b) would not be
satisfied at the Closing; provided that (i) Purchaser shall have provided notice to Sellers of such
breach at least five (5) Business Days prior to the effectiveness of such termination and, if such
breach is curable by such Seller, then Purchaser may not terminate this Agreement under this
Section 8.1(g) unless such breach has not been cured by the date which is the earlier of (A) two (2)
Business Days prior to the Outside Date and (B) twenty (20) days after such notice is delivered in
accordance with Section 10.3, and (ii) the right to terminate this Agreement pursuant to this
Section 8.1(g) will not be available to Purchaser at any time that Purchaser is in material breach
of, any covenant, representation or warranty hereunder such that the satisfaction of any condition
set forth in Section 7.3(a) or 7.3(b) at the Closing would then be prevented;

               (h)     by written notice from Purchaser or the Company to the other Party, if (i)
(A) Purchaser is not the Successful Bidder and (B) the Bankruptcy Court approves an Alternative
Transaction with the Successful Bidder; or (ii) the Bankruptcy Court approves an Alternative
Transaction other than (A) in connection with the Auction or (B) pursuant to a plan of
reorganization that is in form and substance reasonably acceptable to Purchaser in writing;
provided that if Purchaser is the Backup Bidder at the Auction, the right of Purchaser or the
Company to terminate this Agreement pursuant to this Section 8.1(h) shall not be available to
Purchaser or the Company until the Outside Back-Up Date;

                (i)    by written notice from Purchaser to the Company following the termination
of the RSA;

               (j)    by written notice from Purchaser to the Company if, under Section 363(k)
of the Bankruptcy Code, Purchaser is disallowed from providing a credit bid (or otherwise bidding
on such other terms as may be agreed by Purchaser, in its sole discretion) as contemplated by this
Agreement in connection with the payment of the Purchase Price;

                (k)    by written notice from either Purchaser or the Company to the other Party,
if an Order of the Bankruptcy Court is entered denying approval of the Bidding Procedures Order
or the Sale Order and such Order becomes final and non-appealable; or

              (l)     by written notice from Purchaser to the Company upon the occurrence of
any Event of Default under the DIP Credit Agreement that has not been cured (if susceptible to
cure) or waived by the applicable percentage of DIP Lenders in accordance with the terms of the
DIP Credit Agreement.

For the avoidance of doubt, each condition permitting termination of this Agreement set forth in
this Section 8.1 shall be considered separate and distinct from each other such condition and, if
more than one termination condition set forth in this Section 8.1 is applicable, the Party exercising
any such termination right shall have the right to choose the termination condition pursuant to
which this Agreement is to be terminated.

       8.2.     Effect of Termination. In the event of termination of this Agreement pursuant to

                                                 70
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 184 of 233




Section 8.1, this Agreement shall forthwith become void and there shall be no Liability on the part
of any Party or any of its partners, officers, directors or shareholders; provided that this Section 8.2
and Article X shall survive any such termination; provided further that no termination will relieve
any Party from any Liability from any Willful Breach of this Agreement prior to the date of such
termination (which, for the avoidance of doubt, will be deemed to include any failure by Purchaser
to consummate the Closing if and when it is obligated to do so hereunder).

                                            ARTICLE IX

                                               TAXES

         9.1.    Transfer Taxes. Any sales, use, purchase, transfer, franchise, deed, fixed asset,
stamp, value added, motor vehicle registration, excise, documentary, stamp, or other similar Taxes
and all filing and recording charges (and any interest, penalties and additions with respect to such
Taxes and fees) payable by reason of the consummation of the transactions contemplated by this
Agreement, including the sale of the Acquired Assets or the assumption of the Assumed Liabilities
under this Agreement or the transactions contemplated hereby in any U.S. or foreign jurisdiction
       Transfer Taxes
imposed under the provisions of the Laws relating to such Transfer Taxes. For the avoidance of
doubt, Transfer Taxes shall not include any income or similar taxes. The party customarily
responsible under applicable Law shall file all necessary Tax Returns with respect to Transfer
Taxes. Sellers and Purchaser shall cooperate to ensure that all such Transfer Taxes are timely paid
and all Tax Returns related to the Transfer Taxes are timely filed. Sellers and Purchaser shall use
commercially reasonable efforts and cooperate in good faith to exempt all such transactions from
any Transfer Taxes. Sellers shall, and shall cause their Subsidiaries (as applicable), or Purchaser
(or its subsidiaries) shall, as applicable, as soon as practicable after any payment of any Transfer
Taxes to the relevant Governmental Body, deliver to the non-paying party the original or a certified
copy of a receipt issued by the relevant Governmental Body evidencing such payment and any tax
certificates or forms in respect of such Transfer Taxes and any other form or other information that
could aid in the recovery of any such Transfer Taxes in a form reasonably satisfactory to the non-
paying party.

      9.2.    Allocation of Purchase Price. Unless Purchaser elects to structure the transactions
contemplated hereby as a G Reorganization pursuant to Section 9.5:

               (a)     For U.S. federal and applicable state and local income Tax purposes,
Purchaser, Sellers, and their respective Affiliates shall, consistent with the requirements of Section
1060 of the Code and the regulations promulgated thereunder and any similar provision of
applicable Law, allocate the Purchase Price (and any Assumed Liabilities treated as part of the
Purchase Price for applicable income Tax purposes) among the Acquired Assets in accordance
with a methodology to be mutually agreed upon by the parties             Allocation Methodology

               (b)      As soon as commercially practicable, but no later than forty-five (45) days
following the determination of the final Purchase Price, Purchaser shall provide a proposed
allocation to Sellers setting forth the allocation of the Purchase Price (and other amounts treated
as Purchase Price for U.S. federal income Tax purposes) among the Acquired Assets in accordance
                                           Allocation

                                                  71
              Case 20-11177-KBO        Doc 18     Filed 05/21/20      Page 185 of 233




in accordance with this Section 9.2, the Allocation will be conclusive and binding on all Parties.
If Sellers deliver a written objection on the grounds that the draft Allocation is inconsistent with
the Allocation Methodology, which objection sets forth in reasonable detail their objections within
twenty (20) days after receipt of the draft Allocation proposed by Purchaser, then Purchaser and
Sellers shall negotiate in good faith to resolve any such objection, and, if Sellers and Purchaser
                                                                                             ection,
then a nationally recognized accounting firm mutually acceptable to Purchaser and Sellers shall
resolve such dispute and the resolution of such dispute shall be final and binding on the Parties,
with costs being borne by the Party whose position was not sustained.

               (c)    The Parties and their respective Affiliates shall file all Tax Returns in
accordance with such Allocation (as finally determined under this Section 9.2) and not take any
Tax related action inconsistent with the Allocation, in each case, unless otherwise required by a
                                     of Section 1313(a) of the Code.

       9.3.     Cooperation. Purchaser and Sellers shall reasonably cooperate, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax Returns and any
Action, audit, litigation, or other proceeding with respect to Taxes.

       9.4.     Preparation of Tax Returns and Payment of Taxes.

                (a)    Except as otherwise provided by Section 9.1, Sellers shall prepare and
timely file (i) all Tax Returns with respect to the Acquired Assets, including of the Acquired
Subsidiaries, for any Tax period ending on or before the Closing Date and (ii) all Tax Returns of
Sellers. Except to the extent any Tax reflected on a return required to be prepared and filed by
Sellers pursuant to this Section 9.4 is otherwise reflected as an adjustment to Purchase Price or
constitutes an Assumed Liability, Sellers shall be liable and responsible for, and pay any Taxes
relating to periods covered by such Tax Returns.

                 (b)     Purchaser shall prepare and timely file all other Tax Returns with respect to
the Acquired Assets for any Pre-Closing Tax Period or Straddle Period, including of any Acquired
Subsidiaries, that are not addressed by Section 9.4(a). With respect to any Straddle Period,
Purchaser shall prepare such Tax Returns consistent with past practice, except as otherwise
required by applicable Law. Purchaser shall provide Company with a draft of such Tax Returns
with respect to the Acquired Assets for any Pre-Closing Tax Period or Straddle Period, along with
a calculation of the amount of the Taxes consistent with Section 9.4(c) that relate to the portion of
the period ending on the Closing Date and are the responsibility of Sellers at least thirty (30) days
prior to the filing of any such Tax Return; provided that if such Tax Return is due less than forty
five (45) days after Closing, then Purchaser shall deliver a draft of such Tax Return as soon as
practicable after the Closing. Purchaser shall incorporate any changes reasonably requested by
Sellers with respect to such Tax Returns.

               (c)    All real property taxes, personal property taxes, ad valorem and similar
periodic Taxes and obligations levied on or with respect to the Acquired Assets for any Straddle
                          Apportioned Obligations
one hand, and Purchaser, on the other hand, based on the number of days of such taxable period
included in the Pre-Closing Tax Period and the number of days included in the Post-Closing Tax

                                                 72
              Case 20-11177-KBO         Doc 18    Filed 05/21/20      Page 186 of 233




Period. Sellers shall be liable for the proportionate amount of such Taxes that is attributable to the
Pre-                           Straddle Period Taxes
proportionate amount of such Taxes that is attributable to the Post-Closing Tax Period. The
Apportioned Obligations shall be prorated (based on the most recent available Tax statement, latest
Tax valuation and latest bills) as of the Closing. If the Closing occurs before the Tax rate is fixed
for the then current fiscal or calendar year, whichever is applicable, the proration of the
corresponding Taxes shall be on the basis of the tax rate for the last preceding year applied to the
latest assessed valuation.

                 (d)   Except as expressly provided in Section 9.4(e) or Section 9.5, Purchaser
shall not file any Tax Return, file an amendment to any previously-filed Tax Return, or otherwise
take any Tax position that has the effect of increasing any Tax due for a Pre-Closing Tax Period
or portion of a Straddle Period ending on the Closing Date, unless required to do so by applicable

filing any such Tax Return.

                (e)                               Sellers shall join with Purchaser in making (or
Purchaser shall be permitted to unilaterally make) an election pursuant to Section 336(e),
Section 338(g) and/or Section 338(h)(10) of the Code and any similar provisions of state Tax Law
with respect to the purchase of the Acquired Subsidiaries hereunder                             Tax
Elections to the extent that such Tax Elections do not materially increase the cash Tax liability
of Sellers from the transactions contemplated in this Agreement as reasonably determined by
Sellers. Purchaser shall be responsible for the preparation of all forms and documents required in
                                          Tax Forms Upon receipt of the Tax Forms prepared by
Purchaser, and Sellers shall promptly execute and deliver such Tax Forms back to Purchaser (and,
to the extent instructed to do so by Purchaser, promptly file such Tax Forms) and take such actions
as may be reasonably requested by Purchaser thereafter in connection with making or perfecting
the Tax Elections. The parties shall cooperate fully with each other and make available to each
other such Tax data and other information as may be reasonably required in order to prepare and
file the Tax Elections.

       9.5.                         .

               (a)    Purchaser and Sellers have the right to jointly elect at any time prior to the
Closing to structure or restructure the transactions contemplated by this Agreement as a
reorganization under Section 368(a)(1)(G) of the Code, with any actual or deemed distribution by
the Company (or, if applicable, any of its Subsidiaries) qualifying solely under Sections 354 and
                                                         G Reorganization and such election, the
 G Reorganization Election ).

               (b)     In the event that a G Reorganization Election is made, Purchaser and Sellers
shall (i) implement the G Reorganization in a manner that is otherwise consistent with the rights
and obligations of Purchaser and Sellers under this Agreement, (ii) treat the G Reorganization as
a corporate acquisition of assets by Purchaser to which Section 381 of the Code applies, (iii) agree

Regulations Section 1.368-2(g) with neither Purchaser nor any Seller taking any action or failing
to take an action that will preclude the transactions contemplated by this Agreement from

                                                 73
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 187 of 233




qualifying as a G Reorganization, (iv) take (or not take) any other actions to secure and preserve
the qualification of any of the transactions set forth in this Agreement as a G Reorganization,
including, without limitation, with respect to (A) repayment, cancellation or settlement of, or other
actions with respect to, any intercompany accounts on or before the Closing Date, (B) the merger
of one member of the Company or its Subsidiaries with another member of the Company or its
Subsidiaries on or before the Closing Date or conversion (or liquidation) of any such member into
a limited liability company on or before the Closing Date, (C) the filing of any Tax elections to
treat any such entity as a disregarded entity for U.S. federal income Tax purposes on or before the
Closing Date, and (D) satisfaction of the ownership requirements set forth in Section 382(l)(5)(A)
of the          L5 ) to the extent that Purchaser and Sellers agree that Purchaser is potentially
eligible to make an L5 election and Purchaser agrees that the preservation of the ability to make
                                                        provided that Sellers shall not be limited in
respect of disposing of any of its assets if and to the extent permitted under the other provisions of
this Agreement and taking or refraining from taking any action required by law, including if such
actions would be inconsistent with its obligations under the Bankruptcy Code.

                (c)     To the extent not addressed by the foregoing, Purchaser and each Seller
shall also furnish or cause to be furnished to each other all documentation and information of
Sellers or any of their Affiliates as reasonably requested in connection with (i) the treatment of the
transactions contemplated by this Agreement as one or more reorganizations under Section 368 of
the Code and/or in connection with qualifying for the application of Section 382(l)(5) of the Code
and (ii) the Tax basis, losses, and credits (including carryovers), income, gains, deductions and
other attributes or Tax items of Sellers or any of their Affiliates.

                                           ARTICLE X

                                       MISCELLANEOUS

        10.1. Non-Survival of Representations and Warranties and Certain Covenants; Certain
Waivers. Each of the representations and warranties and the covenants and agreements (to the
extent (and solely to the extent) such covenant or agreement contemplates or requires performance
by such Party prior to the Closing) of the Parties set forth in this Agreement or in any other
document contemplated hereby, or in any certificate delivered hereunder or thereunder, will
terminate effective immediately as of the Closing such that no claim for breach of any such
representation, warranty, covenant or agreement, detrimental reliance or other right or remedy
(whether in Contract, in tort or at law or in equity) may be brought with respect thereto after the
Closing. Each covenant and agreement that contemplates performance following the Closing, will,
in each case and to such extent, expressly survive the Closing in accordance with its terms, and if
no term is specified, then until the earlier of the time such covenant is fully performed and the
seven (7) year anniversary of the Closing Date, and nothing in this Section 10.1 will be deemed to
limit any rights or remedies of any Party for breach of any such surviving covenant or agreement.
Purchaser and Sellers Parties acknowledge and agree, on their own behalf and on behalf of the
Purchaser Group or the Seller Parties, as the case may be, that the agreements contained in this
Section 10.1 (a) requiring performance after the Closing will survive the Closing until the earlier
of the date that such covenant or agreement, as applicable, is fully performed and the seven (7)
year anniversary of the Closing Date; (b) are an integral part of the transactions contemplated
hereby and that, without the agreements set forth in this Section 10.1, none of the Parties would

                                                 74
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 188 of 233




enter into this Agreement and (c) for the avoidance of doubt, the Parties (i) intend the time periods
contemplated by this Section 10.1 to shorten, replace and supersede (as may be applicable) any
statute of limitations that may otherwise be applicable and (ii) acknowledge and agree that such
shortening, replacing or supersession of any such statute of limitations is reasonable and
appropriate.




                Notwithstanding anything contained in this Agreement to the contrary (including
in this Section 10.1 and Section 10.7), nothing set forth herein shall limit any right or remedies
available to Purchaser in respect of any claim for Fraud.

        10.2. Expenses. Whether or not the Closing takes place, except as otherwise provided in
Sections 1.5, 6.2(e), 6.4(d), 6.4(e), 6.8, 6.9 and 8.2, all fees, costs and expenses (including fees,
costs and expenses of Advisors) incurred in connection with the negotiation of this Agreement and
the Ancillary Agreements, the performance of this Agreement and the Ancillary Agreements and
the consummation of the transactions contemplated hereby and thereby, will be paid by the Party
incurring such fees, costs and expenses; it being acknowledged and agreed that (a) all fees and
expenses in connection with any filing or submission that is necessary under the HSR Act and any
Foreign Competition Laws will be allocated pursuant to Section 6.5, (b) all Transfer Taxes will be
allocated pursuant to Section 9.1 and (c) all Cure Costs will be allocated pursuant to Section 5.2.

        10.3. Notices. All notices, requests, permissions, waivers, demands and other
communications to be given or delivered under or by reason of the provisions of this Agreement
will be in writing and will be deemed to have been given (a) when personally delivered, (b) if
transmitted by electronic mail with confirmation of delivery (which confirmation may be
electronic) prior to 5:00 p.m. New York time on a Business Day, then on such Business Day, and
if such confirmation of delivery is on a day which is not a Business Day or after 5:00 p.m. New
York time on a Business Day, then the next proceeding Business Day, (c) one (1) Business Day
following the day on which the same has been delivered prepaid to a reputable national overnight
air courier service or (d) the third (3rd) Business Day following the day on which the same is sent
by certified or registered mail, postage prepaid, in each case, to the respective Party at the number,
electronic mail address or street address, as applicable, set forth below, or at such other number,
electronic mail address or street address as such Party may specify by written notice to the other
Party from time to time.

               Notices to Purchaser:

               Wilmington Savings Fund Society, FSB
               500 Delaware Ave.
               Wilmington, DE 19801
               Attention:   Geoffrey J. Lewis
               Email:       glewis@wsfsbank.com


                                                 75
            Case 20-11177-KBO         Doc 18     Filed 05/21/20      Page 189 of 233




               with a copy to (which shall not constitute notice):

               Gibson, Dunn & Crutcher LLP
               200 Park Avenue
               New York, New York 10166
               Attention:   Scott J. Greenberg
                            Steven Domanowski
                            Steven R. Shoemate
               Email:       SGreenberg@gibsondunn.com
                            SDomanowski@gibsondunn.com
                            SShoemate@gibsondunn.com

               and:

               Wilmer Cutler Pickering Hale and Dorr LLP
               7 World Trade Center
               250 Greenwich Street
               New York, New York 10007
               Attention:    Andrew N. Goldman
               Email:        andrew.goldman@wilmerhale.com

               Notices to Sellers:

               Akorn, Inc.
               1925 W. Field Court, Suite 300
               Lake Forest, Illinois 60045
               Attention:      Joseph Bonaccorsi
               Email:          joe.bonaccorsi@akorn.com

               with a copy to (which shall not constitute notice):

               Kirkland & Ellis LLP
               300 North LaSalle Street
               Chicago, Illinois 60654
               Attention:     Richard J. Campbell, P.C.
                              Patrick J. Nash Jr., P.C.
                              Steve Toth
                              Gregory F. Pesce
               Email:         richard.campbell@kirkland.com
                              patrick.nash@kirkland.com
                              steve.toth@kirkland.com
                              gregory.pesce@kirkland.com

       10.4.   Assignment.

               (a)    This Agreement shall be binding upon Purchaser and, subject to the terms
of the Bidding Procedures Order (with respect to the matters covered thereby) and the entry and
terms of the Sale Order, Sellers, and shall inure to the benefit of and be so binding on the Parties

                                                76
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 190 of 233




and their respective successors and permitted assigns; provided that, subject to Section 10.4(b),
neither this Agreement nor any of the rights or obligations hereunder may be assigned or delegated
without the prior written consent of Purchaser and the Company, and any attempted assignment or
delegation without such prior written consent shall be null and void; provided further that
Purchaser (subject to Purchaser remaining liable for its obligations hereunder in the event such
obligations are not performed in accordance with their terms) may assign any of its rights or
obligations hereunder to any of its Affiliates without the consent of any Person.

                (b)     At any time prior to the Closing, and notwithstanding anything contained
herein to the contrary, Purchaser shall be entitled to designate, by written notice to Sellers, one or
more Persons to (i) purchase the Acquired Assets (including specified Assigned Contracts) and
pay the corresponding Purchase Price amount and require payment of the Cure Costs as
contemplated by Section 5.2, as applicable and/or (ii) assume the Assumed Liabilities (any such
                                                                       Designated Purchaser ). In
addition, and for the avoidance of doubt, a Designated Purchaser shall be entitled to employ any
of the Transferred Employees on and after the Closing Date (otherwise in accordance with Section
6.3) and to perform any other covenants or agreements of Purchaser under this Agreement.

this Section 10.4 shall not relieve Purchaser of its obligations under this Agreement in the event
such obligations are not performed by any such Designated Purchaser in accordance with their
terms.

        10.5. Amendment and Waiver. Any provision of this Agreement or the Schedules or
exhibits hereto may be (a) amended only in a writing signed by Purchaser and the Company or
(b) waived only in a writing executed by the Person against which enforcement of such waiver is
sought or asserted. No waiver of any provision hereunder or any breach or default thereof will
extend to or affect in any way any other provision or prior or subsequent breach or default.

        10.6. Third Party Beneficiaries. Except for Sections 6.12 and 10.7, this Agreement is for
the sole benefit of the Parties (and their permitted successors and assigns) and nothing expressed
or referred to in this Agreement shall give or be construed to give any Person other than the Parties
(and their permitted successors and assigns) any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement.

        10.7. Non-Recourse. This Agreement may only be enforced against, and any Action
based upon, arising out of or related to this Agreement may only be brought against, the Persons
that are expressly named as parties to this Agreement. Except to the extent named as a party to
this Agreement, and then only to the extent of the specific obligations of such parties set forth in
this Agreement, no past, present or future shareholder, member, partner, manager, director, officer,
employee, Affiliate, agent or Advisor of any Party or any Subsidiary of Sellers will have any
Liability (whether in Contract, tort, equity or otherwise) for any of the representations, warranties,
covenants, agreements or other obligations or Liabilities of any of the parties to this Agreement or
for any Action based upon, arising out of or related to this Agreement.

        10.8. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective, valid and enforceable under applicable Law, but if
any provision of this Agreement is held by a court or other tribunal of competent jurisdiction to be

                                                 77
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 191 of 233




prohibited by, invalid or unenforceable under applicable Law in any jurisdiction, such provision
will be limited or ineffective only to the extent of such prohibition, invalidity or unenforceability
in such jurisdiction, without invalidating the remainder of such provision or the remaining
provisions of this Agreement or in any other jurisdiction.

        10.9. Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of strict construction will
be applied against any Party. The table of contents and headings of the sections and paragraphs
of this Agreement have been inserted for convenience of reference only and will in no way restrict
or otherwise modify or affect the meaning or interpretation of any of the terms or provisions hereof.

         10.10. Schedules. The Schedules have been arranged for purposes of convenience in
separately numbered sections corresponding to the sections of this Agreement; however, each
section of the Schedules will be deemed to incorporate by reference all information disclosed in
any other section of the Schedules will be deemed a disclosure against any representation or
warranty set forth in this Agreement, in each case, to the extent (and solely to the extent) the
relevance of such disclosure to such other section of the Schedules or such other representation or
warranty set forth in this Agreement is reasonably apparent on the face of such disclosure (without
review or other examination of the underlying documents listed therein). Capitalized terms used
in the Schedules and not otherwise defined therein have the meanings given to them in this
Agreement. The specification of any dollar amount or the inclusion of any item in the
representations and warranties contained in this Agreement, the Schedules or the attached exhibits
is not intended to imply that the amounts, or higher or lower amounts, or the items so included, or
other items, are or are not material or threatened, and no Party will use the fact of the setting of the
amounts or the fact of the inclusion of any item in this Agreement, the Schedules, Updated
Schedules, or exhibits in any dispute or controversy between the Parties as to whether any
obligation, item or matter not set forth or included in this Agreement, the Schedules or exhibits is
or is not material or threatened for purposes of this Agreement. In addition, matters reflected in
the Schedules are not necessarily limited to matters required by this Agreement to be reflected in
the Schedules and such additional matters are set forth for informational purposes only and do not
necessarily include other matters of a similar nature. Any description of any agreement, document,
instrument, plan, arrangement or other item set forth on any Schedule is a summary only and is
qualified in its entirety by the terms of such agreement, document, instrument, plan, arrangement,
or item which terms will be deemed disclosed for all purposes of this Agreement, in each case,
solely to the extent made available to Purchaser in accordance with Section 11.3(j). The
information contained in this Agreement, in the Schedules and exhibits hereto is disclosed solely
for purposes of this Agreement, and no information contained herein or therein will be deemed to
be an admission by any Party to any third party of any matter whatsoever, including any breach or
violation of, or default in, Law or any provision of any Contract.

        10.11. Complete Agreement. This Agreement, together with the Confidentiality
Agreement, the Ancillary Agreements and any other agreements expressly referred to herein or
therein, contains the entire agreement of the Parties respecting the sale and purchase of the
Acquired Assets and the Assumed Liabilities and the transactions contemplated by this Agreement
and supersedes all prior agreements among the Parties respecting the sale and purchase of the
Acquired Assets and the Assumed Liabilities and the transactions contemplated by this Agreement.
In the event an ambiguity or question of intent or interpretation arises with respect to this

                                                  78
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 192 of 233




Agreement, the terms and provisions of the execution version of this Agreement will control and
prior drafts of this Agreement and the documents referenced herein will not be considered or
analyzed for any purpose (including in support of parol evidence proffered by any Person in
connection with this Agreement), will be deemed not to provide any evidence as to the meaning
of the provisions hereof or the intent of the Parties with respect hereto and will be deemed joint
work product of the Parties.

         10.12. Specific Performance. The Parties agree that irreparable damage, for which
monetary relief, even if available, would not be an adequate remedy, would occur in the event that
any provision of this Agreement is not performed in accordance with its specific terms or is
otherwise breached, including if any of the Parties fails to take any action required of it hereunder
to consummate the transactions contemplated by this Agreement. It is accordingly agreed that
(a) the Parties will be entitled to an injunction or injunctions, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in the courts described in Section 10.13 without proof of damages or otherwise,
this being in addition to any other remedy to which they are entitled under this Agreement, and
(b) the right of specific performance and other equitable relief is an integral part of the transactions
contemplated by this Agreement and without that right, neither Sellers nor Purchaser would have
entered into this Agreement. The Parties acknowledge and agree that any Party pursuing an
injunction or injunctions or other Order to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this Section 10.12 will
not be required to provide any bond or other security in connection with any such Order. The
remedies available to the Parties pursuant to this Section 10.12 will be in addition to any other
remedy to which they were entitled at law or in equity, and the election to pursue an injunction or
specific performance will not restrict, impair or otherwise limit any Party from seeking to collect
or collecting damages. If, prior to the Outside Date, any Party brings any action, in each case in
accordance with Section 10.12, to enforce specifically the performance of the terms and provisions
hereof by any other Party, the Outside Date will automatically be extended (y) for the period during
which such action is pending, plus five (5) Business Days or (z) by such other time period
established by the court presiding over such action, as the case may be.

        10.13. Jurisdiction and Exclusive Venue. Each of the Parties irrevocably agrees that any
Action that may be based upon, arising out of, or related to this Agreement or the negotiation,
execution or performance of this Agreement and the transactions contemplated hereby brought by
any other Party or its successors or assigns will be brought and determined only in (a) the
Bankruptcy Court and any federal court to which an appeal from the Bankruptcy Court may be
validly taken or (b) if the Bankruptcy Court is unwilling or unable to hear such Action, in the
Delaware Chancery Court and any state court sitting in the State of Delaware to which an appeal
from the Delaware Chancery Court may be validly taken (or, if the Delaware Chancery Court
declines to accept jurisdiction over a particular matter, any state or federal court within the state
of Delaware) ((a) and          Chosen Courts                 the Parties hereby irrevocably submits
to the exclusive jurisdiction of the Chosen Courts for itself and with respect to its property,
generally and unconditionally, with regard to any such Action arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the Parties agrees not to commence
any Action relating thereto except in the Chosen Courts, other than Actions in any court of
competent jurisdiction to enforce any Order, decree or award rendered by any Chosen Court, and
no Party will file a motion to dismiss any Action filed in a Chosen Court on any jurisdictional or

                                                  79
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 193 of 233




venue-related grounds, including the doctrine of forum non-conveniens. The Parties irrevocably
agree that venue would be proper in any of the Chosen Courts, and hereby irrevocably waive any
objection that any such court is an improper or inconvenient forum for the resolution of such
Action. Each of the Parties further irrevocably and unconditionally consents to service of process
in the manner provided for notices in Section 10.3. Nothing in this Agreement will affect the right
of any Party to this agreement to serve process in any other manner permitted by Law.

       10.14. Governing Law; Waiver of Jury Trial.

               (a)    Except to the extent the mandatory provisions of the Bankruptcy Code
apply, this Agreement, and any Action that may be based upon, arising out of or related to this
Agreement or the negotiation, execution or performance of this Agreement or the transactions
contemplated hereby will be governed by and construed in accordance with the internal Laws of
the State of Delaware applicable to agreements executed and performed entirely within such State
without regards to conflicts of law principles of the State of Delaware or any other jurisdiction that
would cause the Laws of any jurisdiction other than the State of Delaware to apply.

          (b)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, THE DOCUMENTS
AND AGREEMENTS CONTEMPLATED HEREBY AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY ACTION BASED ON, ARISING OUT OF OR RELATED TO THIS
AGREEMENT, ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. EACH OF THE PARTIES
AGREES AND CONSENTS THAT ANY SUCH ACTION WILL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE IRREVOCABLE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY (I) CERTIFIES THAT NO
ADVISOR OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER (WHETHER BEFORE, ON OR FOLLOWING THE
CLOSING) AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. FOR THE
AVOIDANCE OF DOUBT, THIS SECTION 10.14(b) SHALL NOT APPLY TO ANY CLAIMS
THAT PURCHASER OR ITS AFFILIATES MAY HAVE AGAINST ANY THIRD PARTY
FOLLOWING THE CLOSING.

        10.15. Counterparts and PDF. This Agreement and any other agreements referred to
herein or therein, and any amendments hereto or thereto, may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party hereto or thereto, but all
such counterparts taken together will constitute one and the same instrument. Any counterpart, to
the extent signed and delivered by means of a .PDF or other electronic transmission, will be treated
in all manner and respects as an original Contract and will be considered to have the same binding

                                                 80
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 194 of 233




legal effects as if it were the original signed version thereof delivered in person. Minor variations
in the form of the signature page to this Agreement or any agreement or instrument contemplated
hereby, including footers from earlier versions of this Agreement or any such other document, will
be disregarded in determining the effectiveness of such signature. At the request of any party or
pursuant to any such Contract, each other party hereto or thereto will re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such Contract will raise the
use of a .PDF or other electronic transmission to deliver a signature or the fact that any signature
or Contract was transmitted or communicated through the use of .PDF or other electronic
transmission as a defense to the formation of a Contract and each such party forever waives any
such defense.

        10.16. Publicity. The Company shall not and shall cause its Subsidiaries not to, and
Purchaser shall not, issue any press release or public announcement concerning this Agreement or
the transactions contemplated hereby without obtaining the prior written approval of the other
Party, which approval will not be unreasonably withheld, conditioned or delayed, unless, in the
reasonable judgment of Purchaser or the Company, disclosure is required by applicable Law or by
the Bankruptcy Court with respect to filings to be made with the Bankruptcy Court in connection
with this Agreement or by the applicable rules of any stock exchange on which Purchaser or the
Company lists securities; provided that the Party intending to make such release shall use its
reasonable best efforts to consult in advance with the other Parties with respect to the form and
text thereof (and will consider in good faith all reasonable comments of the other Parties thereto).

        10.17. Bulk Sales Laws. The Parties intend that pursuant to Section 363(f) of the
Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of any Encumbrances
(other than Permitted Encumbrances) in the Acquired Assets including any liens or claims arising
out of the bulk transfer laws, and the Parties shall take such steps as may be necessary or
appropriate to so provide in the Sale Order. Each Party hereby waives compliance by the Parties
with the bulk sales, bulk transfers or similar Laws and all other similar Laws in all applicable
jurisdictions in respect of the transactions contemplated by this Agreement and any other
agreement contemplated hereby; provided that nothing in this Section 10.17 shall be deemed to

Liabilities and/or Excluded Liabilities.

        10.18. No Solicitation. This Agreement and the transactions contemplated herein and
therein are the product of negotiations among the Parties. Notwithstanding anything herein to the
contrary, this Agreement is not, and shall not be deemed to be, (a) a solicitation of votes for the
acceptance of any plan of reorganization for the purposes of sections 1125 and 1126 of the
Bankruptcy Code or otherwise or (b) an offer for the issuance, purchase, sale, exchange,
hypothecation, or other transfer of securities or a solicitation of an offer to purchase or otherwise
acquire securities for purposes of the Securities Act or the Exchange Act and none of the Company,
the other Sellers, nor their Subsidiaries will solicit acceptances of a plan from any party until such
party has been provided with copies of a disclosure statement containing adequate information as
required by section 1125 of the Bankruptcy Code.




                                                 81
            Case 20-11177-KBO           Doc 18     Filed 05/21/20     Page 195 of 233




                                           ARTICLE XI

               ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS

       11.1.    Certain Definitions.

               (a)      Action means any action, claim (including a counterclaim, cross-claim,
or defense), complaint, grievance, summons, suit, litigation, arbitration, mediation, audit,
proceeding (including any civil, criminal, administrative, investigative or appellate proceeding),
prosecution, contest, hearing, inquiry, inquest, audit, examination or investigation, of any kind
whatsoever, regardless of the legal theory under which Liability, if any, or obligation may be
sought to be imposed, whether sounding in Contract or tort, or whether at law or in equity, or
otherwise under any legal or equitable theory, commenced, brought, conducted or heard by or
before, or otherwise involving, any Governmental Body.

               (b)       Advisors means, with respect to any Person, any directors, officers,
employees, investment bankers, financial or other professional advisors, accountants, agents,
attorneys, consultants, or other representatives of such Person.

                (c)     Affiliate
or indirectly through one or more intermediaries, controls, or is controlled by, or is under common


the direction of the management and policies of such Person, whether through ownership of voting
securities, by Contract or otherwise.

             (d)      Akorn Luxembourg
company, organized under the laws of Luxembourg, with registered office and business address at
15, Rue Edward Steichen, 4th Floor, L-2540 Luxembourg, company registration number B188609.

                (e)      Alternative Transaction                                     s of transaction),
whether direct or indirect, concerning a sale, merger, acquisition, issuance, financing,
recapitalization, reorganization, liquidation or disposition of any Seller or any portion of the equity
interests or any material portion of the assets thereof (in any form of transaction, whether by
merger, sale of assets or equity or otherwise).

                (f)      Anti-Corruption Laws means all anti-corruption Laws applicable to the
Company, including the United States Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§ 78dd-
1, et seq.), and any other applicable anti-bribery or anti-corruption Law (including any Laws
relating to the making of any unlawful payment to any foreign or domestic government official),
including any rules, regulations and guidance promulgated under any of the foregoing that prohibit
bribery, corruption, or substantially similar conduct.

                (g)   Anti-Money Laundering Laws means all anti-money laundering laws
applicable to the Company, including 18 U.S.C. §§ 1956 and 1957.

              (h)     Assumed Taxes                    )                         Transfer Taxes, as
determined in accordance with Section 9.1, (ii)

                                                  82
            Case 20-11177-KBO         Doc 18    Filed 05/21/20     Page 196 of 233




determined in accordance with Section 9.4(b), and (iii) Taxes relating to any Tax period beginning
after the Closing Date.

              (i)      Auction shall have the meaning ascribed to such term in the Bidding
Procedures Order.

               (j)      Avoidance Actions
or other claims, actions, or remedies which any of the            under the Bankruptcy Case, the

interest have asserted or may assert under Sections 502, 510, 542, 544, 545, or 547 through 553 of
the Bankruptcy Code or under similar or related state or federal statutes and common law.

               (k)     Bidding Procedures Order                         ubstantially in the form
attached hereto as Exhibit D.

             (l)     Business Day
on which banks in New York City, New York are authorized or required by Law to be closed.

                (m)      Cash and Cash Equivalents
petty cash and checks received prior to the close of business on the Closing Date), checking
account balances, marketable securities, certificates of deposits, time depo
acceptances, commercial paper, security entitlements, securities accounts, commodity Contracts,
commodity accounts, government securities and any other cash equivalents, whether on hand, in
transit, in banks or other financial institutions, or otherwise held.

               (n)     Code
amended.

                (o)      Company Exclusively Licensed Intellectual Property
Intellectual Property exclusively licensed or purported to be exclusively licensed to the Company
or any of its Subsidiaries.

               (p)     Company Licensed Intellectual Property
Licensed Intellectual Property and all Intellectual Property that is non-exclusively licensed or
purported to be non-exclusively licensed to the Company or any of its Subsidiaries.

             (q)       Company Owned Intellectual Property                Intellectual Property
owned or purported to be owned by the Company or any of its Subsidiaries.

               (r)     Company SEC Documents
10-K or 10-                                                      -Q, in each case, filed by the
Company with the SEC pursuant to the Securities Act since January 1, 2019.

               (s)      Consent means any approval, consent, ratification, permission, waiver or
authorization, or an Order of the Bankruptcy Court that deems or renders unnecessary the same.




                                               83
             Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 197 of 233




                (t)      Contract means any written or oral contract, purchase order, service order,
sales order, indenture, note, bond, lease, sublease, mortgage, agreement, guarantee, license or other
agreement, arrangement, instrument or commitment, in each case that is binding upon a Person.

                (u)      DEA

              (v)       DIP Credit Agreement              the Senior Secured Super-Priority Term
Loan Debtor-In-Possession Loan Agreement, dated as of the date hereof, among the Company, the
other Loan Parties party thereto, the Lenders party thereto, and Wilmington Savings Fund Society,
FSB, as Administrative Agent.

                (w)      DIP Lenders           the parties identified as Lenders under the DIP Credit
Agreement.

                (x)       Documents
historical written files, documents, instruments, papers, books, reports, records, tapes, microfilms,
photographs, letters, budgets, forecasts, plans, operating records, safety and environmental reports,
data, studies, and documents, Tax Returns, ledgers, journals, title policies, customer lists,
regulatory filings, operating data and plans, research material, technical documentation (design
specifications, engineering information, test results, maintenance schedules, functional
requirements, operating instructions, logic manuals, processes, flow charts, etc.), user
documentation (installation guides, user manuals, training materials, release notes, working
papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web pages, etc.),
consulting materials, opinions and other documents commissioned by or on behalf of the Company
or its Subsidiaries, development, quality control, quality assurance, regulatory, pharmacovigilance
records and other regulatory documents, all personnel and employment records for the Transferred
Employees or any individual independent contractors of the Company or its Subsidiaries, and other
books and records of Sellers, in each case whether or not in electronic form.

                 (y)       Encumbrance                                                101(37) of the
Bankruptcy Code), encumbrance, claim (as defined in Section 101(5) of the Bankruptcy Code),
license, charge, mortgage, deed of trust, option, pledge, security interest, restriction or similar
interests, title defects, hypothecations, easements, rights of way, encroachments, Orders,
conditional sale or other title retention agreements and other similar impositions, imperfections or
defects of title or restrictions on transfer or use or other encumbrance of any kind.

               (z)      Environmental Laws means all applicable Laws concerning pollution or
protection of the environment or concerning public or worker health or safety (with respect to
exposure to Hazardous Substances), including all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, Release, control, or cleanup of any Hazardous Substances. For the
avoidance of doubt, Environmental Laws shall not cover communicable diseases, such as the
                   COVID-19

                (aa)      Equipment               any and all equipment, computers, machinery,
furniture, spare parts, furnishings, fixtures, office supplies, supply inventory, vehicles and all other
fixed assets.

                                                  84
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 198 of 233




               (bb)     ERISA            the Employee Retirement Income Security Act of 1974.

               (cc)     Exchange Act          the Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

                 (dd)    Excluded Bank Accounts
that are set forth on Schedule 1.1(t).

              (ee)     Excluded Cash
on Schedule 1.1(a) or designated pursuant to Section 2.1(a).

               (ff)     Excluded Confidentiality Arrangements                               non-
disclosure, confidentiality, and similar arrangements with (or for the benefit of) employees and
agents of Sellers or with third parties that are set forth on Schedule 1.1(q).

               (gg)     FDA

                (hh)     Final Order          an order or judgment of the Bankruptcy Court (or any
other court of competent jurisdiction) entered by the clerk of the Bankruptcy Court (or such other
court) on the docket in the Bankruptcy Cases (or the docket of such other court), which has not
been modified, amended, reversed, vacated or stayed and as to which (i) the time to appeal, petition
for certiorari, or move for a new trial, reargument or rehearing has expired and as to which no
appeal, petition for certiorari or motion for new trial, reargument or rehearing shall then be
pending or (ii) if an appeal, writ of certiorari new trial, reargument or rehearing thereof has been
sought, such order or judgment of the Bankruptcy Court (or other court of competent jurisdiction)
shall have been affirmed by the highest court to which such order was appealed, or certiorari shall
have been denied, or a new trial, reargument or rehearing shall have been denied or resulted in no
modification of such order, and the time to take any further appeal, petition for certiorari or move
for a new trial, reargument or rehearing shall have expired, as a result of which such order shall
have become final in accordance with Rule 8002 of the Federal Rules of Bankruptcy Procedure;
provided that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Bankruptcy Code, may be filed relating to such order, shall not
cause an order not to be a Final Order.

               (ii)    Financing Order           , as applicable, the interim and final Orders of the
Bankruptcy Court (I) Authorizing the Debtors (A) to Obtain Postpetition Financing and (B) to
Utilize Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III)
Modifying the Automatic Stay, (IV) Scheduling A Final Hearing, and (V) Granting Related
Relief, in the Bankruptcy Case, setting forth the terms of           debtor-in-possession financing,
which shall be consistent with the DIP Credit Agreement.

               (jj)     Fraud            (i) a false representation of material fact, (A) in the making
of any representation or warranty by Sellers in Article III or any certificate delivered by Sellers
pursuant to Section 2.3(f) or (B) with respect to the making of any representation or warranty of
Purchaser in Article IV; (ii) made with knowledge or belief that such representation is false; (iii)
with an intention to deceive or mislead the party to whom such representation is made to act or
refrain from acting; and (iv) causing that party, in reliance upon such false representation, to take
or refrain from taking action, that if taken together satisfy the requirements for establishing
                                                  85
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 199 of 233




common law fraud under Delaware Law (and does not include any fraud claim based on
constructive knowledge, negligent misrepresentation, recklessness or a similar theory).

                (kk)     GAAP
in effect from time to time.

                (ll)     Governmental Authorization
certificate, approval, application, registration, drug listing, consent, permission, clearance, waiver,
notification, designation, registration, certification, making, exemption, variance, order, tariff, rate
schedule, qualification authorization or Product Registration issued, granted, given or otherwise
made available by or under the authority of any Governmental Body or pursuant to any Law,
including any Health Care Law.

                 (mm) Governmental Body                                          -governmental entity,
or other governmental or regulatory or self-regulatory body, board, bureau, authority agency or
political subdivision thereof of any nature, whether supranational, international, foreign, federal,
state, local, provincial, territorial, county or municipal, or any agency, branch, department, official,
entity, instrumentality or authority thereof, or any court, arbitrator, judicial body or tribunal
(whether public or private).

                (nn)     Hazardous Substance means any substance, material or waste defined,

or pursuant to any Environmental Laws or which could form the basis of any liability under
Environmental Laws because of its dangerous or deleterious properties or characteristics,
including petroleum and its by-products, asbestos, polychlorinated biphenyls, per- and
polyfluoralkyl substances, explosives, radioactive materials, and solid wastes that pose imminent
and substantial endangerment to health or the environment. For the avoidance of doubt, Hazardous
Substances shall not cover communicable diseases, such as                           COVID-19

                (oo)     Health Care Laws         ude, but are not limited to the following: the
                                                                   FDCA
Marketing Act, as amended by the Prescription Drug Amendments of 1992 (21 U.S.C. § 331 et
seq.); the Public Health Service Act (42 U.S.C. § 201 et seq.), including the Clinical Laboratory
Improvement Amendments of 1988 (42 U.S.C. § 263a); the Federal Trade Commission Act (15
U.S.C. § 41 et seq.); the Controlled Substances Act (21 U.S.C. § 801 et seq.); the Criminal Health
Care Fraud Statute (18 U.S.C. § 1347); the federal Anti-Kickback Statute (42 U.S.C. § 1320a-
7b(b)); the civil monetary penalties law (42 U.S.C. § 1320a-7a); the criminal False Claims Act (18
U.S.C. § 287); the civil False Claims Act (31 U.S.C. § 3729 et seq.); the administrative False
Claims Law (42 U.S.C. § 1320a-7b(a)); the Stark law (42 U.S.C. § 1395nn); the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.) as amended by the Health
Information Technology for Economic and Clinical Health Act (42 U.S.C. § 17921 et seq.); the
exclusion laws (42 U.S.C. § 1320a-7); the Medicare statutes (Title XVIII of the Social Security
Act); the Medicaid statutes (Title XIX of the Social Security Act); and the Patient Protection and
Affordable Care Act of 2010, as amended by the Health Care and Education Reconciliation Act of
2010 (42 U.S.C. § 18001 et seq.); any regulations or guidance promulgated or issued pursuant to
such laws; and any other state, federal or ex-U.S. laws, accreditation standards, or regulations
governing the classification, design, research, investigation, development, approval,

                                                  86
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 200 of 233




manufacturing, safety surveillance, testing, packaging, labeling, advertising, marketing, storage,
import, export, promotion, distribution, or sale of Products, kickbacks, patient or program charges,
recordkeeping, claims process, documentation requirements, medical necessity, referrals, the
hiring of employees or acquisition of services or supplies from those who have been excluded from
government health care programs, quality, safety, privacy, security, licensure, accreditation or any
other aspect of providing health care, clinical laboratory or diagnostic products or services, to the
extent applicable to the Company or its Subsidiaries.

              (pp)    HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the regulations promulgated thereunder.

               (qq)     India Company            Akorn India Private Limited.

                (rr)     Intellectual Property means any and all intellectual property of every
kind, arising under the Laws of the United States or any other jurisdiction, including all of the
following: (i) patents, patent applications and patent disclosures; (ii) trademarks and service marks
(registered and unregistered), trade dress, trade names, corporate names and Internet domain
names, together with all goodwill associated with each of the foregoing; (iii) copyrights (registered
and unregistered); (iv) registrations and applications for any of the foregoing; (v) trade secrets,
know-how, inventions, methods, processes, formulae, research and development information,
technology, product roadmaps, customer lists and any other information or any kind or nature, in
each case to the extent any of the foregoing derives economic value (actual or potential) from not
being generally known to other Persons who can obtain economic value from its disclosure;
(vi) computer software; (vii) drawings, schematics and other technical plans; and (viii) all other
intellectual property, proprietary or industrial property rights of any kind or nature.

               (ss)      International Trade Laws     means all applicable United States laws,
regulations, and orders pertaining to trade and economic sanctions and export controls, including,
such laws, regulations, and orders administered and enforced by the U.S. Department of the
Treasury, the U.S. Department of Commerce, the U.S. Department of State including the sanctions
administered and enforced by the Office of Foreign Assets Control, the United States Export
Administration Act of 1979, as amended, and the Export Control Reform Act of 2018, and
implementing Export Administration Regulations; the Arms Export Control Act and implementing
International Traffic in Arms Regulations; the anti-boycott regulations, guidelines and reporting
requirements under the Export Administration Regulations and Section 999 of the Code; and all
comparable applicable economic sanctions and export laws outside the United States for each
country where the Company and its Subsidiaries, or their agents and representatives on behalf of
the Company and its Subsidiaries, conduct business.

                (tt)    Inventory                                                         aceutical
ingredients, finished goods, supplies, raw materials, work in progress, spare, replacement and
component parts) maintained or held by, stored by or on behalf of, or in transit to, any of Sellers
or Acquired Subsidiaries, whether for sale or non-commercial use (e.g., validation) or otherwise,
together with any interests therein, including (x) being held by customers pursuant to consignment
arrangements or (y) being held by suppliers or vendors under tolling or similar arrangements.



                                                 87
             Case 20-11177-KBO           Doc 18      Filed 05/21/20      Page 201 of 233




               (uu)    ISRA
13:1K-6 et seq., as amended, and the rules and regulations promulgated thereunder.

                (vv)    Knowledge of Sellers means the actual knowledge of Duane Portwood,
Joseph Bonaccorsi, and Jennifer Bowles, after reasonable investigation of their direct reports with
respect to the applicable subject matter.

                (ww) Law
international, multinational or other law, statute, legislation, constitution, principle of common
law, resolution, ordinance, code, edict, decree, proclamation, treaty, convention, rule, regulation,
ruling, directive, pronouncement, determination, decision, opinion or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the authority of any
Governmental Body anywhere in the world.

                (xx)    Leasehold Improvements
and fixtures which are owned by a Seller and located on any Leased Real Property, regardless of
whether title to such buildings, structures, improvements or fixtures are subject to reversion to the
landlord or other third party upon the expiration or termination of the lease for such Leased Real
Property.

                (yy)     Lenders

                (zz)      Liability
(including any liability that results from, relates to or arises out of tort or any other product liability
claim), duty, responsibility, obligation, commitment, assessment, cost, expense, loss, expenditure,
charge, fee, penalty, fine, contribution, or premium of any kind or nature whatsoever, whether
known or unknown, asserted or unasserted, absolute or contingent, direct or indirect, accrued or
unaccrued, liquidated or unliquidated, or due or to become due, and regardless of when sustained,
incurred or asserted or when the relevant events occurred or circumstances existed.

              (aaa) Loan Agreement              that certain Loan Agreement, dated as of April
17, 2014, between the Company, the other loan parties, the lenders and Wilmington Savings Fund
Society, FSB as administrative agent, as amended by the Standstill Agreement, and as further
amended, restated, amended and restated, supplemented or otherwise modified from time to time.

                (bbb) Loan Agreement Indebtedness                           petition Obligations
outstanding as of the date hereof under the Loan Agreement and the other Loan Documents,
including all interest due and owing thereunder and all accrued and unpaid fees and expenses.

                (ccc)    Loan Documents                      ng set forth in the Loan Agreement.

                (ddd)  Material Adverse Effect
                                            Effect that, individually or in the aggregate (a) has,
or would reasonably be expected to have, a material adverse effect on the Acquired Assets and
Assumed Liabilities, taken as a whole, or on the results of operations or condition (financial or
otherwise) of the business of the Company and its Subsidiaries or (b) would reasonably be
expected to impair, in any material respect, the ability of the Company and its Subsidiaries to
consummate the transactions contemplated by this Agreement or the Ancillary Agreements;

                                                    88
            Case 20-11177-KBO           Doc 18     Filed 05/21/20      Page 202 of 233




provided that, for purposes of clause (a), none of the following shall constitute, or be taken into
account in determining whether or not there has been, a Material Adverse Effect: any Effect arising
from or relating (and solely to the extent arising from or relating) to (i) general business or
economic conditions affecting the industry in which the Company and its Subsidiaries operate,
(ii) general national or international political or social conditions, including the engagement by the
United States in hostilities or the escalation thereof, whether or not pursuant to the declaration of
a national emergency or war, or the occurrence or the escalation of any military, cyber or terrorist
attack upon the United States, or any of its territories, possessions, or diplomatic or consular
offices, (iii) any fire, flood, hurricane, earthquake, tornado, windstorm, or other similar calamity
or similar act of God, (iv) any global or national health concern, epidemic, disease outbreak,
pandemic (whether or not declared as such by any Governmental Body and including the
                                -                 issued by a Governmental Body requiring business
closures, quarantine or           ltering-in-      or similar restrictions that arise out of such health
                                                                                                   -
or any change in such Law following the date of this Agreement, (v) general financial, banking,
or securities market conditions, (vi) the announcement or pendency of this Agreement or the
transactions contemplated hereby or the identity, nature or ownership of Purchaser, (vii) changes
after the date hereof in GAAP, (viii) changes after the date hereof in Laws, (ix) any failure, in and
of itself, of Sellers to achieve any budgets, projections, forecasts, estimates, predictions, or
guidance; provided that the Effects giving rise to or contributing to such failure may be deemed to
constitute, or be taken into account in determining whether there has been a Material Adverse
Effect, (x) the matters set forth on Schedule 11.1(ddd), or (xi) (A) the commencement or pendency
of the Bankruptcy Case; (B) any objections in the Bankruptcy Court to (1) this Agreement or any
of the transactions contemplated hereby or thereby, (2) the reorganization of Sellers, (3) the
Bidding Procedures Order or (4) the assumption or rejection of any Assigned Contract otherwise
in compliance with this Agreement; (C) any Order of the Bankruptcy Court or any actions or
omissions of Sellers or their Subsidiaries required to be taken (or not to be taken) to comply
therewith; provided, however, in the case of the immediately preceding clauses (i), (ii), (iii), (iv),
(v), (vii) or (viii), to the extent that the impact of any such Effect is disproportionately adverse to
Sellers, the Acquired Subsidiaries, their respective business, the Acquired Assets or the Assumed
Liabilities, taken as a whole, relative to other similarly situated businesses in the industry in which
Sellers and the Acquired Subsidiaries operate occur or arise, then such matter, event, change,
development, occurrence, circumstance or effect may be taken into account in determining
whether there has been or will be, a Material Adverse Effect.

              (eee) Order                                 junction, order, decree, ruling, writ,
assessment, judgment, decision, subpoena, mandate, precept, command, directive, consent,
approval, award (including any arbitration award) or similar determination or finding entered,
issued, made or rendered by any Governmental Body, including any order entered by the
Bankruptcy Court in the Bankruptcy Case (including the Sale Order).

               (fff)   Ordinary Course
business of the Company and its Subsidiaries consistent with past practice and taking into account
the contemplation, commencement and pendency of the Bankruptcy Case; provided that any action
described in Schedule 3.17(d) and taken, whether before, on or after the date of this Agreement in
                                                                                       -


                                                  89
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 203 of 233




                (ggg) Outside Back-Up Date                                   -five (45) days after the
date of the Sale Hearing.

                 (hhh) Permitted Encumbrances means (i) statutory Encumbrances for Taxes
(A) not yet due or payable or (B) that are being contested in good faith by appropriate Actions and
for which adequate reserves have been established in accordance with GAAP; (ii) with respect to
Owned Real Property or Leased Real Property, easements, rights of way and similar non-monetary
Encumbrances (that would be disclosed by an accurate survey of the real property and otherwise
affecting title to real property) which do not, individually or in the aggregate, adversely affect the
use or occupancy of such Owned Real Property or Leased Real Property as it relates to the
Acquired Assets; (iii) applicable zoning Laws, building codes, land use restrictions and other
similar restrictions imposed by Law which are not violated by the current use or occupancy, or the
current or previous use or occupancy in the Ordinary Course, of such Owned Real Property or
Leased Real Property, as applicable; (iv)

and securing obligations incurred prior to the Closing Date for amounts not yet due or payable; (v)
non-exclusive licenses of Intellectual Property granted in the Ordinary Course; (vi) such other
Encumbrances or title exceptions as Purchaser may approve in writing in its sole discretion; (vii)
any Encumbrances set forth on Schedule 11.1(hhh); and (viii) any Encumbrances that will be
removed or released by operation of the Sale Order with no Liability to Purchaser or any of its
Affiliates.

             (iii)   Person
company, joint venture, association, trust, unincorporated organization, labor union, estate,
Governmental Body or other entity or group, whether or not a legal entity.

                (jjj)   Personal Information means any information that can be used directly or
indirectly, alone or in combination with other information, to identify an individual, including
name, Social Security Number or other government identifier, or credit card account information

                                relating to privacy, data security, data protection, and collection,
storing, use, security, processing and transferring of Personal Information, as applicable.

               (kkk)      Post-Closing Tax Period                                       fter the
Closing Date and the portion beginning on the day after the Closing Date of any tax period that
includes but does not end on the Closing Date.

                (lll)      Pre-Closing Tax Period means any Tax period ending on or before the
Closing Date and with respect to any taxable period that includes but does not end on the Closing
Date, the portion thereof ending on the Closing Date.

             (mmm) Prepetition Obligations
Financing Order.

              (nnn)       Product
developed, packaged, labeled, stored, used, marketed, imported, exported, distributed or sold by
or on behalf of the business of the Company, or which the process has taken substantial steps

                                                 90
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 204 of 233




towards manufacturing, commercializing, developing, packaging, labeling, storing, using,
marketing, importing, exporting, distributing or selling, including all products that are regulated
as human or animal drugs, medical devices, or other health care products under Health Care Laws,
including drug and biological candidates, compounds or products being researched, tested, stored,
developed, labeled, manufactured, packed, marketed, sold and/or distributed by the Company or
any of its Subsidiaries.

               (ooo) Product Registrations means (i) any investigational new drug application,
new drug application, abbreviated new drug application, premarket approval, 510(k) clearance, or
similar regulatory application of Sellers for any Product that has been submitted to or approved by
the FDA in the United States (other than withdrawn submissions or approvals) and (ii) all
marketing approvals, clearances, registrations, certifications, markings, consents or other
authorizations used to market the Products and granted or pending with any Governmental Body,
including establishment registrations and Product listings.

               (ppp) Purchaser Group means Purchaser, any Affiliate of Purchaser and each of
their respective Affiliates, officers, directors, employees, partners, members, managers, agents,
Advisors, successors or permitted assigns
                                                                                as Administrative
Agent under the Loan Agreement or Administrative Agent under the DIP Credit Agreement or any
of their respective officers, directors, employees, partners, members, managers, agents, or
Advisors in their capacities as such.

                (qqq) Registration Information
Registrations, together with all Regulatory Documentation.

                (rrr)    Regulatory Documentation             (i) all regulatory filings, underlying
material data, datasets and supporting documents (including copies of all material correspondence
between any of Sellers or their Affiliates and the applicable Governmental Body), material CMC
data and documentation, preclinical and clinical studies and tests, (ii) any premarket approval or
510(k) clearance application or foreign equivalent, and all regulatory files related thereto, current
approved packaging and any other existing files and dossiers, including the underlying data,
datasets or information used to support, maintain or obtain marketing authorization, (iii) all records
maintained under record keeping or reporting Laws of the FDA or any other Governmental Body,
including all marketing applications, annual and safety reports, master files, FDA warning letters,
FDA notices of adverse finding letters, FDA audit reports (including any responses to such
reports), periodic safety update reports, complaint files, and annual product quality reviews, and
(iv) the complete complaint, adverse event and medical inquiry filings with respect to any product
line as required by applicable Health Care Laws, including the Product Registrations.

               (sss)    Release
pouring, releasing, emitting, emptying, discharging, injecting, escaping, dumping, disposing,
depositing, dispersing, leaching or migrating of any Hazardous Substance into or through the
indoor or outdoor environment.




                                                 91
            Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 205 of 233




               (ttt)   RSA means that certain Restructuring Support Agreement, dated as of the
date hereof, by and among the Sellers and the other parties thereto, as may be amended, modified,
or supplemented from time to time, in accordance with its terms.

               (uuu) Sale Hearing                                                                 o
approve the transactions pursuant to the Sale Order.

               (vvv) Sale Order
authorizing the sale of the Acquired Assets to Purchaser substantially in the form attached as
Exhibit H hereto, with such changes as may be required by the Bankruptcy Court that are in form
and substance satisfactory to Purchaser and Sellers.

             (www) Sanctioned Person means an individual or entity that is identified on (or
owned, 50% or more, individually or in the aggregate by, controlled by, or acting on behalf of an

                                                or Entity lists, the United Nations Security Council

to Financial Sanctions, as applicable, the U.K. Consolidated List of Financial Targets, as
applicable, and any other applicable list of sanctioned persons maintained by any other
Governmental Body of any country where the Company and its Subsidiaries conduct business.

               (xxx)      SEC means the U.S. Securities and Exchange Commission.

               (yyy) Securities Act           the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

               (zzz) Seller FDA Transfer Letters             the letters from the applicable holders
of a New Drug Application or Abbreviated New Drug Application for human or animal drug
products, premarket approval, or 510(k) clearance (each as defined by the FDA), duly executed,
notifying the FDA of the transfer of the rights to the applicable Governmental Body New Drug
Application, Abbreviated New Drug Application, premarket approval, or 510(k) clearance (each
as defined by the FDA) to Purchaser. In the case of a premarket approval or 510(k) clearances, a

to the FDA pursuant to 21 CFR §807.

               (aaaa)    Seller Parties means Sellers and the Company s Subsidiaries and each
of their respective former, current, or future Affiliates, officers, directors, employees, partners,
members, equityholders, controlling or controlled Persons, managers, agents, Advisors, successors
or permitted assigns.

               (bbbb)     Seller Plan                    employee benefit plan within the meaning
of Section 3(3) of ERISA (whether or not subject to ERISA), (ii) stock option, stock purchase,
stock appreciation right or other equity or equity-based plan, program, policy, Contract, agreement
or other arrangement, (iii) employment, individual consulting, severance, retention, change in
control or other similar plan, program, policy, Contract, agreement or other arrangement or
(iv) bonus, incentive, deferred compensation, profit-sharing, retirement, post- termination health
or welfare, vacation, severance or termination pay, fringe or other compensation or benefit plan,
program, policy, Contract, agreement or other arrangement, in each case that is sponsored,
                                                92
            Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 206 of 233




maintained or contributed to by the Company or any of its Subsidiaries or to which the Company
or any of its Subsidiaries contributes or is obligated to contribute to or has any Liability.

               (cccc)     Standstill Agreement                   Standstill Agreement, dated as
May 6, 2019, by and among the Company, certain loan parties under the Loan Agreement, certain
other lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative agent, as amended
by the First Amendment, dated as of December 13, 2019, and the Second Amendment, dated as of
February 12, 2020, and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

                (dddd)    Straddle Period
after, the Closing.

                 (eeee)   Subsidiary        Subsidiaries            with respect to any Person, any
corporation of which a majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of such Person or a combination thereof or any partnership, association or
other business entity of which a majority of the partnership or other similar ownership interest is
at the time owned or controlled, directly or indirectly, by such Person or one or more Subsidiaries
of such Person or a combination thereof.

               (ffff)    Swiss Company means Akorn AG, a Swiss share corporation
(Aktiengesellschaft), organized under the laws of Switzerland, with registered office in and
business address at Riethofstrasse 1, 8842 Hettlingen, Switzerland, Swiss company registration
number CHE-110.060.866.

                 (gggg)    Tax        Taxes means any federal, state, local, or foreign tax or other
duty, fee, assessment or other charge in the nature of taxes of any kind whatsoever (whether
imposed directly or through withholding and whether or not disputed) including income, gross
receipts, capital, capital stock, franchise, profits, withholding, social security, unemployment,
disability, real property, ad valorem/personal property, inventory, license, payroll, employment,
social security, severance, intangibles, environmental, customs duties, stamp, excise, occupation,
sales, use, transfer, value added, import, export, alternative minimum or estimated tax, including
any interest, penalty, additions to tax or additional amounts with respect thereto (or attributable to
the nonpayment thereof).

               (hhhh) Tax Return means any return, declaration, estimate, claim for refund,
report, statement or information return relating to Taxes filed or required to be filed with a
Governmental Body, including any schedule or attachment thereto, and including any amendments
thereof.

              (iiii)     U.S. Antitrust Laws
Act, as amended, the Clayton Antitrust Act, as amended, and any other United States federal or
state Law, Orders, or administrative or judicial doctrines that are designed to prohibit, restrict or
regulate mergers and acquisitions and/or actions having the purpose or effect of lessening
competition, monopolization or restraining trade.

                                                 93
                 Case 20-11177-KBO                     Doc 18        Filed 05/21/20            Page 207 of 233




                (jjjj)  United States Seller Plan
respect to the Company and its Subsidiaries other than any Non-Debtor Subsidiary.

               (kkkk)     Willful Breach
consequence of an act or failure to act with the actual knowledge that the taking of the act or failure
to act would result in a material breach of this Agreement.

              (llll) Wind-Down Budget means the wind-down budget, substantially in the
form attached hereto as Exhibit G and otherwise in form and substance satisfactory to Purchaser.

           11.2.      Index of Defined Terms.

Acquired Assets .......................................... 1              Closing ...................................................... 13
Acquired Avoidance Actions ...................... 4                       Closing Date.............................................. 13
Acquired Leased Real Property .................. 2                        Code .......................................................... 83
Acquired Leases ........................................ 13               Company ..................................................... 1
Acquired Owned Real Property .................. 2                         Company Exclusively Licensed
Acquired Subsidiaries ................................. 3                   Intellectual Property .............................. 83
Action ........................................................ 82        Company Licensed Intellectual Property .. 83
Advisors .................................................... 82          Company Owned Intellectual Property ..... 83
Affiliate ..................................................... 82        Company SEC Documents ....................... 83
Agreement ................................................... 1           Consent ..................................................... 83
Akorn Luxembourg................................... 82                    Contract ..................................................... 84
Allocation .................................................. 71          Credit Bid Amount .................................... 12
Allocation Methodology ........................... 71                     Credit Bid Portion ..................................... 12
Alternative Transaction ............................. 82                  Cure Costs ................................................... 6
Ancillary Agreement ................................. 16                  Dataroom................................................... 40
Anti-Corruption Laws ............................... 82                   DEA .......................................................... 84
Anti-Money Laundering Laws .................. 82                          Designated Purchaser ................................ 77
Apportioned Obligations ........................... 72                    DIP Credit Agreement .............................. 84
Assigned Contracts ..................................... 2                Direction Letter ......................................... 42
Assignment and Assumption Agreement.. 13                                  Documents ................................................ 84
Assignment and Assumption of Lease ...... 13                              Effect ......................................................... 88
Assumed Benefit Plans ............................... 7                   Employees ................................................. 53
Assumed Liabilities .................................... 6                Encumbrance............................................. 84
Assumed Taxes ......................................... 82                Enforceability Exceptions ......................... 16
Auction...................................................... 83          Environmental Laws ................................. 84
Avoidance Actions .................................... 83                 Environmental Permits.............................. 26
Backup Bidder .......................................... 44               Equipment ................................................. 84
Bankruptcy Case ......................................... 1               ERISA ....................................................... 85
Bankruptcy Code ........................................ 1                Exchange Act ............................................ 85
Bankruptcy Court ........................................ 1               Excluded Assets .......................................... 4
Bidding Procedures Motion ...................... 43                       Excluded Bank Accounts .......................... 85
Bidding Procedures Order......................... 83                      Excluded Cash .......................................... 85
Business Day............................................. 83              Excluded Confidentiality Arrangements... 85
Cash and Cash Equivalents ....................... 83                      Excluded Contracts ..................................... 4
Chosen Courts ........................................... 79              Excluded Liabilities .................................... 7

                                                                     94
                  Case 20-11177-KBO                      Doc 18        Filed 05/21/20             Page 208 of 233




Excluded Subsidiaries ................................. 5                   Owned Real Property ................................ 19
Express Representations ........................... 40                      Parties .......................................................... 1
FDA........................................................... 85           Party ............................................................ 1
FDA Ethics Policy .................................... 36                   Permits ...................................................... 24
FDCA ........................................................ 86            Permitted Encumbrances .......................... 90
Filed SEC Documents ............................... 15                      Person ........................................................ 90
Final Order ................................................ 85             Personal Information ................................. 90
Financing Order ........................................ 85                 Petitions....................................................... 1
Foreign Competition Laws ....................... 16                         Post-Closing Tax Period ........................... 90
Fraud ......................................................... 85          Pre-Closing Tax Period ............................. 90
G Reorganization ...................................... 73                  Prepetition Obligations ............................. 90
G Reorganization Election ........................ 73                       Product ...................................................... 90
GAAP........................................................ 86             Product Registrations ................................ 91
Governmental Authorization .................... 86                          Projections................................................. 62
Governmental Body .................................. 86                     Purchase Price ........................................... 12
Hazardous Substance ................................ 86                     Purchaser ..................................................... 1
Health Care Laws ...................................... 86                  Purchaser Group........................................ 91
HSR Act .................................................... 87             Purchaser Plans ......................................... 54
Indebtedness .............................................. 47              Registration Information ........................... 91
India Company .......................................... 87                 Regulatory Documentation ....................... 91
Information Presentation ........................... 40                     Release ...................................................... 91
Intellectual Property .................................. 87                 Retained Privileged Materials ..................... 5
International Trade Laws .......................... 87                      RSA ........................................................... 92
Inventory ................................................... 87            Safety Notices ........................................... 36
ISRA ......................................................... 88           Sale Hearing .............................................. 92
Knowledge of Sellers ................................ 88                    Sale Order ................................................. 92
L5 .............................................................. 74        Sanctioned Person ..................................... 92
Law ........................................................... 88          Schedules .................................................. 15
Leased Real Property ................................ 20                    SEC ........................................................... 92
Leasehold Improvements .......................... 88                        Securities Act ............................................ 92
Leases ........................................................ 20          Seller ........................................................... 1
Lenders ...................................................... 88           Seller FDA Transfer Letters...................... 92
Liability ..................................................... 88          Seller Fundamental Representations ......... 67
Loan Agreement........................................ 88                   Seller Parties ............................................. 92
Loan Agreement Indebtedness .................. 88                           Seller Plan ................................................. 92
Loan Documents ....................................... 88                   Seller Sufficiency Representations ........... 67
LSRP ......................................................... 56           Sellers.......................................................... 1
Material Adverse Effect ............................ 88                     Standstill Agreement ................................. 93
Material Contract ...................................... 22                 Straddle Period .......................................... 93
Material Customers ................................... 34                   Straddle Period Taxes ............................... 73
Material Suppliers ..................................... 34                 Subsidiaries ............................................... 93
Non-Debtor Subsidiaries ........................... 17                      Subsidiary ................................................. 93
Order ......................................................... 89          Successful Bidder...................................... 44
Ordinary Course ........................................ 89                 Swiss Company......................................... 93
Outside Back-Up Date .............................. 90                      Swiss Employees ...................................... 55
Outside Date.............................................. 69               Systems ..................................................... 28

                                                                       95
                 Case 20-11177-KBO                      Doc 18        Filed 05/21/20          Page 209 of 233




Tax ............................................................ 93        U.S. Antitrust Laws................................... 93
Tax Elections ............................................ 73              United States Seller Plan ........................... 94
Tax Forms ................................................. 73             Updated Schedules .................................... 60
Tax Return ................................................ 93             WARN Act................................................ 55
Taxes ......................................................... 93         Willful Breach ........................................... 94
Transfer Offer ........................................... 53              Wind-Down Adjustment Amount ............. 13
Transfer Taxes .......................................... 71               Wind-Down Amount ................................ 12
Transferred Employees ............................. 53                     Wind-Down Budget .................................. 94

        11.3. Rules of Interpretation. Unless otherwise expressly provided in this Agreement,
the following will apply to this Agreement, the Schedules and any other certificate, instrument,
agreement or other document contemplated hereby or delivered hereunder.

               (a)    Accounting terms which are not otherwise defined in this Agreement have
the meanings given to them under GAAP consistently applied. To the extent that the definition of
an accounting term defined in this Agreement is inconsistent with the meaning of such term under
GAAP, the definition set forth in this Agreement will control.

                (b)
are references to this Agreement as a whole and not to any particular provision of this Agreement.
Section, clause, schedule and exhibit references contained in this Agreement are references to
sections, clauses, schedules and exhibits in or to this Agreement, unless otherwise specified. All
Exhibits and Schedules annexed hereto or referred to herein are hereby incorporated in and made
a part of this Agreement as if set forth in full herein. Any capitalized terms used in any Schedule
or Exhibit but not otherwise defined therein shall be defined as set forth in this Agreement.

                      (c)

context permits, the use of the term

                      (d)

               (e)     When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period will be excluded. If the last day of such period is a day
other than a Business Day, the period in question will end at 11:59 p.m. New York time on the
next succeeding Business Day.

               (f)     Words denoting any gender will include all genders, including the neutral
gender. Where a word is defined herein, references to the singular will include references to the
plural and vice versa.

                      (g)                                                                                 meaning and effect as


                      (h)
currency.


                                                                      96
            Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 210 of 233




               (i)     All references to a day or days will be deemed to refer to a calendar day or
calendar days, as applicable.

               (j)
                                                                                                 is
included in the Dataroom and accessible by Purchaser and all of its representatives with access to
the Dataroom by 5:00 p.m. New York time on the date that is two (2) Business Days prior to the
date of this Agreement.

              (k)      Any reference to any agreement, Contract or instrument will be a reference
to such agreement, Contract or instrument, as amended, modified, supplemented or waived in
accordance with its terms and, if applicable, the terms hereof.

               (l)     Any reference to any particular Code section or any Law will be interpreted
to include any amendment to, revision of or successor to that section or Law regardless of how it
is numbered or classified; provided that, for the purposes of the representations and warranties set
forth herein, with respect to any violation of or non-compliance with, or alleged violation of or
non-compliance, with any Code section or Law, the reference to such Code section or Law means
such Code section or Law as in effect at the time of determining whether such violation or non-
compliance or alleged violation or non-compliance has occurred.

               (m)     A reference to any Party to this Agreement or any other agreement or


               (n)

                                    [Signature page(s) follow.]




                                                97
          Case 20-11177-KBO       Doc 18     Filed 05/21/20       Page 211 of 233




        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first above written.

                                         [PURCHASER]


                                         By: ______________________________
                                         Name:
                                         Title:




                         Signature Page to Asset Purchase Agreement
          Case 20-11177-KBO       Doc 18     Filed 05/21/20       Page 212 of 233




        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first above written.

                                         AKORN, INC.


                                         By: ______________________________
                                         Name:
                                         Title:


                                         VPI HOLDINGS CORP.


                                         By: ______________________________
                                         Name:
                                         Title:


                                         VPI HOLDINGS SUB, LLC


                                         By: ______________________________
                                         Name:
                                         Title:


                                         AKORN ANIMAL HEALTH, INC.


                                         By: ______________________________
                                         Name:
                                         Title:


                                         AKORN OPHTHALMICS, INC.


                                         By: ______________________________
                                         Name:
                                         Title:


                                         ADVANCED VISION RESEARCH, INC.


                                         By: ______________________________
                                         Name:
                                         Title:

                         Signature Page to Asset Purchase Agreement
Case 20-11177-KBO     Doc 18     Filed 05/21/20       Page 213 of 233




                             AKORN SALES, INC.


                             By: ______________________________
                             Name:
                             Title:


                             HI-TECH PHARMACAL CO., INC.


                             By: ______________________________
                             Name:
                             Title:


                             INSPIRE PHARMACEUTICALS, INC.


                             By: ______________________________
                             Name:
                             Title:


                             AKORN (NEW JERSEY), INC.


                             By: ______________________________
                             Name:
                             Title:


                             OAK PHARMACEUTICALS, INC.


                             By: ______________________________
                             Name:
                             Title:




                             VERSAPHARM INCORPORATED


                             By: ______________________________
                             Name:
                             Title:



             Signature Page to Asset Purchase Agreement
Case 20-11177-KBO     Doc 18     Filed 05/21/20       Page 214 of 233




                             OLTA PHARMACEUTICALS CORP.


                             By: ______________________________
                             Name:
                             Title:


                             COVENANT PHARMA, INC.


                             By: ______________________________
                             Name:
                             Title:


                             CLOVER PHARMACEUTICALS CORP.


                             By: ______________________________
                             Name:
                             Title:


                             10 EDISON STREET LLC


                             By: ______________________________
                             Name:
                             Title:


                             13 EDISON STREET LLC


                             By: ______________________________
                             Name:
                             Title:




             Signature Page to Asset Purchase Agreement
      Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 215 of 233




                             EXHIBIT A

FORM OF BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT
Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 216 of 233




                       EXHIBIT B

      FORM OF PATENT ASSIGNMENT AGREEMENT
Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 217 of 233




                       EXHIBIT C

   FORM OF TRADEMARK ASSIGNMENT AGREEMENT
Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 218 of 233




                       EXHIBIT D

        FORM OF BIDDING PROCEDURES ORDER
Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 219 of 233




                       EXHIBIT E

         FORM OF SPECIAL WARRANTY DEED
Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 220 of 233




                        EXHIBIT F

   FORM OF ASSIGNMENT           ASSUMPTION OF LEASE
Case 20-11177-KBO    Doc 18   Filed 05/21/20   Page 221 of 233




                        EXHIBIT G

                    WIND-DOWN BUDGET
Case 20-11177-KBO   Doc 18   Filed 05/21/20   Page 222 of 233




                       EXHIBIT H

                FORM OF SALE ORDER
Case 20-11177-KBO    Doc 18   Filed 05/21/20   Page 223 of 233




                         EXHIBIT C

                    Buchsmann Declaration
                  Case 20-11177-KBO            Doc 18       Filed 05/21/20         Page 224 of 233




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    AKORN, INC., et al., 1                                           ) Case No. 20-11177 (___)
                                                                     )
                                       Debtors.                      ) (Joint Administration Requested)
                                                                     )

                          DECLARATION
                      OF MARK BUSCHMANN
               IN SUPPORT OF THE DEBTORS’ MOTION
           FOR ENTRY OF AN ORDER (A) AUTHORIZING AND
        APPROVING BIDDING PROCEDURES, (B) SCHEDULING AN
       AUCTION AND SALE HEARING, (C) APPROVING THE FORM
     AND MANNER OF NOTICE THEREOF, (D) ESTABLISHING NOTICE
 AND PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
EXECUTORY CONTRACTS AND LEASES, AND (E) GRANTING RELATED RELIEF

             I, Mark Buschmann, declare under penalty of perjury:

             1.     I am a Partner of PJT Partners LP (“PJT”), an investment banking firm with

principal offices located at 280 Park Avenue, New York, New York 10017. The debtors and

debtors in possession (collectively, the “Debtors”) are proposing to retain PJT as their investment

banker in these chapter 11 cases. 2

             2.     I am authorized to submit this declaration (this “Declaration”) on the Debtors’

behalf in support of the relief requested in the Debtors’ Motion for Entry of an Order




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.
2
      The Debtors intend to file in the near term their application to retain and employ PJT as their investment banker.




KE 66772437
             Case 20-11177-KBO              Doc 18       Filed 05/21/20        Page 225 of 233




(I)(A) Approving Bidding Procedures, (B) Approving Bidding Protections, (C) Scheduling an

Auction and Sale Hearing, (D) Approving the Form and Manner of Notice Thereof, and

(E) Establishing Procedures for the Assumption and Assignment of Contracts and Leases,

(II) (A) Approving the Asset Purchase Agreement, (B) Authorizing the Sale of Assets, and

(III) Granting Related Relief (the “Sale Motion”). 3

        3.       The statements in this Declaration are, except where specifically noted, based on

(a) my personal knowledge, (b) information regarding the Debtors’ operations and finances that I

obtained from the Debtors’ advisors or employees working directly with me or from other

members of the PJT Partners LP (“PJT”) team working under my supervision or direction, (c) the

Debtors’ books, records, and relevant documents, (d) information provided to me by employees of

PJT working under my supervision, and/or (e) my opinions, experience, and knowledge as a

restructuring professional. Specifically, I have overseen the PJT team, which, since January 2019,

has been one of the principal advisors to the Debtors. In that capacity, I have been directly involved

in the matters leading up to the Debtors’ chapter 11 filings. I am over the age of 18 years and

authorized to submit this Declaration on behalf of the Debtors. If I were called upon to testify, I

could and would competently testify to the facts set forth herein.

                                                Qualifications

        4.       PJT is a full-service investment banking firm providing financial advisory services,

including with respect to mergers and acquisitions, capital raising, and restructuring advice, across

a broad range of industries. PJT and its senior professionals have extensive experience with respect

to the reorganization and restructuring of distressed companies, both out-of-court and in chapter 11

proceedings. I personally have over 21 years of experience advising companies in connection with


3
    Capitalized terms used but not otherwise defined shall have the meaning ascribed to them in the Sale Motion.



                                                        2
              Case 20-11177-KBO       Doc 18     Filed 05/21/20      Page 226 of 233




restructuring transactions and chapter 11 cases, including with respect to financing and mergers

and acquisitions.

       5.       My experience includes representing companies, boards, creditors, and other

stakeholders in a variety of situations across a broad range of industries. My restructuring and

financial advisory engagements have included representations of the following companies: 21st

Century Oncology, Aceto, Angiotech, API Heat Transfer, Arch Coal, Cable & Wireless America,

CEDC, Delta Air Lines, Homer City, Los Angeles Dodgers, Magnetation, Mattress Discounters,

Noranda, Nortek, Patriot Coal, Pinnacle Airlines, Russell-Stanley, Taro Pharmaceuticals,

TridentUSA, Ultra Petroleum, and Westinghouse Electric Company, among many others.

       6.       Prior to joining PJT, I was a Senior Managing Director in the Restructuring and

Reorganization Group at The Blackstone Group Inc., where I worked for fourteen years. I hold a

Bachelor of Arts in Economics and German Literature from Dartmouth College and a Master of

Business Administration from the Kellogg Graduate School of Management at Northwestern

University.

                                      The Retention of PJT

       7.       PJT has been engaged as investment banker to the Debtors, and members of my

team and I have been working closely with the Debtors since January 2019. During that period,

PJT has rendered investment banking advisory services to the Debtors in connection with their

evaluation of various strategic alternatives. Additionally, PJT has worked closely with the

Debtors’ management team and their other advisors with respect to these strategic alternatives and

is thus acquainted with the Debtors’ capital structure, liquidity needs, and business operations.

                              The Prepetition Marketing Process

       8.       In the months preceding the commencement of these chapter 11 cases, the Debtors

worked with PJT and their other advisors to explore and develop several strategic alternatives to


                                                 3
            Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 227 of 233




maximize value for the Debtors’ Assets and address their litigation overhang, including seeking

both a junior capital investment to facilitate a refinancing of the Debtors’ outstanding first lien

term loan (“Term Loan”) and a sale of the Debtors’ assets (the “Assets”) through an in-court

process. The Debtors thoroughly evaluated these potential alternatives to ensure that the path

chosen for implementing any transaction during these chapter 11 cases was as value-maximizing

and expeditious as possible. Indeed, as described further below, the Debtors, with the assistance

of PJT, have already conducted a robust prepetition marketing process, which, in the final weeks,

led to several rounds of negotiations that culminated in the execution of a stalking horse asset

purchase agreement with certain of the lenders under the Term Loan (collectively, the “Lenders”).

The Debtors intend to further market test the proposed transaction with the Lenders in chapter 11.

       9.      Specifically, beginning in August 2019, the Debtors, with the assistance of PJT,

launched a financing process through which they solicited debt and equity-linked financings to

either (i) fully refinance the existing Term Loan or (ii) pay down the Debtors’ existing Term Loan

to effectuate a refinancing.    The Debtors, with the assistance of PJT, contacted thirty-two

prospective investors, of which twenty-two entered into confidentiality agreements with the

Debtors and received a copy of the Debtors’ investor presentation and access to a virtual data room

containing certain information about the Debtors’ business. Several parties submitted non-binding

indications of interest involving new debt and/or equity-linked investments, and the Debtors

selected bidders to advance to the second round. These parties had several meetings with

management and conducted substantial due diligence. After conducting such due diligence, the

Debtors received second round non-binding indications of interest for junior capital only. No

investors were willing to refinance the capital structure in its entirety, despite the Debtors having

significantly less net debt in Q3 2019 than today. Further, given feedback from the remaining




                                                 4
             Case 20-11177-KBO          Doc 18     Filed 05/21/20      Page 228 of 233




junior capital investors regarding the importance of resolving outstanding litigation as part of

consummating a transaction, it became clear these investors would not be able to provide binding

junior financing proposals on an out-of-court basis. As such, in December 2019, the Debtors

alerted the remaining investors that they would be pivoting to a court-supervised sale process in

order to maximize the value of the enterprise for all stakeholders.

       10.     Accordingly, beginning in December 2019, the Debtors, with the assistance of PJT,

contacted seventy-two potentially interested parties (including both strategic purchasers from the

pharmaceutical industry and financial purchasers), of which thirty-seven entered into

confidentiality agreements with the Debtors. All of the equity sponsor parties who completed

significant diligence in the financing process were invited to participate in the sale process. Parties

who executed a confidentiality agreement received a copy of the Debtors’ investor presentation

and access to a virtual data room containing approximately fifty documents with certain key

information about the Debtors’ business. In addition, parties were offered phone calls with

management.

       11.     PJT instructed bidders to submit preliminary indications of interest by

January 30, 2020, which were to include: (i) the identity and description of the bidder, (ii) the

purchase price for the Debtors’ business to be paid in cash, (iii) descriptions of the material

assumptions informing the proposed purchase price, (iv) a description of due diligence information

required to make a definitive proposal, (v) a transaction structure and proposed source of funds,

(vi) prospective plans for the Debtors’ business following consummation of a transaction, (vii) any

conditions precedent required to be satisfied to consummate a transaction, (viii) estimates of time

required to execute and close a transaction, (ix) the bidder’s contact information and a list of any




                                                  5
             Case 20-11177-KBO        Doc 18     Filed 05/21/20     Page 229 of 233




external advisors retained to assist in due diligence, and (x) any other matters material to a

proposal.

       12.     Several parties submitted non-binding indications of interest that contemplated a

going-concern sale of the Debtors’ business. Based on the overall quality of the bid, value, and

certainty of execution, the Debtors selected seven bidders to advance to the second round of the

sale process. These parties were invited to participate in a second round of bidding with access to

further diligence, including site visits and discussions with the Debtors’ management team.

Additionally, bidders received access to a second round virtual data room containing additional

critical information about the Debtors’ business. During the second round, the Debtors and PJT

held in-person management meetings, responded to over 500 diligence inquiries, conducted

numerous follow-up calls, and hosted site visits at the Debtors’ manufacturing sites.

       13.     On February 28, 2020, the Debtors uploaded a form of asset purchase agreement to

the virtual data room. Moreoever, PJT instructed bidders to submit updated indications of interest

by March 9, 2020, including, in addition to substantially the same information as required in the

first round, (i) confirmation that due diligence had been substantially completed and (ii) a mark-up

of the asset purchase agreement.

       14.     Based on the overall quality of the bid, value, and certainty of execution of the

updated indications of interest, the Debtors ultimately selected two bidders to advance to the final

binding round of the sale process. In total, final bidders received access to over 2,600 documents

that were uploaded to the data room, and conducted numerous follow up diligence calls with

management and its advisors at AlixPartners, Kirkland & Ellis LLP, PJT Partners, and Grant

Thornton.




                                                 6
             Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 230 of 233




       15.      On the March 27, 2020, deadline for binding bids, however, the Debtors received

no bids at a level sufficient to pay the aggregate outstanding amount of the Term Loan claims in

full. The Debtors swiftly pivoted to negotiating the terms of a comprehensive restructuring

transaction with the Ad Hoc Group.

       16.      Subsequently, the Term Loan lenders notified the Debtors of their intention to credit

bid their loans and act as the “stalking horse” (such bid, the “Stalking Horse” and such bidder, the

“Stalking Horse Bidder”). After several rounds of negotiation and given the lack of interest from

third parties to bid at a level sufficient to pay the aggregate outstanding amount of the Term Loan

claims in full, the Debtors and the Lenders executed the asset purchase agreement (including all

exhibits and schedules related thereto, the “Stalking Horse APA”).


                                     The Bidding Procedures

       17.      The Debtors, with the assistance of PJT, intend to continue their efforts to market

their Assets and market test the Stalking Horse Bid and, in connection therewith, have filed the

Motion seeking approval of the Bidding Procedures. As set forth in the Motion, the Debtors are

seeking approval of the Bidding Procedures to establish a clear and transparent process for the

solicitation, receipt, and evaluation of bids on a court-approved timeline that allows the Debtors

to timely consummate a sale of their Assets.

       18.      I have reviewed the Bidding Procedures.          Generally speaking, the Bidding

Procedures establish, among other things:

       •     the availability of and access to conduct due diligence by Acceptable Bidders;

       •     the deadlines and requirements for submitting competing bids and the method and
             criteria by which such competing bids are deemed to be “Qualified Bids” sufficient to
             trigger the Auction, including the terms and conditions that must be satisfied and the
             deadline that must be met by any bidder to be considered a “Qualified Bidder” and to
             participate in the Auction;



                                                  7
             Case 20-11177-KBO          Doc 18     Filed 05/21/20     Page 231 of 233




       •     the manner in which Qualified Bids will be evaluated by the Debtors;

       •     the conditions for having the Auction and procedures for conducting the Auction, if
             any;

       •     the bid protections (if any) provided to the Stalking Horse Bidder pursuant to the terms
             and conditions of the Stalking Horse APA; and

       •     various other matters relating to the sale process generally, including the designation
             of the Back-Up Bid, return of any good faith deposits, and certain reservations of rights

       19.      In addition, the Bidding Procedures propose the following key dates and deadlines:

                              Event                                Date
              Bid Deadline                             August 3, 2020
              Auction                                  August 10, 2020
              Contract Objection Deadline              August 15, 2020
              Sale Objection Deadline                  August 15, 2020
              Sale Hearing                             August 20, 2020

       20.      Based on my experience, I believe that the Bidding Procedures are designed to

maximize the value received for the Assets by facilitating a fair and competitive bidding process

where potential bidders are encouraged to participate and submit competing bids within the

specified time frame. As described in the Motion, the proposed Bid Deadline requires bids for the

purchase of the Assets to be delivered no later than August 3, 2020. The Bid Deadline thus

provides parties with approximately ten (10) weeks from the filing of the Motion to obtain

information and formulate and submit a timely and informed competing bid to purchase some or

all of the Assets.     Moreover, these ten (10) weeks are in addition to the approximately

four (4) months that certain interested parties have already invested in due diligence prior to the

commencement of these chapter 11 cases.

       21.      As described above, the Debtors’ Assets have been marketed over the

approximately last four (4) months to a group of strategic and financial buyers, with some buyers

having been involved for up to 9 months, and substantial information regarding the Debtors’

businesses have been made available to many of these parties to date. These marketing efforts,


                                                   8
             Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 232 of 233




moreover, are continuing and are expected to continue following approval of the Bidding

Procedures. Accordingly, numerous parties that may have an interest in bidding at the Auction

may already have an existing base of knowledge in and familiarity with the Assets, and in many

cases have already conducted due diligence in connection therewith.

       22.     Given the duration and scope of the Debtors’ prepetition marketing process, the due

diligence conducted to date by potential interested parties, the proposed postpetition marketing

process, and the timeline proposed by the Debtors, it is my view, based on my experience and in

light of the circumstances, including the robust prepetition marketing process, that the proposed

postpetition sale process set forth in the Bidding Procedures is reasonable and appropriate under

the circumstances.     The Bidding Procedures seek to balance the Debtors’ interests in

consummating the Sale on an expedited timeline while simultaneously preserving the opportunity

to attract the highest or otherwise best offer: at the Auction, as set forth in the proposed Bidding

Procedures, the Debtors will have an opportunity to consider all competing offers and select the

offer that they deem to be the highest or otherwise best offer for the Assets.

                                            Conclusion

       23.     Accordingly, for all the foregoing reasons, I believe that the Bidding Procedures

and the timeline set forth therein: (a) will encourage bidding for the Debtors’ assets; (b) are

generally consistent with other procedures previously approved in chapter 11 cases of similar size

and complexity; and (c) are appropriate under the circumstances. Given the robust prepetition

marketing process described in this Declaration and based on my experience as a restructuring

professional, I believe that the Bidding Procedures are appropriate and should be approved.




                           [Remainder of page intentionally left blank]



                                                 9
            Case 20-11177-KBO         Doc 18     Filed 05/21/20     Page 233 of 233




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the facts set forth in

the foregoing declaration are true and correct to the best of my knowledge, information, and belief.


 Dated: May 21, 2020                            /s/ Mark Buschmann
                                                Mark Buschmann
                                                Partner
                                                PJT Partners LP
